Exhibit 10.1


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

April 17, 2020,

among

OFFICE DEPOT, INC.,

GRAND & TOY LIMITED/GRAND & TOY LIMITÉE

and

COMPUCOM CANADA Co.

as Borrowers,

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

BANK OF AMERICA, N.A.

and

TRUIST BANK
as Syndication Agents,

and

CITIZENS BANK, N.A.,

FIFTH THIRD BANK, NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION

TD BANK, N.A.,

NYCB SPECIALTY FINANCE COMPANY, LLC

and

U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents

 

___________________________________________

JPMORGAN CHASE BANK, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION,

BANK OF AMERICA, N.A.,

and

SunTrust Robinson Humphrey, Inc.,
as Joint Lead Arrangers and Joint Bookrunners

 


--------------------------------------------------------------------------------




 


Page ARTICLE I Definitions 6 SECTION 1.01   Defined Terms 6 SECTION 1.02  
Classification of Loans and Borrowings 64 SECTION 1.03   Terms Generally 64
SECTION 1.04   Accounting Terms; GAAP 64 SECTION 1.05   Interest Rates; LIBOR
Notification 65 SECTION 1.06   Divisions 66 SECTION 1.07   Currency Translations
66 ARTICLE II The Credits 66 SECTION 2.01   Commitments 66 SECTION 2.02   Loans
and Borrowings 67 SECTION 2.03   Requests for Borrowing 67 SECTION 2.04  
Protective Advances 69 SECTION 2.05   Swingline Loans 70 SECTION 2.06   Letters
of Credit 72 SECTION 2.07   Funding of Borrowings 77 SECTION 2.08   Interest
Elections 78 SECTION 2.09   Termination and Reduction of Commitments 80 SECTION
2.10   Repayment of Loans; Evidence of Debt 80 SECTION 2.11   Prepayment of
Loans 81 SECTION 2.12   Fees 83 SECTION 2.13   Interest 83 SECTION 2.14  
Alternate Rate of Interest 84 SECTION 2.15   Increased Costs; Illegality 85
SECTION 2.16   Break Funding Payments 86 SECTION 2.17   Taxes 87 SECTION 2.18  
Payments Generally; Allocation of Proceeds; Sharing of Set-offs 90 SECTION
2.19   Mitigation Obligations; Replacement of Lenders 93 SECTION 2.20   Returned
Payments 94 SECTION 2.21   Defaulting Lenders 94 SECTION 2.22   Additional or
Increased Commitments 96 SECTION 2.23   Banking Services and Swap Agreements 97
SECTION 2.24   MIRE Event 97 SECTION 2.25   Additional Borrowers 97 ARTICLE III
Representations and Warranties 98 SECTION 3.01   Organization; Powers 98 SECTION
3.02   Authorization; Enforceability 98 SECTION 3.03   Governmental Approvals;
No Conflicts 99 SECTION 3.04   Financial Condition; No Material Adverse Change
99 SECTION 3.05   Properties 99 SECTION 3.06   Litigation and Environmental
Matters 99 SECTION 3.07   Compliance with Laws and Agreements; Privacy 100
SECTION 3.08   Investment Company Status 100 SECTION 3.09   Taxes 100 SECTION
3.10   ERISA; Benefit Plans 100 SECTION 3.11   Disclosure 102 SECTION 3.12   No
Default 102 SECTION 3.13   Solvency 102 SECTION 3.14   Insurance 102 SECTION
3.15   Capitalization and Subsidiaries 102 SECTION 3.16   Security Interest in
Collateral 103 SECTION 3.17   Employment Matters 103 SECTION 3.18   Common
Enterprise 103 SECTION 3.19   Beneficial Ownership 103 SECTION 3.20  
Anti-Corruption Laws and Sanctions 103 SECTION 3.21   Affected Financial
Institutions 104 ARTICLE IV Conditions 104 SECTION 4.01   Third Restatement Date
104 SECTION 4.02   Each Credit Event 106 ARTICLE V Affirmative Covenants 107
SECTION 5.01   Financial Statements; Borrowing Base and Other Information 107
SECTION 5.02   Notices of Material Events 109 SECTION 5.03   Existence; Conduct
of Business 111 SECTION 5.04   Payment of Obligations 111 SECTION 5.05  
Maintenance of Properties 111 SECTION 5.06   Books and Records; Inspection
Rights 111 SECTION 5.07   Compliance with Laws 111 SECTION 5.08   Use of
Proceeds 113 SECTION 5.09   Insurance 114 SECTION 5.10   Casualty and
Condemnation 114 SECTION 5.11   Appraisals 114 SECTION 5.12   Field Examinations
115 SECTION 5.13   [Reserved]. 115 SECTION 5.14   Additional Collateral; Further
Assurances 115 SECTION 5.15   Financial Assistance 116 SECTION 5.16  
Designation of Unrestricted Subsidiaries 116 SECTION 5.17   [Reserved]. 117
SECTION 5.18   Non-US Loan Party Cash Management 117 SECTION 5.19   Life
Insurance Policies 117 ARTICLE VI Negative Covenants 117 SECTION 6.01  
Indebtedness 118 SECTION 6.02   Liens 120 SECTION 6.03   Fundamental Changes;
Corporate Reorganization 122 SECTION 6.04   Investments, Loans, Advances,
Guarantees and Acquisitions 123 SECTION 6.05   Asset Sales 126 SECTION 6.06  
Use of Proceeds 127 SECTION 6.07   [Reserved] 128 SECTION 6.08   Swap Agreements
128 SECTION 6.09   Restricted Payments; Certain Payments of Indebtedness 128
SECTION 6.10   Transactions with Affiliates 130 SECTION 6.11   Restrictive
Agreements 130 SECTION 6.12   Amendment of Material Documents 131 SECTION 6.13  
[Reserved] 131 SECTION 6.14   [Reserved]. 131 SECTION 6.15   Fixed Charge
Coverage Ratio 131 ARTICLE VII Events of Default 132 ARTICLE VIII The
Administrative Agent 135 SECTION 8.01   General Matters. 135 SECTION 8.02  
Certain Canadian Matters 138 SECTION 8.03   Credit Bidding. 138 SECTION 8.04  
Flood Insurance Laws. 139 ARTICLE IX Miscellaneous 139 SECTION 9.01   Notices
139 SECTION 9.02   Waivers; Amendments 141 SECTION 9.03   Expenses; Indemnity;
Damage Waiver 145 SECTION 9.04   Successors and Assigns 146 SECTION 9.05  
Survival 150 SECTION 9.06   Counterparts; Integration; Effectiveness 150 SECTION
9.07   Severability 151 SECTION 9.08   Right of Setoff 151 SECTION 9.09  
Governing Law; Jurisdiction; Consent to Service of Process 151 SECTION 9.10  
WAIVER OF JURY TRIAL 152 SECTION 9.11   Headings 152 SECTION 9.12  
Confidentiality 152 SECTION 9.13   Several Obligations; Nonreliance; Violation
of Law 153 SECTION 9.14   USA PATRIOT Act 153 SECTION 9.15   Disclosure 154
SECTION 9.16   Appointment for Perfection 154 SECTION 9.17   Interest Rate
Limitation 154 SECTION 9.18   Waiver of Immunity 154 SECTION 9.19   Currency of
Payment. 154 SECTION 9.20   Conflicts 155 SECTION 9.21   U.K. Pension
Transactions. 155 SECTION 9.22   Release of Third Restatement Date Unrestricted
Subsidiaries, Collateral 155 SECTION 9.23   Removal of Canadian Borrowers;
Release of Collateral. 156 SECTION 9.24   Acknowledgment and Consent to Bail-In
of Affected Financial Institutions 156 SECTION 9.25   [Reserved]. 157 SECTION
9.26   Marketing Consent 157 SECTION 9.27   Effective Agreement 157 SECTION
9.28   Acknowledgments 157 SECTION 9.29   Acknowledgement Regarding Any
Supported QFCs. 158 SECTION 9.30   Certain ERISA Matters. 158 ARTICLE X Loan
Guaranty 159 SECTION 10.01   Guaranty 159 SECTION 10.02   Guaranty of Payment
161 SECTION 10.03   No Discharge or Diminishment of Loan Guaranty 161 SECTION
10.04   Defenses Waived 162 SECTION 10.05   Rights of Subrogation 162 SECTION
10.06   Reinstatement; Stay of Acceleration 162 SECTION 10.07   Information 162
SECTION 10.08   Termination 162 SECTION 10.09   Taxes 163 SECTION 10.10  
Maximum Liability 163 SECTION 10.11   Contribution 163 SECTION 10.12   Liability
Cumulative 164 SECTION 10.13   Keepwell 164 ARTICLE XI The Borrower
Representative 164 SECTION 11.01   Appointment; Nature of Relationship 164
SECTION 11.02   Powers 165 SECTION 11.03   Employment of Agents 165 SECTION
11.04   Notices 165 SECTION 11.05   Successor Borrower Representative 165
SECTION 11.06   Execution of Loan Documents; Borrowing Base Certificate 165
SECTION 11.07   Reporting 165 SECTION 11.08   Process Agent 165




SCHEDULES: Schedule 1.01(a)          –             Commitment Schedule Schedule
1.01(b)          –             Specified Excluded Subsidiaries Schedule
1.01(c)                         Unrestricted Subsidiaries Schedule 2.06         
    –              Existing Letters of Credit Schedule
3.01              –              Good Standing Exceptions Schedule
3.06              –              Disclosed Matters Schedule
3.10              –              ERISA Events Schedule
3.14              –              Insurance Schedule
3.15              –              Capitalization and Subsidiaries Schedule
3.16              –              UCC Filing Jurisdictions Schedule 5.01(g)     
   –              Borrowing Base Supplemental Documentation Schedule
6.01              –              Existing Indebtedness Schedule
6.02              –              Existing Liens Schedule 6.03(c)         
–              Corporate Reorganization Schedule
6.04              –              Existing Investments Schedule
6.11              –              Existing Restrictions




EXHIBITS:

Exhibit A                 –              Form of Assignment and Assumption
Exhibit B-1              –              Form of Aggregate Borrowing Base
Certificate Exhibit B-2              –              Form of US Borrowing Base
Certificate Exhibit B-3              –              Form of
Puerto Rican Borrowing Base Certificate Exhibit
B-4              –              Form of Canadian Borrowing Base Certificate
Exhibit B-5              –              Form of FILO Borrowing Base Certificate
Exhibit C                 –              Form of Compliance Certificate Exhibit
D                 –              Form of Joinder Agreement Exhibit E           
     –              Form of Exemption Certificate Exhibit F               
 –              Additional Borrower Agreement Exhibit G                 –       
     Additional Borrower Termination





V

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 17, 2020 (as it
may be amended or modified from time to time, this “Agreement”), among Office
Depot, Inc., GRAND & TOY LIMITED/GRAND & TOY LIMITÉE , COMPUCOM CANADA CO., the
other Borrowers and Loan Parties from time to time party hereto, the Lenders
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, WELLS FARGO
BANK, NATIONAL ASSOCIATION, BANK OF AMERICA, N.A. and TRUIST BANK, as
Syndication Agents, and CITIZENS BANK, N.A., FIFTH THIRD BANK, NATIONAL
ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION, TD BANK, N.A., NYCB SPECIALTY
FINANCE COMPANY, LLC and U.S. BANK NATIONAL ASSOCIATION, as Documentation
Agents.

The parties hereto agree as follows: 


ARTICLE I
DEFINITIONS


SECTION 1.01     DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:

“ABL Priority Collateral” means all Collateral consisting of the following:

(a)                all Accounts;

(b)                all Inventory;

(c)                all Deposit Accounts;

(d)                all cash and cash equivalents;

(e)                all Intercompany Loan Rights;

(f)                 all Pledged Instruments;

(g)                to the extent evidencing or relating to any of the items
referred to in the preceding clauses (a), (b), (c), (d), (e), and (f) all
Chattel Paper, Documents, Instruments and General Intangibles related thereto;

(h)                all books and records relating to the foregoing (including
all books, databases, customer lists, credit files, computer files, programs,
printouts and other computer materials and records, whether tangible or
electronic which contain any information relating to any of the foregoing); and

(i)                  all accessions to, substitutions for and replacements,
Proceeds, insurance proceeds and products of the foregoing and Supporting
Obligations, including Letter of Credit Rights, with respect to any of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing. 

Terms defined in the UCC which are not otherwise defined in this Agreement are
used in this definition as defined in the UCC.



6

--------------------------------------------------------------------------------




“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” means, individually and collectively, any “Account” referred to in any
Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Additional Borrower Agreement” means an Additional Borrower Agreement
substantially in the form of Exhibit F.

“Additional Borrower Conditions” means, with respect to any proposed Additional
Borrower, the following conditions:


(A)                THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CUSTOMARY
WRITTEN OPINION OF LOCAL COUNSEL FOR SUCH ADDITIONAL BORROWER DATED THE DATE OF
THE ADDITIONAL BORROWER AGREEMENT FOR SUCH ADDITIONAL BORROWER, ADDRESSED TO THE
ADMINISTRATIVE AGENT, THE FACILITY A LENDERS AND THE ISSUING BANKS AND
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;


(B)                THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A
CERTIFICATE OF SUCH ADDITIONAL BORROWER, DATED AS OF THE DATE OF THE ADDITIONAL
BORROWER AGREEMENT FOR SUCH ADDITIONAL BORROWER AND EXECUTED BY ITS SECRETARY,
ASSISTANT SECRETARY OR AUTHORIZED MANAGER OR DIRECTOR, WHICH SHALL (A) CERTIFY
THE RESOLUTIONS OF ITS BOARD OF DIRECTORS, BOARD OF MANAGERS, MEMBERS OR OTHER
BODY AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS
TO WHICH IT IS A PARTY, TOGETHER WITH ANY POWERS OF ATTORNEY GRANTED IN
CONNECTION THEREWITH, (B) IDENTIFY BY NAME AND TITLE AND BEAR THE SIGNATURES OF
THE FINANCIAL OFFICERS AND ANY OTHER OFFICERS, MANAGERS OR ATTORNEYS OF SUCH
ADDITIONAL BORROWER AUTHORIZED TO SIGN THE LOAN DOCUMENTS TO WHICH IT IS A PARTY
AND (C) CONTAIN APPROPRIATE ATTACHMENTS, INCLUDING THE CERTIFICATE OR ARTICLES
OF INCORPORATION OR ORGANIZATION OF SUCH ADDITIONAL BORROWER CERTIFIED BY THE
RELEVANT AUTHORITY OF THE JURISDICTION OF ORGANIZATION OF SUCH ADDITIONAL
BORROWER AND A TRUE AND CORRECT COPY OF ITS BY-LAWS, MEMORANDUM AND ARTICLES OF
ASSOCIATION OR OPERATING, MANAGEMENT OR PARTNERSHIP AGREEMENT; AND (II) A LONG
FORM CERTIFICATE OF GOOD STANDING, STATUS OR COMPLIANCE, AS APPLICABLE, FOR SUCH
ADDITIONAL BORROWER FROM ITS JURISDICTION OF ORGANIZATION (TO THE EXTENT SUCH
CONCEPT IS RELEVANT OR APPLICABLE IN SUCH JURISDICTION);


(C)                THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN
ACKNOWLEDGMENT AND CONFIRMATION BY THE US LOAN PARTIES OF THEIR GUARANTEES AND
GRANTS OF SECURITY INTERESTS IN RESPECT OF THE FACILITY A OBLIGATIONS AFTER
GIVING EFFECT TO THE EFFECTIVENESS OF THE APPLICABLE ADDITIONAL BORROWER
AGREEMENT FOR SUCH ADDITIONAL BORROWER;


(D)                (I) THE ADMINISTRATIVE AGENT AND THE FACILITY A LENDERS SHALL
HAVE RECEIVED, AT LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVENESS OF THE
APPLICABLE ADDITIONAL BORROWER AGREEMENT, ALL DOCUMENTATION AND OTHER
INFORMATION REGARDING SUCH ADDITIONAL BORROWER REQUESTED IN CONNECTION WITH
APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS,
INCLUDING THE PATRIOT ACT, TO THE EXTENT REQUESTED IN WRITING OF THE BORROWER
REPRESENTATIVE AT LEAST 10 DAYS PRIOR TO THE EFFECTIVENESS OF THE APPLICABLE
ADDITIONAL BORROWER AGREEMENT AND (II) TO THE EXTENT SUCH ADDITIONAL BORROWER
QUALIFIES AS A “LEGAL ENTITY CUSTOMER” UNDER THE BENEFICIAL OWNERSHIP
REGULATION, AT LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVENESS OF THE
APPLICABLE ADDITIONAL BORROWER AGREEMENT, ANY LENDER THAT HAS REQUESTED, IN A
WRITTEN NOTICE TO THE BORROWER REPRESENTATIVE AT LEAST 10 DAYS PRIOR TO THE



7

--------------------------------------------------------------------------------





EFFECTIVENESS OF THE APPLICABLE ADDITIONAL BORROWER AGREEMENT, A BENEFICIAL
OWNERSHIP CERTIFICATION IN RELATION TO SUCH ADDITIONAL BORROWER SHALL HAVE
RECEIVED SUCH BENEFICIAL OWNERSHIP CERTIFICATION;


(E)                SUCH ADDITIONAL BORROWER SHALL HAVE BECOME A PARTY TO THE
LOAN GUARANTY BY EXECUTING AND DELIVERING TO THE ADMINISTRATIVE AGENT A JOINDER
AGREEMENT OR SUCH OTHER LOAN GUARANTY IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND SHALL HAVE EXECUTED SUCH AMENDMENTS, SUPPLEMENTS OR
DOCUMENTS OF ACCESSION TO ANY COLLATERAL DOCUMENTS AS THE ADMINISTRATIVE AGENT
DEEMS NECESSARY FOR SUCH NEW RESTRICTED SUBSIDIARY TO GRANT TO THE
ADMINISTRATIVE AGENT (FOR THE BENEFIT OF THE SECURED PARTIES) A PERFECTED FIRST
PRIORITY SECURITY INTEREST IN THE COLLATERAL DESCRIBED IN SUCH COLLATERAL
DOCUMENT WITH RESPECT TO SUCH ADDITIONAL BORROWER;


(F)                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER
DOCUMENTS OR INFORMATION WITH RESPECT TO SUCH ADDITIONAL BORROWER AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST; AND


(G)                NO LESS THAN 15 BUSINESS DAYS (OR SUCH SHORTER PERIOD AS
AGREED BY THE ADMINISTRATIVE AGENT AND THE FACILITY A LENDERS) SHALL HAVE PASSED
SINCE THE DELIVERY BY THE COMPANY OF NOTICE TO THE ADMINISTRATIVE AGENT AND THE
FACILITY A LENDERS THAT IT DESIRES TO ADD AN ADDITIONAL BORROWER.

“Additional Borrower Termination” means an Additional Borrower Termination
substantially in the form of Exhibit G.

“Additional Borrowers” means (a) the Ultimate Parent upon it becoming a Borrower
in accordance with Section 2.25 and (b) the Subsidiary Borrowers.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder, and its successors in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents ” means, individually and collectively, the Administrative Agent, the
Syndication Agents and the Documentation Agents.

8

--------------------------------------------------------------------------------




“Aggregate Availability” means, with respect to all the Borrowers, at any time,
an amount equal to (a) the lesser of (i) the aggregate amount of the Revolving
Commitments and (ii) the Aggregate Borrowing Base minus (b) the total Revolving
Credit Exposure.

“Aggregate Borrowing Base” means the sum of the US Borrowing Base, plus the
Canadian Borrowing Base, plus the Puerto Rican Borrowing Base.

“Aggregate Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit B-1 or another form which is acceptable to
the Administrative Agent in its sole discretion.

“Aggregate Facility A Borrowing Base” means the sum of the US Borrowing Base,
plus the Puerto Rican Borrowing Base.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate that would be calculated as
of such day (or, if such day is not a Business Day, as of the next preceding
Business Day) in respect of a proposed Eurocurrency Loan with a one-month
Interest Period plus 1.0%.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the NYFRB or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB or the Eurocurrency Rate, respectively.  If the Alternate Base Rate is
being used as an alternate rate of interest pursuant to Section 2.14(a) (for the
avoidance of doubt, only until any amendment has become effective pursuant to
SECTION 2.14  (b)), then the Alternate Base Rate shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c)
above.  For the avoidance of doubt, if the Alternate Base Rate as determined
pursuant to the foregoing would be less than 2.00%, such rate shall be deemed to
be 2.00% for purposes of this Agreement.

“Amended US Security Agreement” has the meaning assigned to such term in Section
9.22(b).

“Anti-Corruption Laws” mean all laws, rules, and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery or corruption, including CAML Legislation.

 

“Applicable Parties” means (a) in the case of the Global Headquarters, the
Bookrunners and (b) in the case of any Designated Real Property, the Required
Lenders, the Bookrunners and the Administrative Agent.

“Applicable Percentage” means, (a) with respect to any Facility A Lender or
Facility B Lender, with respect to Revolving Loans, LC Exposure, Swingline
Exposure or Protective Advances, a percentage equal to a fraction the numerator
of which is such Lender’s Facility A Commitment or Facility B Commitment, as
applicable, and the denominator of which is the aggregate amount of the Facility
A Commitments or Facility B Commitments, as applicable (or, if the Facility A
Commitments or Facility B Commitments, as applicable, have terminated or
expired, such Lender’s share of the total Facility A Credit Exposure or Facility
B Credit Exposure, respectively, at that time), (b) with respect to any FILO
Term Loan Lender, such FILO Term Loan Lender’s share of the total FILO Credit
Exposure at that time or (c) with respect to Section 9.03, such Lender’s share
of the total Credit Exposure and unused Commitments at that time; provided that
with respect to clause (a), in the case of Section 2.21 when a Defaulting Lender
shall exist, such Defaulting Lender’s Commitment shall be disregarded in
calculating any Lender’s “Applicable Percentage”; provided further that with
respect to clause (a), when a Defaulting Lender shall exist, each Lender’s
“Applicable Percentage” shall, to the extent reasonably determined by

9

--------------------------------------------------------------------------------




the Administrative Agent to be necessary or advisable to give effect to Section
2.21, be calculated to give effect to any reallocation effected pursuant to
Section 2.21.


“Applicable Spread” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan that is a Revolving Loan or FILO Term Loan, as the case may
be, the applicable rate per annum set forth below under the captions “Revolving
Loans” or “FILO Term Loans”, as the case may be, and the sub-captions “ABR
Spread” or “Eurocurrency Spread”, as the case may be, based upon the Average
Quarterly Availability during the most recent fiscal quarter of the Company;
provided that until the completion of one fiscal quarter after the Third
Restatement Date, the Applicable Spread shall be the applicable rate per annum
set forth below in Category 1:

 

Revolving Loans

FILO Term Loans

Average Quarterly Availability (as a percentage of the Loan Cap)

ABR Spread

Eurocurrency Spread

ABR Spread

Eurocurrency Spread

Category 1
>  66.7%

1.00%

2.00%

2.50%

3.50%

Category 2
< 66.7% but ≥ 33.3%

1.25%

2.25%

2.75%

3.75%

Category 3
< 33.3%

1.50%

2.50%

3.00%

4.00%




For purposes of the foregoing, (a) the Applicable Spread shall be determined
based upon the Aggregate Borrowing Base Certificates and related information
that are delivered from time to time pursuant to Section 5.01 and (b) each
change in the Applicable Spread resulting from a change in the Average Quarterly
Availability shall be effective during the period commencing on and including
the date of delivery to the Administrative Agent of an Aggregate Borrowing Base
Certificate and related information immediately following the most recently
ended fiscal quarter of the Company and ending on the date immediately preceding
the effective date of the next such change, provided that the Average Quarterly
Availability shall be deemed to be in Category 3 (A) at any time that an Event
of Default has occurred and is continuing (other than an Event of Default
arising from the failure to deliver any Borrowing Base Certificate) or (B) at
the option of the Administrative Agent or at the request of the Required Lenders
if the Borrowers fail to deliver any Borrowing Base Certificate that is required
to be delivered by them pursuant to Section 5.01, during the period from the
expiration of the time for delivery thereof until each such Borrowing Base
Certificate is so delivered; provided further that if any Borrowing Base
Certificate is at any time restated or otherwise revised or if the information
set forth in any Borrowing Base Certificate otherwise proves to be false or
incorrect such that the Applicable Spread would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

10

--------------------------------------------------------------------------------




“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.


“Availability Period” means the period from and including the Third Restatement
Date to but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

“Available Revolving Commitments” means, at any time, the aggregate amount of
the Revolving Commitments then in effect minus the total Revolving Credit
Exposure at such time.

“Average Quarterly Availability” means, for any fiscal quarter of the Company,
an amount equal to the average daily Aggregate Availability.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards, (c) supply chain finance and (d) treasury
management services (including controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Obligations” of the Loan Parties, means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
USC. §§ 101 et seq.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person

11

--------------------------------------------------------------------------------




with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for Dollar-denominated syndicated credit facilities
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than 1.0%, the Benchmark Replacement
will be deemed to be 1.0% for the purposes of this Agreement; provided further
that any such Benchmark Replacement shall be administratively feasible as
determined by the Administrative Agent in its sole discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Company giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for Dollar-denominated syndicated credit facilities at such time
(for the avoidance of doubt, such Benchmark Replacement Adjustment shall not be
in the form of a reduction to the Applicable Spread).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a)                in the case of clause (a) or (b) of the definition of
“Benchmark Transition Event,” the later of (i) the date of the public statement
or publication of information referenced therein and (ii) the date on which the
administrator of the LIBO Screen Rate permanently or indefinitely ceases to
provide the LIBO Screen Rate; or

(b)                in the case of clause (c) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

12

--------------------------------------------------------------------------------




“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(a)                a public statement or publication of information by or on
behalf of the administrator of the LIBO Screen Rate announcing that such
administrator has ceased or will cease to provide the LIBO Screen Rate,
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Screen Rate;

(b)                a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBO Screen Rate, the US
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the LIBO Screen Rate, a resolution authority with jurisdiction
over the administrator for the LIBO Screen Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the LIBO
Screen Rate, in each case which states that the administrator of the LIBO Screen
Rate has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(c)                a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBO Screen Rate announcing
that the LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower
Representative, the Administrative Agent (in the case of such notice by the
Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.14 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.14.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 USC. 1841(k)) of such party.


13

--------------------------------------------------------------------------------




“Board ” means the Board of Governors of the Federal Reserve System of the
United States.

“Boise White Paper Contract” means the Paper Purchase Agreement dated June 25,
2011 between Boise White Paper, L.L.C. and OfficeMax, as amended.

“Bookrunners” means, individually or collectively, JPMorgan Chase Bank, N.A.,
Wells Fargo Bank, National Association, Bank of America, N.A., and SunTrust
Robinson Humphrey, Inc., in their capacities as joint lead arrangers and joint
bookrunners hereunder.

“Borrower ” or “Borrowers” means, individually or collectively, Office Depot,
the Additional Borrowers and the Canadian Borrowers.

“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.

“Borrowing ” means (a) Revolving Loans of the same Facility and Type made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) FILO Term Loans of the
same Type made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect, (c) a
Swingline Loan and (d) a Protective Advance.

“Borrowing Base” means, individually and collectively, each of the Aggregate
Borrowing Base, the Canadian Borrowing Base, the Puerto Rican Borrowing Base,
the US Borrowing Base and the FILO Borrowing Base.

“Borrowing Base Certificate” means, individually and collectively, each of the
Aggregate Borrowing Base Certificate, the US Borrowing Base Certificate, the
Canadian Borrowing Base Certificate, the Puerto Rican Borrowing Base Certificate
and the FILO Borrowing Base Certificate.

“Borrowing Base Supplemental Documentation” means the items described on
Schedule 5.01(g).

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing of Loans in accordance with Section 2.03.

“Bundled Contract Collection Account” means any deposit account (as such term is
defined in the UCC) of the Company or any of its Restricted Subsidiaries
maintained solely to collect the payment of bundled contract receivables of
which the equipment portion of such receivables has been sold in a Permitted
Bundled Contract Sale.

“Bundled Services Agreement” means an agreement between a Loan Party or any of
its Restricted Subsidiaries and a customer thereof that provides for both the
lease of computer hardware and other related equipment by such Loan Party or
Restricted Subsidiary to such customer and the provision of services by such
Loan Party or Restricted Subsidiary to such customer related to such leased
computer hardware and equipment, in each case entered into by such Loan Party or
Restricted Subsidiary in the ordinary course of business.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any

14

--------------------------------------------------------------------------------




day on which banks are not open for dealings in deposits in Dollars in the
London interbank market and (b) when used in connection with any borrowing by,
or issuance of a Letter of Credit to, a Canadian Borrower, the term “Business
Day” shall also exclude any day in which commercial banks in Toronto are
authorized or required by law to remain closed.

“CAML Legislation” as defined in Section 9.14.

“Canadian Availability” means an amount equal to the lesser of (a) the Facility
B Commitments minus total Facility B Credit Exposure then in effect and (b) the
Aggregate Borrowing Base minus the total Revolving Credit Exposure then in
effect.

“Canadian Benefit Plan” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Canadian Loan Party or any Subsidiary of any Canadian Loan Party
has any liability with respect to any employee or former employee, but excluding
any Canadian Pension Plans.

“Canadian Borrowers” means each of Grand & Toy Limited/Grand & Toy Limitée and
CompuCom Canada Co.

“Canadian Borrowing Base” means, at any time, with respect to the Canadian Loan
Parties, the sum of: 

(a) the sum of (i) the product of (A) 85% multiplied by (B) the Canadian Loan
Parties’ Eligible Accounts (other than Eligible Credit Card Accounts Receivable
and Eligible Investment Grade Accounts) at such time, (ii) the product of (A)
90% multiplied by (B) the Canadian Loan Parties’ Eligible Credit Card Accounts
Receivable at such time, (iii) the product of (A) 90% multiplied by (B) the
Canadian Loan Parties’ Eligible Investment Grade Accounts and (iv) the product
of (A) 75% multiplied by (B) the Eligible Uninvoiced Accounts Receivable of the
Canadian Loan Parties at such time, plus

(b) the product of (i) 90% multiplied by (ii) the Net Orderly Liquidation Value
percentage identified in the most recent inventory appraisal ordered and
received by the Administrative Agent in accordance with the provisions of this
Agreement multiplied by the Canadian Loan Parties’ Eligible Inventory, valued at
the lower of cost (determined on a first-in-first-out basis or average cost
basis) or market value, at such time, plus

(c) the product of (i) 90% multiplied by (ii) the Net Orderly Liquidation Value
percentage identified in the most recent inventory appraisal ordered and
received by the Administrative Agent in accordance with the provisions of this
Agreement multiplied by the Canadian Loan Parties’ Eligible LC Inventory, valued
at the lower of cost (determined on a first-in-first-out basis or average cost
basis) or market value, at such time, minus

(d) Reserves.

The Administrative Agent may, in its Permitted Discretion, adjust Reserves used
in computing the Aggregate Borrowing Base and the Canadian Borrowing Base, with
any such changes to be effective three Business Days after delivery of notice
thereof to the Borrower Representative and the Lenders.  The Aggregate Borrowing
Base and the Canadian Borrowing Base at any time shall be determined by
reference to the most recent Aggregate Borrowing Base Certificate and each other

15

--------------------------------------------------------------------------------




Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01 of this Agreement.

For the avoidance of doubt, assets of the Canadian Loan Parties that would
otherwise constitute Eligible Accounts, Eligible Credit Card Accounts
Receivable, Eligible Investment Grade Accounts, Eligible Uninvoiced Accounts
Receivable, Eligible Inventory or Eligible LC Inventory and could be included in
the Canadian Borrowing Base shall be included in the Canadian Borrowing Base
solely at the election of the Company.

“Canadian Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit B-4 or another form which is acceptable to
the Administrative Agent in its sole discretion.

“Canadian DB Plan” means any Canadian Pension Plan required to be registered
under Canadian federal or provincial law which contains a “defined benefit
provision” as defined in subsection 147.1(l) of the Income Tax Act (Canada).

“Canadian Dollars” or “C$” refers to the lawful currency of Canada.

“Canadian Full Cash Dominion Period” means any period (a) commencing when
Canadian Availability is less than the greater of (i) $3,125,000 and (ii) an
amount equal to 12.5% of the Facility B Commitments then in effect for two
consecutive Business Days and (b) ending (solely with respect to any Canadian
Full Cash Dominion Period then in effect) after Canadian Availability is greater
than the amounts set forth above for 60 consecutive days.

“Canadian Loan Party” means any Loan Party organized under the laws of Canada.

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by, or
to which there is or may be an obligation to contribute by, a Loan Party
operating in Canada in respect of its employees or former employees in Canada,
but does not include statutory pension plans which a Loan Party is required to
participate in or comply with (including the Canada Pension Plan or the Quebec
Pension Plan as maintained by the Government of Canada or the Province of
Quebec, respectively).

“Canadian Prior Claims” means, in respect of the Canadian Loan Parties, all
Liens created by applicable law (in contrast with Liens voluntarily granted), or
interests similar thereto under applicable law, which rank or are capable of
ranking prior or pari passu with the Liens created by the Collateral Documents
including for amounts owing for, or in respect of, employee source deductions,
wages, vacation pay, goods and services taxes, sales taxes, harmonized sales
taxes, municipal taxes, workers’ compensation, Quebec corporate taxes, pension
fund obligations and overdue rents.

“Canadian Security Agreement” means (a) that certain [Amended and Restated]
Canadian Security Agreement, dated as of the Third Restatement Date, between the
Canadian Loan Parties party thereto and the Administrative Agent (for the
benefit of the Agents, the Lenders and the Issuing Banks) and the Canadian
hypothecs granted by the Canadian Loan Parties in favor of the Administrative
Agent and documents related thereto pursuant to the laws of the Province of
Quebec, (b) any other pledge or security agreement entered into, on or after the
Third Restatement Date by any other Canadian Loan Party (as required by this
Agreement or any other Loan Document for the purpose of creating a Lien on the
property of any Loan Party organized in Canada (or any other property located
therein)), or any other Person and (c) any other pledge or security agreement
entered into, on or after the Third Restatement Date, by any Loan Party (as
required by this Agreement or any other Loan Document

16

--------------------------------------------------------------------------------




for the purpose of creating a Lien on any property located in Canada), which
charge or security agreement is designated by the Administrative Agent as a
“Canadian Security Agreement”, in each case as the same may be amended, restated
or otherwise modified from time to time.

“Canadian Subsidiary” means any Subsidiary organized under the federal laws of
Canada or the laws of any Province in Canada.

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Restricted Subsidiaries as shown in the statement of cash flows prepared in
accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Surrender Value” shall mean, with respect to any Life Insurance Policy,
the amount of cash that the applicable Life Insurance Company will pay the
holder of such Life Insurance Policy upon cancellation or termination as
certified by such Life Insurance Company, as evidenced in writing from time to
time by a Life Insurance Company acceptable to the Administrative Agent in form
and substance satisfactory to the Administrative Agent.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Company by Persons who were neither (i) nominated by the board
of directors of the Company, (ii) appointed by directors so nominated nor (iii)
approved by the board of directors of the Company as director candidates prior
to their election; or (c) the Company shall cease to own, free and clear of all
Liens or other encumbrances (other than Liens created pursuant to any Loan
Document), 100% of the outstanding voting Equity Interests of the Borrowers
(other than the Company) on a fully diluted basis (other than any directors’
qualifying shares of any Borrower); provided that, for the avoidance of doubt,
the Corporate Reorganization (and the effects thereof) shall not constitute a
Change in Control hereunder.

“Change in Law” means (a) the adoption of any law, rule, regulation, practice or
concession after the date of this Agreement, (b) any change in any law, rule or
regulation, practice or concession or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement, (c)
compliance by any Lender or any Issuing Bank (or, for purposes of Section
2.15(b), by any lending office of such Lender or by such Lender’s or such
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement, (d) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or by United States or foreign regulatory authorities, in
each case pursuant to Basel III, regardless of the date enacted, adopted, issued
or implemented or (e) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder
or issued in connection therewith or in implementation thereof, regardless of
the date enacted, adopted, issued or implemented.

17

--------------------------------------------------------------------------------




“Charges ” has the meaning assigned to such term in Section 9.17.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, FILO Term
Loans, Swingline Loans or Protective Advances.

“Closing Appraisal” means the initial Satisfactory Real Estate Appraisal in
respect of the Global Headquarters provided to the Administrative Agent and the
Lenders prior to the Third Restatement Date.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral ” means any and all property of any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of the Administrative Agent (on behalf of the Agents,
the Lenders, and the Issuing Banks) pursuant to the Collateral Documents in
order to secure the Secured Obligations.

“Collateral Access Agreement” means, individually and collectively, each
“Collateral Access Agreement” referred to in any Security Agreement.

“Collateral Assignment of Life Insurance Policies” means a Collateral Assignment
of Life Insurance Policies, in form and substance reasonably satisfactory to
Administrative Agent, delivered on or after the Third Restatement Date, between
a US Loan Party and the Administrative Agent with respect to a Life Insurance
Policy.

“Collateral Deposit Account” has the meaning assigned thereto in the US Security
Agreement.

“Collateral Document” means, individually and collectively, each Security
Agreement, each Mortgage, each Collateral Assignment of Life Insurance Policies
and each other document granting a Lien upon the Collateral as security for
payment of the Secured Obligations.

“Collection Account” means, individually and collectively, each “Collection
Account” referred to in any Security Agreement.

“Commitment” means, with respect to each Lender, individually and collectively,
the Facility A Commitment, the Facility B Commitment and the FILO Term Loan
Commitment of such Lender.

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 USC. § 1 et seq.),
as amended from time to time, and any successor statute.

“Company” means (a) prior to the Corporate Reorganization, Office Depot and (b)
after the Corporate Reorganization and the Ultimate Parent becoming a Loan
Party, the Ultimate Parent.

“Company Plan” has the meaning assigned to such term in Section 5.07(b).

“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c).

18

--------------------------------------------------------------------------------




“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:


(a)              the rate, or methodology for this rate, and conventions for
this rate selected or recommended by the Relevant Governmental Body for
determining compounded SOFR; provided that:

(b)              if, and to the extent that, the Administrative Agent determines
that Compounded SOFR cannot be determined in accordance with clause (a) above,
then the rate, or methodology for this rate, and conventions for this rate that
the Administrative Agent determines in its reasonable discretion are
substantially consistent with any evolving or then-prevailing market convention
for determining compounded SOFR for Dollar-denominated syndicated credit
facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or clause (b)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”

“Consignment Transaction” means any consignment transaction between the Company
or its Restricted Subsidiaries and an Original Vendor in which (i) inventory is
sold to the Original Vendor for fair market value in exchange for cash
consideration and (ii) such inventory is consigned by the Original Vendor to the
Company or its Restricted Subsidiaries for resale.

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under Sections 38 or 47 of the UK Pensions Act 2004.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Corporate Reorganization” has the meaning assigned to such term in Section
6.03(c).

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following:

(a)              a “covered entity” as that term is defined in, and interpreted
in accordance with, 12 C.F.R. § 252.82(b);

(b)              a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(c)              a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to such term in Section 9.29.

19

--------------------------------------------------------------------------------




“Credit Card Account Receivables” means any receivables due to any Loan Party in
connection with purchases from and other goods and services provided by such
Loan Party on the following credit cards: Visa, MasterCard, American Express,
Diners Club, Discover, Carte Blanche and such other credit cards as the
Administrative Agent shall reasonably approve from time to time, in each case
which have been earned by performance by such Loan Party but not yet paid to
such Loan Party by the credit card issuer or the credit card processor, as
applicable.

“Credit Exposure” means, (a) as to any Facility A Lender or Facility B Lender at
any time, such Lender’s Facility A Credit Exposure or Facility B Credit Exposure
as applicable, at such time and (b) as to any FILO Term Loan Lender, such FILO
Term Loan Lender’s FILO Credit Exposure at such time.

“Credit Party” means the Administrative Agent, the Issuing Banks, the Swingline
Lender or any other Lender.

“Currency of Payment” has the meaning assigned to such term in Section 9.19.

“Customer Credit Liability Reserves” means, at any time, 50% of the aggregate
remaining value at such time of (a) outstanding gift certificates and gift cards
sold by the Loan Parties entitling the holder thereof to use all or a portion of
the certificate or gift card to pay all or a portion of the purchase price of
Inventory, and (b) outstanding merchandise credits issued by and customer
deposits received by the Loan Parties.

“Customer-Specific Inventory” means Inventory specifically identified or
produced for a particular customer.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower Representative or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, (d) has become the subject of a
Bankruptcy Event or (e) has become the subject of a Bail-In Action.

20

--------------------------------------------------------------------------------




“Deferred Cash Discounts” means, with respect to any Loan Party, cash discounts
earned by such Loan Party for early payments to vendors which reduce net
Inventory costs for such Loan Party.

“Departing Lender” has the meaning assigned to such term in Section 2.19(b).

“Deposit Account Control Agreement” means, individually and collectively, each
“Deposit Account Control Agreement” referred to in any Security Agreement.

“Designated Real Property” means any real property located in the United States
and owned by a US Loan Party and designated by the Company in a notice to the
Administrative Agent as “Designated Real Property”.

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrowers.

“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months divided by (b) total gross sales for the 12
most recently ended fiscal months.

“Dilution Reserve” means, at any date, the applicable Dilution Ratio multiplied
by the Eligible Accounts (other than Eligible Investment Grade Accounts),
Eligible Credit Card Accounts Receivable, Eligible Investment Grade Accounts or
Eligible Uninvoiced Accounts Receivable of the applicable Loan Parties, as the
context may require, on such date; provided that at all times that the Dilution
Ratio is less than 5.0%, the Dilution Reserve shall be zero.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06 and the underfunding
liabilities disclosed on Schedule 3.10.

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Document ” has the meaning assigned to such term in the US Security Agreement.

“Documentation Agents” means, individually and collectively, Citizens Bank,
N.A., Fifth Third Bank, National Association, PNC Bank, National Association, TD
Bank, N.A., NYCB Specialty Finance Company, LLC and U.S. Bank National
Association, in their capacity as Documentation Agents.

“Domestic Borrower” means any Borrower that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

“Dollar Equivalent” means, with respect to any amount at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
and (b) if such amount is expressed in Canadian Dollars, the amount of Dollars
that would be required to purchase the amount of such currency based upon the
Spot Selling Rate as of such date of determination.

“Dollars” or “$” means the lawful money of the United States.

“Early Opt-in Election” means the occurrence of:

21

--------------------------------------------------------------------------------




(a)               (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower Representative) that the Required Lenders have determined that
Dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.14 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate, and

(b)              (i) the election by the Administrative Agent or (ii) the
election by the Required Lenders to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower Representative and the Lenders
or by the Required Lenders of written notice of such election to the
Administrative Agent.

“EBITDAR” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) Rentals for such period, (v) any items of loss
resulting from the sale of assets other than in the ordinary course of business
for such period, (vi) any non-cash charges for tangible or intangible
impairments or asset write downs for such period (excluding any write downs for
write-offs of Inventory) and (vii) any other non-cash charges for such period
(but excluding any non-cash charge in respect of an item that was included in
Net Income in a prior period and any non-cash charge that relates to the
write-down or write-off of inventory), minus (b) without duplication and to the
extent included in Net Income, (i) any items of gain resulting from the sale of
assets other than in the ordinary course of business for such period, (ii) any
cash payments made during such period in respect of non-cash charges described
in clause (a)(vii) taken in a prior period and (iii) any extraordinary gains and
any non-cash items of income for such period, all calculated for the Company and
its Restricted Subsidiaries on a consolidated basis in accordance with GAAP.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for any Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent, any Issuing Bank or any
of their respective Related Parties or any other Person, providing for access to
data protected by passcodes or other security system.

22

--------------------------------------------------------------------------------




“Eligible Accounts” means, at any time, the Accounts of any Loan Party which in
accordance with the terms hereof are eligible as the basis for the extension of
Revolving Loans and Swingline Loans and the issuance of Letters of Credit
hereunder.  Eligible Accounts shall not include any Account:

(a)              which is not subject to a first priority perfected security
interest in favor of the Administrative Agent (for the benefit of the Secured
Parties);

(b)              which is subject to any Lien other than (i) a Lien in favor of
the Administrative Agent (for the benefit of the Secured Parties), and (ii) a
Permitted Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent;

(c)              with respect to which (i) the scheduled due date is more than
60 days after the original invoice date, (ii) is unpaid more than (A) 90 days
after the date of the original invoice therefor or (B) 60 days after the
original due date, or (iii) which has been written off the books of a Loan Party
or otherwise designated as uncollectible (in determining the aggregate amount
from the same Account Debtor that is unpaid hereunder there shall be excluded
the amount of any net credit balances relating to Accounts due from an Account
Debtor which are unpaid more than 90 days from the date of invoice or more than
60 days from the due date); provided that Accounts owing by Investment Grade
Account Debtor in an aggregate amount (for all Borrowing Bases) not to exceed
$25,000,000 at any time may be included in Eligible Accounts, so long as no such
Account is not unpaid more than 120 days after the date of the original invoice
therefor or more than 120 days after the original due date;

(d)              which is owing by an Account Debtor for which more than 50% of
the Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;

(e)               which is owing by an Account Debtor to the extent the
aggregate amount of Accounts owing from such Account Debtor and its Affiliates
to (i) such Loan Party exceeds 15% of the aggregate amount of Eligible Accounts
of such Loan Party or (ii) all Loan Parties exceeds 15% of the aggregate amount
of Eligible Accounts of all Loan Parties.

(f)               with respect to which any covenant, representation, or
warranty contained in this Agreement or in any applicable Security Agreement has
been breached or is not true;

(g)               which (i) does not arise from the sale of goods or performance
of services in the ordinary course of business, (ii) is not evidenced by an
invoice or other documentation satisfactory to the Administrative Agent which
has been sent to the Account Debtor, (iii) represents a progress billing, (iv)
is contingent upon a Loan Party’s completion of any further performance, (v)
represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment, cash-on-delivery or any other repurchase or return basis
or (vi) relates to payments of interest;

(h)               for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Loan Party or if such Account was
invoiced more than once;

(i)              with respect to which any check or other instrument of payment
has been returned uncollected for any reason to the extent of such returned
payment;

23

--------------------------------------------------------------------------------




(j)               which is owed by an Account Debtor that (i) has applied for or
been the subject of a petition or application for, suffered, or consented to the
appointment of any receiver, custodian, trustee, administrator, liquidator or
similar official for such Account Debtor or its assets, (ii) has had possession
of all or a material part of its property taken by any receiver, custodian,
trustee or liquidator, (iii) filed, or had filed against it, under any
Insolvency Laws, any assignment, application, request or petition for
liquidation, reorganization, compromise, arrangement, adjustment of debts, stay
of proceedings, adjudication as bankrupt, winding-up, or voluntary or
involuntary case or proceeding, (iv) has admitted in writing its inability, or
is generally unable to, pay its debts as they become due, (v) has become
insolvent, or (vi) ceased operation of its business;

(k)               which is owed by any Account Debtor which has sold all or
substantially all of its assets;

(l)               which is owed by an Account Debtor which (i) does not maintain
a material office in the United States, Puerto Rico or Canada (in each case, if
an Account Debtor of a US Loan Party), the United States or Canada (in each
case, if an Account Debtor of any Canadian Loan Party) or the United States or
Puerto Rico (in each case, if an Account Debtor of a Puerto Rican Loan Party) or
(ii) is not organized under any applicable law of the United States, any State
of the United States or the District of Columbia, Puerto Rico, Canada or any
province or territory of Canada (in each case, if an Account Debtor of a US Loan
Party), the United States, any State of the United States or the District of
Columbia, Canada or any province or territory of Canada (in each case, if an
Account Debtor of a Canadian Loan Party) or the United States or Puerto Rico (in
each case, if an Account Debtor of a Puerto Rican Loan Party), unless, in any
such case, such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of, has been assigned to and is
directly drawable by the Administrative Agent;

(m)               which is owed in any currency other than Dollars or Canadian
Dollars;

(n)               in respect of which the payment proceeds thereof are not
directed by the applicable Loan Party to be deposited into a Collateral Deposit
Account or a Lock Box;

(o)               which is owed by any Affiliate, employee, officer, director,
agent or stockholder of any Loan Party;

(p)               [reserved];

(q)              which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted, but only to the extent of
such indebtedness or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(r)              which is subject to any counterclaim, deduction, defense,
setoff or dispute but only to the extent of any such counterclaim, deduction,
defense, setoff or dispute;

(s)              which is owed by an Account Debtor (i) located in any
jurisdiction which requires filing of a “Notice of Business Activities Report”
or other similar report in order to permit such Loan Party to seek judicial
enforcement in such jurisdiction of payment of such Account, unless such Loan
Party has filed such report or qualified to do business in such jurisdiction or
(ii) which is a Sanctioned Person;




24

--------------------------------------------------------------------------------




(t)               with respect to which such Loan Party has made any agreement
with the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, or any Account which was
partially paid and such Loan Party created a new receivable for the unpaid
portion of such Account;

(u)               which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether federal,
provincial, territorial, state or local, including the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(v)              which is for goods that have been sold under a purchase order
or pursuant to the terms of a contract or other agreement or understanding
(written or oral) that indicates or purports that any Person other than such
Loan Party has or has had an ownership interest in such goods, or which
indicates any party other than such Loan Party as payee or remittance party;

(w)               which was created on cash on delivery terms;

(x)              which is subject to any limitation on assignments or other
security interests (whether arising by operation of law, by agreement or
otherwise), unless the Administrative Agent has determined that such limitation
is not enforceable;

(y)              which is governed by the laws of any jurisdiction other than
the United States, any State thereof or the District of Columbia, Puerto Rico,
Canada or any province or territory of Canada (in each case, with respect to an
Account Debtor of a US Loan Party), the United States, any State thereof or the
District of Columbia, Canada or any province or territory of Canada (in each
case, with respect to an Account Debtor of any Canadian Loan Party) or the
United States, any State thereof or the District of Columbia or Puerto Rico (in
each case, with respect to an Account Debtor of a Puerto Rican Loan Party);

(z)              in respect of which the Account Debtor is a consumer within
applicable consumer protection legislation; or

(aa)              which the Administrative Agent in its Permitted Discretion
determines may not be paid by reason of the Account Debtor’s inability to pay;

provided that the (x) Aggregate Availability represented by the Eligible
Canadian Accounts in the US Borrowing Base shall not exceed $25,000,000 at any
time and (y) Aggregate Availability represented by the Eligible Puerto Rican
Accounts in the US Borrowing Base shall not exceed $25,000,000 at any time;
provided further that during a Level 5 Minimum Aggregate Availability Period, in
the Administrative Agent’s Permitted Discretion, Eligible Accounts shall not
include any Account which is owed by any Governmental Authority (or any
department, agency, public corporation, or instrumentality thereof, excluding
states and localities of the United States of America) of any country except (x)
to the extent that the subject Account Debtor is the federal government of the
United States of America and has complied with the Federal Assignment of Claims
Act of 1940, as amended (31 USC. § 3727 et seq. and 41 USC. § 15 et seq.), and
any other steps necessary to perfect the Lien of the Administrative Agent in
such Account have been complied with to the satisfaction of the Administrative
Agent and (y) to the extent that the subject Account Debtor is the government of
Canada, or any department, agency, public corporation or instrumentality thereof
and has complied with the Financial Administration Act (Canada), as amended, and
any other steps necessary to perfect the Lien of the Administrative Agent in
such Account have been complied with to the satisfaction of the Administrative
Agent.

25

--------------------------------------------------------------------------------




In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that such Loan Party may be obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by such Loan Party to reduce the amount of
such Account.  Standards of eligibility may be made more restrictive from time
to time solely by the Administrative Agent in the exercise of its Permitted
Discretion, with any such changes to be effective three days after delivery of
notice thereof to the Borrower Representative and the Lenders.

“Eligible Canadian Account” means any Eligible Account owing to a US Loan Party
by an Account Debtor organized under the laws of Canada.

“Eligible Canadian Inventory” means any Eligible Inventory owned by a US Loan
Party which is located in Canada.

“Eligible Credit Card Account Receivable” means any Credit Card Account
Receivable that (i) has been earned and represents the bona fide amounts due to
a Loan Party from a credit card processor and/or credit card issuer, and in each
case originated in the ordinary course of business of the applicable Loan Party
and (ii) is not excluded as an Eligible Credit Card Account Receivable pursuant
to any of clauses (a) through (i) below.  Without limiting the foregoing, to
qualify as an Eligible Credit Card Account Receivable, a Credit Card Account
Receivable shall indicate no person other than a Loan Party as payee or
remittance party.  Eligible Credit Card Account Receivable shall not include any
Credit Card Account Receivable if:

(a)                such Credit Card Account Receivable is not owned by a Loan
Party and such Loan Party does not have good or marketable title to such Credit
Card Account Receivable;

(b)                such Credit Card Account Receivable does not constitute an
“Account” (as defined in the UCC) or such Credit Card Account Receivable has
been outstanding more than five Business days;

(c)                the credit card issuer or credit card processor of the
applicable credit card with respect to such Credit Card Account Receivable is
the subject of any bankruptcy or insolvency proceedings;

(d)                such Credit Card Account Receivable is not a valid, legally
enforceable obligation of the applicable credit card issuer with respect
thereto;

(e)                such Credit Card Account Receivable is not subject to a
properly perfected security interest in favor of the Administrative Agent, or is
subject to any Lien whatsoever other than Permitted Encumbrances contemplated by
the processor agreements and for which appropriate reserves (as determined by
the Administrative Agent in its Permitted Discretion) have been established or
maintained by the Loan Parties;

(f)                 such Credit Card Account Receivable does not conform in all
material respects to all representations, warranties or other provisions in the
Loan Documents or in the credit card agreements relating to such Credit Card
Account Receivable;

26

--------------------------------------------------------------------------------




(g)                such Credit Card Account Receivable is subject to risk of
set-off, non-collection or not being processed due to unpaid and/or accrued
credit card processor fee balances, to the extent of the lesser of the balance
of such Credit Card Account Receivable or unpaid credit card processor fees;

(h)                such Credit Card Account Receivable is evidenced by “chattel
paper” or an “instrument” of any kind unless such “chattel paper” or
“instrument” is in the possession of the Administrative Agent, and to the extent
necessary or appropriate, endorsed to the Administrative Agent; or

(i)                  such Credit Card Account Receivable does not meet such
other usual and customary eligibility criteria for Credit Card Account
Receivables as the Administrative Agent may determine from time to time in its
Permitted Discretion.

In determining the amount to be so included in the calculation of the value of
an Eligible Credit Card Account Receivable, the face amount thereof shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all customary fees and expenses in connection with any
credit card arrangements and (ii) the aggregate amount of all cash received in
respect thereof but not yet applied by the applicable Loan Party to reduce the
amount of such Eligible Credit Card Account Receivable.

“Eligible Global Headquarters” means the Global Headquarters so long as (a) such
real property is wholly owned in fee simple by Office Depot or another Loan
Party, (b) such real property is subject to a perfected mortgage Lien in favor
of the Administrative Agent (for the benefit of the Secured Parties), (c) such
real property is free and clear of all Liens and rights of any other Person,
except the Lien in favor of the Administrative Agent and First Priority Priming
Liens (subject to Reserves established by the Administrative Agent in accordance
with the provisions of this Agreement), (b) such real property is covered by all
insurance required by Section 5.09 and (c)  the Real Estate Conditions Precedent
have been satisfied in respect of the Global Headquarters.

“Eligible Inventory” means, at any time, the Inventory of a Loan Party which in
accordance with the terms hereof is eligible as the basis for the extension of
Revolving Loans and Swingline Loans and the issuance of Letters of Credit
hereunder.  Eligible Inventory shall not include any Inventory:

(a)              which is not subject to a first priority perfected Lien in
favor of the Administrative Agent (for the benefit of the Secured Parties) under
the laws of the country where such Inventory is located;

(b)               which is subject to any Lien other than (i) a Lien in favor of
the Administrative Agent (for the benefit of the Secured Parties) and (ii) a
Permitted Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties);

(c)              which, in the Administrative Agent’s Permitted Discretion, is
determined to be slow moving, obsolete, unmerchantable, defective, used, unfit
for sale or unacceptable due to age, type, category and/or quantity;

(d)               with respect to which any covenant, representation, or
warranty contained in this Agreement or any applicable Security Agreement has
been breached or is not true and which does not conform to all standards imposed
by any Governmental Authority;

27

--------------------------------------------------------------------------------




(e)               in which any Person other than the applicable Loan Party shall
(i) have any direct or indirect ownership, interest or title to such Inventory
(including any Inventory sold to an Original Vendor in connection with a
Consignment Transaction pursuant to Section 6.05(o)) or (ii) be indicated on any
purchase order or invoice with respect to such Inventory as having or purporting
to have an interest therein;

(f)               which is not finished goods or which constitutes
work-in-process, raw materials, spare or replacement parts, subassemblies,
packaging and shipping material, manufacturing supplies, samples, prototypes,
bill-and-hold goods, goods that are returned or marked for return, repossessed
goods, defective or damaged goods, goods held on consignment, goods used for
demonstration to the extent not saleable or goods which are not of a type held
for sale in the ordinary course of business;

(g)              which is not located in the United States, Puerto Rico or
Canada (in each case, with respect to Inventory owned by a US Loan Party), the
United States or Canada (in each case, with respect to Inventory owned by any
Canadian Loan Party), the United States or Puerto Rico (in each case, with
respect to Inventory owned by any Puerto Rican Loan Party) or is in transit with
a common carrier from vendors and suppliers other than Eligible LC Inventory;

(h)               which is located in any (i) warehouse, cross-docking facility,
distribution center, regional distribution center or depot or (ii) any retail
store located in a jurisdiction providing for a common law landlord’s lien on
the personal property of tenants, in each case leased by the applicable Loan
Party unless (A) the lessor has delivered to the Administrative Agent a
Collateral Access Agreement or (B) a Rent Reserve has been established by the
Administrative Agent;

(i)               which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document (other than bills of lading to the extent permitted pursuant to
paragraph (g) above), unless (i) such warehouseman or bailee has delivered to
the Administrative Agent a Collateral Access Agreement and such other
documentation as the Administrative Agent may require or (ii) a Rent Reserve has
been established by the Administrative Agent;

(j)              which is being processed offsite at a third party location or
outside processor, or is in-transit to or from said third party location or
outside processor;

(l)              which is the subject of a consignment by the applicable Loan
Party as consignor;

(m)              which a Loan Party has acquired owing to a flash title
transfer;

(n)              which contains or bears any Intellectual Property licensed to
the applicable Loan Party unless the Administrative Agent is satisfied that it
may sell or otherwise dispose of such Inventory without (i) the consent of each
applicable licensor, (ii) infringing the rights of such licensor, (iii)
violating any contract with such licensor or (iv) incurring any liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement;

(o)               which is not reflected in a current perpetual inventory report
of such Loan Party (unless such Inventory is reflected in a report to the
Administrative Agent as “in transit” Inventory and constitutes Eligible LC
Inventory); provided that the Inventory of Axidata

28

--------------------------------------------------------------------------------




Inc. and TechDepot which is reflected in the general inventory ledger of such
Loan Party shall be deemed Eligible Inventory;

(p)               for which reclamation rights have been asserted by the seller;

(q)               (i) for which any contract relating to such Inventory
expressly includes retention of title in favor of the vendor or supplier thereof
or (ii) for which any contract relating to such Inventory does not address
retention of title and the relevant Loan Party has not represented to the
Administrative Agent that there is no retention of title in favor of the vendor
or supplier thereof; provided that up to 50% of the value of any Inventory of
the type described in clause (ii) shall be deemed Eligible Inventory to the
extent applicable Retention of Title Reserves have been established in respect
thereof; 

(r)               which is Customer-Specific Inventory;

(s)              which is in transit from any Loan Party to another Loan Party
or from any Loan Party to a warehouse owned or leased by such Loan Party or
another Loan Party for a period exceeding 15 days;

(t)               which is located at any store that has been closed for more
than 60 days; or

(u)               which has been acquired from a Sanctioned Person;

provided, that in determining the value of the Eligible Inventory, such value
shall be reduced by, without duplication, any amounts representing (a) Deferred
Cash Discounts; (b) Vendor Rebates; (c) costs included in Inventory relating to
advertising; (d) the shrink reserve; and (e) the unreconciled discrepancy
between the general inventory ledger and the perpetual Inventory ledger, to the
extent the general Inventory ledger reflects less Inventory than the perpetual
inventory ledger; provided further that (x) the Aggregate Availability
represented by the Eligible Canadian Inventory in the US Borrowing Base shall
not exceed $25,000,000 at any time and (y) the Aggregate Availability
represented by the Eligible Puerto Rican Inventory in the US Borrowing Base
shall not exceed $25,000,000 at any time.

Standards of eligibility may be made more restrictive from time to time solely
by the Administrative Agent in the exercise of its Permitted Discretion, with
any such changes to be effective three days after delivery of notice thereof to
the Borrower Representative and the Lenders.

“Eligible Investment Grade Account” means, at any time, any Eligible Account for
which the Account Debtor in respect thereof is an Investment Grade Account
Debtor.

“Eligible LC Inventory” means the value of commercial and documentary Letters of
Credit issued relating to Inventory that has or will be shipped to a Loan
Party’s location (as to which, in the case of locations leased by a Loan Party,
a Collateral Access Agreement has been obtained, or appropriate Rent Reserves
have been taken) and which Inventory (a) is or will be owned by a Loan Party,
(b) is fully insured on terms satisfactory to the Administrative Agent, (c) is
subject to a first-priority Lien upon such goods in favor of the Administrative
Agent (except for any possessor Lien upon such goods in the possession of a
freight carrier or shipping company securing only the freight charges for the
transportation of such goods to such Loan Party and other Permitted
Encumbrances), (d) is evidenced or deliverable pursuant to documents, notices,
instruments, statements and bills of lading that have been delivered to the
Administrative Agent or an agent acting on its behalf and (e) is otherwise
deemed to be “Eligible Inventory” hereunder; provided that the Aggregate
Availability represented by the Eligible LC

29

--------------------------------------------------------------------------------




Inventory in the US Borrowing Base, the Canadian Borrowing Base and the Puerto
Rican Borrowing Base, collectively, shall not exceed $100,000,000 at any time. 
The Administrative Agent shall have the right to establish, modify or eliminate
Reserves against Eligible LC Inventory from time to time in its Permitted
Discretion.  Standards of eligibility may be made more restrictive from time to
time solely by the Administrative Agent in the exercise of its Permitted
Discretion, with any such changes to be effective three days after delivery of
notice thereof to the Borrower Representative and the Lenders.

“Eligible Life Insurance Policies” means the Life Insurance Policies owned by
any US Loan Party and which are acceptable to the Administrative Agent and that
have a Cash Surrender Value acceptable to the Administrative Agent.  Eligible
Life Insurance Policies shall not include:

(a)              any Life Insurance Policy which is not subject to a first
priority perfected Lien in favor of the Administrative Agent (for the benefit of
the Secured Parties);

(b)               any Life Insurance Policy which is subject to any Lien other
than (i) a Lien in favor of the Administrative Agent (for the benefit of the
Secured Parties) and (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the Administrative Agent (for the benefit of the
Secured Parties);

(c)               any Life Insurance Policy for which a US Loan Party is not the
sole beneficiary;

(d)               any Life Insurance Policy that is not issued by a nationally
recognized and reputable Life Insurance Company, with a credit rating of not
less than “A” by AM Best & Co., as determined by the Administrative Agent;

(e)              any Life Insurance Policy that is not duly assigned by the
applicable US Loan Party to the Administrative Agent pursuant to a Collateral
Assignment of Life Insurance Policy or that is subject to a currently effective
assignment by any Loan Party to any Person (other than the Administrative
Agent);

(f)              any Life Insurance Policy with respect to which the premium for
such Life Insurance Policy has not been paid when due;

(g)               any Life Insurance Policy which has any policy loans or
advances outstanding against such Life Insurance Policy other than Life
Insurance Premium Loans;

(h)               any Life Insurance Policy with outstanding Life Insurance
Premium Loans to the extent of such loans or advances;

(i)               any Life Insurance Policy that has been cancelled, terminated
or is no longer valid and effective;

(j)               any Life Insurance Policy for which the policy owner has
elected a settlement option other than a lump sum payment; and

(k)               any Life Insurance Policy that is not a whole life policy.

Standards of eligibility may be made more restrictive from time to time solely
by the Administrative Agent in the exercise of its Permitted Discretion, with
any such changes to be effective three days after delivery of notice thereof to
the Borrower Representative and the Lenders.

30

--------------------------------------------------------------------------------




“Eligible Puerto Rican Account” means any Eligible Account owing to a US Loan
Party by an Account Debtor organized under the laws of Puerto Rico.

“Eligible Puerto Rican Inventory” means any Eligible Inventory owned by a US
Loan Party which is located in Puerto Rico.

“Eligible Real Property” means Designated Real Property (a) wholly owned in fee
simple by a US Loan Party, (b) that is subject to a perfected mortgage Lien in
favor of the Administrative Agent (for the benefit of the Secured Parties), (c)
that is free and clear of all Liens and rights of any other Person, except the
Lien in favor of the Administrative Agent and First Priority Priming Liens
(subject to Reserves established by the Administrative Agent in accordance with
the provisions of this Agreement and in respect of such permitted Liens), (d)
which real property is covered by all insurance required by Section 5.09 and (e)
for which the Real Estate Conditions Precedent have been satisfied.

“Eligible Uninvoiced Account Receivable” means, at any time, any Account of any
Loan Party that is not invoiced which would be excluded from eligibility as an
Eligible Account Receivable solely as a result of the application of clause (c)
or clause (g)(ii) in the definition thereof.  Eligible Uninvoiced Account
Receivable shall not include any Account not invoiced:

(a)              which does not relate to delivered goods; and

(b)              which is uninvoiced within 30 days of delivery of the goods
relating thereto;

provided that the Aggregate Availability represented by the Eligible Uninvoiced
Accounts Receivable in the US Borrowing Base, the Canadian Borrowing Base and
the Puerto Rican Borrowing Base, collectively, shall not exceed $100,000,000 at
any time. 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, presence, release or threatened release of any Hazardous Material or
to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the presence of or exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

31

--------------------------------------------------------------------------------




“ERISA Affiliate” means (a) any entity, whether or not incorporated, that is
under common control with a Borrower within the meaning of Section 4001(a)(14)
of ERISA and (b) any trade or business (whether or not incorporated) that,
together with the Company, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period referred to in Section 4043(c) of ERISA
is waived); (b) the existence with respect to any Plan of a non-exempt
“prohibited transaction,” as defined in Section 406 of ERISA and Section 4975(c)
of the Code; (c) any failure of any Plan to satisfy the “minimum funding
standard” applicable to such Plan (as such term is defined in Section 412 of the
Code or Section 302 of ERISA), whether or not waived; (d) the filing pursuant to
Section 412(c) of the Code or Section 303(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure of any Loan Party or ERISA Affiliate to
make any required contribution to any Multiemployer Plan; (e) the incurrence by
any Loan Party or any ERISA Affiliate of any liability under Title IV of ERISA
with respect to the termination of any Plan including the imposition of any Lien
in favor of the PBGC or any Plan; (f) the receipt by any Loan Party or any ERISA
Affiliate from the PBGC or a Plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan under Section 4042 of ERISA; (g) a determination that any Plan is, or
is expected to be, in “at risk” status (within the meaning of Title IV of
ERISA); (h) the incurrence by any Loan Party or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (i) the receipt by any Loan Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any Loan
Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA or in
endangered or critical status within the meaning of Section 431 or 432 of the
Code or Section 304, 305 or Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency ” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning assigned to such term in Article VII.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, (a) any
Swap Obligation in respect of a Swap if, and to the extent that, and only for so
long as, all or a portion of the guarantee of such Loan Guarantor of, or the
grant by such Loan Guarantor of a security interest to secure, as applicable,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder, at the time the guarantee of (or grant of such security
interest by, as applicable) such Loan Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Loan Guarantor as specified
in any agreement between the relevant Loan Parties and counterparty applicable
to such Swap Obligations, and agreed by the Administrative Agent.  If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such Guarantee or security interest is or
becomes illegal.   

32

--------------------------------------------------------------------------------




“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or any other Loan
Document, (a) any Other Connection Taxes, (b) US federal withholding imposed by
a Requirement of Law (including FATCA) in effect at the time a Foreign Lender
(other than an assignee under Section 2.19(b)) becomes a party hereto (or
designates a new lending office), with respect to any payment made by or on
account of any obligation of a Domestic Borrower to such Foreign Lender, except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding Tax under clause (a) of
Section 2.17 or (c) Taxes attributable to a Lender’s failure to comply with
Section 2.17(h).

“Existing ABL Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of May 13, 2016 (as amended by the First Amendment, dated as
of June 20, 2016 and the Second Amendment, dated as of November 6, 2017, and as
further amended, modified, extended or restated prior to the Third Restatement
Date), among Office Depot, the other borrowers and loan parties party thereto,
the lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent
and US collateral agent, and the other agents party thereto.

“Existing Letters of Credit” means the letters of credit referred to on Schedule
2.06 hereto.

“Existing Term Loan Credit Agreement” means that certain Credit Agreement, dated
as of November 8, 2017 (as amended and restated as of November 21, 2018 and as
the same may have been further amended, modified or supplemented), by and among
Office Depot as the borrower, the other loan parties party thereto, the lenders
party thereto, Goldman Sachs Lending Partners LLC, as administrative agent and
collateral agent, and the other agents party thereto.

“Exiting Lender” means any Lender (as defined in the Existing Credit Agreement)
immediately prior to the Third Restatement Date that is not a Lender on the
Third Restatement Date.

“Extenuating Circumstance” means any period during which the Administrative
Agent has determined in its sole discretion (a) that due to unforeseen and/or
nonrecurring circumstances, it is impractical and/or not feasible to submit or
receive a Borrowing Request or Interest Election Request by email or fax or
through Electronic System, and (b) to accept a Borrowing Request or Interest
Election Request telephonically.

“Facility ”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Facility A Loans,
Facility B Loans or FILO Term Loans.

“Facility A” means the Facility A Commitments and the extensions of credit made
thereunder.

“Facility A Commitment” means, with respect to each Facility A Lender, the
commitment, if any, of such Lender to make Facility A Revolving Loans and to
acquire participations in Facility A Letters of Credit, Facility A Protective
Advances and Facility A Swingline Loans, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Facility A Credit Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a)

33

--------------------------------------------------------------------------------




Section 2.09, (b) assignments by or to such Lender pursuant to Section 9.04 and
(c) Section 2.22.  The amount of each Lender’s Facility A Commitment as of the
Third Restatement Date is set forth on the Commitment Schedule, in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Facility A Commitment or in the supplement to this Agreement pursuant to which
such Lender shall have provided an additional Facility A Commitment in
accordance with Section 2.22, as applicable.  As of the Third Restatement Date,
the aggregate amount of Facility A Commitments is $1,150,000,000.

“Facility A Credit Exposure” means, with respect to any Facility A Lender at any
time, the sum of the outstanding Facility A Revolving Exposure and Facility A
Protective Advance Exposure of such Lender at such time.

“Facility A LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Facility A Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements in respect of Facility A
Letters of Credit that have not yet been reimbursed by or on behalf of a US
Borrower at such time.  The Facility A LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total Facility A LC Exposure at such
time.

“Facility A Lenders” means the Persons listed on the Commitment Schedule as
having a Facility A Commitment, any other Person that shall acquire a Facility A
Commitment pursuant to an Assignment and Assumption and any other Person that
shall provide an additional Facility A Commitment in accordance with Section
2.22, other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. 

“Facility A Letter of Credit” means any letter of credit or similar instrument
(including a bank guarantee) that is (a) acceptable to the applicable Issuing
Bank and (b) issued pursuant to Facility A.

“Facility A Loans” means, individually and collectively, the Facility A
Revolving Loans, the Facility A Swingline Loans and the Facility A Protective
Advances.

“Facility A Obligations” means all unpaid principal of and accrued and unpaid
interest on the Facility A Loans (or which would have accrued but for the
commencement of any bankruptcy, insolvency, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding), all Facility A
LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Facility A Lenders
or to any Facility A Lender, the Administrative Agent, any Issuing Bank in
respect of a Facility A Letter of Credit or any indemnified party arising under
the Loan Documents.

“Facility A Protective Advance” has the meaning assigned to such term in Section
2.04(a).

“Facility A Protective Advance Exposure” means, at any time, the aggregate
principal amount of all outstanding Facility A Protective Advances at such
time.  The Facility A Protective Advance Exposure of any Lender at any time
shall be its Applicable Percentage of the total Facility A Protective Advance
Exposure at such time.

“Facility A Revolving Exposure” means, with respect to any Facility A Lender at
any time, the sum of the outstanding principal amount of such Lender’s Facility
A Revolving Loans and its Facility A LC Exposure plus an amount equal to its
Applicable Percentage of the aggregate principal amount of Facility A Swingline
Loans outstanding at such time.

34

--------------------------------------------------------------------------------




“Facility A Revolving Loans” has the meaning assigned to such term in Section
2.01(a).

“Facility A Swingline Exposure” means, at any time, the aggregate principal
amount of all outstanding Facility A Swingline Loans at such time.  The Facility
A Swingline Exposure of any Lender at any time shall be its Applicable
Percentage of the total Facility A Swingline Exposure at such time.

“Facility A Swingline Loan” has the meaning assigned to such term in Section
2.05(a)(i).

“Facility A Swingline Sublimit” means $115,000,000.

“Facility B” means the Facility B Commitments and the extensions of credit made
thereunder.

“Facility B Commitment” means, with respect to each Facility B Lender, the
commitment, if any, of such Lender to make Facility B Revolving Loans and to
acquire participations in Facility B Letters of Credit, Facility B Protective
Advances and Facility B Swingline Loans, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Facility B Credit Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09, (b) assignments by or to such Lender pursuant to
Section 9.04 and (c) Section 2.22.  The amount of each Lender’s Facility B
Commitment as of the Third Restatement Date is set forth on the Commitment
Schedule, in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Facility B Commitment or in the supplement to this Agreement
pursuant to which such Lender shall have provided an additional Facility B
Commitment in accordance with Section 2.22, as applicable.  As of the Third
Restatement Date, the aggregate amount of Facility B Commitments is $50,000,000.

“Facility B Credit Exposure” means, with respect to any Facility B Lender at any
time, the sum of the outstanding Facility B Revolving Exposure and Facility B
Protective Advance Exposure of such Lender at such time.

“Facility B LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Facility B Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements in respect of Facility B
Letters of Credit that have not yet been reimbursed by or on behalf of a
Canadian Borrower at such time.  The Facility B LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total Facility B LC Exposure at
such time.

“Facility B Lenders” means the Persons listed on the Commitment Schedule as
having a Facility B Commitment, any other Person that shall acquire a Facility B
Commitment pursuant to an Assignment and Assumption and any other Person that
shall provide an additional Facility B Commitment in accordance with Section
2.22, other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. 

“Facility B Letter of Credit” means any letter of credit or similar instrument
(including a bank guarantee) issued under this Agreement that is (a) acceptable
to the applicable Issuing Bank and (b) issued pursuant to Facility B.

“Facility B Loans” means, individually and collectively, the Facility B
Revolving Loans, the Facility B Swingline Loans and the Facility B Protective
Advances.

35

--------------------------------------------------------------------------------





“Facility B Obligations” means all unpaid principal of and accrued and unpaid
interest on the Facility B Loans (or which would have accrued but for the
commencement of any bankruptcy, insolvency, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding), all Facility B
LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Facility B Lenders
or to any Facility B Lender, the Administrative Agent, the Issuing Bank or any
indemnified party arising under the Loan Documents.

“Facility B Protective Advance Exposure” means, at any time, the aggregate
principal amount of all outstanding Facility B Protective Advances at such
time.  The Facility B Protective Advance Exposure of any Lender at any time
shall be its Applicable Percentage of the total Facility B Protective Advance
Exposure at such time.

“Facility B Protective Advances” has the meaning assigned to such term in
Section 2.04(a).

“Facility B Revolving Exposure” means, with respect to any Facility B Lender at
any time, the sum of the outstanding principal amount of such Lender’s Facility
B Revolving Loans and its Facility B LC Exposure plus an amount equal to its
Applicable Percentage of the aggregate principal amount of Facility B Swingline
Loans outstanding at such time.

“Facility B Revolving Loans” has the meaning assigned to such term in Section
2.01(a).

“Facility B Swingline Exposure” means, at any time, the aggregate principal
amount of all outstanding Facility B Swingline Loans at such time.  The Facility
B Swingline Exposure of any Lender at any time shall be its Applicable
Percentage of the total Facility B Swingline Exposure at such time.

“Facility B Swingline Loans” has the meaning assigned to such term in Section
2.05(a)(ii).

“Facility B Swingline Sublimit” means $5,000,000.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“FILO Account Advance Rate” means (a) at any time on or prior to the first
anniversary of the Third Restatement Date, 12.5%, (b) at any time after the
first anniversary of the Third Restatement Date but on or prior to the second
anniversary of the Third Restatement Date, 11.25% and (c) at any time after the
second anniversary of the Third Restatement Date, 10%.

“FILO Borrowing Base” means, at any time as set forth in the most recently
delivered FILO Borrowing Base Certificate, the sum of:

36

--------------------------------------------------------------------------------




(a)         the sum of (i) the product of (A) the FILO Account Advance Rate at
such time multiplied by (B) the US Loan Parties’ Eligible Accounts (other than
Eligible Credit Card Accounts Receivable and Eligible Investment Grade Accounts)
at such time, (ii) the product of (A) the FILO Credit Card Advance Rate
multiplied by (B) the US Loan Parties’ Eligible Credit Card Accounts Receivable
at such time, (iii) the product of (A) the FILO Investment Grade Advance Rate
multiplied by (B) the US Loan Parties’ Eligible Investment Grade Accounts and
(iv) the product of (A) the FILO Uninvoiced Advance Rate multiplied by (B) the
Eligible Uninvoiced Accounts Receivable of the US Loan Parties at such time,
plus

(b)        the product of (i) the FILO Inventory Advance Rate multiplied by (ii)
the Net Orderly Liquidation Value percentage identified in the most recent
inventory appraisal ordered and received by the Administrative Agent in
accordance with the provisions of this Agreement multiplied by the US Loan
Parties’ Eligible Inventory, valued at the lower of cost (determined on a
first-in-first-out basis or average cost basis) or market value, at such time
minus

(c)          Reserves.

The Administrative Agent may, in its Permitted Discretion, adjust Reserves used
in computing the FILO Borrowing Base, with any such changes to be effective
three Business Days after delivery of notice thereof to the Borrower
Representative and the Lenders.  The FILO Borrowing Base at any time shall be
determined by reference to the most recent FILO Borrowing Base Certificate
delivered to the Administrative Agent pursuant to Section 5.01(f) of this
Agreement.

“FILO Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B-5 or another form which is acceptable to the
Administrative Agent in its sole discretion.

“FILO Credit Card Advance Rate” means (a) at any time on or prior to the first
anniversary of the Third Restatement Date, 7.5%, (b) at any time after the first
anniversary of the Third Restatement Date but on or prior to the second
anniversary of the Third Restatement Date, 6.25% and (c) at any time after the
second anniversary of the Third Restatement Date, 5%.

“FILO Credit Exposure” means, with respect to any FILO Term Loan Lender at any
time, the outstanding principal amount of such Lender’s FILO Term Loans.

“FILO Inventory Advance Rate” means (a) at any time on or prior to the first
anniversary of the Third Restatement Date, 7.5%, (b) at any time after the first
anniversary of the Third Restatement Date but on or prior to the second
anniversary of the Third Restatement Date, 6.25% and (c) at any time after the
second anniversary of the Third Restatement Date, 5.0%

“FILO Investment Grade Advance Rate” means (a) at any time on or prior to the
first anniversary of the Third Restatement Date, 7.5%, (b) at any time after the
first anniversary of the Third Restatement Date but on or prior to the second
anniversary of the Third Restatement Date, 6.25% and (c) at any time after the
second anniversary of the Third Restatement Date, 5%.

“FILO Maturity Date” means the earlier of (a) the date that is the fifth
anniversary of the Third Restatement Date and (b) the Revolving Maturity Date.

“FILO Push Down Reserve” means, as of any date, the amount, if any, by which the
then aggregate principal amount of the outstanding FILO Term Loans exceeds the
FILO Borrowing Base.

36

--------------------------------------------------------------------------------




“FILO Term Loan Commitment” means, with respect to each FILO Term Loan Lender,
the commitment, if any, of such Lender to make FILO Term Loans on the Third
Restatement Date.  The amount of each Lender’s FILO Term Loan Commitment as of
the Third Restatement Date is set forth on the Commitment Schedule.  The
original aggregate amount of FILO Term Loan Commitments on the Third Restatement
Date is $100,000,000.

“FILO Term Loan Facility” means, prior to the Third Restatement Date, the FILO
Term Loan Commitments and, after the Third Restatement Date, the FILO Term
Loans.

“FILO Term Loan Lender” prior to the Third Restatement Date, each Lender that
has a FILO Term Loan Commitment and, after the Third Restatement Date, each
Lender that is the holder of FILO Term Loans.

“FILO Term Loan Obligations” means all unpaid principal of and accrued and
unpaid interest on the FILO Term Loans (or which would have accrued but for the
commencement of any bankruptcy, insolvency, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding), all accrued and
unpaid fees and all expenses, reimbursements, indemnities and other obligations
of the Loan Parties to the FILO Term Loan Lenders or to any FILO Term Loan
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents.

“FILO Term Loans” has the meaning assigned to such term in Section 2.01(b).

“FILO Uninvoiced Advance Rate” means (a) at any time on or prior to the first
anniversary of the Third Restatement Date, 5.0%, (b) at any time after the first
anniversary of the Third Restatement Date but on or prior to the second
anniversary of the Third Restatement Date, 3.75% and (c) at any time after the
second anniversary of the Third Restatement Date, 2.5%.

“Financial Officer” means the chief financial officer, principal accounting
officer, senior vice president – finance, treasurer or controller of a Borrower.

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator pursuant to Section 43 of the UK Pensions Act 2004.

“First Priority Priming Liens” means Liens permitted by clauses (a), (b) and (f)
of the definition of Permitted Encumbrances.

“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense (net of interest income), plus Rentals, plus scheduled
principal payments on Indebtedness made during such period, other than such
payments (including payments at maturity) made in respect of Indebtedness
referred to in Section 6.01(p), plus dividends or distributions paid in cash,
plus scheduled Capital Lease Obligation payments, plus cash contributions to any
Plan that is subject to Title IV or Section 302 of ERISA or Section 412 or 4971
of the Code, all calculated for the Company and its Restricted Subsidiaries on a
consolidated basis.  For the avoidance of doubt, all payments on Indebtedness at
the maturity thereof and all payments in respect of the Term Loan Repayment
shall not constitute Fixed Charges.

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
fiscal quarter of the Company for the most-recently ended four fiscal quarters,
of (a) EBITDAR minus the unfinanced portion of Capital Expenditures minus taxes
paid in cash net of refunds, to (b) Fixed Charges, all calculated for the
Company and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP; provided that redemption of preferred stock shall not be Fixed
Charges.

37

--------------------------------------------------------------------------------




“Flood Insurance Laws” shall mean, collectively, (i) National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Loan Party.

“Foreign Lender” means any Lender or Issuing Bank, (a) with respect to any
Canadian Borrower and any Tax, that is treated as foreign by the jurisdiction
imposing such Tax, (b) with respect to any Domestic Borrower, (1) that, is not a
“US person” as defined by section 7701(a)(30) of the Code (“US Person”), or (2)
any Lender that is a partnership or other entity treated as a partnership for
United States federal income tax purposes which is a US Person, but only to the
extent the beneficial owners (including indirect partners if its direct partners
are partnerships or other entities treated as partnerships for United States
federal income tax purposes are US Persons) are not US Persons.

“Foreign Plan” means each “employee benefit plan” (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to US law,
including for the avoidance of doubt the UK Pension Scheme any Canadian Pension
Plan, and is maintained or contributed to by any Loan Party.

“Foreign Subsidiary” means any Restricted Subsidiary organized under the laws of
any jurisdiction other than a jurisdiction within the United States.

“FSHCO” means any US Subsidiary that owns, directly or indirectly, no material
assets other than interests in one or more Foreign Subsidiaries.

“Full Cash Dominion Period” means, individually and collectively, any Total Full
Cash Dominion Period or any Canadian Full Cash Dominion Period.

“Funding Account” has the meaning assigned thereto in Section 4.01(l); provided
that the Borrower Representative may designate another account as the applicable
“Funding Account” from time to time by written notice to the Administrative
Agent.

“GAAP” means generally accepted accounting principles in the United States.

“Global Headquarters” means the Company’s global headquarters located at 6600 N.
Military Trail in Boca Raton, Florida.

“Global Headquarters Appraisal Update” means (a) an addendum to the Closing
Appraisal to reflect the impact of the COVID-19 pandemic on the value of the
Global Headquarters and (b) an updated appraised value of the Global
Headquarters.

“Governmental Authority” means the government of the United States, Canada,
Puerto Rico or any other nation or any political subdivision thereof, whether
state, provincial, territorial or local; any supranational body; and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

38

--------------------------------------------------------------------------------




“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guaranteed Parties” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HQ Real Estate Advance Rate” means 80%; provided that the HQ Real Estate
Advance Rate will be reduced by 4% on each anniversary of the Third Restatement
Date.

“IBA” has the meaning assigned to such term in Section 1.05.

“Immaterial Subsidiary” means, at any date, any Restricted Subsidiary of the
Company that, together with its consolidated Restricted Subsidiaries, (i) does
not, as of the most recently ended Test Period, have assets with a value in
excess of 5.0% of the consolidated total assets of the Company and its
consolidated Restricted Subsidiaries and (ii) did not, during the most recently
ended Test Period, have revenues exceeding 5.0% of the total revenues of the
Company and its consolidated Restricted Subsidiaries; provided that, the neither
the aggregate assets nor the aggregate revenues of all Immaterial Subsidiaries,
determined in accordance with GAAP, may exceed 7.50% of consolidated assets or
consolidated revenues, respectively, of the Company and its consolidated
Restricted Subsidiaries, collectively, at any time (and the Borrower
Representative will designate in writing to the Administrative Agent from time
to time the Restricted Subsidiaries which will cease to be treated as
“Immaterial Subsidiaries” in order to comply with the foregoing limitation).

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increased Amount Date” has the meaning assigned to such term in Section
2.22(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for

39

--------------------------------------------------------------------------------







which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty for Indebtedness, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) obligations under any liquidated
earn-out and (l) any other Off-Balance Sheet Liability.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.




“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.

“Information ” has the meaning assigned to such term in Section 9.12.

“Initial Issuing Banks” means JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association, Bank of America, N.A. and Truist Bank.

“Insolvency Laws” means each of the Bankruptcy Code and any other applicable
state, provincial, territorial or federal bankruptcy laws, each as now and
hereafter in effect, any successors to such statutes and any other applicable
insolvency or other similar law of any jurisdiction, including any law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it and including any rules and regulations pursuant
thereto.  In relation to Canadian law, Insolvency Laws includes the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
the Winding-Up and Restructuring Act (Canada), in each case as amended, and any
other applicable provincial, territorial or federal bankruptcy laws, each as now
and hereafter in effect, any successors to such statutes and any other
applicable insolvency or other similar law of any jurisdiction, including any
corporate law of any jurisdiction permitting a debtor to obtain a stay or a
compromise of the claims of its creditors against it and including any rules and
regulations pursuant thereto.

“Intellectual Property” means, individually and collectively, trademarks,
service marks, tradenames, copyrights, patents, trade secrets, industrial
designs, internet domain names and other intellectual property, including any
applications and registrations pertaining thereto and with respect to
trademarks, service marks and tradenames, the goodwill of the business
symbolized thereby and connected with the use thereof.

40

--------------------------------------------------------------------------------




“Intercompany Loan Rights” has the meaning assigned to such term in the US
Security Agreement.

“Intercreditor Agreement” means, as of any date, a customary intercreditor
agreement entered into pursuant to Section 6.02(i) with respect to any
Indebtedness incurred under Section 6.01(i) and which Indebtedness remains
outstanding as of such date (and “Intercreditor Agreement” shall mean all of
such agreements collectively or individually, as the context may require).

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing of Revolving Loans in accordance with Section
2.08.

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Restricted Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP), calculated on a consolidated basis for the
Company and its Restricted Subsidiaries for such period in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day following the last day of each calendar
quarter and the applicable Maturity Date, (b) with respect to any Eurocurrency
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and the applicable Maturity Date and
(c) as to any Swingline Loan, the date of any repayment or prepayment made in
respect thereof.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower Representative may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate ” means at any time and with respect to any Eurocurrency Loan
in any currency for any Impacted Interest Period, the rate per annum determined
by the Administrative Agent (which determination shall be conclusive and binding
absent manifest error), to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period (for
which the LIBO Screen Rate is available in Dollars) that is shorter than the
Impacted Interest Period and (b) the LIBO Screen Rate for the shortest period
(for which the LIBO Screen Rate is available in Dollars) that exceeds the
Impacted Interest Period, in each case, at such time; provided that if the
Interpolated Rate shall be less than 1.0%, such rate shall be deemed to be 1.0%
for purposes of this Agreement.

41

--------------------------------------------------------------------------------







“Inventory” means individually and collectively, “Inventory”, as referred to in
any Security Agreement.

“Investment Grade Account Debtor” means an Account Debtor that, at the time of
determination, has a corporate credit rating and/or family rating, as
applicable, of BBB- or higher by S&P or Baa3 or higher by Moody’s.

“Issuing Bank” means, individually and collectively, the Initial Issuing Banks,
together with any other Lenders acceptable to the Administrative Agent who agree
to be designated an “Issuing Bank” hereunder, each in its capacity of the issuer
of Letters of Credit and its successors in such capacity as provided in Section
2.06(i).  Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Issuing Bank Commitment” means, as of the Third Restatement Date, with respect
to any Issuing Bank, $100,000,000; provided that any Issuing Bank shall be
permitted at any time to increase or reduce its Issuing Bank Commitment upon
providing five Business Days’ prior written notice thereof to the Administrative
Agent and the Borrower Representative; provided further than no Initial Issuing
Bank may reduce its Issuing Bank Commitment below $100,000,000 unless either
agreed by the other Initial Issuing Banks or the Issuing Bank Commitments of
such other Initial Issuing Banks are reduced in an equal amount.

“Joinder Agreement” has the meaning assigned to such term in Section 5.14.

“Joint Venture” means any Person that is not a direct or indirect Subsidiary of
the Company in which the Company or any of its Restricted Subsidiaries makes any
Investment. 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time.

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of the Facility A LC Exposure and the
Facility B LC Exposure.

“LC Sublimit” $400,000,000; provided that the aggregate LC Exposure in respect
of standby Letters of Credit shall not exceed $250,000,000.

“Lenders ” means the Facility A Lenders, the Facility B Lenders and the FILO
Term Loan Lenders.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

“Letter of Credit” means, individually and collectively, each Facility A Letter
of Credit and each Facility B Letter of Credit.

“Letter of Credit Request” has the meaning assigned to such term in Section
2.06(a).




42

--------------------------------------------------------------------------------




“LIBO Rate” means, for any Interest Period, a rate per annum equal to the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for Dollars
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters Screen that displays such rate (or, in the
event such rate does not appear on either of such Reuters pages, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “LIBO Screen Rate”) as of 11:00 a.m., London time,
on the Quotation Day for such Interest Period; provided that if the LIBO Screen
Rate shall be less than 1.0%, such rate shall be deemed to be 1.0% for purposes
of this Agreement; provided, further that, if the LIBO Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to the applicable currency, then the LIBO Rate shall be the
Interpolated Rate at such time (provided that if the Interpolated Rate shall be
less than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement).

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, assignment by way of security, charge or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Life Insurance Companies” means the nationally recognized and reputable life
insurance companies, each with a credit rating of not less than “A” by AM Best &
Co., as determined by Administrative Agent, and their respective successors and
assigns, that are the issuers of the Life Insurance Policies.

“Life Insurance Policies” means the whole life insurance policies issued by the
Life Insurance Companies, as may be submitted by the Company to the
Administrative Agent from time to time hereunder which are acceptable to the
Administrative Agent for consideration to become an Eligible Life Insurance
Policy.

“Life Insurance Premium Loans” means loans or advances made to a Loan Party by a
Life Insurance Company to finance the premium on a Life Insurance Policy issued
by such Life Insurance Company.

“Liquidity ” means, at any time, the sum of (a) the aggregate amount of cash and
cash equivalents of the Company and its consolidated Restricted Subsidiaries
which are not subject to any Liens (other than customary bankers’ Liens and
Liens created pursuant to any Loan Document) plus (b) Aggregate Availability.

“Loan Cap” means, at any time, an amount equal to the lesser of (a) the
Aggregate Borrowing Base as in effect at such time and (b) the aggregate
Revolving Commitments in effect at such time. 

“Loan Cap Minimum” means, at any time, an amount equal to 67% of the Revolving
Commitments in effect at such time.

43

--------------------------------------------------------------------------------




“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letter of Credit applications, the Collateral Documents, the
Intercreditor Agreement, the Loan Guaranty and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent or
any Lender in connection with the Agreement or the transactions contemplated
thereby.  Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.

“Loan Guarantor” means (a) each US Loan Party and Puerto Rican Loan Party, with
respect to the Obligations of all Loan Parties, and (b) each Canadian Loan
Party, with respect to the Obligations of Canadian Loan Parties.

“Loan Guaranty” means Article X of this Agreement and each separate guaranty, to
the extent that such guaranty is permissible under the laws of the country in
which the applicable Foreign Subsidiary party to such guaranty is located, in
form and substance satisfactory to the Administrative Agent, delivered by any
Foreign Subsidiary (which guaranty shall be governed by the laws of the country
in which such Foreign Subsidiary is located if the Administrative Agent requests
that such law govern such guaranty), as it may be amended or modified and in
effect from time to time.

“Loan Parties” means (a) the Company, (b) the other Borrowers, (c) the Company’s
domestic Restricted Subsidiaries (other than Immaterial Subsidiaries unless such
Immaterial Subsidiary becomes a Loan Party at the option of the Company, and any
domestic subsidiary that is a direct or indirect subsidiary of a Foreign
Subsidiary that is treated as a corporation for purposes of the Code), (d) the
Canadian Subsidiaries of a Canadian Borrower (other than Immaterial Subsidiaries
unless such Immaterial Subsidiary becomes a Loan Party at the option of the
Company, Unrestricted Subsidiaries and any Canadian Subsidiary that is a direct
or indirect subsidiary of a Subsidiary that is not a Canadian Subsidiary) and
(e) the Puerto Rican Subsidiaries that become a party to this Agreement pursuant
to a Joinder Agreement or that execute a separate Loan Guaranty, and in each
case, their respective successors and assigns.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Loans, FILO Term Loans, Swingline Loans and
Protective Advances.

“Margin Stock” means “margin stock”, as such term is defined in Regulation U of
the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the Loan
Parties, taken as a whole, (b) the ability of any Loan Party to perform any of
its obligations under the Loan Documents to which it is a party, (c) the
Collateral, the Administrative Agent’s Lien (for the benefit of the Secured
Parties) on the Collateral or the priority of such Liens, or (d) the rights of
or benefits available to the Administrative Agent, any Issuing Bank or the
Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Restricted Subsidiaries in an aggregate principal
amount exceeding $25,000,000.  For purposes of

44

--------------------------------------------------------------------------------




determining Material Indebtedness, the “obligations” of any Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Borrower or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Maturity Date” means the Revolving Maturity Date or the FILO Maturity Date, as
applicable.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Minimum Aggregate Availability Period” means (including by reference to the
Levels described below), any period (a) commencing when Aggregate Availability
is less than the greater of:

Level 1:

(i) an amount equal to 10% of the Loan Cap Minimum then in effect and (ii) an
amount equal to 10% of the Loan Cap then in effect;



Level 2:

(i) an amount equal to 12.5% of the Loan Cap Minimum then in effect and (ii) an
amount equal to 12.5% of the Loan Cap then in effect, but more than Level 1;



Level 3:

(i) an amount equal to 15% of the Loan Cap Minimum then in effect and (ii) an
amount equal to 15% of the Loan Cap then in effect, but more than Level 1 and
Level 2;



Level 4:

(i) an amount equal to 17.5% of the Loan Cap Minimum then in effect and (ii) an
amount equal to 17.5% of the Loan Cap then in effect, but more than Level 1,
Level 2 and Level 3;



Level 5:

(i) an amount equal to 25% of the Loan Cap Minimum then in effect and (ii) an
amount equal to 25% of the Loan Cap then in effect, but more than Level 1, Level
2, Level 3 and Level 4; and



Level 6:

(i) an amount equal to 40% of the Loan Cap Minimum then in effect and (ii) an
amount equal to 40% of the Loan Cap then in effect, but more than Level 1, Level
2, Level 3, Level 4 and Level 5;




for five consecutive days (or immediately, in the case of Level 1 or Level 2)
and (b) ending after Aggregate Availability is greater than the amounts set
forth above (with respect to the applicable Level) for 30 consecutive days (or
60 consecutive days when used in reference to any Full Cash Dominion Period). 
For the avoidance of doubt, at any time that Aggregate Availability is equal to
or greater than the amounts set forth in Level 2, Level 3, Level 4, Level 5 or
Level 6 above, Aggregate Availability shall also be deemed to be greater than
the applicable Level(s) below such Level of Aggregate Availability and each
Minimum Aggregate Availability Period Level shall include each lesser Level.

45

--------------------------------------------------------------------------------

“MIRE Event” means, if there is a Mortgage at such time, any increase, extension
of maturity or renewal of any of the Commitments or Loans (but excluding (i) any
continuation or conversion of borrowings, (ii) the making of any Loan or (iii)
the issuance, renewal or extension of Letters of Credit).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Property” means the Subject Real Property and any other real property
owned by any Loan Party which is encumbered pursuant to the terms of this
Agreement.

“Mortgages ” means any mortgage, deed of trust or other agreement entered into
by the owner of a Loan Party which conveys or evidences a Lien in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, in such form and substance as reasonably satisfactory to the
Administrative Agent, as the same may be amended, supplemented or otherwise
modified from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a subsidiary or is
merged into or consolidated with the Company or any of its Restricted
Subsidiaries, (b) the income (or deficit) of any Person (other than a
subsidiary) in which the Company or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Company or such Restricted Subsidiary in the form of dividends
or similar distributions and (c) the undistributed earnings of any subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Restricted Subsidiary is not at the time permitted by the terms of any
contractual obligation (other than under any Loan Document) or Requirement of
Law applicable to such Restricted Subsidiary. 

“Net Orderly Liquidation Value” means, with respect to Inventory, equipment or
intangibles of any Person, the orderly liquidation value thereof identified in
the most recent inventory appraisal ordered by the Administrative Agent and as
determined in a manner acceptable to the Administrative Agent by an appraiser
acceptable to the Administrative Agent, net of all costs of liquidation thereof.

“New Parent Entities” has the meaning assigned to such term in Section 6.03(c).

“New Revolving Lender” has the meaning assigned to such term in Section 2.22(b).

“Non-ABL Collateral Assets” means the Subject Real Property and Life Insurance
Policies.

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

“Non-Funding Lender” has the meaning assigned to such term in Section 2.07(b).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

45

--------------------------------------------------------------------------------




“Non-US Loan Parties” means, individually and collectively, the Canadian Loan
Parties and the Puerto Rican Loan Parties.

“Non-Wholly Owned Subsidiary” means any Restricted Subsidiary of the Company
that is not a Wholly Owned Subsidiary.

“Notice Period” has the meaning assigned to such term in Section 2.24.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations ” means the Facility A Obligations, the Facility B Obligations and
the FILO Term Loan Obligations; provided, that for purposes of determining any
Guaranteed Obligations of any Loan Guarantor under this Agreement, the
definition of “Obligations” shall not create any guarantee by any Loan Guarantor
of any Excluded Swap Obligations of such Loan Guarantor.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Office Depot” means (i) Office Depot, Inc., a Delaware corporation and (ii)
upon the conversion of Office Depot, Inc. into a limited liability company in
connection with the Corporate Reorganization, Office Depot LLC, a Delaware
limited liability company.

“Original Vendor” means, with respect to any inventory, the vendor from which
the Company or its Restricted Subsidiaries purchased such inventory.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder or under any other Loan
Document, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, or become a party to,
performed its obligations or received payments under, received or perfected a
security interest under, sale or assignment of an interest in any Loan or Loan
Document, engaged in any other transaction pursuant to, or enforced, any Loan
Documents).

“Other Real Estate Advance Rate” means, with respect to any Eligible Real
Property, 80%; provided that the Other Real Estate Advance Rate applicable to
any such Eligible Real Property will

46

--------------------------------------------------------------------------------




be reduced by 4% on each anniversary of the date of the initial Satisfactory
Real Estate Appraisal in respect of such Eligible Real Property (each such
appraisal, an “Initial Appraisal”).




“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other excise, property, intangible, recording, filing or similar Taxes which
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by US-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(g).

“Participant Register” has the meaning assigned to such term in Section 9.04.

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Payment Conditions” means, with respect to any particular action as to which
the satisfaction of the Payment Conditions is being determined, both immediately
before and immediately after giving pro forma effect to such action, (a) no
Default or Event of Default shall have occurred and be continuing and (b) either
(i) (x) the Fixed Charge Coverage Ratio for the Test Period in effect at the
time such action is to occur shall be at least 1.00 to 1.00 (determined on a Pro
Forma Basis in respect of the Test Period in effect at such time) and (y)
Aggregate Availability for such day and (after giving pro forma effect to such
action) the immediately preceding 20 days shall be greater than or equal to the
greater of (1) an amount equal to 12.5% of the Loan Cap Minimum and (2) an
amount equal to 12.5% of the Loan Cap or (ii) Aggregate Availability for such
day and (after giving pro forma effect to such action) the immediately preceding
20 days shall be greater than or equal to the greater of (x) an amount equal to
17.5% of the Loan Cap Minimum and (y) an amount equal to 17.5% of the Loan Cap. 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pensions Regulator” means the legal entity called the Pensions Regulator
established under Part I UK Pensions Act 2004.

“Permitted Acquisition” means any acquisition by the Company or any Restricted
Subsidiary, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Equity Interests of, or a business line or unit
or a division of, any Person; provided that:

(a)       such acquisition shall be consensual;

47

--------------------------------------------------------------------------------




(b)      such acquisition shall be consummated in accordance with all
Requirements of Law, except where the failure to so comply would not reasonably
be expected to have a Material Adverse Effect;

(c)      in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such securities in the nature of directors’ qualifying
shares) acquired or otherwise issued by such Person or any newly formed
Restricted Subsidiary of the Company in connection with such acquisition shall
be directly and beneficially owned 100% by the Company or any Restricted
Subsidiary; and

(d)       in the case of any acquisition in excess of $100,000,000, the Company
shall furnish to the Administrative Agent a certificate from a Financial Officer
evidencing compliance with Section 6.04(n), together with such detailed
information relating thereto as the Administrative Agent may reasonably request
to demonstrate such compliance; and

provided further, that it is understood that to the extent the assets acquired
are to be included in any Borrowing Base, due diligence in respect of such
acquired assets satisfactory to the Administrative Agent, in its Permitted
Discretion, shall have been completed.

“Permitted Bundled Contract Sale” means the sale by any Loan Party or its
Restricted Subsidiaries of both equipment and the receivables generated by the
lease of such equipment under a Bundled Services Agreement so long as (i) such
sale is made in the ordinary course of business, (ii) such Loan Party or
Restricted Subsidiary receives cash proceeds from such sale in an aggregate
amount equal to or exceeding the sum of the present value of (A) the estimated
residual value of such equipment at the end of the term of such Bundled Services
Agreement and (B) such receivables (other than the portion of receivables
attributable to services to be provided by a Loan Party or its Restricted
Subsidiaries, which may be paid (directly or indirectly) to a Loan Party or its
Restricted Subsidiaries as and when collected from the applicable payor), in
each case discounted at a rate equal to or less than the implicit rate of
interest under such Bundled Services Agreement, (iii) the service related
receivables generated under such Bundled Services Agreement are required to be
either (A) paid directly to such Loan Party or Restricted Subsidiary by the
customer, (B) deposited by the customer into a Bundled Contract Collection
Account or (C) paid directly to the purchaser of the equipment and receivables
(or other entity designated thereby) and disbursed to such Loan Party or
Restricted Subsidiary in a reasonably prompt manner or as otherwise provided in
the agreements governing such Bundled Contract Collection Account permitted
hereunder and (iv) any such sale (and the obligations in respect thereof) is
non-recourse, and does not in any way obligate the Company or any of its
Restricted Subsidiaries (other than the entity selling such equipment and
receivables), other than pursuant to Standard Undertakings.

“Permitted Convertible Notes” means any Indebtedness issued in a Permitted
Convertible Notes Offering.

“Permitted Convertible Notes Offering” means any offering by the Company of
unsecured or subordinated Indebtedness permitted by Section 6.01 that is by its
terms convertible, in whole or in part, into shares of the Company’s common
stock or into cash based upon a conversion rate tied to the Company’s common
stock.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

48

--------------------------------------------------------------------------------







“Permitted Encumbrances” means:

(a)       Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

(b)      carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c)       pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)      deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)       judgment liens in respect of judgments that do not constitute an Event
of Default under paragraph (k) of Article VII;

(f)      easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of any Loan Party or any of its Restricted Subsidiaries;

(g)       Liens in favor of a credit card processor or a payment processor
arising in the ordinary course of business under any processor agreement; and

(h)    Liens arising by virtue of precautionary Uniform Commercial Code
financing statement filings (or other similar filings under applicable law)
regarding operating leases and consignments, in each case entered into by the
Company and its Restricted Subsidiaries in the ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Foreign Subsidiary Factoring Facility” means any and all agreements
or facilities entered into by any Foreign Subsidiary that is not a Loan Party
for the purpose of factoring, selling, transferring or disposing of its account
receivables for cash consideration.

“Permitted Investments” means:

(a)        direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States (with respect to
investments made by any US Loan Party or Puerto Rican Loan Party) or Canada
(with respect to investments made by any Canadian Loan Party) (or direct
obligations of any agency thereof, as applicable, to the extent such obligations
are backed by the full faith and credit of such government), in each case
maturing within one year from the date of acquisition thereof;

(b)        investments in commercial paper maturing within 365 days from the
date of acquisition thereof and having, at such date of acquisition, at least an
A-1 rating by S&P or at least a P-1 rating by Moody’s;




49

--------------------------------------------------------------------------------




(c)        investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States (with respect to investments made by any US Loan Party or
Puerto Rican Loan Party) or Canada (with respect to investments made by any
Canadian Loan Party) or any State or Province thereof, as applicable, in each
case, which has a combined capital and surplus and undivided profits of not less
than $500,000,000;

(d)       fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

(e)       money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio
assets of at least $3,000,000,000.

“Permitted Lien” means Liens permitted by Section 6.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (as defined in Section 3(3) of
ERISA), including any employee welfare benefit plan (as defined in Section 3(1)
of ERISA), any employee pension benefit plan (as defined in Section 3(2) of
ERISA), and any plan which is both an employee welfare benefit plan and an
employee pension benefit plan, and in respect of which any Loan Party or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA
(including for avoidance of doubt any Puerto Rican Plan), except for any
Multiemployer Plan, Foreign Plan or Foreign Benefit Arrangement.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“PPSA” means the Personal Property Security Act (Ontario) (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including
the Civil Code of Québec, the laws of which are required by such legislation to
be applied in connection with the issue, perfection, enforcement, opposability,
validity or effect of security interests.

“PR Code” means the Internal Revenue Code for a New Puerto Rico of 2011 as
amended to date and as it may be amended or replaced from time to time.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the US or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Prior US Security Documents” has the meaning assigned to such term in Section
9.22(b).

50

--------------------------------------------------------------------------------




“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected or disposed of,
whether voluntarily or involuntarily, including all proceeds of any insurance
policy covering the Collateral.

“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (i) such event as if it happened on
the first day of such period or (ii) the incurrence of any Indebtedness by the
Company or any Restricted Subsidiary and any incurrence, repayment, issuance or
redemption of other Indebtedness of the Company or any Restricted Subsidiary
occurring at any time subsequent to the last day of the Test Period and on or
prior to the date of determination, as if such incurrence, repayment, issuance
or redemption, as the case may be, occurred on the first day of the Test Period
(it being understood that, in connection with any such pro forma calculation
prior to the delivery of financial statements for the first fiscal quarter ended
after the Third Restatement Date, such calculation shall be made in a manner
satisfactory to the Administrative Agent in its Permitted Discretion).

“Projections” has the meaning assigned to such term in Section 5.01(e).

“Protective Advance Exposure” means, at any time, the sum of the Facility A
Protective Advance Exposure and the Facility B Protective Advance Exposure.

“Protective Advances” has the meaning assigned to such term in Section 2.04(a).

“Puerto Rico” means the Commonwealth of Puerto Rico.

“Puerto Rican Borrowing Base” means, at any time, with respect to the Puerto
Rican Loan Parties, the sum of:

(a) the sum of (i) the product of (A) 85% multiplied by (B) the Puerto Rican
Loan Parties’ Eligible Accounts (other than Eligible Credit Card Accounts
Receivable and Eligible Investment Grade Accounts) at such time, (ii) the
product of (A) 90% multiplied by (B) the Puerto Rican Loan Parties’ Eligible
Credit Card Accounts Receivable at such time, (iii) the product of (A) 90%
multiplied by (B) the Puerto Rican Loan Parties’ Eligible Investment Grade
Accounts and (iv) the product of (A) 75% multiplied by (B) the Eligible
Uninvoiced Accounts Receivable of the Puerto Rican Loan Parties at such time,
plus

(b) the product of (i) 90% multiplied by (ii) the Net Orderly Liquidation Value
percentage identified in the most recent inventory appraisal ordered and
received by the Administrative Agent in accordance with the provisions of this
Agreement multiplied by the Puerto Rican Loan Parties’ Eligible Inventory,
valued at the lower of cost (determined on a first-in-first-out basis or average
cost basis) or market value, at such time, plus

(c) the product of (i) 90% multiplied by (ii) the Net Orderly Liquidation Value
percentage identified in the most recent inventory appraisal ordered and
received by the Administrative Agent in accordance with the provisions of this
Agreement multiplied by the Puerto Rican Loan Parties’ Eligible LC Inventory,
valued at the lower of cost (determined on a first-in-first-out basis or average
cost basis) or market value, at such time, minus

(d) Reserves.

51

--------------------------------------------------------------------------------




The Administrative Agent may, in its Permitted Discretion, adjust Reserves used
in computing the Aggregate Borrowing Base and the Puerto Rican Borrowing Base,
with any such changes to be effective three Business Days after delivery of
notice thereof to the Borrower Representative and the Lenders.  The Aggregate
Borrowing Base and the Puerto Rican Borrowing Base at any time shall be
determined by reference to the most recent Aggregate Borrowing Base Certificate
and each other Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 5.01 of this Agreement.

For the avoidance of doubt, assets of the Puerto Rican Loan Parties that would
otherwise constitute Eligible Accounts, Eligible Credit Card Accounts
Receivable, Eligible Investment Grade Accounts, Eligible Uninvoiced Accounts,
Eligible Inventory or Eligible LC Inventory and could be included in the Puerto
Rican Borrowing Base shall be included in the Puerto Rican Borrowing Base solely
at the election of the Company.

“Puerto Rican Borrowing Base Certificate” means a certificate, signed and
certified as accurate and complete by a Financial Officer of the Borrower
Representative, in substantially the form of Exhibit B-3 or another form which
is acceptable to the Administrative Agent in its sole discretion.

“Puerto Rican Loan Party” means any Loan Party organized under the laws of
Puerto Rico.

“Puerto Rican Plan” means each “employee benefit plan” within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, that is maintained or
contributed to by any Puerto Rican Loan Party.

“Puerto Rican Security Agreement” means (a) any pledge or security agreement
entered into, on or after the Third Restatement Date by any Puerto Rican Loan
Party (as required by this Agreement or any other Loan Document for the purpose
of creating a Lien on the property of any Loan Party organized in Puerto Rico
(or any other property located therein)), or any other Person and (b) any other
pledge or security agreement entered into, on or after the Third Restatement
Date, by any Loan Party (as required by this Agreement or any other Loan
Document for the purpose of creating a Lien on any property located in Puerto
Rico), which charge or security agreement is designated by the Administrative
Agent as a “Puerto Rican Security Agreement”, in each case as the same may be
amended, restated or otherwise modified from time to time.

“Puerto Rican Subsidiary” means any Restricted Subsidiary organized under the
laws of Puerto Rico.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 USC. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to such term in Section 9.29.

“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party that, at the time the relevant Guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell pursuant to Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

52

--------------------------------------------------------------------------------




“Quotation Day” means, with respect to any Interest Period, two Business Days
prior to the commencement of such Interest Period.

“Real Estate Conditions Precedent” means, with respect to any parcel of Subject
Real Property, the following conditions:

(A)        THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A SATISFACTORY REAL
ESTATE APPRAISAL WITH RESPECT TO SUCH SUBJECT REAL PROPERTY;

(B)       THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A PHASE I ENVIRONMENTAL
REPORT OR SIMILAR ENVIRONMENTAL DOCUMENTATION FOR SUCH SUBJECT REAL PROPERTY
AND, IF RECOMMENDED UNDER ANY SUCH REPORT OR DOCUMENTATION AND REQUESTED BY THE
ADMINISTRATIVE AGENT OR THE REQUIRED REVOLVING LENDERS, A PHASE II ENVIRONMENTAL
REPORT, IN EACH CASE PREPARED BY AN ENVIRONMENTAL CONSULTING FIRM REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE BORROWER REPRESENTATIVE AND IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT AND THE
APPLICABLE PARTIES WHICH REPORTS OR SIMILAR DOCUMENTATION SHALL IDENTIFY ANY
MATERIAL EXISTING OR POTENTIAL ENVIRONMENTAL CONCERNS AND SHALL, TO THE EXTENT
REASONABLY PRACTICABLE, QUANTIFY ANY MATERIAL COSTS AND LIABILITIES ASSOCIATED
THEREWITH, AND THE ADMINISTRATIVE AGENT AND THE APPLICABLE PARTIES SHALL BE
REASONABLY SATISFIED WITH THE COMPANY’S PLANS WITH RESPECT THERETO;

(C)         (I) COUNTERPARTS OF A MORTGAGE WITH RESPECT TO SUCH SUBJECT REAL
PROPERTY TO BE ENTERED INTO WITH RESPECT THERETO DULY EXECUTED AND DELIVERED BY
THE RECORD OWNER OF SUCH SUBJECT REAL PROPERTY AND SUITABLE FOR RECORDING OR
FILING IN ALL FILING OR RECORDING OFFICES THAT THE ADMINISTRATIVE AGENT MAY
REASONABLY DEEM NECESSARY OR DESIRABLE IN ORDER TO CREATE A VALID AND
ENFORCEABLE FIRST PRIORITY LIEN FREE AND CLEAR OF ALL DEFECTS AND ENCUMBRANCES
EXCEPT THE LIEN IN FAVOR OF THE ADMINISTRATIVE AGENT AND  FIRST PRIORITY PRIMING
LIENS (SUBJECT TO RESERVES ESTABLISHED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH THE PROVISIONS OF THIS AGREEMENT), AND OTHERWISE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT AND (II) RECEIPT AND REVIEW OF
ALL COLLATERAL SUPPORT DOCUMENTS AND RELATED ITEMS REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT, INCLUDING ANY SURVEYS (PROVIDED THAT NO NEW, UPDATED OR
RECERTIFIED SURVEYS SHALL BE REQUIRED AS LONG AS THE TITLE COMPANY IS ABLE TO
REMOVE THE STANDARD SURVEY EXCEPTION, ISSUE THE SURVEY RELATED ENDORSEMENTS AND
PROVIDE THE NECESSARY SURVEY COVERAGE REQUIRED BY THE ADMINISTRATIVE AGENT IN
THE MORTGAGE TITLE INSURANCE POLICIES OR DATE DOWN ENDORSEMENTS);

(D)        RECEIPT AND REVIEW OF (I) A LIFE OF LOAN STANDARD FLOOD HAZARD
DETERMINATION, (II) A POLICY OF FLOOD INSURANCE TO THE EXTENT IMPROVEMENTS ON
SUCH SUBJECT REAL PROPERTY ARE LOCATED IN A FEDERALLY DESIGNATED “SPECIAL FLOOD
HAZARD AREA”, WHICH POLICY PROVIDES COVERAGE IN AN AMOUNT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDERS, (III) TO THE EXTENT
IMPROVEMENTS ON SUCH SUBJECT REAL PROPERTY ARE LOCATED IN A FEDERALLY DESIGNATED
“SPECIAL FLOOD HAZARD AREA,” CONFIRMATION THAT THE BORROWER REPRESENTATIVE HAS
RECEIVED THE NOTICE REQUIRED PURSUANT TO APPLICABLE FLOOD LAWS AND (IV) EVIDENCE
SATISFACTORY TO EACH LENDER THAT ALL ACTIONS RELATING TO SUCH SUBJECT REAL
PROPERTY AS ARE REQUIRED BY THE FLOOD INSURANCE LAWS HAVE BEEN ACCOMPLISHED, IN
EACH CASE OF CLAUSES (I) THROUGH (IV) IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT AND THE APPLICABLE PARTIES;

(E)         MORTGAGE TITLE INSURANCE POLICIES (OR MARKED COMMITMENTS TO ISSUE
THE SAME) FOR REAL PROPERTY DESCRIBED IN THE APPLICABLE MORTGAGE ISSUED BY A
NATIONALLY-RECOGNIZED TITLE INSURANCE COMPANY SELECTED BY THE BORROWER
REPRESENTATIVE AS MAY BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, IN
AN AMOUNT AND WITH CUSTOMARY ENDORSEMENTS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT INSURING THE ADMINISTRATIVE AGENT THAT THE MORTGAGE IN
RESPECT OF

53

--------------------------------------------------------------------------------




SUCH SUBJECT REAL PROPERTY IS A VALID AND ENFORCEABLE FIRST PRIORITY MORTGAGE
LIEN ON SUCH SUBJECT REAL PROPERTY FREE AND CLEAR OF ALL DEFECTS AND
ENCUMBRANCES EXCEPT THE LIEN IN FAVOR OF THE ADMINISTRATIVE AGENT AND  FIRST
PRIORITY PRIMING LIENS (SUBJECT TO RESERVES ESTABLISHED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT), AND SUCH POLICIES
(OR COMMITMENTS TO ISSUE THE SAME) SHALL OTHERWISE BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE BOOKRUNNERS;




(F)             AN OPINION OF LOCAL COUNSEL, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(G)        ALL FILING, AND RECORDING FEES AND TAXES (INCLUDING, MORTGAGE,
DOCUMENTARY AND STAMP TAX) SHALL HAVE BEEN DULY PAID WITH RESPECT TO SUCH
SUBJECT REAL PROPERTY AND THE MORTGAGE APPLICABLE THERETO AND EVIDENCE THAT ALL
INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO THE LOAN DOCUMENTS HAS BEEN
OBTAINED AND IS IN EFFECT; AND

(H)       THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ENDORSEMENTS NAMING THE
ADMINISTRATIVE AGENT (ON BEHALF OF ITSELF, THE OTHER AGENTS AND THE LENDERS) AS
AN ADDITIONAL INSURED AND MORTGAGEE AND LOSS PAYEE, AS THE CASE MAY BE, ON ALL
SUCH INSURANCE POLICIES MAINTAINED WITH RESPECT TO SUCH SUBJECT REAL PROPERTY.

“Register” has the meaning assigned to such term in Section 9.04(e).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Removed Borrower” has the meaning assigned to such term in Section 9.23(a).

“Rentals” means, with reference to any period, the aggregate amount of rent
expense payable by the Company and its Restricted Subsidiaries under any
operating leases, calculated on a consolidated basis for the Company and its
Restricted Subsidiaries for such period in accordance with GAAP.

“Rent Reserve” means with respect to any store, warehouse, cross-docking
facility, distribution center, regional distribution center or depot where any
Inventory subject to Liens arising by operation of law is located and with
respect to which no Collateral Access Agreement is in effect, a reserve equal to
two months’ rent at such store, warehouse, cross-docking facility, distribution
center, regional distribution center or depot; provided that no Rent Reserve
shall be taken with respect to any store unless a Level 3 Minimum Aggregate
Availability Period shall be in effect.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of any Borrower from information furnished or provided by or on
behalf of any Borrower, after the Administrative Agent has exercised its rights
of inspection pursuant to this Agreement, which Reports shall be distributed to
the Lenders by the Administrative Agent.

54

--------------------------------------------------------------------------------




“Reporting Reserve” means a reserve, determined in the Administrative Agent’s
sole discretion, of up to (a) $400,000,000 less (b) the excess (if any) of (i)
the Aggregate Borrowing Base at such time over (ii) the Revolving Commitments in
effect at such time.

“Reporting Reserve Period” means any period (a) beginning immediately prior to
(i) the issuance or amendment of a Letter of Credit such that after giving
effect to such issuance or amendment the outstanding LC Exposure exceeds
$200,000,000 or (ii) the making of a Revolving Loan or Swingline Loan, as
applicable, if, in each case, at such time either (x) a Borrowing Base
Certificate and related reporting has not been provided as of the last day of
the month most recently ended at least 15 Business Days prior to such extension
of credit or (y) the most recently completed field examination or Inventory
appraisal is more than one year old and (b) ending when (i) in the case of
clause (a)(x) above, a Borrowing Base Certificate and related reporting have
been provided as of the last day of the month most recently ended at least 15
Business Days prior to the applicable extension of credit or (ii) in the case of
clause (a)(y) above, an updated field examination or Inventory appraisal, as
applicable, is completed.

“Required FILO Term Loan Lenders” means, at any time, FILO Term Loan Lenders
having FILO Credit Exposure representing more than 50% of the total FILO Credit
Exposure at such time.

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time.

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Exposure and unused Revolving Commitments representing more than 50%
of the sum of the total Revolving Exposure and unused Revolving Commitments at
such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves ” means, individually and collectively, and without duplication, any
reserves which the Administrative Agent deems necessary, in its Permitted
Discretion, to maintain, including Dilution Reserves, Customer Credit Liability
Reserves, Rent Reserves, government reserves, payroll and redundancy reserves,
Retention of Title Reserves, Reporting Reserves, reserves relating to
Environmental Liabilities in respect of real property included in the U.S.
Borrowing Base, reserves in respect of First Priority Priming Liens in respect
of real property included in the U.S. Borrowing Base, premiums payable in
respect of Eligible Life Insurance Policies, Banking Services Reserves, reserves
for consignee’s, warehousemen’s and bailee’s charges (unless a Collateral Access
Agreement shall be in effect with respect to the subject property), reserves in
respect of customer deposits, reserves for Swap Obligations, reserves for
contingent liabilities of any Loan Party, reserves for uninsured losses of any
Loan Party, reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation, reserves for taxes, fees, assessments and other governmental
charges, reserves for extended or extendible retention of title, and reserves in
respect of Canadian Prior Claims.

“Resolution Authority” means any EEA Resolution Authority or, with respect to
any UK Financial Institution, a UK Resolution Authority.

55

--------------------------------------------------------------------------------




“Responsible Officer” means the chief executive officer, chief financial
officer, any executive vice president, any senior vice president, treasurer or
assistant treasurer of a Loan Party or, with the consent of the Administrative
Agent, any of the other individuals designated in writing to the Administrative
Agent by an existing Responsible Officer of a Loan Party as an authorized
signatory of any certificate or other document to be delivered hereunder.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Company or any option, warrant
or other right to acquire any such Equity Interests in the Company.

“Restricted Subsidiary” shall mean each Subsidiary other than any Unrestricted
Subsidiary. 

“Retention of Title Reserves” means with respect to any Eligible Inventory for
which (i) there are no contractual terms addressing retention of title in favor
of the vendor or supplier thereof and (ii) the applicable Loan Party has not
represented to the Administrative Agent that such vendor or supplier does not
have retention of title rights, a reserve equal to 50% of the lesser of (A) the
value of such Inventory or (B) to the extent the applicable Loan Party has
provided the Administrative Agent with reasonable evidence of the amount
thereof, the amount of the outstanding payable owing to the applicable Loan
Party’s vendor in respect of such Eligible Inventory.

“Revolving Commitments” means with respect to each Revolving Lender, such
Revolving Lender’s Facility A Commitment and Facility B Commitment, as
applicable.

“Revolving Credit Exposure” means the sum of the Facility A Credit Exposure plus
the Facility B Credit Exposure.

“Revolving Exposure” means the sum of the Facility A Revolving Exposure plus the
Facility B Revolving Exposure.

“Revolving Lenders” means the Facility A Lenders and the Facility B Lenders.

“Revolving Loan” means the Facility A Revolving Loans and Facility B Revolving
Loans.

“Revolving Maturity Date” means the earliest to occur of (a) the date that is
the fifth anniversary of the Third Restatement Date and (b) any earlier date on
which the Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof.

“S&P” means Standard & Poor’s Financial Services LLC.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the US government,
including those administered by the Office of Foreign Assets Control of the US
Department of the Treasury or the US Department of State, (b) the United Nations
Security Council, the government of Canada, the European Union, Her Majesty’s
Treasury of the United Kingdom or other relevant sanctions authority or (c) any
other governmental authority with jurisdiction over any Loan Party or their
respective Subsidiaries or Affiliates.

56

--------------------------------------------------------------------------------




“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country or territory sanctions program
administered and enforced by OFAC.

“Sanctioned Person” means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the US Department of the Treasury or the US Department of
State or by the United Nations Security Council, the government of Canada, the
European Union, any EU member state, Her Majesty’s Treasury of the United
Kingdom or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Entity or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
and (b).

“Satisfactory Real Estate Appraisal” means any appraisal of any Subject Real
Property (i) from an appraiser selected and engaged by the Administrative Agent,
(ii) in form and substance reasonably satisfactory to the Administrative Agent
and the Required Lenders and (iii) that complies with the requirements of the
Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989 as
may be amended, modified or supplemented from time to time.

“Secured Obligations” means all Obligations, together with all Banking Services
Obligations and Swap Obligations (other than, with respect to any Loan
Guarantor, any Excluded Swap Obligations of such Loan Guarantor) owing to one or
more Lenders or their respective Affiliates.

“Secured Parties” means, collectively, the Agents, each Issuing Bank, the
Lenders and any Affiliate of any Lender to which Secured Obligations are owed.

“Security Agreement” means, individually and collectively, any US Security
Agreement, any Puerto Rican Security Agreement or any Canadian Security
Agreement.

“Settlement ” has the meaning assigned to such term in Section 2.05(c).

“Settlement Date” has the meaning assigned to such term in Section 2.05(c).

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Specified Excluded Subsidiary” means any subsidiary of OfficeMax listed on
Schedule 1.01(b).

“Spot Selling Rate” means, on any date, as determined by the Administrative
Agent, the spot selling rate posted by Reuters on its website for the sale of
the applicable currency for Dollars at approximately 11:00 a.m., New York time,
two Business Days prior; provided that if, at the time of any such
determination, for any reason, no such spot rate is being quoted, the spot
selling rate shall be determined by reference to such publicly available service
for displaying exchange rates as my be selected by the Administrative Agent, or,
in the event no such service is selected, such spot selling rate shall instead
be the arithmetic average of spot rates of exchange in the market where its
foreign currency exchange operations in respect of the applicable currency are
then being conducted, at or about 11.00 a.m.

57

--------------------------------------------------------------------------------




New York time, on such date for the purchase of the relevant currency for
delivery two Business Days later.




“Standard Undertakings” means, with respect to any Permitted Bundled Contract
Sale, representations, warranties, covenants, indemnities and guarantees of
performance entered into by the Company or any Restricted Subsidiary of the
Company which the Company has determined in good faith to be customary in
transaction of such type.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subject Real Property” means the Global Headquarters and Designated Real
Property.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

“subsidiary ” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.

“Subsidiary Borrower” means any Subsidiary that becomes a Subsidiary Borrower in
accordance with Section 2.25, other than any Subsidiary that has ceased to be a
Subsidiary Borrower as provided in Section 2.25.

“Supermajority FILO Term Loan Lenders” means, at any time, FILO Term Loan
Lenders having FILO Credit Exposure representing at least 66 2/3% of the total
FILO Credit Exposure at such time.

“Supermajority Lenders” means, at any time, Lenders having Credit Exposure and
unused Commitments representing at least 66 2/3% of the sum of the total Credit
Exposure and unused Commitments at such time.

58

--------------------------------------------------------------------------------




“Supermajority Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Exposure and unused Revolving Commitments representing at least 66
2/3% of the sum of the total Revolving Exposure and unused Revolving Commitments
at such time.

“Supported QFC” has the meaning assigned to such term in Section 9.29.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreements” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Restricted Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Exposure” means, at any time, the sum of the Facility A Swingline
Exposure and the Facility B Swingline Exposure.

“Swingline Lender” means JPMCB in its capacity as lender of Swingline Loans
hereunder, and its successors and assigns in such capacity.

“Swingline Loan” means each Facility A Swingline Loan and Facility B Swingline
Loan.

“Syndication Agents” means, individually and collectively, Wells Fargo Bank,
National Association, Bank of America, N.A. and Truist Bank, in their capacity
as Syndication Agents.

“Tax” or “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other similar charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Repayment” means the repayment in full of Indebtedness outstanding
under the Existing Term Loan Credit Agreement and the termination and release of
any security interests and guarantees in respect thereof.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Test Period” means the most recent period of four consecutive fiscal quarters
of the Company ended on or prior to such time (taken as one accounting period)
in respect of which financial statements for each quarter or fiscal year in such
period have been (or have been required to be) delivered pursuant to
Section 5.01(a) or 5.01(b), as applicable. 

59

--------------------------------------------------------------------------------




“Third Restatement Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with section 9.02).

“Third Restatement Unrestricted Subsidiaries” means the Subsidiaries of the
Company listed on Schedule 1.01(c).

“Total Assets” means, at any date, the amount that would, in conformity with
GAAP, be set forth opposite the caption “total assets” (or any like caption) on
a consolidated balance sheet of the Company and its Restricted Subsidiaries.

“Total Full Cash Dominion Period” means any Level 2 Minimum Aggregate
Availability Period; provided that a Total Full Cash Dominion Period may be
discontinued no more than twice in any period of twelve consecutive months.

“Transactions” means the amendment and restatement of the Existing Credit
Agreement in the form of this Agreement, the borrowing of Loans and other credit
extensions, the use of the proceeds thereof, the issuance of Letters of Credit
hereunder and the Term Loan Repayment.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Pension Scheme” means the Guilbert U.K. Retirement Benefits Plan.

“UK Pension Amendment” means that certain letter agreement, effective as of
December 16, 2016, among Office Depot, the Administrative Agent and the Lenders
party thereto.

“UK Pension Transactions” has the meaning assigned to such term in the UK
Pension Amendment.

“UK Resolution Authority” mans the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Ultimate Parent” means (a) if there is one New Parent Entity, such New Parent
Entity and (b) if there is more than one New Parent Entity, the New Parent
Entity for which there are public shareholders.




“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

60

--------------------------------------------------------------------------------




“United States” and “US” means the United States of America.

“Unliquidated Obligations ” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Subsidiary” shall mean (i) the Third Restatement Date Unrestricted
Subsidiaries, (ii) each Specified Excluded Subsidiary and (iii) any Subsidiary
of the Company designated by the Company as an Unrestricted Subsidiary pursuant
to Section 5.16 subsequent to the Third Restatement Date; provided, however,
that no Borrower shall be designated as an Unrestricted Subsidiary; provided
further than any Unrestricted Subsidiary subsequently designated as a Restricted
Subsidiary pursuant to Section 5.16 shall no longer be an Unrestricted
Subsidiary unless subsequently designated as such pursuant to Section 5.16.

“US Borrower” means Office Depot and any Additional Borrower.

“US Borrowing Base” means, at any time, with respect to the US Loan Parties, the
sum of:

(a) the sum of (i) the product of (A) 85% multiplied by (B) the US Loan Parties’
Eligible Accounts (other than Eligible Credit Card Accounts Receivable and
Eligible Investment Grade Accounts) at such time, (ii) the product of (A) 90%
multiplied by (B) the US Loan Parties’ Eligible Credit Card Accounts Receivable
at such time, (iii) the product of (A) 90% multiplied by (B) the US Loan
Parties’ Eligible Investment Grade Accounts and (iv) the product of (A) 75%
multiplied by (B) the Eligible Uninvoiced Accounts Receivable of the US Loan
Parties at such time, plus

(b) the product of (i) 90% multiplied by (ii) the Net Orderly Liquidation Value
percentage identified in the most recent inventory appraisal ordered and
received by the Administrative Agent in accordance with the provisions of this
Agreement multiplied by the US Loan Parties’ Eligible Inventory, valued at the
lower of cost (determined on a first-in-first-out basis or average cost basis)
or market value, at such time, plus

(c) the product of (i) 90% multiplied by (ii) the Net Orderly Liquidation Value
percentage identified in the most recent inventory appraisal ordered and
received by the Administrative Agent in accordance with the provisions of this
Agreement multiplied by the US Loan Parties’ Eligible LC Inventory, valued at
the lower of cost (determined on a first-in-first-out basis or average cost
basis) or market value, at such time, plus             

(d) the product of (i) 95% multiplied by (ii) the Cash Surrender Value of
Eligible Life Insurance Policies, plus

(e) the lesser of (x) $94,400,000 and (y) the product of the HQ Real Estate
Advance Rate multiplied by the appraised value identified in the most recent
Satisfactory Real Estate Appraisal of the Eligible Global Headquarters (as
updated, with respect to the Closing Appraisal, by the Global Headquarters
Appraisal Update); provided that, the amount of US Borrowing Base attributable
to this

61

--------------------------------------------------------------------------------




clause (e), together with the amount of US Borrowing Base attributable to clause
(f) hereof, shall not exceed 20% of the US Borrowing Base; plus




(f) with respect to any parcel of Eligible Real Property, the lesser of (x) the
product of the Other Real Estate Advance Rate with respect to such parcel of
Eligible Real Property multiplied by the aggregate appraised value identified in
the most recent Satisfactory Real Estate Appraisal with respect to such parcel
of Eligible Real Property and (y) 80% of the aggregate appraised value of such
parcel of Eligible Real Property identified in the Initial Appraisal with
respect thereto; provided that the amount of US Borrowing Base attributable to
this clause (f) shall not exceed $20,000,000; provided further that, the amount
of US Borrowing Base attributable to this clause (f), together with the amount
of US Borrowing Base attributable to clause (e) hereof, shall not exceed 20% of
the US Borrowing Base; minus

(g) the FILO Push Down Reserve, minus

(h) other Reserves.

The Administrative Agent may, in its Permitted Discretion, adjust Reserves used
in computing the Aggregate Borrowing Base and the US Borrowing Base, with any
such changes to be effective three Business Days after delivery of notice
thereof to the Borrower Representative and the Lenders.  The Aggregate Borrowing
Base and the US Borrowing Base at any time shall be determined by reference to
the most recent Aggregate Borrowing Base Certificate and each other Borrowing
Base Certificate delivered to the Administrative Agent pursuant to Section
5.01(f) of this Agreement; provided that during a Reporting Reserve Period, the
US Borrowing Base may, in the Permitted Discretion of the Administrative Agent,
or shall at the direction of the Required Lenders, be reduced by the Reporting
Reserve.

“US Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B-2 or another form which is acceptable to the
Administrative Agent in its sole discretion.

“US Loan Party” means, individually and collectively, any Loan Party (including
the Company) organized under the laws of the United States.

“US Security Agreement” means (a) that certain Amended and Restated US Security
Agreement, dated as of the Third Restatement Date, between the US Loan Parties
party thereto and the Administrative Agent, (b) any other pledge or security
agreement entered into, on or after the Second Restatement Date by any other US
Loan Party (as required by this Agreement or any other Loan Document for the
purpose of creating a Lien on the property of any Loan Party organized in the US
(or any other property located therein)), or any other Person and (c) any other
pledge or security agreement entered into, on or after the Second Restatement
Date, by any Loan Party (as required by this Agreement or any other Loan
Document for the purpose of creating a Lien on any property located in the US),
which charge or security agreement is designated by the Administrative Agent as
a “US Security Agreement”, in each case as the same may be amended, restated or
otherwise modified from time to time.

“US Subsidiary” means, individually and collectively, any Restricted Subsidiary
organized under the laws of the United States.

“US Tax Compliance Certificate” has the meaning assigned to such term in Section
2.17(h).

62

--------------------------------------------------------------------------------




“Vendor Rebates” means, with respect to any Loan Party, credits earned from
vendors for volume purchases that reduce net inventory costs for such Loan
Party.

“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Equity Interests of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” has the meaning assigned to such term in Section 2.17(a).

“Write-Down and Conversion Powers” means: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom,  any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Facility, (e.g., a
“Facility A Loan”), Class (e.g., a “Revolving Loan”) or by Type (e.g., a
“Eurocurrency Loan”), by Facility and Class (e.g., a “Facility A Revolving
Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving Loan”).  Borrowings
also may be classified and referred to by Class (e.g., a “Borrowing of Revolving
Loans”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Eurocurrency Borrowing of Revolving Loans”).
SECTION 1.03 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04   Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower Representative notifies the Administrative Agent that the

63

--------------------------------------------------------------------------------




Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. In the event that historical accounting practices, systems
or reserves relating to the components of the Aggregate Borrowing Base, the US
Borrowing Base, the Canadian Borrowing Base, the Puerto Rican Borrowing Base or
the FILO Term Loan Borrowing Base are modified in a manner that is adverse to
the Lenders in any material respect, the Borrowers will agree to maintain such
additional reserves (for purposes of computing the Aggregate Borrowing Base, the
US Borrowing Base, the Canadian Borrowing Base, the Puerto Rican Borrowing Base
and the FILO Borrowing Base) in respect to the components of the Aggregate
Borrowing Base, the US Borrowing Base, the Canadian Borrowing Base, the Puerto
Rican Borrowing Base and the FILO Borrowing Base and make such other adjustments
(which may include maintaining additional reserves, modifying the advance rates
or modifying the eligibility criteria for the components of the Aggregate
Borrowing Base, the US Borrowing Base, the Canadian Borrowing Base, the Puerto
Rican Borrowing Base and the FILO Borrowing Base) as reasonably requested by the
Administrative Agent in its Permitted Discretion.  Notwithstanding any other
provision contained herein, (a) all computations of amounts and ratios referred
to in this Agreement shall be made without giving effect to any election under
FASB ASC Topic 825 “Financial Instruments” (or any other financial accounting
standard having a similar result or effect) to value any Indebtedness of the
Company or its Restricted Subsidiaries at “fair value” as defined therein and
(b) for purposes of determining compliance with any provision of this Agreement
and any related definitions, the determination of whether a lease is to be
treated as an operating lease or capital lease shall be made without giving
effect to any change in GAAP that becomes effective on or after the Third
Restatement Date that would require operating leases to be treated similarly to
capital leases.

SECTION 1.05   Interest Rates; LIBOR Notification.  The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market.  In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate.  As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans.  In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate.  Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.14(b) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.14(d), of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based.  However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including (i) any such alternative, successor or replacement rate
implemented pursuant to Section 2.14(b), whether upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, and (ii) the
implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.14(c)), including whether the composition or characteristics of any
such alternative, successor or replacement reference rate will be similar to, or
produce the same value or

64

--------------------------------------------------------------------------------




economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.




SECTION 1.06   Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

SECTION 1.07  Currency Translations.  (a) For purposes of this Agreement and the
other Loan Documents, where the permissibility of a transaction or
determinations of required actions or circumstances depend upon compliance with,
or are determined by reference to, amounts stated in Dollars, such amounts shall
be deemed to refer to Dollars or Dollar Equivalents and any requisite currency
translation shall be based on the Spot Selling Rate and the permissibility of
actions taken under Article VI shall not be affected by subsequent fluctuations
in exchange rates (provided that if Indebtedness is incurred to refinance or
renew other Indebtedness, and such refinancing or renewal would cause the
applicable Dollar denominated limitation to be exceeded if calculated at the
Spot Selling Rate, such Dollar denominated restriction shall be deemed not to
have been exceeded so long as (i) such refinancing or renewal Indebtedness is
denominated in the same currency as such Indebtedness being refinanced or
renewed and (ii) the principal amount of such refinancing or renewal
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced or renewed except as permitted under Section 6.01).


(B)         FOR PURPOSES OF ALL CALCULATIONS AND DETERMINATIONS UNDER THIS
AGREEMENT, ANY AMOUNT IN ANY CURRENCY OTHER THAN DOLLARS SHALL BE DEEMED TO
REFER TO DOLLARS OR DOLLAR EQUIVALENTS AND ANY REQUISITE CURRENCY TRANSLATION
SHALL BE BASED ON THE SPOT SELLING RATE, AND ALL CERTIFICATES DELIVERED UNDER
THIS AGREEMENT, SHALL EXPRESS SUCH CALCULATIONS OR DETERMINATIONS IN DOLLARS OR
DOLLAR EQUIVALENTS.


ARTICLE II
THE CREDITS


SECTION 2.01    COMMITMENTS

. 

(a)             Revolving Commitments.  Subject to the terms and conditions set
forth herein, (a) each Facility A Lender agrees to make Revolving Loans (the
“Facility A Revolving Loans”) from time to time during the Availability Period
to the US Borrowers in Dollars and (b) each Facility B Lender agrees to make
Revolving Loans (the “Facility B Revolving Loans”) from time to time during the
Availability Period to the Canadian Borrowers in Dollars, if, in each case after
giving effect thereto:

(i)         the Facility A Credit Exposure or Facility B Credit Exposure of any
Lender would not exceed such Lender’s Facility A Commitment or Facility B
Commitment, respectively;

(ii)        the total Revolving Credit Exposure would not exceed the lesser of
(x) the aggregate amount of the Revolving Commitments and (y) the Aggregate
Borrowing Base;

65

--------------------------------------------------------------------------------




(iii)       the total Facility A Credit Exposure would not exceed the lesser of
(x) the aggregate amount of the Facility A Commitments and (y) the Aggregate
Facility A Borrowing Base; and

(iv)     the total Facility B Credit Exposure would not exceed the lesser of (x)
the aggregate amount of the Facility B Commitments and (y) the Aggregate
Borrowing Base minus the Facility A Credit Exposure;

subject, in the case of each of clause (ii), (iii) and (iv) above, to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.04.

Within the foregoing limits and subject to the terms and conditions set forth
herein, each Borrower may borrow, prepay and reborrow its Revolving Loans.

(b)                FILO Term Loan Commitments.  Subject to the terms and
conditions set forth herein, each FILO Term Loan Lender agrees to make a term
loan (the “FILO Term Loans”) on the Third Restatement Date to Office Depot in
Dollars.  The FILO Term Loan of each FILO Term Loan Lender shall not exceed the
amount of the FILO Term Loan Commitment of such FILO Term Loan Lender.  FILO
Term Loans that have been borrowed and repaid may not be reborrowed.

 

SECTION 2.02    Loans and Borrowings.  (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same
Facility, Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Facility and Class.  Each Protective
Advance and Swingline Loan shall be made in accordance with the procedures set
forth in Sections 2.04 and 2.05.

(b)         Subject to Section 2.14, each Borrowing of Revolving Loans and FILO
Term Loans shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Company may request in accordance herewith.  Each Swingline Loan shall be an ABR
Loan.  Each Lender may make any Eurocurrency Loan to any Borrower by causing, at
its option, any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Lenders to make Loans in accordance with the terms hereof or
Borrowers to repay any such Loan in accordance with the terms of this Agreement.

(c)            At the commencement of each Interest Period for any Eurocurrency
Borrowing of Revolving Loans or FILO Term Loans, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000.  ABR Borrowings of Revolving Loans or FILO Term Loans may be in any
amount.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 12
Eurocurrency Borrowings outstanding.

(d)          Notwithstanding any other provision of this Agreement, neither the
Borrower Representative nor any Borrower shall be entitled to request, or to
elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would end after the applicable Maturity Date.

(e)              Each Loan shall be made in Dollars.

SECTION 2.03    Requests for Borrowing. 

66

--------------------------------------------------------------------------------




(a)          Revolving Loans.  To request a Borrowing of Revolving Loans, the
Borrower Representative (or the applicable Borrower) shall notify the
Administrative Agent of such request either in writing (delivered by hand or
facsimile) in a form approved by the Administrative Agent and signed by the
Borrower Representative (or the applicable Borrower) or through an Electronic
System if arrangements for doing so have been approved by the Administrative
Agent (or if an Extenuating Circumstance shall exist, by telephone), as follows:

(i)        in the case of an ABR Borrowing, not later than 12:00 p.m., New York
City time (or in case of an ABR Borrowing, the proceeds of which are to be
applied to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e), not later than 9:00 a.m., New York City time) on the date of
the proposed Borrowing, and

(ii)        in the case of a Eurocurrency Borrowing, not later than 10:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing (or, in the case of a Eurocurrency Borrowing on the Third Restatement
Date, one Business Day before the date of the proposed Borrowing).

Each telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly (or immediately upon the cessation of any Extenuating Circumstance
pursuant to clause (a) of the definition thereof) by hand delivery or facsimile
or a communication through an Electronic System of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower
Representative (or the Borrower making such request).  Each such telephonic and
written Borrowing Request (including requests submitted through an Electronic
System) shall specify the following information in compliance with Section 2.01:

(i)          the name of the applicable Borrower;

(ii)        the aggregate amount of the requested Borrowing and a breakdown of
the separate wires comprising such Borrowing;

(iii)      the Facility under which such Borrowing shall be made;

(iv)       the date of such Borrowing, which shall be a Business Day;

(v)         whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

(vi)       in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period.”

If no election as to the Type of Borrowing of Revolving Loans is specified, then
a Borrowing of Revolving Loans shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing of Revolving
Loans, then the applicable Borrower shall be deemed to have selected an Interest
Period of one month’s duration. 

(b)          FILO Term Loans.  To request a Borrowing of FILO Term Loans on the
Third Restatement Date, Office Depot shall notify the Administrative Agent of
such request either in writing (delivered by hand or facsimile) in a form
approved by the Administrative Agent and signed by Office Depot or through an
Electronic System if arrangements for doing so have been approved by the
Administrative Agent (or if an Extenuating Circumstance shall exist, by
telephone), as follows:

67

--------------------------------------------------------------------------------




(i)        in the case of an ABR Borrowing, not later than 12:00 p.m., New York
City time on the Third Restatement Date, and

(ii)       in the case of a Eurocurrency Borrowing, not later than 10:00 a.m.,
New York City time, one Business Day before the Third Restatement Date.

Each telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly (or immediately upon the cessation of any Extenuating Circumstance
pursuant to clause (a) of the definition thereof) by hand delivery or facsimile
or a communication through an Electronic System of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower
Representative (or the Borrower making such request).  Each such telephonic and
written Borrowing Request (including requests submitted through an Electronic
System) shall specify the following information in compliance with Section 2.01:

(i)         the aggregate amount of the requested Borrowing and a breakdown of
the separate wires comprising such Borrowing;

(ii)       the date of such Borrowing, which shall be a Business Day;

(iii)      whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

(iv)       in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period.”

If no election as to the Type of Borrowing of FILO Term Loans is specified, then
such Borrowing shall be an ABR Borrowing.  If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing of FILO Term Loans, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. 

Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each applicable Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04   Protective Advances.  (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make (or authorize the Administrative Agent to
make) (i) Loans to any US Borrower on behalf of the Facility A Lenders (each
such Loan, a “Facility A Protective Advance”) and (ii) Loans to any Canadian
Borrower on behalf of the Facility B Lenders (each such Loan, a “Facility B
Protective Advance”), which the Administrative Agent, in its Permitted
Discretion, deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations or (iii) to
pay any other amount chargeable to or required to be paid by any of the
Borrowers pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents (any of such Loans
are herein referred to as “Protective Advances”); provided that no Protective
Advance may remain outstanding for more than 30 days; provided further that the
aggregate amount of (A) Protective Advances outstanding at any time shall not
(x) exceed $50,000,000 or (y) when added to the total Revolving Exposure, exceed
the aggregate amount of the Revolving Commitments, (B) Facility A Protective
Advances outstanding at any time shall not, when added to the total Facility A


68

--------------------------------------------------------------------------------




Revolving Exposure, exceed the aggregate amount of the Facility A Commitments
and (C) Facility B Protective Advances outstanding at any time shall not, when
added to the total Facility B Revolving Exposure, exceed the aggregate amount of
the Facility B Commitments (provided that, for purposes of clauses (A) through
(C) above, at any time when any Lender is a Defaulting Lender, such Defaulting
Lender’s Commitment shall be disregarded).  Protective Advances may be made even
if the conditions precedent set forth in Section 4.02 have not been satisfied. 
The Protective Advances shall be secured by the Liens in favor of the
Administrative Agent (for the benefit of the Agents, the Lenders and the Issuing
Banks) in and to the Collateral and shall constitute Obligations hereunder.  All
Protective Advances made to the Borrowers shall be ABR Borrowings.  The
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by the Required Lenders or the Required Revolving Lenders.  Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.  At any time that there is sufficient
Aggregate Availability and the conditions precedent set forth in Section 4.02
have been satisfied, the Administrative Agent may request the Lenders to make a
Revolving Loan to repay a Protective Advance.  At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).  It is agreed that the Administrative Agent shall
endeavor, but without any obligation, to notify the Borrower Representative
promptly after the making of any Protective Advance.





(B)          UPON THE MAKING OF A PROTECTIVE ADVANCE BY THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH THE TERMS HEREOF, EACH FACILITY A LENDER OR FACILITY B
LENDER, AS APPLICABLE, SHALL BE DEEMED, WITHOUT FURTHER ACTION BY ANY PARTY
HERETO, TO HAVE UNCONDITIONALLY AND IRREVOCABLY PURCHASED FROM THE
ADMINISTRATIVE AGENT, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND
PARTICIPATION IN SUCH FACILITY A PROTECTIVE ADVANCE OR FACILITY B PROTECTIVE
ADVANCE, AS APPLICABLE, IN PROPORTION TO ITS APPLICABLE PERCENTAGE.  FROM AND
AFTER THE DATE, IF ANY, ON WHICH ANY LENDER IS REQUIRED TO FUND ITS
PARTICIPATION IN ANY PROTECTIVE ADVANCE PURCHASED HEREUNDER, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY DISTRIBUTE TO SUCH LENDER, SUCH LENDER’S APPLICABLE
PERCENTAGE OF ALL PAYMENTS OF PRINCIPAL AND INTEREST AND ALL PROCEEDS OF
COLLATERAL RECEIVED BY THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH PROTECTIVE
ADVANCE.

SECTION 2.05    Swingline Loans.  (a)  Swingline Loans.

(i)          The Administrative Agent, the Swingline Lender and the Facility A
Lenders agree that in order to facilitate the administration of this Agreement
and the other Loan Documents, promptly after the Borrower Representative
requests an ABR Borrowing under Facility A on behalf of a US Borrower, the
Swingline Lender may elect to have the terms of this Section 2.05(a)(i) apply to
such Borrowing Request by advancing, on behalf of the Facility A Lenders and in
the amount so requested, same day funds to the applicable Borrower on the
applicable Borrowing date to the Funding Account(s) (each such Loan, a “Facility
A Swingline Loan”), with settlement among them as to the Facility A Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(c).  Each
Facility A Swingline Loan shall be subject to all the terms and conditions
applicable to other ABR Loans funded by the Facility A Lenders, except that all
payments thereon shall be payable to the Swingline Lender solely for its own
account.  In addition, no Facility A Swingline Loan shall be made if, after
giving effect thereto:

(A)         the aggregate principal amount of outstanding Facility A Swingline
Loans would exceed the Facility A Swingline Sublimit;

(B)         the Facility A Credit Exposure of any Lender would exceed such
Lender’s Facility A Commitment;

69

--------------------------------------------------------------------------------




(C)          the total Revolving Credit Exposure would exceed the lesser of (x)
the sum of the aggregate amount of the Revolving Commitments and (y) the
Aggregate Borrowing Base; or

(D)          the total Facility A Credit Exposure would exceed the lesser of (x)
the aggregate amount of the Facility A Commitments and (y) the Aggregate
Facility A Borrowing Base;

subject, in the case of each of clauses (C) and (D) above, to the Administrative
Agent’s authority, in its sole discretion, to make Protective Advances pursuant
to the terms of Section 2.04.

(ii)        The Administrative Agent, the Swingline Lender and the Facility B
Lenders agree that in order to facilitate the administration of this Agreement
and the other Loan Documents, promptly after the Borrower Representative
requests an ABR Borrowing under Facility B on behalf of a Canadian Borrower, the
Swingline Lender may elect to have the terms of this Section 2.05(a)(ii) apply
to such Borrowing Request by advancing, on behalf of the Facility B Lenders and
in the amount so requested, same day funds to such Canadian Borrower on the
applicable Borrowing date to the Funding Account(s) (each such Loan, a “Facility
B Swingline Loan”), with settlement among them as to the Facility B Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(c).  Each
Facility B Swingline Loan shall be subject to all the terms and conditions
applicable to other ABR Loans funded by the Facility B Lenders, except that all
payments thereon shall be payable to the Swingline Lender solely for its own
account.  In addition, no Facility B Swingline Loan shall be made if, after
giving effect thereto:

(A)              the aggregate principal amount of outstanding Facility B
Swingline Loans would exceed the Facility B Swingline Sublimit;

(B)               the Facility B Credit Exposure of any Lender would exceed such
Lender’s Facility B Commitment;

(C)               the total Revolving Credit Exposure would exceed the lesser of
(x) the aggregate amount of the Revolving Commitments and (y) the Aggregate
Borrowing Base; or

(D)              the total Facility B Credit Exposure would exceed the lesser of
(x) the aggregate amount of the Facility B Commitments and (y) the Aggregate
Borrowing Base minus the Facility A Credit Exposure;

subject, in the case of each of clauses (C) and (D) above, to the Administrative
Agent’s authority, in its sole discretion, to make Protective Advances pursuant
to the terms of Section 2.04.


(B)                LENDER PARTICIPATIONS.  UPON THE MAKING OF A FACILITY A
SWINGLINE LOAN OR A FACILITY B SWINGLINE LOAN (WHETHER BEFORE OR AFTER THE
OCCURRENCE OF A DEFAULT AND REGARDLESS OF WHETHER A SETTLEMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH SWINGLINE LOAN), EACH FACILITY A LENDER OR
FACILITY B LENDER, AS APPLICABLE, SHALL BE DEEMED, WITHOUT FURTHER ACTION BY ANY
PARTY HERETO, TO HAVE UNCONDITIONALLY AND IRREVOCABLY PURCHASED FROM THE
SWINGLINE LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, WITHOUT
RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION IN SUCH SWINGLINE
LOAN IN PROPORTION TO ITS APPLICABLE PERCENTAGE OF THE FACILITY A COMMITMENTS OR
FACILITY B COMMITMENTS, AS APPLICABLE.  THE SWINGLINE LENDER OR THE
ADMINISTRATIVE AGENT MAY, AT ANY TIME, REQUIRE THE APPLICABLE LENDERS TO FUND
THEIR PARTICIPATIONS.  FROM AND AFTER THE DATE, IF ANY, ON WHICH ANY LENDER IS
REQUIRED TO FUND ITS PARTICIPATION IN ANY SWINGLINE LOAN PURCHASED HEREUNDER,
THE

70

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT SHALL PROMPTLY DISTRIBUTE TO SUCH LENDER, SUCH LENDER’S
APPLICABLE PERCENTAGE OF ALL PAYMENTS OF PRINCIPAL AND INTEREST AND ALL PROCEEDS
OF COLLATERAL RECEIVED BY SUCH AGENT IN RESPECT OF SUCH LOAN.






(C)                SWINGLINE SETTLEMENTS.  THE ADMINISTRATIVE AGENT, ON BEHALF
OF THE SWINGLINE LENDER, SHALL REQUEST SETTLEMENT (A “SETTLEMENT”) WITH THE
FACILITY A LENDERS OR FACILITY B LENDERS, AS APPLICABLE, ON AT LEAST A WEEKLY
BASIS OR ON ANY EARLIER DATE THAT THE ADMINISTRATIVE AGENT ELECTS, BY NOTIFYING
THE APPLICABLE LENDERS OF SUCH REQUESTED SETTLEMENT BY FACSIMILE OR E-MAIL NO
LATER THAN 12:00 NOON NEW YORK CITY TIME ON THE DATE OF SUCH REQUESTED
SETTLEMENT (THE “SETTLEMENT DATE”) (OR, ON THE DATE OF SUCH REQUESTED
SETTLEMENT, IF A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING).  EACH FACILITY A LENDER OR FACILITY B LENDER, AS APPLICABLE (OTHER
THAN THE SWINGLINE LENDER, IN THE CASE OF THE SWINGLINE LOANS) SHALL TRANSFER,
THE AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING PRINCIPAL
AMOUNT OF THE APPLICABLE LOAN WITH RESPECT TO WHICH SETTLEMENT IS REQUESTED TO
THE ADMINISTRATIVE AGENT TO AN ACCOUNT OF SUCH AGENT AS SUCH AGENT MAY
DESIGNATE, NOT LATER THAN 2:00 P.M., NEW YORK CITY TIME, ON SUCH SETTLEMENT
DATE.  SETTLEMENTS MAY OCCUR DURING THE EXISTENCE OF A DEFAULT AND WHETHER OR
NOT THE APPLICABLE CONDITIONS PRECEDENT SET FORTH IN SECTION 4.02 HAVE THEN BEEN
SATISFIED.  SUCH AMOUNTS TRANSFERRED TO THE ADMINISTRATIVE AGENT SHALL BE
APPLIED AGAINST THE AMOUNTS OF THE SWINGLINE LENDER’S FACILITY A SWINGLINE LOANS
OR FACILITY B SWINGLINE LOANS, AS APPLICABLE, AND, TOGETHER WITH THE SWINGLINE
LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN, SHALL CONSTITUTE
REVOLVING LOANS OF SUCH APPLICABLE LENDERS, RESPECTIVELY.  IF ANY SUCH AMOUNT IS
NOT TRANSFERRED TO THE ADMINISTRATIVE AGENT BY ANY APPLICABLE LENDER ON SUCH
SETTLEMENT DATE, THE SWINGLINE LENDER SHALL BE ENTITLED TO RECOVER SUCH AMOUNT
ON DEMAND FROM SUCH LENDER TOGETHER WITH INTEREST THEREON AS SPECIFIED IN
SECTION 2.07.

SECTION 2.06    Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of (i) Facility A Letters of Credit for its own account or for the
account of another US Borrower or for the account of any Restricted Subsidiary
(or any US Borrower may request the issuance of such Letters of Credit for its
own account) or (ii) Facility B Letters of Credit for the account of any
Canadian Borrower or any of its Restricted Subsidiaries (or any Canadian
Borrower may request the issuance of such Letters of Credit for its own
account), in each case, in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank (a “Letter of Credit Request”), at any
time and from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower Representative or any Borrower to, or entered into by
the Borrower Representative or any Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

(b)                Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative (or the applicable Borrower) shall hand deliver or facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the Issuing Bank and the
Administrative Agent (prior to 9:00 a.m., New York City time, at least three
Business Days prior to the requested date of issuance, amendment, renewal or
extension) a Letter of Credit Request, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the applicable
Issuing Bank, the applicable Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment,

71

--------------------------------------------------------------------------------




renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the aggregate LC Exposure shall not exceed the LC
Sublimit and (ii) the Facility B LC Exposure shall not exceed $25,000,000.  In
addition, no Letter of Credit shall be issued, amended, renewed or extended if,
after giving effect to such issuance, amendment, renewal or extension:

(A)         the Facility A Credit Exposure of any Lender would exceed such
Lender’s Facility A Commitment;

(B)         the Facility B Credit Exposure of any Lender would exceed such
Lender’s Facility B Commitment;

(C)     the total Revolving Credit Exposure would exceed the lesser of (x) the
aggregate amount of the Revolving Commitments and (y) the Aggregate Borrowing
Base;

(D)     the total Facility A Credit Exposure would exceed the lesser of (x) the
aggregate amount of the Facility A Commitments and (y) the Aggregate Facility A
Borrowing Base;

(E)     the total Facility B Credit Exposure would exceed the lesser of (x) the
aggregate amount of the Facility B Commitments and (y) the Aggregate Borrowing
Base minus the Facility A Credit Exposure;

(F)       the aggregate LC Exposure in respect of Letters of Credit issued by
any Issuing Bank shall exceed such Issuing Bank’s Issuing Bank Commitment;

subject, in the case of each of clause (C), (D) and (E) above, to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.04.

Without affecting the limitations contained herein (other than clause (F)
above), it is understood and agreed that the Borrower Representative may from
time to time request that an Issuing Bank issue Letters of Credit in excess of
its individual Issuing Bank Commitment in effect at the time of such request,
and each Issuing Bank agrees to consider any such request in good faith.  Any
Letter of Credit so issued by an Issuing Bank in excess of its individual
Issuing Bank Commitment then in effect shall be made at the sole discretion of
such Issuing Bank and shall nonetheless constitute a Letter of Credit for all
purposes of this Agreement, and shall not affect the Issuing Bank Commitment of
any other Issuing Bank.

(c)                Expiration Date.  Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), subject to
automatic extension or renewal for successive one-year periods and (ii) unless
otherwise agreed by all of the Lenders and the applicable Issuing Bank, the date
that is five Business Days prior to the Revolving Maturity Date.

(d)                Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Facility A Lender, with respect to a Facility
A Letter of Credit, or each Facility B Lender, with respect to a Facility B
Letter of Credit, and each Facility A Lender or Facility B Lender, as
applicable, hereby acquires from the applicable Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance

72

--------------------------------------------------------------------------------




of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrowers on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrowers for any reason.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e)                Reimbursement.  If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 1:00 p.m., New York City time, on
the date that such LC Disbursement is made, if the Borrower Representative or
the applicable Borrower shall have received notice of such LC Disbursement prior
to 9:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrower Representative or the applicable Borrower prior to such
time on such date, then not later than 11:00 a.m., New York City time, on (i)
the Business Day that the Borrower Representative or the applicable Borrower
receives such notice, if such notice is received prior to 9:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower Representative or the applicable Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that the Borrower Representative on behalf of the applicable
Borrower (or the applicable Borrower) may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with a Borrowing of Revolving Loans or Swingline Loan
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Borrowing of Revolving Loans or Swingline Loan; provided further that
no such payment shall be permitted to be financed with a Eurocurrency
Borrowing.  If any Borrower fails to make such payment when due, the
Administrative Agent shall notify each Facility A Lender or Facility B Lender,
as applicable, of the applicable LC Disbursement, the payment then due from the
Borrowers in respect thereof and such Lender’s Applicable Percentage thereof. 
Promptly following receipt of such notice, each applicable Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the applicable Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the applicable Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Lenders.  Promptly following receipt by the Administrative Agent of any
payment from a Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse the
applicable Issuing Bank, then the Administrative Agent shall distribute such
payment to such Lenders and the applicable Issuing Bank as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse
the applicable Issuing Bank for any LC Disbursement (other than the funding of
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Borrowers or the Loan Guarantors of their
respective obligations to reimburse such LC Disbursement.

(f)                 Obligations Absolute.  The Borrowers’ obligations to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein

73

--------------------------------------------------------------------------------




being untrue or inaccurate in any respect, (iii) payment by an Issuing Bank
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Banks,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse the applicable Issuing Bank from liability to any
Borrower to the extent of any direct damages (as opposed to special, direct,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrowers to the extent permitted by applicable law) suffered by such
Borrower that are caused by the applicable Issuing Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.  The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of an Issuing Bank (as finally determined by a court of competent jurisdiction),
such Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.




(g)                Disbursement Procedures.  The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  The applicable Issuing
Bank shall promptly notify the Administrative Agent and the Borrower
Representative (or applicable Borrower) by telephone (confirmed by facsimile or
through Electronic Systems) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrowers
or the Loan Guarantors of their obligations to reimburse the applicable Issuing
Bank and the Lenders with respect to any such LC Disbursement.

(h)                Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, unless a Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that a Borrower reimburses such LC Disbursement,
at the rate per annum then applicable to ABR Revolving Loans; provided that, if
the Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i)                  Replacement of the Issuing Banks.  (i) Any Issuing Bank may
be replaced at any time by written agreement among the Borrower Representative,
the Administrative Agent (not to be unreasonably withheld or delayed), the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Revolving Lenders of any such replacement of an Issuing Bank. 
At

74

--------------------------------------------------------------------------------




the time any such replacement shall become effective, the Borrowers shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.




(ii)        Subject to the appointment and acceptance of a successor Issuing
Bank, any Issuing Bank may resign as an Issuing Bank at any time upon 30 days’
prior written notice to the Administrative Agent, the Borrower Representative
and the Lenders, in which case such Issuing Bank shall be replaced in accordance
with Section 2.06(i)(i) above.

(iii)      Any Issuing Bank may resign as an Issuing Bank by notice to the
Borrower Representative and the Administrative Agent at any time after the
Revolving Commitments of such Issuing Bank hereunder as a Lender (together with
the Revolving Commitments of its Affiliates) are reduced to $0.  After the
resignation of an Issuing Bank under this clause (iii), the resigned Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation, but shall not be required to
issue additional Letters of Credit.

(j)                  Cash Collateralization.  If any Event of Default shall
occur and be continuing, on the Business Day that the Borrower Representative
receives notice from the Administrative Agent or the Required Revolving Lenders
(or, if the maturity of the Revolving Loans has been accelerated, Revolving
Lenders with LC Exposure representing more than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph or if any of
the other provisions hereof require cash collateralization, the Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Agents, the Lenders and the
Issuing Banks (the “LC Collateral Account”), an amount, in cash, equal to 103%
of the LC Exposure as of such date plus accrued and unpaid interest and fees
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article VII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account, such account shall be subject
to a Deposit Account Control Agreement and/or acknowledgement of notice, as
applicable, and each Borrower hereby grants the Administrative Agent (for the
benefit of the Agents, the Lenders and the Issuing Banks) a security interest in
the LC Collateral Account.  Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at each Borrower’s risk and expense, such
deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the
Revolving Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing more than 50% of the total LC Exposure),
be applied to satisfy other Secured Obligations.  If the Borrowers are required
to provide an amount of cash

75

--------------------------------------------------------------------------------




collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
applicable Borrower or Borrower Representative for the account of the applicable
Borrower within two Business Days after all such Defaults have been cured or
waived.




(k)                Issuing Bank Reports to the Administrative Agent.  Unless
otherwise agreed by the Administrative Agent, each Issuing Bank shall, in
addition to its notification obligations set forth elsewhere in this Section,
report in writing to the Administrative Agent (i) periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and cancelations
and all disbursements and reimbursements, (ii) reasonably prior to the time that
such Issuing Bank issues, amends, renews or extends any Letter of Credit, the
date of such issuance, amendment, renewal or extension, the stated amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), and whether such Letters of
Credit are Facility A Letters of Credit or Facility B Letters of Credit, (iii)
on each Business Day on which such Issuing Bank makes any LC Disbursement, the
date and amount of such LC Disbursement and whether such LC Disbursement relates
to a Facility A Letter of Credit or a Facility B Letter of Credit, (iv) on any
Business Day on which any Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such LC Disbursement, and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably request
as to the Letters of Credit issued by such Issuing Bank.  Notwithstanding
anything to the contrary contained herein, the foregoing requirements of this
Section 2.06(k) shall in no way affect any obligation of the Revolving Lenders
or Borrowers owing to such Issuing Bank pursuant to this Section 2.06 (including
any such Person’s obligation to purchase participations in or make any
reimbursement of any Letter of Credit and/or LC Disbursement).

(l)                  Amount of Letters of Credit.  For all purposes of this
Agreement, the amount of a Letter of Credit that, by its terms or the terms of
any document related thereto, provides for one or more automatic increases in
the stated amount thereof shall be deemed to be the maximum stated amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum stated amount is in effect at the time of determination.

(m)              Letters of Credit Issued for Account of Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder supports
any obligations of, or is for the account of, a Subsidiary, or states that a
Subsidiary is the “account party,” “applicant,” “customer,” “instructing party,”
or the like of or for such Letter of Credit, and without derogating from any
rights of the Issuing Bank (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary in respect of such Letter of Credit, the US
Borrowers or Canadian Borrowers, as applicable, (i) shall reimburse, indemnify
and compensate the Issuing Bank hereunder for all obligations in respect of such
Facility A Letter of Credit or Facility B Letter of Credit, as applicable
(including to reimburse any and all drawings thereunder), as if such Letter of
Credit had been issued solely for the account of a US Borrower or a Canadian
Borrower, as applicable, and (ii) each Borrower irrevocably waives any and all
defenses that might otherwise be available to it as a guarantor or surety of any
or all of the obligations of such Subsidiary in respect of such Letter of
Credit.  Each Borrower hereby acknowledges that the issuance of such Letters of
Credit for its Subsidiaries inures to the benefit of the Borrowers, and that
each Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.

(n)                Third Restatement Date.  On the Third Restatement Date, (i)
each Existing Letter of Credit, to the extent outstanding, shall constitute a
Facility A Letter of Credit hereunder, (ii) each such Existing Letter of Credit
shall be included in the calculation of LC Exposure and “Facility A LC

76

--------------------------------------------------------------------------------




Exposure” and (iii) all liabilities of Office Depot and the other Loan Parties
with respect to such Existing Letters of Credit shall constitute Obligations.




SECTION 2.07    Funding of Borrowings.  (a)  (i) Revolving Loans.  Each
Revolving Lender shall make each Revolving Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., New York City time, to the account of the Administrative Agent in an
amount equal to such Revolving Lender’s Applicable Percentage; provided that
Swingline Loans shall be made as provided in Section 2.05.  The Administrative
Agent will make such Loans available to the Borrower Representative (or, if
directed by the Borrower Representative, to the account of the applicable
Borrower) by promptly crediting the amounts so received, in like funds, to the
Funding Account(s); provided that Revolving Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank and (ii) a
Protective Advance shall be retained by the Administrative and disbursed in its
discretion.

(I)        FILO TERM LOANS.  EACH FILO TEAM LOAN LENDER SHALL MAKE ITS FILO TERM
LOAN TO BE MADE BY IT ON THE THIRD RESTATEMENT DATE BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS BY 2:00 P.M., NEW YORK CITY TIME, TO THE ACCOUNT OF
THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO SUCH FILO TERM LOAN LENDER’S
APPLICABLE PERCENTAGE OF THE FILO TERM LOANS TO BE MADE.  THE ADMINISTRATIVE
AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE BORROWER REPRESENTATIVE BY PROMPTLY
CREDITING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO THE FUNDING ACCOUNT(S) OR
SHALL WIRE SUCH PROCEEDS TO SUCH RECIPIENT AS DIRECTED BY THE BORROWER
REPRESENTATIVE.


(B)          UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION
AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE APPLICABLE
BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT
(A “NON-FUNDING LENDER”), THEN THE APPLICABLE LENDER AND (WITH RESPECT TO
FACILITY A LOANS) THE US BORROWERS AGREE (JOINTLY AND SEVERALLY WITH EACH OTHER
US BORROWER BUT SEVERALLY AND NOT JOINTLY WITH THE APPLICABLE LENDERS), (WITH
RESPECT TO FACILITY B LOANS) THE CANADIAN BORROWERS AGREE (JOINTLY AND SEVERALLY
WITH RESPECT TO EACH OTHER CANADIAN BORROWER BUT SEVERALLY AND NOT JOINTLY WITH
THE APPLICABLE LENDERS) AND (WITH RESPECT TO FILO TERM LOANS) OFFICE DEPOT, EACH
AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING
AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH
AMOUNT IS MADE AVAILABLE TO THE APPLICABLE BORROWER TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT AT (I) IN THE CASE OF SUCH LENDER, THE
GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION, (II) IN THE CASE OF THE BORROWERS, THE INTEREST RATE APPLICABLE TO
ABR LOANS.  IF SUCH LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT THEN
SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING. 
NOTWITHSTANDING THE FOREGOING, THE BORROWERS SHALL PRESERVE THEIR RIGHTS AND
REMEDIES AGAINST ANY NON-FUNDING LENDER WHICH HAS NOT MADE LOANS REQUIRED BY THE
TERMS AND PROVISIONS HEREOF.


(C)           ON THE THIRD RESTATEMENT DATE, ANY OUTSTANDING CREDIT EXPOSURE
UNDER THE EXISTING CREDIT AGREEMENT SHALL BE REALLOCATED AMONG THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES AND THE LENDERS SHALL
ADVANCE SUCH FUNDS TO THE ADMINISTRATIVE AGENT (AND THE ADMINISTRATIVE AGENT
SHALL TAKE ANY ACTIONS) AS SHALL BE REQUIRED TO REALLOCATE LOANS SUCH THAT EACH
LENDER’S SHARE OF OUTSTANDING LOANS OF ANY FACILITY AS OF THE THIRD RESTATEMENT
DATE SHALL BE EQUAL TO ITS APPLICABLE PERCENTAGE IN RESPECT OF LOANS OF SUCH
FACILITY AFTER GIVING EFFECT TO THE THIRD RESTATEMENT DATE.

77

--------------------------------------------------------------------------------




SECTION 2.08     Interest Elections.  (a) Each Borrowing of Loans initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower Representative
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower Representative
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swingline Borrowings or Protective Advances, which may not be
converted or continued.


(B)          TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER
REPRESENTATIVE SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION IN WRITING
(DELIVERED BY HAND OR FACSIMILE) BY DELIVERING AN INTEREST ELECTION REQUEST
SIGNED BY THE BORROWER REPRESENTATIVE OR THROUGH ELECTRONIC SYSTEM (IF
ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ADMINISTRATIVE AGENT (OR IF
AN EXTENUATING CIRCUMSTANCE SHALL EXIST, BY TELEPHONE) THE TIME THAT A BORROWING
REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE BORROWERS WERE REQUESTING A
BORROWING OF LOANS OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON THE
EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST
SHALL BE IRREVOCABLE AND EACH SUCH TELEPHONE INTEREST ELECTION REQUEST, IF
PERMITTED, SHALL BE CONFIRMED PROMPTLY (OR IMMEDIATELY UPON THE CESSATION OF ANY
EXTENUATING CIRCUMSTANCE PURSUANT TO CLAUSE (A) OF THE DEFINITION THEREOF) BY
HAND DELIVERY, ELECTRONIC SYSTEM OR FACSIMILE TO THE ADMINISTRATIVE AGENT OF A
WRITTEN INTEREST ELECTION REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT
AND SIGNED BY THE BORROWER REPRESENTATIVE.


(C)            EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST (INCLUDING
REQUESTS SUBMITTED THROUGH AN ELECTRONIC SYSTEM) SHALL SPECIFY THE FOLLOWING
INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(i)        the Borrower, the Facility and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii)        the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)       whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv)      if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.


(D)             PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.

78

--------------------------------------------------------------------------------





(E)             IF THE BORROWER REPRESENTATIVE FAILS TO DELIVER A TIMELY
INTEREST ELECTION REQUEST WITH RESPECT TO A EUROCURRENCY BORROWING PRIOR TO THE
END OF THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS
REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING
SHALL BE CONVERTED TO AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION
HEREOF, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE
ADMINISTRATIVE AGENT, AT THE REQUEST OF (X) THE REQUIRED REVOLVING LENDERS WITH
RESPECT TO ANY REVOLVING LOANS OR (Y) THE REQUIRED FILO TERM LOAN LENDERS WITH
RESPECT TO ANY FILO TERM LOANS, SO NOTIFIES THE BORROWER REPRESENTATIVE, THEN,
SO LONG AS AN EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING BORROWING OF
REVOLVING LOANS (IN THE CASE OF SUBCLAUSE (X) ABOVE) OR FILO TERM LOANS (IN THE
CASE OF SUBCLAUSE (Y) ABOVE) MAY BE CONVERTED TO OR CONTINUED AS A EUROCURRENCY
BORROWING AND (II) UNLESS REPAID, EACH EUROCURRENCY BORROWING OF REVOLVING LOANS
(IN THE CASE OF SUBCLAUSE (X) ABOVE) OR OF FILO TERM LOANS (IN THE CASE OF
SUBCLAUSE (Y) ABOVE) SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE
INTEREST PERIOD APPLICABLE THERETO.

SECTION 2.09    Termination and Reduction of Commitments.  (a) Unless previously
terminated, all Revolving Commitments shall terminate on the Revolving Maturity
Date.  The FILO Term Loan Commitments shall terminate upon the making of the
FILO Term Loans on the Third Restatement Date.


(B)         THE BORROWERS MAY AT ANY TIME TERMINATE IN FULL THE REVOLVING
COMMITMENTS UPON (I) THE PAYMENT IN FULL IN CASH OF ALL OUTSTANDING REVOLVING
LOANS, TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON AND ON ANY LETTERS OF
CREDIT, AS APPLICABLE, (II) THE CANCELLATION AND RETURN OF ALL OUTSTANDING
LETTERS OF CREDIT (OR ALTERNATIVELY, WITH RESPECT TO EACH APPLICABLE LETTER OF
CREDIT, THE FURNISHING TO THE ADMINISTRATIVE AGENT OF A CASH DEPOSIT (OR AT THE
DISCRETION OF THE ADMINISTRATIVE AGENT A BACK UP STANDBY LETTER OF CREDIT
SATISFACTORY TO THE ADMINISTRATIVE AGENT) EQUAL TO 103% OF THE LC EXPOSURE AS OF
SUCH DATE), (III) THE PAYMENT IN FULL IN CASH OF THE ACCRUED AND UNPAID FEES AND
(IV) THE PAYMENT IN FULL IN CASH OF ALL REIMBURSABLE EXPENSES AND OTHER
OBLIGATIONS TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON. 


(C)          THE BORROWERS MAY FROM TIME TO TIME REDUCE THE FACILITY A
COMMITMENTS AND/OR THE FACILITY B COMMITMENTS; PROVIDED THAT (I) EACH SUCH
REDUCTION SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND
NOT LESS THAN $5,000,000 AND (II) THE BORROWERS SHALL NOT REDUCE THE REVOLVING
COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE
REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.10, (A) THE TOTAL REVOLVING CREDIT
EXPOSURE WOULD EXCEED THE LESSER OF (X) THE AGGREGATE AMOUNT OF THE REVOLVING
COMMITMENTS AND (Y) THE AGGREGATE BORROWING BASE, (B) THE TOTAL FACILITY A
CREDIT EXPOSURE WOULD EXCEED THE LESSER OF (X) THE AGGREGATE AMOUNT OF THE
FACILITY A COMMITMENTS AND (Y) THE AGGREGATE FACILITY A BORROWING BASE OR (C)
THE TOTAL FACILITY B CREDIT EXPOSURE WOULD EXCEED THE LESSER OF (X) THE
AGGREGATE AMOUNT OF THE FACILITY B COMMITMENTS AND (Y) THE AGGREGATE BORROWING
BASE MINUS THE FACILITY A CREDIT EXPOSURE.


(D)          THE BORROWER REPRESENTATIVE SHALL NOTIFY THE ADMINISTRATIVE AGENT
OF ANY ELECTION TO TERMINATE OR REDUCE THE REVOLVING COMMITMENTS UNDER PARAGRAPH
(B) OR (C) OF THIS SECTION AT LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE
DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND THE
EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE REVOLVING LENDERS OF THE CONTENTS
THEREOF.  EACH NOTICE DELIVERED BY THE BORROWER REPRESENTATIVE PURSUANT TO THIS
SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF THE
REVOLVING COMMITMENTS DELIVERED BY THE BORROWER REPRESENTATIVE MAY STATE THAT
SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN
WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE BORROWER REPRESENTATIVE (BY NOTICE
TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF THE REVOLVING
COMMITMENTS SHALL BE PERMANENT.  EACH REDUCTION OF THE REVOLVING COMMITMENTS
SHALL BE MADE RATABLY AMONG THE REVOLVING LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE REVOLVING COMMITMENTS.

79

--------------------------------------------------------------------------------




SECTION 2.10    Repayment of Loans; Evidence of Debt.  (a) The Borrowers hereby
unconditionally promise to pay to the Administrative Agent (i) for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
on the Revolving Maturity Date, (ii) for the account of each FILO Term Loan
Lender the then unpaid principal amount of each FILO Term Loan on the FILO
Maturity Date and (iii) the then unpaid amount of each Protective Advance on the
earlier of the Revolving Maturity Date and demand by the Administrative Agent.


(B)                DURING ANY TOTAL FULL CASH DOMINION PERIOD, ON EACH BUSINESS
DAY, THE ADMINISTRATIVE AGENT SHALL APPLY (AND/OR INSTRUCT THE APPLICATION OF)
ALL FUNDS CREDITED TO ANY APPLICABLE COLLECTION ACCOUNT AS OF 10:00 A.M., NEW
YORK CITY TIME, ON SUCH BUSINESS DAY (WHETHER OR NOT IMMEDIATELY AVAILABLE)
FIRST TO PREPAY ANY PROTECTIVE ADVANCES THAT MAY BE OUTSTANDING, PRO RATA,
SECOND TO PREPAY THE REVOLVING LOANS (INCLUDING SWINGLINE LOANS) (WITHOUT A
CORRESPONDING REDUCTION IN REVOLVING COMMITMENTS) AND TO CASH COLLATERALIZE
OUTSTANDING LC EXPOSURE UNTIL AN AMOUNT IN CASH EQUAL TO 103% OF THE LC EXPOSURE
AS OF SUCH DATE HAS BEEN RECEIVED AND THIRD TO CASH COLLATERALIZE THE FILO TERM
LOANS UP TO THE AMOUNT OF THE TOTAL FILO CREDIT EXPOSURE AS OF SUCH DATE;
PROVIDED THAT, FOLLOWING THE TERMINATION OF ANY SUCH TOTAL FULL CASH DOMINION
PERIOD, ALL CASH COLLATERAL CONTRIBUTED UNDER THIS SECTION 2.10(B) SHALL BE
RELEASED. DURING ANY CANADIAN FULL CASH DOMINION PERIOD, ON EACH BUSINESS DAY,
THE ADMINISTRATIVE AGENT SHALL APPLY (AND/OR INSTRUCT THE APPLICATION OF) ALL
FUNDS CREDITED TO ANY APPLICABLE COLLECTION ACCOUNT AS OF 10:00 A.M., NEW YORK
CITY TIME, ON SUCH BUSINESS DAY (WHETHER OR NOT IMMEDIATELY AVAILABLE) FIRST TO
PREPAY ANY FACILITY B PROTECTIVE ADVANCES THAT MAY BE OUTSTANDING, PRO RATA, AND
SECOND TO PREPAY THE FACILITY B REVOLVING LOANS (INCLUDING FACILITY B SWINGLINE
LOANS) (WITHOUT A CORRESPONDING REDUCTION IN FACILITY B REVOLVING COMMITMENTS)
AND TO CASH COLLATERALIZE OUTSTANDING FACILITY B LC EXPOSURE UNTIL AN AMOUNT IN
CASH EQUAL TO 103% OF THE FACILITY B LC EXPOSURE AS OF SUCH DATE HAS BEEN
RECEIVED; PROVIDED THAT, FOLLOWING THE TERMINATION OF ANY SUCH CANADIAN FULL
CASH DOMINION PERIOD, ALL CASH COLLATERAL CONTRIBUTED UNDER THIS SECTION 2.10(B)
SHALL BE RELEASED. ANY SUCH APPLICATION OF FUNDS SHALL BE MADE (I) FROM
COLLECTION ACCOUNTS OF THE US LOAN PARTIES AND PUERTO RICAN LOAN PARTIES FIRST
IN RESPECT OF OBLIGATIONS OF THE US LOAN PARTIES AND PUERTO RICAN LOAN PARTIES
UNDER EACH FACILITY RATABLY IN ACCORDANCE WITH THE THEN OUTSTANDING AMOUNTS
THEREOF AND SECOND IN RESPECT OF OBLIGATIONS OF THE CANADIAN LOAN PARTIES AND
(II) FROM COLLECTION ACCOUNTS OF THE CANADIAN LOAN PARTIES SHALL BE MADE SOLELY
IN RESPECT OF OBLIGATIONS OF THE CANADIAN LOAN PARTIES.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, AFTER AN EVENT OF DEFAULT, FUNDS
CREDITED TO ANY APPLICABLE COLLECTION ACCOUNT SHALL BE APPLIED IN ACCORDANCE
WITH SECTION 2.18(B)(II).


(C)                EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL
PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWERS TO
SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS
OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME
HEREUNDER.


(D)                [RESERVED].


(E)                THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPH (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY
LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR
THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWERS TO REPAY
THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(F)                 ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY
A PROMISSORY NOTE.  IN SUCH EVENT, THE BORROWERS SHALL PREPARE, EXECUTE AND
DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER
(OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND
IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT.  THEREAFTER, THE LOANS EVIDENCED
BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO

80

--------------------------------------------------------------------------------






SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN SUCH FORM
PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY NOTE IS
A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).





SECTION 2.11     Prepayment of Loans. 

(a)               Voluntary Prepayments.  (i) Subject to clause (ii) below, the
Borrowers shall have the right at any time and from time to time, and without
premium or penalty, to prepay any Borrowing in whole or in part, subject to
prior notice in accordance with paragraph (c) of this Section.

(ii)        Notwithstanding anything to the contrary set forth in this
Agreement, any voluntary prepayment of any Borrowing constituting FILO Term
Loans shall be permitted only so long as (i) the Payment Conditions are
satisfied or (ii) the Revolving Commitments have been terminated, all Facility A
Obligations and Facility B Obligations (other than Unliquidated Obligations)
have been paid and satisfied in full in cash and all Unliquidated Obligations in
respect of Facility A and Facility B have been cash collateralized in a manner
reasonably satisfactory to each affected Lender.


(B)               MANDATORY REVOLVING PREPAYMENTS.  EXCEPT FOR PROTECTIVE
ADVANCES PERMITTED UNDER SECTION 2.04, IN THE EVENT AND ON SUCH OCCASION THAT:

(i)          the Facility A Credit Exposure or Facility B Credit Exposure of any
Lender exceeds such Lender’s Facility A Commitment or Facility B Commitment,
respectively;

(ii)        the total Revolving Credit Exposure exceeds the lesser of (x) the
aggregate amount of the Revolving Commitments or (y) the Aggregate Borrowing
Base;

(iii)      the total Facility A Credit Exposure exceeds the lesser of (x) the
aggregate amount of the Facility A Commitments and (y) the Aggregate Facility A
Borrowing Base; or

(iv)       the total Facility B Credit Exposure exceeds the lesser of (x) the
aggregate amount of the Facility B Commitments and (y) the Aggregate Borrowing
Base minus the Facility A Credit Exposure;

the Borrowers, as applicable, shall promptly prepay the Revolving Loans, LC
Exposure and/or Swingline Loans in an aggregate amount equal to such excess.


(C)                THE BORROWER REPRESENTATIVE SHALL NOTIFY THE ADMINISTRATIVE
AGENT (AND IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER)
BY TELEPHONE (CONFIRMED BY FACSIMILE), FACSIMILE OR (IF ARRANGEMENTS FOR DOING
SO HAVE BEEN APPROVED BY THE APPLICABLE RECIPIENT) THROUGH AN ELECTRONIC SYSTEM
OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A EUROCURRENCY
BORROWING OF REVOLVING LOANS OR FILO TERM LOANS, NOT LATER THAN 10:00 A.M., NEW
YORK CITY TIME, TWO BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, OR (II) IN THE
CASE OF PREPAYMENT OF AN ABR BORROWING OF REVOLVING LOANS, NOT LATER THAN 10:00
A.M., NEW YORK CITY TIME, ON THE BUSINESS DAY BEFORE THE DATE OF PREPAYMENT. 
EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND
THE PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE PREPAID;
PROVIDED THAT, IF A NOTICE OF PREPAYMENT IS GIVEN IN CONNECTION WITH A
CONDITIONAL NOTICE OF TERMINATION OF THE REVOLVING COMMITMENTS AS CONTEMPLATED
BY SECTION 2.09, THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF
TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.09 AND ANY NOTICE OF
PREPAYMENT OF FILO TERM LOANS MAY BE CONDITIONED UPON THE EFFECTIVENESS OF OTHER
CREDIT FACILITIES OR ANY OTHER FINANCING OR A SALE TRANSACTION, IN WHICH CASE
SUCH NOTICE MAY BE REVOKED BY THE BORROWER REPRESENTATIVE (BY NOTICE TO

81

--------------------------------------------------------------------------------






THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE
RELATING TO A BORROWING OF REVOLVING LOANS OR FILO TERM LOANS, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE APPLICABLE LENDERS OF THE CONTENTS
THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING OF REVOLVING LOANS OR FILO
TERM LOANS SHALL BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN
ADVANCE OF A BORROWING OF REVOLVING LOANS OR FILO TERM LOANS, AS APPLICABLE, OF
THE SAME TYPE AS PROVIDED IN SECTION 2.02.  EACH PREPAYMENT OF A BORROWING OF
REVOLVING LOANS SHALL BE APPLIED RATABLY TO THE REVOLVING LOANS INCLUDED IN THE
PREPAID BORROWING.  EACH PREPAYMENT OF FILO TERM LOANS SHALL BE APPLIED RATABLY
TO THE FILO TERM LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS SHALL BE
ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.13.  IN THE
EVENT THE BORROWER FAILS TO SPECIFY THE BORROWINGS TO WHICH ANY VOLUNTARY
PREPAYMENT SHALL BE APPLIED, SUCH PREPAYMENT SHALL BE APPLIED AS FOLLOWS: FIRST
TO REPAY OUTSTANDING SWINGLINE LOANS TO THE FULL EXTENT THEREOF, SECOND TO REPAY
OUTSTANDING REVOLVING LOANS TO THE FULL EXTENT THEREOF, AND THIRD, TO REPAY
OUTSTANDING FILO TERM LOANS TO THE EXTENT PERMITTED HEREUNDER.




SECTION 2.12     Fees.  (a) The Borrowers agree to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at 0.25% per annum on the average daily amount of the Available Revolving
Commitment of such Revolving Lender during the period from and including the
Third Restatement Date to but excluding the date on which the Revolving Lenders’
Revolving Commitments terminate.  Accrued commitment fees shall be payable in
arrears on the first Business Day following the last day of each calendar
quarter and on the date on which the Commitments terminate, commencing on the
first such date to occur after the Third Restatement Date.  All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed.


(B)          THE BORROWERS AGREE TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER A PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS IN
LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE SAME APPLICABLE SPREAD IN THE CASE
OF STANDBY LETTERS OF CREDIT, AND 50% OF THE APPLICABLE SPREAD IN THE CASE OF
TRADE LETTERS OF CREDIT, IN EACH CASE USED TO DETERMINE THE INTEREST RATE
APPLICABLE TO EUROCURRENCY REVOLVING LOANS ON THE AVERAGE DAILY AMOUNT OF SUCH
LENDER’S LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED
LC DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE THIRD RESTATEMENT
DATE TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH SUCH LENDER’S COMMITMENT
TERMINATES AND THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, AND
(II) TO THE APPLICABLE ISSUING BANK A FRONTING FEE, WHICH SHALL ACCRUE AT THE
RATE OF 0.125% PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE
(EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS)
DURING THE PERIOD FROM AND INCLUDING THE THIRD RESTATEMENT DATE TO BUT EXCLUDING
THE LATER OF THE DATE OF TERMINATION OF THE COMMITMENTS AND THE DATE ON WHICH
THERE CEASES TO BE ANY LC EXPOSURE, AS WELL AS SUCH ISSUING BANK’S STANDARD FEES
WITH RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR PROCESSING OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND FRONTING
FEES ACCRUED THROUGH AND INCLUDING THE LAST DAY OF EACH CALENDAR QUARTER SHALL
BE PAYABLE ON THE FIRST BUSINESS DAY FOLLOWING THE END OF EACH CALENDAR QUARTER
AND ON THE DATE ON WHICH THE REVOLVING COMMITMENTS TERMINATE, COMMENCING ON THE
FIRST SUCH DATE TO OCCUR AFTER THE THIRD RESTATEMENT DATE; PROVIDED THAT ALL
SUCH FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE REVOLVING COMMITMENTS
TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE REVOLVING
COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER FEES PAYABLE TO AN
ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN 10 DAYS AFTER
DEMAND.  ALL PARTICIPATION FEES AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS
OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS
ELAPSED.


(C)            THE BORROWERS AGREE TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS
OWN ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON
BETWEEN THE BORROWERS AND THE ADMINISTRATIVE AGENT.

82

--------------------------------------------------------------------------------






(D)          ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN
IMMEDIATELY AVAILABLE DOLLARS, TO THE ADMINISTRATIVE AGENT (OR TO THE APPLICABLE
ISSUING BANK, IN THE CASE OF FEES PAYABLE TO AN ISSUING BANK) FOR DISTRIBUTION,
IN THE CASE OF COMMITMENT FEES AND PARTICIPATION FEES, TO THE LENDERS.  FEES
PAID SHALL NOT BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


SECTION 2.13    INTEREST.  (A) THE LOANS COMPRISING EACH ABR BORROWING
(INCLUDING EACH SWINGLINE LOAN AND EACH PROTECTIVE ADVANCE) SHALL BEAR INTEREST
AT THE ALTERNATE BASE RATE PLUS THE APPLICABLE SPREAD.             


(B)                THE LOANS COMPRISING EACH EUROCURRENCY BORROWING SHALL BEAR
INTEREST AT THE ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH
BORROWING PLUS THE APPLICABLE SPREAD.


(C)                [RESERVED].


(D)            NOTWITHSTANDING THE FOREGOING, DURING THE OCCURRENCE AND
CONTINUANCE OF AN EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS MAY, AT THEIR OPTION, BY NOTICE TO THE BORROWER REPRESENTATIVE (WHICH
NOTICE MAY BE REVOKED AT THE OPTION OF THE REQUIRED LENDERS NOTWITHSTANDING ANY
PROVISION OF SECTION 9.02 REQUIRING THE CONSENT OF “EACH LENDER DIRECTLY
AFFECTED THEREBY” FOR REDUCTIONS IN INTEREST RATES), DECLARE THAT (I) ALL LOANS
AND PARTICIPATION FEES ON ACCOUNT OF LETTERS OF CREDIT SHALL BEAR INTEREST AT 2%
PLUS THE RATE OTHERWISE APPLICABLE TO SUCH LOANS OR PARTICIPATION FEES, AS
APPLICABLE, AS PROVIDED IN THE PRECEDING PARAGRAPHS OF THIS SECTION OR (II) IN
THE CASE OF ANY OTHER AMOUNT OUTSTANDING HEREUNDER, SUCH AMOUNT SHALL ACCRUE AT
2% PLUS THE RATE APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS
SECTION.


(E)                ACCRUED INTEREST ON EACH LOAN (FOR ABR LOANS ACCRUED THROUGH
THE LAST DAY OF THE PRIOR CALENDAR MONTH) SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE OF THE REVOLVING LOANS,
UPON TERMINATION OF THE REVOLVING COMMITMENTS; PROVIDED THAT (I) INTEREST
ACCRUED PURSUANT TO PARAGRAPH (D) OF THIS SECTION SHALL BE PAYABLE ON DEMAND,
(II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A
PREPAYMENT OF AN ABR LOAN PRIOR TO THE END OF THE AVAILABILITY PERIOD), ACCRUED
INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE
OF SUCH REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY
EUROCURRENCY LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR,
ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH
CONVERSION.


(F)                ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A
YEAR OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE
BASE RATE AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL
BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND
SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED.  THE APPLICABLE
ALTERNATE BASE RATE OR LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT
AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(G)                ALL INTEREST HEREUNDER SHALL BE PAID IN DOLLARS.

SECTION 2.14    Alternate Rate of Interest.  (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:

(I)            THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE
(INCLUDING BECAUSE THE LIBO SCREEN RATE IS NOT AVAILABLE OR PUBLISHED ON A
CURRENT BASIS), FOR SUCH INTEREST PERIOD; PROVIDED THAT NO BENCHMARK TRANSITION
EVENT SHALL HAVE OCCURRED AT SUCH TIME; OR

83

--------------------------------------------------------------------------------




(II)          THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT
THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD
WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (OR LENDER) OF
MAKING OR MAINTAINING THEIR LOANS (OR ITS LOAN) INCLUDED IN SUCH BORROWING FOR
SUCH INTEREST PERIOD;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by through Electronic System as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and (B) if any Borrowing Request requests a Eurocurrency Borrowing, such
Borrowing shall be made as an ABR Borrowing.


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN OR IN ANY OTHER
LOAN DOCUMENT, UPON THE OCCURRENCE OF A BENCHMARK TRANSITION EVENT OR AN EARLY
OPT-IN ELECTION, AS APPLICABLE, THE ADMINISTRATIVE AGENT AND THE BORROWER
REPRESENTATIVE MAY AMEND THIS AGREEMENT TO REPLACE THE LIBO RATE WITH A
BENCHMARK REPLACEMENT.  ANY SUCH AMENDMENT WITH RESPECT TO A BENCHMARK
TRANSITION EVENT WILL BECOME EFFECTIVE AT 5:00 P.M. ON THE FIFTH BUSINESS DAY
AFTER THE ADMINISTRATIVE AGENT HAS POSTED SUCH PROPOSED AMENDMENT TO ALL LENDERS
AND THE BORROWER REPRESENTATIVE, SO LONG AS THE ADMINISTRATIVE AGENT HAS NOT
RECEIVED, BY SUCH TIME, WRITTEN NOTICE OF OBJECTION TO SUCH PROPOSED AMENDMENT
FROM LENDERS COMPRISING THE REQUIRED LENDERS; PROVIDED THAT, WITH RESPECT TO ANY
PROPOSED AMENDMENT CONTAINING ANY SOFR-BASED RATE, THE LENDERS SHALL BE ENTITLED
TO OBJECT ONLY TO THE BENCHMARK REPLACEMENT ADJUSTMENT CONTAINED THEREIN.  ANY
SUCH AMENDMENT WITH RESPECT TO AN EARLY OPT-IN ELECTION WILL BECOME EFFECTIVE ON
THE DATE THAT LENDERS COMPRISING THE REQUIRED LENDERS HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT WRITTEN NOTICE THAT SUCH REQUIRED LENDERS ACCEPT SUCH
AMENDMENT.  NO REPLACEMENT OF LIBO RATE WITH A BENCHMARK REPLACEMENT WILL OCCUR
PRIOR TO THE APPLICABLE BENCHMARK TRANSITION START DATE.


(C)         IN CONNECTION WITH THE IMPLEMENTATION OF A BENCHMARK REPLACEMENT,
THE ADMINISTRATIVE AGENT WILL HAVE THE RIGHT TO MAKE BENCHMARK REPLACEMENT
CONFORMING CHANGES FROM TIME TO TIME AND, NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN OR IN ANY OTHER LOAN DOCUMENT, ANY AMENDMENTS IMPLEMENTING SUCH
BENCHMARK REPLACEMENT CONFORMING CHANGES WILL BECOME EFFECTIVE WITHOUT ANY
FURTHER ACTION OR CONSENT OF ANY OTHER PARTY TO THIS AGREEMENT.


(D)           THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE BORROWER
REPRESENTATIVE AND THE LENDERS OF (I) ANY OCCURRENCE OF A BENCHMARK TRANSITION
EVENT OR AN EARLY OPT-IN ELECTION, AS APPLICABLE, (II) THE IMPLEMENTATION OF ANY
BENCHMARK REPLACEMENT, (III) THE EFFECTIVENESS OF ANY BENCHMARK REPLACEMENT
CONFORMING CHANGES AND (IV) THE COMMENCEMENT OR CONCLUSION OF ANY BENCHMARK
UNAVAILABILITY PERIOD.  ANY DETERMINATION, DECISION OR ELECTION THAT MAY BE MADE
BY THE ADMINISTRATIVE AGENT OR LENDERS PURSUANT TO THIS SECTION 2.14, INCLUDING
ANY DETERMINATION WITH RESPECT TO A TENOR, RATE OR ADJUSTMENT OR OF THE
OCCURRENCE OR NON-OCCURRENCE OF AN EVENT, CIRCUMSTANCE OR DATE AND ANY DECISION
TO TAKE OR REFRAIN FROM TAKING ANY ACTION, WILL BE CONCLUSIVE AND BINDING ABSENT
MANIFEST ERROR AND MAY BE MADE IN ITS OR THEIR SOLE DISCRETION AND WITHOUT
CONSENT FROM ANY OTHER PARTY HERETO, EXCEPT, IN EACH CASE, AS EXPRESSLY REQUIRED
PURSUANT TO THIS SECTION 2.14.


(E)          UPON THE BORROWER REPRESENTATIVE’S RECEIPT OF NOTICE OF THE
COMMENCEMENT OF A BENCHMARK UNAVAILABILITY PERIOD, (I) ANY INTEREST ELECTION
REQUEST THAT REQUESTS THE CONVERSION OF ANY BORROWING TO, OR CONTINUATION OF ANY
BORROWING AS, A EUROCURRENCY BORROWING SHALL BE INEFFECTIVE AND (II) IF ANY
BORROWING REQUEST REQUESTS A EUROCURRENCY BORROWING, SUCH BORROWING SHALL BE
MADE AS AN ABR BORROWING.

84

--------------------------------------------------------------------------------





SECTION 2.15    Increased Costs; Illegality.  (a) If any Change in Law shall:

(I)           SUBJECT ANY CREDIT PARTY TO ANY (OR ANY INCREASE IN ANY) TAXES
(OTHER THAN (A) INDEMNIFIED TAXES AND (B) TAXES DESCRIBED IN CLAUSES (B) THROUGH
(C) OF THE DEFINITION OF EXCLUDED TAXES) WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, ANY LETTER OF CREDIT, OR ANY PARTICIPATION IN A LETTER OF
CREDIT OR ANY LOAN MADE OR LETTER OF CREDIT ISSUED BY IT, EXCEPT ANY SUCH TAXES
IMPOSED ON OR MEASURED BY ITS NET INCOME OR PROFITS (HOWEVER DENOMINATED) OR
FRANCHISE TAXES IMPOSED IN LIEU OF NET INCOME OR PROFITS TAXES;

(II)         IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
LIQUIDITY OR SIMILAR REQUIREMENT (INCLUDING ANY COMPULSORY LOAN REQUIREMENT,
INSURANCE CHARGE OR OTHER ASSESSMENT) AGAINST ASSETS OF, DEPOSITS WITH OR FOR
THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE
REQUIREMENT REFLECTED IN THE ADJUSTED LIBO RATE) OR ANY ISSUING BANK; OR

(III)         IMPOSE ON ANY LENDER OR ANY ISSUING BANK OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE (OTHER THAN TAXES) AFFECTING THIS
AGREEMENT OR EUROCURRENCY LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender or such other Credit Party of participating
in, issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender or such other Credit Party hereunder
(whether of principal, interest or otherwise), then the Borrowers will pay to
such Lender or such other Credit Party, as the case may be, such additional
amount or amounts as will compensate such Lender or such other Credit Party, as
the case may be, for such additional costs incurred or reduction suffered.


(B)            IF ANY LENDER OR ANY ISSUING BANK DETERMINES THAT ANY CHANGE IN
LAW REGARDING CAPITAL OR LIQUIDITY REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF
REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR SUCH ISSUING BANK’S CAPITAL OR
ON THE CAPITAL OF SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY, IF ANY,
AS A CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENTS OF, OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT OR SWINGLINE LOANS HELD BY, SUCH LENDER, OR
THE LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK, TO A LEVEL BELOW THAT WHICH
SUCH LENDER OR SUCH ISSUING BANK OR SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING
COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S OR SUCH ISSUING BANK’S POLICIES AND THE POLICIES OF
SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY AND LIQUIDITY), THEN FROM TIME TO TIME THE BORROWERS WILL PAY TO SUCH
LENDER OR SUCH ISSUING BANK, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH ISSUING BANK OR SUCH LENDER’S OR
SUCH ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)              NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (I) ALL
REQUESTS, RULES, GUIDELINES, REQUIREMENTS AND DIRECTIVES PROMULGATED BY THE BANK
FOR INTERNATIONAL SETTLEMENTS, THE BASEL COMMITTEE ON BANKING SUPERVISION (OR
ANY SUCCESSOR OR SIMILAR AUTHORITY) OR BY UNITED STATES OR FOREIGN REGULATORY
AUTHORITIES, IN EACH CASE PURSUANT TO BASEL III AND (II) THE DODD-FRANK WALL
STREET REFORM AND CONSUMER PROTECTION ACT AND ALL REQUESTS, RULES, GUIDELINES OR
DIRECTIVES THEREUNDER OR ISSUED IN CONNECTION THEREWITH SHALL, IN EACH CASE, BE
DEEMED TO BE A CHANGE IN LAW, REGARDLESS OF THE DATE ENACTED, ADOPTED OR
ISSUED. 

85

--------------------------------------------------------------------------------





(D)                A CERTIFICATE OF A LENDER OR ANY ISSUING BANK SETTING FORTH
THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR SUCH ISSUING BANK
OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B)
OF THIS SECTION SHALL BE DELIVERED TO THE BORROWER REPRESENTATIVE AND SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWERS SHALL PAY SUCH LENDER OR SUCH
ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


(E)                FAILURE OR DELAY ON THE PART OF ANY LENDER OR ANY ISSUING
BANK TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A
WAIVER OF SUCH LENDER’S OR SUCH ISSUING BANK’S RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED THAT THE BORROWERS SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER OR AN ISSUING BANK PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR
REDUCTIONS INCURRED MORE THAN 270 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR
SUCH ISSUING BANK, AS THE CASE MAY BE, NOTIFIES THE BORROWER REPRESENTATIVE OF
THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH
LENDER’S OR SUCH ISSUING BANK’S INTENTION TO CLAIM COMPENSATION THEREFOR;
PROVIDED FURTHER THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS IS RETROACTIVE, THEN THE 270-DAY PERIOD REFERRED TO ABOVE SHALL BE
EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.

SECTION 2.16    Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.09(d) and is revoked in accordance therewith), or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower Representative pursuant to
Section 2.19, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of (i)
the amount of interest which would have accrued on the principal amount of such
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the eurocurrency
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower Representative and shall be conclusive absent manifest error. 
The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 2.17    Taxes.  (a) Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if any applicable law (as determined in the
good faith discretion of an applicable Withholding Agent (as defined below))
requires the deduction or withholding of any Indemnified Tax or Other Tax from
any such payment (including, for the avoidance of doubt, any such deduction or
withholding required to be made by the applicable Loan Party, the Administrative
Agent or, in the case of any Lender that is treated as a partnership for US
federal income tax purposes, by such Lender for the account of any of its direct
or indirect beneficial owners), the applicable Loan Party, the Administrative
Agent, the Lender or the applicable direct or indirect beneficial owner of a
Lender that is treated as a partnership for US federal income tax purposes (any
such person a “Withholding Agent”) shall make such deductions and timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law 

86

--------------------------------------------------------------------------------




and, if such Tax is an Indemnified Tax or Other Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender, any Issuing Bank or
its beneficial owner, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made. 


(B)              [RESERVED].


(C)              [RESERVED].


(D)           WITHOUT LIMITING THE PROVISIONS OF PARAGRAPH (A) ABOVE, THE
BORROWERS SHALL TIMELY PAY, OR AT THE OPTION OF THE ADMINISTRATIVE AGENT, TIMELY
REIMBURSE IT FOR THE PAYMENT OF ANY OTHER TAXES TO THE RELEVANT GOVERNMENTAL
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(E)              THE BORROWERS SHALL JOINTLY AND SEVERALLY INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND EACH ISSUING BANK, WITHIN 10 DAYS AFTER
DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES
PAYABLE BY THE ADMINISTRATIVE AGENT, SUCH LENDER (OR ITS BENEFICIAL OWNER) OR
SUCH ISSUING BANK, AS THE CASE MAY BE (INCLUDING INDEMNIFIED TAXES OR OTHER
TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION) AND ANY REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO
THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER REPRESENTATIVE
BY THE ADMINISTRATIVE AGENT, A LENDER OR AN ISSUING BANK (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AS APPLICABLE, SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.  THIS PARAGRAPH (E) SHALL NOT APPLY TO THE EXTENT THAT THE INDEMNIFIED
TAXES OR OTHER TAXES ARE COMPENSATED FOR BY AN INCREASED PAYMENT UNDER SECTION
2.17(A).


(F)             EACH LENDER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, WITHIN 10
DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY TAXES (BUT, IN THE CASE
OF ANY INDEMNIFIED TAXES AND OTHER TAXES, ONLY TO THE EXTENT THAT THE LOAN
PARTIES HAVE NOT ALREADY INDEMNIFIED THE ADMINISTRATIVE AGENT FOR SUCH
INDEMNIFIED TAXES AND OTHER TAXES AND WITHOUT LIMITING THE OBLIGATION OF THE
LOAN PARTIES TO DO SO) ATTRIBUTABLE TO SUCH LENDER THAT ARE PAYABLE OR PAID BY
THE ADMINISTRATIVE AGENT, AND REASONABLE EXPENSES ARISING THEREFROM OR WITH
RESPECT THERETO, WHETHER OR NOT SUCH TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY DELIVERED TO ANY LENDER BY THE ADMINISTRATIVE AGENT
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(G)            AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES (OR ANY OTHER TAXES DEDUCTED IN ACCORDANCE WITH SECTION 2.17(A)) BY
A LOAN PARTY TO A GOVERNMENTAL AUTHORITY, THE BORROWER REPRESENTATIVE SHALL
DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(H)          ANY LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
ANY APPLICABLE WITHHOLDING TAX WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT SHALL DELIVER TO THE BORROWER REPRESENTATIVE (WITH A COPY TO
THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES REASONABLY REQUESTED BY THE
BORROWER REPRESENTATIVE OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED AND
EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS
TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN
ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWER REPRESENTATIVE OR THE
ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER REPRESENTATIVE OR THE
ADMINISTRATIVE AGENT AS WILL ENABLE THE BORROWER REPRESENTATIVE OR THE
ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH

87

--------------------------------------------------------------------------------





LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PRECEDING TWO SENTENCES, THE
COMPLETION, EXECUTION AND SUBMISSION OF SUCH FORMS SHALL NOT BE REQUIRED IF THE
LENDER IS NOT LEGALLY ENTITLED TO DO SO, AND SHALL NOT BE REQUIRED (OTHER THAN
WITH RESPECT TO SUCH DOCUMENTATION SET FORTH IN SECTIONS 2.17(H)(I) THROUGH (VI)
BELOW) IF IN THE LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION
WOULD SUBJECT SUCH LENDER TO ANY MATERIAL UNREIMBURSED COST OR EXPENSE (OR, IN
THE CASE OF A CHANGE IN LAW, ANY INCREMENTAL MATERIAL UNREIMBURSED COST OR
EXPENSE) OR WOULD MATERIALLY PREJUDICE THE LEGAL OR COMMERCIAL POSITION OF SUCH
LENDER.

Without limiting the generality of the foregoing, any Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower Representative
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower Representative or the Administrative Agent), whichever of the following
is applicable:

(i)        in the case of a Lender that is a United States person within the
meaning of Section 7701(a)(30) of the Code, duly completed copies of Internal
Revenue Service Form W-9 certifying that such Lender is exempt,

(ii)        in the case of a Foreign Lender, duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable, claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party,

(iii)        in the case of a Foreign Lender, duly completed copies of Internal
Revenue Service Form W-8ECI,

(iv)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E to the effect that (A) such
Foreign Lender is not (I) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (II) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code or (III) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (B) the interest payment in
question is not effectively connected with the United States trade or business
conducted by such Lender (a “US Tax Compliance Certificate”) and (y) duly
completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable,

(v)          to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), an Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, or W-8BEN-E, as applicable, US Tax
Compliance Certificate, Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a US Tax Compliance Certificate on behalf of each
such beneficial owner,

(vi)         if a payment made to a Lender under any Loan Document would be
subject to US Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by

88

--------------------------------------------------------------------------------




applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Withholding Agent
as may be necessary for the Withholding Agent to comply with its obligations
under FATCA, to determine that such Lender has or has not complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of the preceding sentence,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement, or

(vii)         any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

Each Lender agrees that if any form or certification it previously delivered by
it expires or becomes obsolete or inaccurate in any respect, it shall update
such form or certification or promptly notify the Borrower Representative and
the Administrative Agent in writing of its legal inability to do so.

 


(I)               [RESERVED.].


(J)              IF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK
DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY
INDEMNIFIED TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED PURSUANT TO
THIS SECTION 2.17 (INCLUDING ADDITIONAL AMOUNTS PAID BY ANY LOAN PARTY PURSUANT
TO THIS SECTION), IT SHALL PAY TO THE INDEMNIFYING PARTY AN AMOUNT EQUAL TO SUCH
REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE UNDER THIS SECTION
WITH RESPECT TO THE INDEMNIFIED TAXES OR OTHER TAXES GIVING RISE TO SUCH
REFUND), NET OF ALL OUT-OF-POCKET EXPENSES (INCLUDING ANY TAXES) OF THE
ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK, AS THE CASE MAY BE, AND
WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL
AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, THAT SUCH INDEMNIFYING PARTY,
UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK,
AGREES TO REPAY THE AMOUNT PAID OVER PURSUANT TO THIS SECTION 2.17(J) (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK IN THE
EVENT THE ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK IS REQUIRED TO
REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS PARAGRAPH (J), IN NO EVENT WILL ANY ISSUING BANK OR LENDER
BE REQUIRED TO PAY ANY AMOUNT TO ANY LOAN PARTY THE PAYMENT OF WHICH WOULD PLACE
THE ISSUING BANK OR SUCH LENDER IN A LESS FAVORABLE NET AFTER-TAX POSITION THAN
THE ISSUING BANK OR SUCH LENDER WOULD HAVE BEEN IN IF THE INDEMNIFICATION
PAYMENTS OR ADDITIONAL AMOUNTS GIVING RISE TO SUCH REFUND HAD NEVER BEEN PAID. 
THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY ISSUING BANK TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER
INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE BORROWERS
OR ANY OTHER PERSON NOR SHALL IT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY ISSUING BANK, AS THE CASE MAY BE, TO APPLY FOR OR
OTHERWISE INITIATE ANY REFUND CONTEMPLATED IN THIS SECTION 2.17.


(K)                [RESERVED].


(L)                WHERE ANY PARTY IS REQUIRED UNDER ANY LOAN DOCUMENT TO
REIMBURSE THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK, AS THE CASE
MAY BE, FOR ANY COSTS OR EXPENSES, THAT PARTY SHALL ALSO AT THE SAME TIME PAY
AND INDEMNIFY EACH SUCH ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK, AS
THE CASE MAY BE, AGAINST ANY STAMP DUTY, REGISTRATION OR OTHER SIMILAR TAX
PAYABLES, IN EACH CASE INCURRED IN CONNECTION WITH THE ENTRY INTO, PERFORMANCE
OR ENFORCEMENT OF ANY LOAN DOCUMENT. 


(M)              THE AGREEMENTS IN THIS SECTION 2.17 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER.

89

--------------------------------------------------------------------------------





(N)          THE PARTIES SHALL TREAT THIS AGREEMENT (TOGETHER WITH ANY LOANS OR
OTHER EXTENSIONS OF CREDIT PURSUANT THERETO) AS NOT QUALIFYING AS A
“GRANDFATHERED OBLIGATION” WITHIN THE MEANING OF TREASURY REGULATION SECTION
1.1471-2(B)(2)(I). 

SECTION 2.18  Payments Generally; Allocation of Proceeds; Sharing of Set-offs
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim.  All payments of Loans shall be paid in
Dollars.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent in Dollars to its
offices at [10 South Dearborn St., Floor L2, Chicago, IL 60603], except payments
to be made directly to an Issuing Bank or a Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient, in like funds,
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in Dollars.  During any Full Cash Dominion
Period, solely for purposes of determining the amount of Loans available for
borrowing purposes, checks (in addition to immediately available funds applied
pursuant to Section 2.10(b)) from collections of items of payment and proceeds
of any Collateral that are deposited in a Collection Account shall be applied in
whole or in part against the applicable Obligations as of 10:00 a.m., New York
City time, on the Business Day of receipt, subject to actual collection. 


(B)               ANY PROCEEDS OF COLLATERAL RECEIVED BY THE ADMINISTRATIVE
AGENT (I) NOT CONSTITUTING EITHER (A) A SPECIFIC PAYMENT OF PRINCIPAL, INTEREST,
FEES OR OTHER SUM PAYABLE UNDER THE LOAN DOCUMENTS (WHICH SHALL BE APPLIED AS
SPECIFIED BY THE BORROWERS), (B) A MANDATORY PREPAYMENT (WHICH SHALL BE APPLIED
IN ACCORDANCE WITH SECTION 2.11) OR (C) AMOUNTS TO BE APPLIED FROM THE
COLLECTION ACCOUNTS DURING A FULL CASH DOMINION PERIOD (WHICH SHALL BE APPLIED
IN ACCORDANCE WITH SECTION 2.10(B)) OR (II) AFTER AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT SO ELECTS OR THE
REQUIRED LENDERS SO DIRECT, SUCH FUNDS SHALL BE APPLIED RATABLY FIRST, TO PAY
ANY FEES, INDEMNITIES, OR EXPENSE REIMBURSEMENTS INCLUDING AMOUNTS THEN DUE TO
THE ADMINISTRATIVE AGENT AND ANY ISSUING BANK FROM THE BORROWERS (OTHER THAN IN
CONNECTION WITH BANKING SERVICES OR SWAP OBLIGATIONS) RATABLY, SECOND, TO PAY
ANY FEES OR EXPENSE REIMBURSEMENTS THEN DUE TO THE LENDERS FROM THE BORROWERS
(OTHER THAN IN CONNECTION WITH BANKING SERVICES OR SWAP OBLIGATIONS) RATABLY,
THIRD, TO PAY INTEREST DUE IN RESPECT OF THE PROTECTIVE ADVANCES RATABLY,
FOURTH, TO PAY THE PRINCIPAL OF THE PROTECTIVE ADVANCES RATABLY, FIFTH, TO PAY
INTEREST THEN DUE AND PAYABLE ON THE REVOLVING LOANS (OTHER THAN THE PROTECTIVE
ADVANCES) RATABLY, SIXTH, TO PREPAY PRINCIPAL ON THE REVOLVING LOANS (OTHER THAN
THE PROTECTIVE ADVANCES) AND UNREIMBURSED LC DISBURSEMENTS RATABLY, SEVENTH, TO
PAY AN AMOUNT TO THE ADMINISTRATIVE AGENT EQUAL TO 103% OF THE AGGREGATE UNDRAWN
FACE AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT, TO BE HELD AS CASH COLLATERAL
FOR SUCH SECURED OBLIGATIONS, EIGHTH, TO THE RATABLE PAYMENT OF ANY AMOUNTS
OWING WITH RESPECT TO BANKING SERVICES AND SWAP OBLIGATIONS THAT ARE SECURED
OBLIGATIONS (WITH RESPECT TO ANY LENDER OR AFFILIATE THEREOF (OTHER THAN THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES), UP TO AND INCLUDING THE AMOUNT MOST
RECENTLY PROVIDED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.23), NINTH,
TO PAY INTEREST THEN DUE AND PAYABLE ON THE FILO TERM LOANS RATABLY, TENTH TO
PREPAY PRINCIPAL ON THE FILO TERM LOANS RATABLY, ELEVENTH TO THE RATABLE PAYMENT
OF ANY OTHER SECURED OBLIGATION DUE TO THE ADMINISTRATIVE AGENT OR ANY LENDER
(OR ANY AFFILIATE OF ANY LENDER) BY THE BORROWERS, AND TWELFTH, ANY BALANCE
REMAINING AFTER THE SECURED OBLIGATIONS SHALL HAVE BEEN PAID IN FULL AND NO
LETTERS OF CREDIT SHALL BE OUTSTANDING (OTHER THAN LETTERS OF CREDIT WHICH HAVE
BEEN CASH COLLATERALIZED IN ACCORDANCE WITH THE FOREGOING) SHALL BE PAID

90

--------------------------------------------------------------------------------





OVER TO THE APPLICABLE BORROWER AT ITS FUNDING ACCOUNT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, UNLESS SO DIRECTED BY THE
BORROWER REPRESENTATIVE, OR UNLESS A DEFAULT IS IN EXISTENCE, NEITHER THE
ADMINISTRATIVE AGENT NOR ANY LENDER SHALL APPLY ANY PAYMENT WHICH IT RECEIVES TO
ANY EUROCURRENCY LOAN OF A CLASS, EXCEPT (A) ON THE EXPIRATION DATE OF THE
INTEREST PERIOD APPLICABLE TO ANY SUCH EUROCURRENCY LOAN OR (B) IN THE EVENT,
AND ONLY TO THE EXTENT, THAT THERE ARE NO OUTSTANDING ABR LOANS OF THE SAME
CLASS AND, IN ANY SUCH EVENT, THE BORROWERS SHALL PAY THE BREAK FUNDING PAYMENT
REQUIRED IN ACCORDANCE WITH SECTION 2.16.  THE ADMINISTRATIVE AGENT AND THE
LENDERS SHALL HAVE THE CONTINUING AND EXCLUSIVE RIGHT TO APPLY AND REVERSE AND
REAPPLY ANY AND ALL SUCH PROCEEDS AND PAYMENTS TO ANY PORTION OF THE SECURED
OBLIGATIONS.  NOTWITHSTANDING THE FOREGOING, (I) ANY APPLICATION OF PROCEEDS
FROM THE COLLATERAL OF THE CANADIAN LOAN PARTIES SHALL BE MADE (X) SOLELY IN
RESPECT OF SECURED OBLIGATIONS OF THE CANADIAN LOAN PARTIES AND (Y) PRIOR TO ANY
APPLICATION OF PROCEEDS FROM THE COLLATERAL OF THE US LOAN PARTIES OR PUERTO
RICAN LOAN PARTIES TO THE SECURED OBLIGATIONS OF THE CANADIAN LOAN PARTIES AND
(II) ANY APPLICATION OF PROCEEDS FROM COLLATERAL OF THE US LOAN PARTIES AND
PUERTO RICAN LOAN PARTIES SHALL BE APPLIED (A) FIRST IN RESPECT OF SECURED
OBLIGATIONS OF THE US LOAN PARTIES AND PUERTO RICAN LOAN PARTIES UNDER FACILITY
A, IN THE ORDER AND PRIORITY SET FORTH IN CLAUSES FIRST THROUGH SEVENTH ABOVE,
RATABLY IN ACCORDANCE WITH THE THEN OUTSTANDING AMOUNTS THEREOF, (B) SECOND, IN
RESPECT OF SECURED OBLIGATIONS OF THE LOAN PARTIES UNDER FACILITY B, IN THE
ORDER AND PRIORITY SET FORTH IN CLAUSES FIRST THROUGH SEVENTH ABOVE, AND (C)
THIRD, IN RESPECT OF SECURED OBLIGATIONS OF THE LOAN PARTIES UNDER THE
FACILITIES, RATABLY IN ACCORDANCE WITH THE THEN OUTSTANDING AMOUNTS THEREOF, IN
ACCORDANCE WITH THE ORDER AND PRIORITY SET FORTH IN CLAUSES EIGHTH THROUGH
TWELFTH ABOVE.  NOTWITHSTANDING THE FOREGOING, NO AMOUNT RECEIVED FROM ANY LOAN
GUARANTOR SHALL BE APPLIED TO ANY EXCLUDED SWAP OBLIGATION OF SUCH LOAN
GUARANTOR, BUT APPROPRIATE ADJUSTMENTS SHALL BE MADE WITH RESPECT TO PAYMENTS
FROM THE OTHER LOAN GUARANTORS OR ON ACCOUNT OF THEIR ASSETS TO PRESERVE THE
ALLOCATION TO THE SECURED OBLIGATIONS SET FORTH ABOVE.

Without limiting the generality of the foregoing, this Section 2.18(b) is
intended to constitute and shall be deemed to constitute a “subordination
agreement” within the meaning of Section 510(a) of the Bankruptcy Code and is
intended to be and shall be interpreted to be enforceable to the maximum extent
permitted pursuant to applicable nonbankruptcy law.  Amounts applied pursuant to
clauses first through twelfth of this Section 2.18(b) are to be applied, for the
avoidance of doubt, in the order required by such clauses until the payment in
full in cash of the applicable Secured Obligations referred to in the applicable
clause.  No FILO Term Loan Lender shall object to or contest, or support any
other Person in contesting or objecting to, in any proceeding (including any
proceeding under the Bankruptcy Code), the validity, extent, or enforceability
of the priority of payment set forth in clauses first through twelfth of this
Section 2.18(b).


(C)          AT THE ELECTION OF THE ADMINISTRATIVE AGENT, ALL PAYMENTS OF
PRINCIPAL, INTEREST, LC DISBURSEMENTS, FEES, PREMIUMS, REIMBURSABLE EXPENSES
(INCLUDING ALL REIMBURSEMENT FOR FEES AND EXPENSES PURSUANT TO SECTION 9.03),
AND OTHER SUMS PAYABLE UNDER THE LOAN DOCUMENTS, MAY BE PAID FROM THE PROCEEDS
OF REVOLVING BORROWINGS MADE HEREUNDER WHETHER MADE FOLLOWING A REQUEST BY THE
BORROWER REPRESENTATIVE PURSUANT TO SECTION 2.03 OR A DEEMED REQUEST AS PROVIDED
IN THIS SECTION OR MAY BE DEDUCTED FROM ANY DEPOSIT ACCOUNT OF ANY BORROWER
MAINTAINED WITH THE ADMINISTRATIVE AGENT.  EACH BORROWER HEREBY IRREVOCABLY
AUTHORIZES (I) THE ADMINISTRATIVE AGENT TO MAKE A REVOLVING BORROWING FOR THE
PURPOSE OF PAYING EACH PAYMENT OF PRINCIPAL, INTEREST AND FEES AS IT BECOMES DUE
HEREUNDER OR ANY OTHER AMOUNT DUE UNDER THE LOAN DOCUMENTS AND AGREES THAT ALL
SUCH AMOUNTS CHARGED SHALL CONSTITUTE LOANS (INCLUDING SWINGLINE LOANS, BUT SUCH
A REVOLVING BORROWING MAY ONLY CONSTITUTE A PROTECTIVE ADVANCE IF IT IS TO
REIMBURSE COSTS, FEES AND EXPENSES AS DESCRIBED IN SECTION 9.03) AND THAT ALL
SUCH REVOLVING BORROWINGS SHALL BE DEEMED TO HAVE BEEN REQUESTED PURSUANT TO
SECTIONS 2.03, 2.04 OR 2.05, AS APPLICABLE AND (II) THE ADMINISTRATIVE AGENT TO
CHARGE ANY DEPOSIT ACCOUNT OF ANY BORROWER MAINTAINED WITH THE ADMINISTRATIVE
AGENT FOR EACH PAYMENT OF PRINCIPAL, INTEREST AND FEES AS IT BECOMES DUE
HEREUNDER OR ANY OTHER AMOUNT DUE UNDER THE LOAN DOCUMENTS.


91

--------------------------------------------------------------------------------





(D)                IF, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ANY LENDER
SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN
PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF ITS LOANS OR
PARTICIPATIONS IN LC DISBURSEMENTS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF
A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS LOANS AND PARTICIPATIONS IN
LC DISBURSEMENTS AND ACCRUED INTEREST THEREON THAN THE PROPORTION RECEIVED BY
ANY OTHER SIMILARLY SITUATED LENDER, THEN THE LENDER RECEIVING SUCH GREATER
PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS
AND PARTICIPATIONS IN LC DISBURSEMENTS OF OTHER LENDERS TO THE EXTENT NECESSARY
SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY ALL SUCH LENDERS
RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED
INTEREST ON THEIR RESPECTIVE LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS;
PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY
PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS
SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH
RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT
BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY THE BORROWERS PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT, ANY PAYMENT OBTAINED BY A
LENDER PURSUANT TO THE EXPRESS TERMS OF SECTION 2.10(B) OR SECTION 2.18(B) OR
ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE
OF A PARTICIPATION IN ANY OF ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS TO
ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWERS OR ANY RESTRICTED
SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH
SHALL APPLY); PROVIDED, FURTHER, THAT TO THE EXTENT PROHIBITED BY APPLICABLE LAW
AS DESCRIBED IN THE DEFINITION OF “EXCLUDED SWAP OBLIGATION”, NO AMOUNTS
RECEIVED FROM, OR SET OFF WITH RESPECT TO, ANY LOAN GUARANTOR SHALL BE APPLIED
TO ANY EXCLUDED SWAP OBLIGATIONS OF SUCH LOAN GUARANTOR.  EACH BORROWER CONSENTS
TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE
FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST SUCH BORROWER RIGHTS OF SET-OFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE
A DIRECT CREDITOR OF SUCH BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


(E)                UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE
FROM THE BORROWER REPRESENTATIVE PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR AN ISSUING BANK
HEREUNDER THAT THE BORROWERS WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT THE BORROWERS HAVE MADE SUCH PAYMENT ON SUCH DATE IN
ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE
LENDERS OR THE APPLICABLE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT DUE.  IN
SUCH EVENT, IF THE BORROWERS HAVE NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF
THE LENDERS OR THE APPLICABLE ISSUING BANK, AS THE CASE MAY BE, SEVERALLY AGREES
TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO
DISTRIBUTED TO SUCH LENDER OR SUCH ISSUING BANK WITH INTEREST THEREON, FOR EACH
DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT AT THE GREATER OF
NYFRB RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


(F)                IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE
MADE BY IT HEREUNDER, THEN THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION
(NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER
RECEIVED BY IT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S
OBLIGATIONS HEREUNDER UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.

SECTION 2.19  Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, or is otherwise a Departing
Lender (as defined below), then:

(a)                such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation 

92

--------------------------------------------------------------------------------




or assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.17, as the case may be, in the future, (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender (and the Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment) and (iii) would not breach any applicable law;

(b)                the Borrowers may, at their sole expense and effort, require
such Lender or any Defaulting Lender (herein, a “Departing Lender”), upon notice
to the Departing Lender and the Administrative Agent, to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Commitment is being assigned, the Issuing Banks), which consent
shall not unreasonably be withheld or delayed, (ii) the Departing Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments.  A
Departing Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.   

SECTION 2.20  Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent, any Issuing Bank or any Lender is for any reason compelled to surrender
such payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent, such Issuing Bank or such Lender.  The provisions of this
Section 2.20 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent, any Issuing Bank or any
Lender in reliance upon such payment or application of proceeds.  The provisions
of this Section 2.20 shall survive the termination of this Agreement.

SECTION 2.21  Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(A)             FEES SHALL CEASE TO ACCRUE ON THE AVAILABLE REVOLVING COMMITMENT
OF SUCH DEFAULTING LENDER PURSUANT TO SECTION 2.12(A);


(B)             THE REVOLVING COMMITMENT AND CREDIT EXPOSURE OF SUCH DEFAULTING
LENDER SHALL NOT BE INCLUDED IN DETERMINING CONSENT TO ANY WAIVER, AMENDMENT OR
MODIFICATION PURSUANT TO SECTION 9.02; PROVIDED, THAT NO SUCH AMENDMENT,
MODIFICATION OR WAIVER SHALL (I) INCREASE THE COMMITMENT OF SUCH DEFAULTING
LENDER WITHOUT THE CONSENT OF SUCH DEFAULTING LENDER, (II) REDUCE OR FORGIVE THE
PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OF SUCH DEFAULTING LENDER OR
REDUCE THE RATE OF INTEREST THEREON, OR REDUCE OR FORGIVE ANY INTEREST OR FEES
PAYABLE TO SUCH DEFAULTING LENDER HEREUNDER, WITHOUT THE WRITTEN CONSENT OF SUCH
DEFAULTING LENDER OR (III)

93

--------------------------------------------------------------------------------





POSTPONE ANY SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN OR LC
DISBURSEMENT OF SUCH DEFAULTING LENDER, OR ANY DATE FOR THE PAYMENT OF ANY
INTEREST, FEES OR OTHER OBLIGATIONS PAYABLE HEREUNDER TO SUCH DEFAULTING LENDER,
OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT TO SUCH DEFAULTING
LENDER, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION OF SUCH DEFAULTING LENDER’S
COMMITMENT WITHOUT THE WRITTEN CONSENT OF SUCH DEFAULTING LENDER; 


(C)                IF ANY SWINGLINE EXPOSURE, LC EXPOSURE OR PROTECTIVE ADVANCE
EXPOSURE EXISTS AT THE TIME SUCH LENDER BECOMES A DEFAULTING LENDER THEN:


(I)           (X) ALL OR ANY PART OF THE FACILITY A SWINGLINE EXPOSURE, FACILITY
A LC EXPOSURE AND FACILITY A PROTECTIVE ADVANCE EXPOSURE OF SUCH DEFAULTING
LENDER SHALL BE REALLOCATED AMONG THE NON-DEFAULTING LENDERS THAT ARE FACILITY A
LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES BUT ONLY TO
THE EXTENT (1) THE SUM OF ALL THE FACILITY A CREDIT EXPOSURES OF ALL
NON-DEFAULTING LENDERS PLUS SUCH DEFAULTING LENDER’S FACILITY A SWINGLINE
EXPOSURE, FACILITY A LC EXPOSURE AND FACILITY A PROTECTIVE ADVANCE EXPOSURE DOES
NOT EXCEED THE TOTAL OF ALL NON-DEFAULTING LENDERS’ FACILITY A COMMITMENTS AND
(2) AFTER GIVING EFFECT TO SUCH REALLOCATION, THE FACILITY A CREDIT EXPOSURE OF
EACH NON-DEFAULTING LENDER THAT IS A FACILITY A LENDER DOES NOT EXCEED ITS
FACILITY A COMMITMENT AND (Y) ALL OR ANY PART OF THE FACILITY B SWINGLINE
EXPOSURE, FACILITY B LC EXPOSURE AND FACILITY B PROTECTIVE ADVANCE EXPOSURE OF
SUCH DEFAULTING LENDER SHALL BE REALLOCATED AMONG THE NON-DEFAULTING LENDERS
THAT ARE FACILITY B LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE
PERCENTAGES BUT ONLY TO THE EXTENT (1) THE SUM OF ALL THE FACILITY B CREDIT
EXPOSURES OF ALL NON-DEFAULTING LENDERS PLUS SUCH DEFAULTING LENDER’S FACILITY B
SWINGLINE EXPOSURE, FACILITY B LC EXPOSURE AND FACILITY B PROTECTIVE ADVANCE
EXPOSURE DOES NOT EXCEED THE TOTAL OF ALL NON-DEFAULTING LENDERS’ FACILITY B
COMMITMENTS AND (2) AFTER GIVING EFFECT TO SUCH REALLOCATION, THE FACILITY B
CREDIT EXPOSURE OF EACH NON-DEFAULTING LENDER THAT IS A FACILITY B LENDER DOES
NOT EXCEED ITS FACILITY B COMMITMENT;


(II)           IF THE REALLOCATION DESCRIBED IN CLAUSE (I) ABOVE CANNOT, OR CAN
ONLY PARTIALLY, BE EFFECTED, THE BORROWERS SHALL WITHIN FIVE BUSINESS DAYS
FOLLOWING NOTICE BY THE ADMINISTRATIVE AGENT (X) FIRST, PREPAY SUCH PROTECTIVE
ADVANCE EXPOSURE, (Y) SECOND, PREPAY SUCH SWINGLINE EXPOSURE AND (Z) THIRD, CASH
COLLATERALIZE FOR THE BENEFIT OF THE ISSUING BANK ONLY THE BORROWERS’
OBLIGATIONS CORRESPONDING TO SUCH DEFAULTING LENDER’S LC EXPOSURE (IN EACH CASE
AFTER GIVING EFFECT TO ANY PARTIAL REALLOCATION PURSUANT TO CLAUSE (I) ABOVE) IN
ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 2.06(J) FOR SO LONG AS SUCH
LC EXPOSURE IS OUTSTANDING;


(III)       IF THE BORROWERS CASH COLLATERALIZE ANY PORTION OF SUCH DEFAULTING
LENDER’S LC EXPOSURE PURSUANT TO CLAUSE (II) ABOVE, THE BORROWERS SHALL NOT BE
REQUIRED TO PAY ANY FEES TO SUCH DEFAULTING LENDER PURSUANT TO SECTION 2.12(B)
WITH RESPECT TO SUCH DEFAULTING LENDER’S LC EXPOSURE DURING THE PERIOD SUCH
DEFAULTING LENDER’S LC EXPOSURE IS CASH COLLATERALIZED;


(IV)         IF THE LC EXPOSURE OF THE NON-DEFAULTING LENDERS THAT ARE REVOLVING
LENDERS IS REALLOCATED PURSUANT TO CLAUSE (I) ABOVE, THEN THE FEES PAYABLE TO
THE LENDERS PURSUANT TO SECTION 2.12(A) AND SECTION 2.12(B) SHALL BE ADJUSTED IN
ACCORDANCE WITH SUCH NON-DEFAULTING LENDERS’ APPLICABLE PERCENTAGES; AND

94

--------------------------------------------------------------------------------





(V)           IF ALL OR ANY PORTION OF SUCH DEFAULTING LENDER’S LC EXPOSURE IS
NEITHER REALLOCATED NOR CASH COLLATERALIZED PURSUANT TO CLAUSE (I) OR (II)
ABOVE, THEN, WITHOUT PREJUDICE TO ANY RIGHTS OR REMEDIES OF THE ISSUING BANK OR
ANY OTHER REVOLVING LENDER HEREUNDER, ALL LETTER OF CREDIT FEES PAYABLE UNDER
SECTION 2.12(B) WITH RESPECT TO SUCH DEFAULTING LENDER’S LC EXPOSURE SHALL BE
PAYABLE TO THE ISSUING BANK UNTIL AND TO THE EXTENT THAT SUCH LC EXPOSURE IS
REALLOCATED AND/OR CASH COLLATERALIZED; AND


(D)         SO LONG AS SUCH LENDER IS A DEFAULTING LENDER, THE SWINGLINE LENDER
SHALL NOT BE REQUIRED TO FUND ANY SWINGLINE LOAN AND THE ISSUING BANK SHALL NOT
BE REQUIRED TO ISSUE, AMEND OR INCREASE ANY LETTER OF CREDIT, UNLESS IT IS
REASONABLY SATISFIED THAT THE RELATED EXPOSURE AND THE DEFAULTING LENDER’S THEN
OUTSTANDING LC EXPOSURE WILL BE 100% COVERED BY THE REVOLVING COMMITMENTS OF THE
NON-DEFAULTING LENDERS AND/OR CASH COLLATERAL WILL BE PROVIDED BY THE BORROWERS
IN ACCORDANCE WITH SECTION 2.21(C), AND PARTICIPATING INTERESTS IN ANY NEWLY
MADE SWINGLINE LOAN OR ANY NEWLY ISSUED OR INCREASED LETTER OF CREDIT SHALL BE
ALLOCATED AMONG NON-DEFAULTING LENDERS IN A MANNER CONSISTENT WITH SECTION
2.21(C)(I) (AND SUCH DEFAULTING LENDER SHALL NOT PARTICIPATE THEREIN).

If (i) a Bankruptcy Event or Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Revolving Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Revolving Lender commits to
extend credit, the Swingline Lender shall not be required to fund any Swingline
Loan and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or the Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrowers or such
Revolving Lender, reasonably satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Revolving
Lender hereunder.

In the event that the Administrative, the Borrowers, the Swingline Lender and
the Issuing Bank each agrees that a Defaulting Lender that is a Revolving Lender
has adequately remedied (in their reasonable judgment) all matters that caused
such Revolving Lender to be a Defaulting Lender, then the Swingline Exposure, LC
Exposure and Protective Advance Exposure of the Revolving Lenders shall be
readjusted to reflect the inclusion of such Revolving Lender’s Revolving
Commitment and on such date such Revolving Lender shall purchase at par such of
the Revolving Loans of the other Revolving Lenders (other than Swingline Loans)
as the Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Revolving Loans in accordance with its Applicable
Percentage.

 

SECTION 2.22   Additional or Increased Commitments. (a) Any Borrower may, at any
time and from time to time on or after the Third Restatement Date, by written
notice to the Administrative Agent, elect to request additional or increased
Revolving Commitments hereunder, in an aggregate amount not in excess of
$250,000,000.  Each such notice shall specify the date (each, an “Increased
Amount Date”) on which such Borrower proposes that the additional or increased
Revolving Commitments shall be effective, which shall be a date not less than
three Business Days after the date on which such notice is delivered to
Administrative Agent; provided, that any Revolving Lender offered or approached
to provide all or a portion of any increased Revolving Commitments may elect or
decline, in its sole discretion, to provide the same.  Such additional or
increased Revolving Commitments shall become effective as of such Increased
Amount Date; provided, that (1) no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to such additional or
increased Revolving Commitments and to the making of any Revolving Loans in
respect of any additional or increased Revolving Commitments pursuant thereto;
(2) any such additional or increased Revolving Commitments and the extensions of
credit thereunder shall be ratable with the existing Revolving Commitments and
extensions of credit thereunder; (3) the terms (other than the pricing)
applicable to the additional or

95

--------------------------------------------------------------------------------




increased Revolving Commitments shall be the same as those applicable to the
existing Revolving Commitments, provided that if the all-in yield (whether in
the form of interest rate margins, upfront fees or any Adjusted LIBO Rate or
Alternate Base Rate floor, with any such upfront fees being equated to interest
margin) applicable to such additional or increased Revolving Commitments exceeds
by more than 0.50% the corresponding all-in yield for the existing Revolving
Commitments, the interest rate margin with respect to the existing Revolving
Commitments shall be increased by an amount equal to the difference between the
all-in yield with respect the additional and increased Revolving Commitments and
the corresponding all-in yield on the existing Revolving Commitments minus
0.50%; (4) any New Revolving Lender shall be subject to the approval of the
Administrative Agent, such approval not to be unreasonably withheld; (5) such
additional or increased Revolving Commitments shall be effected pursuant to one
or more supplements to this Agreement executed and delivered by the Borrowers,
the Administrative Agent and one or more New Revolving Lenders or existing
Revolving Lenders; and (6) the Borrowers shall deliver or cause to be delivered
any customary legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such transaction, including any
supplements or amendments to the Collateral Documents providing for such
additional or increased Commitments and the extensions of credit thereunder to
be secured thereby.  

(b)             On any Increased Amount Date on which any additional or
increased Revolving Commitments become effective, subject to the foregoing terms
and conditions, each new lender with an additional Revolving Commitment (each, a
“New Revolving Lender”) shall become a Revolving Lender hereunder with respect
to such additional Revolving Commitment and each Revolving Lender with an
increased Revolving Commitment shall have its Revolving Commitment adjusted
accordingly.  

(c)         Each supplement to this Agreement effected in accordance with
Section 2.22(a) may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to implement the
provisions of this Section 2.22 (including to establish transition provisions to
provide for any additional or increased Revolving Commitments to share ratably
in the extensions of credit under the Revolving Commitments). 

SECTION 2.23  Banking Services and Swap Agreements. Each Lender or Affiliate
thereof (other than any Lender and its Affiliates to the extent such Lender is
then acting as the Administrative Agent hereunder) providing Banking Services
for, or having Swap Agreements with, any Loan Party shall deliver to the
Administrative Agent, promptly after entering into (or entering into an
amendment to) such Banking Services or Swap Agreements, written notice setting
forth the aggregate amount of all Banking Services Obligations and Swap
Obligations of such Loan Party to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent). Each Lender may, no later than 10 Business
Days after the end of any calendar month (or at such other time as requested or
approved by the Administrative Agent in its Permitted Discretion), provide the
Administrative Agent with a summary of amounts due or to become due in respect
of such Banking Services Obligations and Swap Obligations.  The most recent
information provided to the Administrative Agent before an Event of Default
shall be used in determining the amounts to be applied in respect of such
Banking Services Obligations and/or Swap Obligations pursuant to Section 2.18(b)
and which tier of the waterfall, contained in Section 2.18(b), such Banking
Services Obligations and/or Swap Agreement Obligations will be placed.

SECTION 2.24  MIRE Event. Notwithstanding the foregoing, no MIRE Event may be
closed until the date that is (a) if there is no real property subject to a
Mortgage in a “special flood hazard area”, 10 Business Days or (b) if there is
any real property subject to a Mortgage in a “special flood hazard area”, 45
days (in each case, the “Notice Period”), after the Administrative Agent has
delivered to the Lenders the following documents in respect of such real
property and the Lenders have provided written

96

--------------------------------------------------------------------------------




confirmation (not to be unreasonably withheld, conditioned or delayed) that
flood insurance due diligence has been completed by the Lenders: (i) a
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each real property subject to a Mortgage (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Company or the applicable Loan Party in the
event any such real property subject to a Mortgage is located in a special flood
hazard area) and (ii) evidence of flood insurance as required by Section
5.09(b); provided that any such MIRE Event may be closed prior to the Notice
Period if the Administrative Agent shall have received confirmation from each
Lender that such Lender has completed any necessary flood insurance due
diligence to its reasonable satisfaction.


SECTION 2.25     ADDITIONAL BORROWERS


(A)              IN CONNECTION WITH THE CONSUMMATION OF THE CORPORATE
REORGANIZATION, PROMPTLY UPON THE ULTIMATE PARENT BECOMING THE HOLDER OF THE
EQUITY INTERESTS, DIRECTLY OR INDIRECTLY, OF OFFICE DEPOT, THE ULTIMATE PARENT
SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ADDITIONAL BORROWER
AGREEMENT EXECUTED BY THE ULTIMATE PARENT AND THE BORROWER REPRESENTATIVE. 
PROMPTLY FOLLOWING RECEIPT OF SUCH ADDITIONAL BORROWER AGREEMENT, THE
ADMINISTRATIVE AGENT SHALL MAKE AVAILABLE TO EACH FACILITY A LENDER A COPY
THEREOF.  THE ULTIMATE PARENT SHALL FOR ALL PURPOSES OF THIS AGREEMENT, UPON
SATISFACTION OF THE ADDITIONAL BORROWER CONDITIONS, BECOME AN ADDITIONAL
BORROWER AND A PARTY TO THIS AGREEMENT.


(B)             AFTER THE THIRD RESTATEMENT DATE, THE COMPANY MAY DESIGNATE,
SUBJECT TO THE PROVISIONS OF THIS PARAGRAPH, ANY WHOLLY OWNED SUBSIDIARY OF THE
COMPANY AS A SUBSIDIARY BORROWER BY DELIVERY TO THE ADMINISTRATIVE AGENT AN
ADDITIONAL BORROWER AGREEMENT EXECUTED BY SUCH SUBSIDIARY AND THE BORROWER
REPRESENTATIVE.  PROMPTLY FOLLOWING RECEIPT OF ANY ADDITIONAL BORROWER
AGREEMENT, THE ADMINISTRATIVE AGENT SHALL MAKE AVAILABLE TO EACH FACILITY A
LENDER A COPY THEREOF.  SUCH SUBSIDIARY SHALL FOR ALL PURPOSES OF THIS
AGREEMENT, UPON SATISFACTION OF THE ADDITIONAL BORROWER CONDITIONS, BECOME A
SUBSIDIARY BORROWER AND A PARTY TO THIS AGREEMENT.


(C)                UPON THE EXECUTION BY THE BORROWER REPRESENTATIVE AND
DELIVERY TO THE ADMINISTRATIVE AGENT OF AN ADDITIONAL BORROWER TERMINATION WITH
RESPECT TO ANY SUBSIDIARY BORROWER, SUCH SUBSIDIARY SHALL CEASE TO BE A
SUBSIDIARY BORROWER HEREUNDER; PROVIDED THAT NO ADDITIONAL BORROWER TERMINATION
WILL BECOME EFFECTIVE AS TO ANY SUBSIDIARY BORROWER (OTHER THAN TO TERMINATE
SUCH SUBSIDIARY BORROWER’S RIGHT TO MAKE FURTHER BORROWINGS OR REQUEST THE
ISSUANCE OF LETTERS OF CREDIT UNDER THIS AGREEMENT) AT A TIME WHEN ANY PRINCIPAL
OF OR INTEREST ON ANY LOAN TO SUCH SUBSIDIARY BORROWER OR ANY LETTER OF CREDIT
(EXCEPT TO THE EXTENT SUCH LETTER OF CREDIT IS CASH COLLATERALIZED OR OTHERWISE
BACKSTOPPED TO THE REASONABLE SATISFACTION OF THE APPLICABLE ISSUING LENDER) FOR
WHICH SUCH SUBSIDIARY BORROWER IS THE APPLICANT THEREOF SHALL BE OUTSTANDING
HEREUNDER.  PROMPTLY FOLLOWING RECEIPT OF ANY ADDITIONAL BORROWER TERMINATION,
THE ADMINISTRATIVE AGENT SHALL MAKE AVAILABLE TO EACH FACILITY A LENDER A COPY
THEREOF.


ARTICLE III
REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01  Organization; Powers. Each of the Loan Parties and each of its
Restricted Subsidiaries is duly organized or incorporated, validly existing and
in good standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in

97

--------------------------------------------------------------------------------




good standing in, every jurisdiction where such qualification is required,
except as otherwise set forth on Schedule 3.01.

SECTION 3.02  Authorization; Enforceability. (a) The Transactions are within
each Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders. 
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, examination, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


(B)             THE CHOICE OF GOVERNING LAW PROVISIONS CONTAINED IN THIS
AGREEMENT AND EACH OTHER LOAN DOCUMENT ARE ENFORCEABLE IN THE JURISDICTIONS
WHERE EACH LOAN PARTY IS ORGANIZED OR INCORPORATED OR ANY COLLATERAL IS
LOCATED.  ANY JUDGMENT OBTAINED IN CONNECTION WITH ANY LOAN DOCUMENT IN THE
JURISDICTION OF THE GOVERNING LAW OF SUCH LOAN DOCUMENT WILL BE RECOGNIZED AND
BE ENFORCEABLE IN THE JURISDICTIONS WHERE EACH LOAN PARTY IS ORGANIZED OR ANY
COLLATERAL IS LOCATED.


(C)          SUBJECT TO APPLICABLE INSOLVENCY LAWS, NO NON-US LOAN PARTY NOR ANY
OF ITS PROPERTY OR ASSETS HAS ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR
FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO
JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE) UNDER THE LAWS
OF THE JURISDICTION IN WHICH SUCH NON-US LOAN PARTY IS ORGANIZED IN RESPECT OF
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT OR ITS PROPERTY OR ASSETS
IS SUBJECT.


(D)            THE LOAN DOCUMENTS TO WHICH EACH NON-US LOAN PARTY IS A PARTY ARE
IN PROPER LEGAL FORM UNDER THE LAWS OF THE JURISDICTION IN WHICH EACH SUCH
NON-US LOAN PARTY IS ORGANIZED OR INCORPORATED AND EXISTING (I) FOR THE
ENFORCEMENT THEREOF AGAINST EACH SUCH NON-US LOAN PARTY UNDER THE LAWS OF EACH
SUCH JURISDICTION AND (II) IN ORDER TO ENSURE THE LEGALITY, VALIDITY,
ENFORCEABILITY, PRIORITY OR ADMISSIBILITY IN EVIDENCE OF SUCH LOAN DOCUMENTS. 
IT IS NOT NECESSARY TO ENSURE THE LEGALITY, VALIDITY, ENFORCEABILITY, PRIORITY
OR ADMISSIBILITY IN EVIDENCE OF THE LOAN DOCUMENTS TO WHICH ANY NON-US LOAN
PARTY IS A PARTY THAT ANY SUCH LOAN DOCUMENTS BE FILED, REGISTERED OR RECORDED
WITH, OR EXECUTED OR NOTARIZED BEFORE, ANY COURT OR OTHER AUTHORITY IN THE
JURISDICTION IN WHICH ANY SUCH NON-US LOAN PARTY IS ORGANIZED OR THAT ANY
REGISTRATION CHARGE OR STAMP OR SIMILAR TAX BE PAID ON OR IN RESPECT OF THE
APPLICABLE LOAN DOCUMENTS OR ANY OTHER DOCUMENT, EXCEPT FOR ANY SUCH FILING,
REGISTRATION, RECORDING, EXECUTION OR NOTARIZATION THAT IS REFERRED TO IN
SECTION 3.16 OR IS NOT REQUIRED TO BE MADE UNTIL ENFORCEMENT OF THE APPLICABLE
LOAN DOCUMENT. 

SECTION 3.03  Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Restricted
Subsidiaries, (c) will not violate or result in a default under any material
indenture, material agreement or other material instrument binding upon any Loan
Party or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any of its
Restricted Subsidiaries, and (d) will not result in the creation or imposition
of any Lien on any asset of any Loan Party or any of its Restricted
Subsidiaries, except Liens created pursuant to the Loan Documents.

SECTION 3.04   Financial Condition; No Material Adverse Change. (a)  The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (reported on a monthly
basis) as of and for the fiscal year ended December 28,

98

--------------------------------------------------------------------------------




2019, reported on by Deloitte & Touche LLP, a registered public accounting
firm.  Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated subsidiaries as of such date and for such period in accordance
with GAAP.  Except as set forth on Schedule 3.06 and except as otherwise
permitted under this Agreement, neither the Company nor any of its consolidated
subsidiaries has any material Guarantee obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.


(B)         EXCEPT FOR THE DISCLOSED MATTERS, NO EVENT, CHANGE OR CONDITION HAS
OCCURRED THAT HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL
ADVERSE EFFECT, SINCE DECEMBER 28, 2019.

SECTION 3.05  Properties. (a)  Each of the Loan Parties and its Restricted
Subsidiaries has good and indefeasible title to, or valid leasehold interests
in, all its real and personal property, free of all Liens other than Permitted
Liens, except where failure would not reasonably be expected to have a Material
Adverse Effect.


(B)         EACH LOAN PARTY AND ITS RESTRICTED SUBSIDIARIES OWNS, OR IS LICENSED
TO USE, ALL MATERIAL INTELLECTUAL PROPERTY THAT IS NECESSARY FOR OR USED IN ITS
BUSINESS AS CURRENTLY CONDUCTED AND THE USE THEREOF BY THE LOAN PARTIES AND ITS
RESTRICTED SUBSIDIARIES DOES NOT INFRINGE IN ANY MATERIAL RESPECT UPON THE
RIGHTS OF ANY OTHER PERSON.

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting the Loan Parties or any of their Restricted Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.


(B)         EXCEPT FOR THE DISCLOSED MATTERS (I) NO LOAN PARTY NOR ANY OF ITS
RESTRICTED SUBSIDIARIES HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO ANY
MATERIAL ENVIRONMENTAL LIABILITY OR KNOWS OF ANY BASIS FOR ANY MATERIAL
ENVIRONMENTAL LIABILITY AND (II) EXCEPT WITH RESPECT TO ANY OTHER MATTERS THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT, NO LOAN PARTY NOR ANY OF ITS RESTRICTED SUBSIDIARIES
(1) HAS FAILED TO COMPLY WITH ANY APPLICABLE ENVIRONMENTAL LAW OR TO OBTAIN,
MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY
ENVIRONMENTAL LAW OR (2) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY.


(C)          SINCE THE THIRD RESTATEMENT DATE, THERE HAS BEEN NO CHANGE IN THE
STATUS OF THE DISCLOSED MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS
RESULTED IN, OR MATERIALLY INCREASED THE LIKELIHOOD OF, A MATERIAL ADVERSE
EFFECT.

SECTION 3.07  Compliance with Laws and Agreements; Privacy. Each Loan Party and
its Restricted Subsidiaries is in compliance with all Requirements of Law and
with its own policies on privacy and system security applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (i) each Loan Party and its
Restricted Subsidiaries have implemented and maintained commercially reasonable
controls, procedures and safeguards to maintain and protect their material
confidential information and the integrity, continuous operation, redundancy and
security of all IT systems and data used in connection

99

--------------------------------------------------------------------------------




with their businesses, and (ii) there have been no breaches, violations, outages
or unauthorized uses of or accesses to same, except for those that have been
remedied without material cost or liability or the duty to notify any other
person. 

SECTION 3.08  Investment Company Status. No Loan Party nor any of its Restricted
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09  Taxes. Each Loan Party and its Restricted Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves.  No tax liens have
been filed and no claims are being asserted with respect to any such taxes.  As
of the Third Restatement Date, no Taxes are imposed, by withholdings or
otherwise, on any payment to be made by any Canadian Borrower under any Loan
Document, or are imposed on, or by virtue of, the execution or delivery by any
Canadian Borrower of any Loan Document.  As of the Third Restatement Date, no
Canadian Borrower is required to make any deduction for or on account of Tax
from any payment they may make under any Loan Document.  Each Borrower is
resident for Tax purposes only in the jurisdiction of its establishment or
incorporation as the case may be. 

SECTION 3.10  ERISA; Benefit Plans. (a) Except for Disclosed Matters, no event
has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.  Each Loan
Party and ERISA Affiliate is in compliance with the applicable provisions of
ERISA, the Code, the PR Code and any other federal, state or local laws relating
to the Plans, and with all regulations and published interpretations thereunder,
except as could not reasonably be expected to result in a Material Adverse
Effect.  Except for Disclosed Matters, the present value of all projected
benefit obligations under each Plan that is subject to Title IV or Section 302
of ERISA or Section 412 or 4971 of the Code (based on the assumptions used for
purposes of Statement of Financial Accounting Standards Topic 715-30) did not,
as of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan.


(B)         EXCEPT FOR THE UK PENSION SCHEME, (I) NO LOAN PARTY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES IS OR HAS AT ANY TIME BEEN AN EMPLOYER (FOR THE
PURPOSES OF SECTIONS 38 TO 51 OF THE UK PENSIONS ACT 2004) OF AN OCCUPATIONAL
PENSION SCHEME WHICH IS NOT A MONEY PURCHASE SCHEME (BOTH TERMS AS DEFINED IN
THE UK PENSIONS SCHEMES ACT 1993) AND (II) NO LOAN PARTY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES IS OR HAS AT ANY TIME BEEN “CONNECTED” WITH OR AN
“ASSOCIATE” OF (AS THOSE TERMS ARE USED IN SECTIONS 38 AND 43 OF THE UK PENSIONS
ACT 2004) SUCH AN EMPLOYER.


(C)          THE UK PENSION SCHEME IS EITHER FULLY FUNDED BASED ON THE STATUTORY
FUNDING OBJECTIVE OF SECTION 222 OF THE UK PENSIONS ACT 2004 OR HAS IN PLACE A
RECOVERY PLAN THAT SATISFIES THE REQUIREMENTS OF SECTION 226 OF THE UK PENSIONS
ACT 2004.


(D)        EXCEPT AS, IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT, (I) ALL EMPLOYER AND EMPLOYEE CONTRIBUTIONS
(INCLUDING INSURANCE PREMIUMS) REQUIRED BY APPLICABLE LAW OR BY THE TERMS OF ANY
FOREIGN BENEFIT ARRANGEMENT OR FOREIGN PLAN (INCLUDING ANY POLICY HELD
THEREUNDER) HAVE BEEN MADE, OR, IF APPLICABLE, ACCRUED IN ACCORDANCE WITH NORMAL
ACCOUNTING PRACTICES; (II) OTHER THAN IN RELATION TO THE UK PENSION SCHEME, THE
ACCRUED BENEFIT OBLIGATIONS OF EACH FOREIGN PLAN (BASED ON THOSE ASSUMPTIONS
USED TO FUND SUCH FOREIGN PLAN) WITH RESPECT TO ALL CURRENT AND FORMER
PARTICIPANTS DO NOT EXCEED THE ASSETS OF SUCH FOREIGN PLAN; (III) EACH FOREIGN
PLAN THAT IS REQUIRED TO BE REGISTERED HAS BEEN REGISTERED AND HAS BEEN
MAINTAINED IN GOOD STANDING WITH APPLICABLE REGULATORY 

100

--------------------------------------------------------------------------------





AUTHORITIES; AND (IV) EACH SUCH FOREIGN BENEFIT ARRANGEMENT AND FOREIGN PLAN IS
IN COMPLIANCE (A) WITH ALL MATERIAL PROVISIONS OF APPLICABLE LAW AND ALL
MATERIAL APPLICABLE REGULATIONS AND REGULATORY REQUIREMENTS (WHETHER
DISCRETIONARY OR OTHERWISE) AND PUBLISHED INTERPRETATIONS THEREUNDER WITH
RESPECT TO SUCH FOREIGN BENEFIT ARRANGEMENT OR FOREIGN PLAN AND (B) WITH THE
TERMS OF SUCH PLAN OR ARRANGEMENT.


(E)           ALL PENSION SCHEMES OPERATED OR MAINTAINED FOR THE BENEFIT OF A
LOAN PARTY COMPLY WITH ALL PROVISIONS OF THE RELEVANT LAW AND EMPLOY REASONABLE
ACTUARIAL ASSUMPTIONS.  OTHER THAN IN RELATION TO THE UK PENSION SCHEME AND
OTHER THAN AS SET FORTH ON SCHEDULE 3.10, NO LOAN PARTY HAS ANY UNSATISFIED
LIABILITY IN RESPECT OF ANY PENSION SCHEME AND THERE ARE NO CIRCUMSTANCES WHICH
MAY GIVE RISE TO ANY SUCH LIABILITY WHICH COULD REASONABLY BE EXPECTED TO HAVE
MATERIAL ADVERSE EFFECT.  EACH LOAN PARTY SHALL ENSURE THAT ALL PENSION SCHEMES
OPERATED BY OR MAINTAINED FOR THE BENEFIT OF A LOAN PARTY AND/OR ANY OF ITS
EMPLOYEES ARE, TO THE EXTENT REQUIRED BY APPLICABLE LAW, FUNDED OR RESERVED TO
THE EXTENT FAILURE TO DO SO (OR, WITH THE EXPIRY OF A GRACE PERIOD, THE GIVING
OF NOTICE, THE MAKING OF ANY DETERMINATION UNDER THE LOAN DOCUMENTS OR ANY
COMBINATION OF ANY OF THE FOREGOING TAKING INTO ACCOUNT ALL REMEDIES OF THE LOAN
PARTIES UNDER THE LOAN DOCUMENTS) COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


(F)          NONE OF THE CANADIAN PENSION PLANS IS A CANADIAN DB PLAN.  NO LIEN
HAS ARISEN IN RESPECT OF, OR IN CONNECTION WITH ANY CANADIAN PENSION PLAN (SAVE
FOR CONTRIBUTION AMOUNTS NOT YET DUE).  EXCEPT AS WOULD NOT BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT: (I) ALL EMPLOYER AND EMPLOYEE
PAYMENTS, CONTRIBUTIONS OR PREMIUMS TO BE REMITTED, PAID TO OR IN RESPECT OF
EACH CANADIAN PENSION PLAN OR CANADIAN BENEFIT PLAN HAVE BEEN PAID IN A TIMELY
FASHION IN ACCORDANCE WITH THE TERMS THEREOF, ANY FUNDING AGREEMENT AND ALL
APPLICABLE LAWS, (II) THERE HAVE BEEN NO IMPROPER WITHDRAWALS OR APPLICATIONS OF
THE ASSETS OF THE CANADIAN PENSION PLANS OR THE CANADIAN BENEFIT PLANS AND (III)
THERE HAS BEEN NO TERMINATION OF ANY CANADIAN PENSION PLAN AND, TO THE KNOWLEDGE
OF THE LOAN PARTIES, NO FACTS OR CIRCUMSTANCES HAVE OCCURRED OR EXISTED THAT
COULD RESULT, OR BE REASONABLY ANTICIPATED TO RESULT, IN THE DECLARATION OF A
TERMINATION OF ANY CANADIAN PENSION PLAN BY ANY GOVERNMENTAL AUTHORITY UNDER
APPLICABLE LAW. 

SECTION 3.11   Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  None of the reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, and taken as a whole, not misleading;
provided that, with respect to projected financial information, the Borrowers
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time delivered and, if such
projected financial information was delivered prior to the Third Restatement
Date, as of the Third Restatement Date.

SECTION 3.12   No Default. No Loan Party nor any of its Restricted Subsidiaries
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement, instrument or
other undertaking to which such Person is a party or by which it or any of its
property is bound in any respect that could reasonably be expected to have a
Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing.    

SECTION 3.13   Solvency. (a)  Immediately after the consummation of the
Transactions to occur on the Third Restatement Date, (i) the fair value of the
assets of each Loan Party, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable  

101

--------------------------------------------------------------------------------




value of the property of each Loan Party will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) each Loan Party will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become due, absolute and matured; and (iv) each Loan Party
will not have unreasonably small capital with which to conduct the business in
which it is engaged as such business is now conducted and is proposed to be
conducted after the Third Restatement Date.


(B)          NO LOAN PARTY INTENDS TO, OR WILL PERMIT ANY OF ITS SUBSIDIARIES
TO, AND NO LOAN PARTY BELIEVES THAT IT OR ANY OF ITS SUBSIDIARIES WILL, INCUR
DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY MATURE, TAKING INTO ACCOUNT
THE TIMING OF AND AMOUNTS OF CASH TO BE RECEIVED BY IT OR ANY SUCH SUBSIDIARY
AND THE TIMING OF THE AMOUNTS OF CASH TO BE PAYABLE ON OR IN RESPECT OF ITS
INDEBTEDNESS OR THE INDEBTEDNESS OF ANY SUCH SUBSIDIARY.

SECTION 3.14  Insurance.  Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties as of the Third
Restatement Date.  As of the Third Restatement Date, all premiums in respect of
such insurance have been paid.  The Borrowers believe that the insurance
maintained by or on behalf of the Loan Parties and their Restricted Subsidiaries
are adequate.

SECTION 3.15     Capitalization and Subsidiaries.  Schedule 3.15 sets forth, as
of the Third Restatement Date, (a) a correct and complete list of the name and
relationship to the Company of each and all of the Company’s subsidiaries, (b) a
true and complete listing of each class of authorized Equity Interests of each
Borrower (other than the Company), of which all of such issued shares are
validly issued, outstanding, fully paid and non-assessable (to the extent such
concepts are applicable), and owned beneficially and of record by the Persons
identified on Schedule 3.15, and (c) the type of entity of the Company and each
of its subsidiaries.  All of the issued and outstanding Equity Interests owned
by any Loan Party in its subsidiaries has been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and is fully paid and non-assessable.

SECTION 3.16    Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and upon filing of UCC financing statements and the taking of actions
or making of filings required for perfection under the laws of the relevant
Collateral Documents, as necessary, and, if applicable, the taking of actions or
making of filings with respect to Intellectual Property registrations or
applications issued or pending, such Liens constitute perfected and continuing
Liens on the Collateral, securing the Secured Obligations, enforceable against
the applicable Loan Party and all third parties, and having priority over all
other Liens on the Collateral, except in the case of Permitted Encumbrances, to
the extent any such Permitted Liens would have priority over the Liens in favor
of the Administrative Agent pursuant to any applicable law.  As of the Third
Restatement Date, the jurisdictions in which the filing of UCC and PPSA
financing statements are necessary are listed on Schedule 3.16.

SECTION 3.17     Employment Matters.  As of the Third Restatement Date, there
are no strikes, lockouts or slowdowns, and no material unfair labor practice
charges, against any Loan Party or its Restricted Subsidiaries pending or, to
the knowledge of the Borrowers, threatened.  The terms and conditions of
employment, hours worked by and payments made to employees of the Loan Parties
and their Restricted Subsidiaries have not been in material violation of the
Fair Labor Standards Act, or any other applicable federal, provincial,
territorial, state, local or foreign law dealing with such matters.  All
material payments due from any Loan Party or any of its Restricted Subsidiaries,
or for which any claim may be made against any Loan Party or any of its
Restricted Subsidiaries, on account of wages, vacation

102

--------------------------------------------------------------------------------




pay and employee health and welfare insurance and other benefits, have been paid
or accrued as a liability on the books of the Loan Party or such Restricted
Subsidiary.

SECTION 3.18     Common Enterprise.  The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party.  Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

SECTION 3.19     Beneficial Ownership.  As of the Third Restatement Date, to the
best knowledge of the Borrower, the information included in the Beneficial
Ownership Certification provided on or prior to the Third Restatement Date to
any Lender in connection with this Agreement is true and correct in all
respects.

SECTION 3.20    Anti-Corruption Laws and Sanctions.  The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and their respective officers and directors, and to
the knowledge of the Company its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in the Borrower being designated a Sanctioned Person.  None of (a) the
Company, any Subsidiary or to the knowledge of the Company or such Subsidiary
any of their respective directors, officers or employees, or (b) to the
knowledge of the Company, any agent of the Company or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  The Transactions will not violate
Anti-Corruption Laws or applicable Sanctions.

SECTION 3.21     Affected Financial Institutions No Loan Party is an Affected
Financial Institution.


ARTICLE IV
CONDITIONS

SECTION 4.01     Third Restatement Date.  The amendment and restatement of the
Existing ABL Credit Agreement and the obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit under this Agreement shall
not become effective until the date on which each of the following conditions
are satisfied (or waived in accordance with Section 9.02):

(A)                 CREDIT AGREEMENT AND LOAN DOCUMENTS.  THE ADMINISTRATIVE
AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED (I) FROM EACH PARTY HERETO (INCLUDING
THE REQUIRED LENDERS UNDER THE EXISTING CREDIT AGREEMENT) EITHER (A) A
COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR (B) WRITTEN
EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE FACSIMILE
OR .PDF TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH
PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT AND (II) DULY EXECUTED COPIES
(OR FACSIMILE OR .PDF COPIES)

103

--------------------------------------------------------------------------------




OF ANY LOAN DOCUMENTS OR ANY AMENDMENTS TO ANY LOAN DOCUMENTS AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST AND SUCH OTHER CERTIFICATES,
DOCUMENTS, INSTRUMENTS AND AGREEMENTS AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING (X) ANY PROMISSORY NOTES
REQUESTED BY A LENDER PURSUANT TO SECTION 2.10 PAYABLE TO THE ORDER OF EACH SUCH
REQUESTING LENDER, (Y) WRITTEN OPINIONS OF THE LOAN PARTIES’ COUNSEL, ADDRESSED
TO THE ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE LENDERS AND (Z) THE US
SECURITY AGREEMENT DESCRIBED IN CLAUSE (A) OF THE DEFINITION THEREOF AND THE
CANADIAN SECURITY AGREEMENT DESCRIBED IN CLAUSE (A) OF THE DEFINITION THEREOF.

(B)                CLOSING CERTIFICATES; CERTIFIED CERTIFICATE OF INCORPORATION;
GOOD STANDING CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A
CERTIFICATE OF EACH LOAN PARTY, DATED THE THIRD RESTATEMENT DATE AND EXECUTED BY
ITS SECRETARY, ASSISTANT SECRETARY OR AUTHORIZED MANAGER OR DIRECTOR, WHICH
SHALL (A) CERTIFY THE RESOLUTIONS OF ITS BOARD OF DIRECTORS, BOARD OF MANAGERS,
MEMBERS OR OTHER BODY AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
LOAN DOCUMENTS TO WHICH IT IS A PARTY, TOGETHER WITH ANY POWERS OF ATTORNEY
GRANTED IN CONNECTION THEREWITH, (B) IDENTIFY BY NAME AND TITLE AND BEAR THE
SIGNATURES OF THE FINANCIAL OFFICERS AND ANY OTHER OFFICERS, MANAGERS OR
ATTORNEYS OF SUCH LOAN PARTY AUTHORIZED TO SIGN THE LOAN DOCUMENTS TO WHICH IT
IS A PARTY AND (C) CONTAIN APPROPRIATE ATTACHMENTS, INCLUDING THE CERTIFICATE OR
ARTICLES OF INCORPORATION OR ORGANIZATION OF EACH LOAN PARTY CERTIFIED BY THE
RELEVANT AUTHORITY OF THE JURISDICTION OF ORGANIZATION OF SUCH LOAN PARTY AND A
TRUE AND CORRECT COPY OF ITS BY-LAWS, MEMORANDUM AND ARTICLES OF ASSOCIATION OR
OPERATING, MANAGEMENT OR PARTNERSHIP AGREEMENT; AND (II) A LONG FORM CERTIFICATE
OF GOOD STANDING, STATUS OR COMPLIANCE, AS APPLICABLE, FOR EACH LOAN PARTY FROM
ITS JURISDICTION OF ORGANIZATION (TO THE EXTENT SUCH CONCEPT IS RELEVANT OR
APPLICABLE IN SUCH JURISDICTION).

(C)                NO DEFAULT CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE, SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER
REPRESENTATIVE AND DATED THE INITIAL BORROWING DATE (I) STATING THAT NO DEFAULT
HAS OCCURRED AND IS CONTINUING, (II) STATING THAT THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE III ARE TRUE AND CORRECT AS OF SUCH DATE, AND
(III) CERTIFYING ANY OTHER FACTUAL MATTERS AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT.

(D)                FEES.  THE LENDERS AND THE AGENTS SHALL HAVE RECEIVED ALL
FEES REQUIRED TO BE PAID, AND ALL EXPENSES FOR WHICH INVOICES HAVE BEEN
PRESENTED (INCLUDING THE REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL), ON OR
BEFORE THE THIRD RESTATEMENT DATE. 

(E)                 LIEN SEARCHES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
THE RESULTS OF A RECENT LIEN SEARCH IN EACH OF THE JURISDICTIONS WHERE ASSETS OF
THE LOAN PARTIES ARE LOCATED, AND SUCH SEARCH REPORT SHALL REVEAL NO LIENS ON
ANY OF THE ASSETS OF THE LOAN PARTIES EXCEPT FOR LIENS PERMITTED BY SECTION 6.02
OR DISCHARGED ON OR PRIOR TO THE THIRD RESTATEMENT DATE PURSUANT TO A PAY-OFF
LETTER OR OTHER DOCUMENTATION SATISFACTORY TO THE ADMINISTRATIVE AGENT.

(F)                 PAYMENTS UNDER EXISTING ABL CREDIT AGREEMENT.  THE CREDIT
PARTIES (AS DEFINED UNDER THE EXISTING ABL CREDIT AGREEMENT) SHALL HAVE RECEIVED
ALL ACCRUED INTEREST AND FEES IN RESPECT OF LOANS, LETTERS OF CREDIT AND
COMMITMENTS UNDER THE EXISTING ABL CREDIT AGREEMENT.  THE LOANS (AS DEFINED IN
THE EXISTING ABL CREDIT AGREEMENT) OF EXITING LENDERS SHALL HAVE BEEN REPAID IN
FULL.

(G)                SOLVENCY.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
SOLVENCY CERTIFICATE FROM A FINANCIAL OFFICER OF EACH BORROWER.

104

--------------------------------------------------------------------------------




(H)                SECURITY DOCUMENTS.  (I) EACH DOCUMENT (INCLUDING ANY UNIFORM
COMMERCIAL CODE FINANCING STATEMENT AND PPSA FINANCING STATEMENT) REQUIRED BY
THE COLLATERAL DOCUMENTS OR UNDER LAW OR REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED IN ORDER TO CREATE IN
FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A
PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN, PRIOR AND SUPERIOR IN RIGHT
TO ANY OTHER PERSON (OTHER THAN WITH RESPECT TO LIENS EXPRESSLY PERMITTED BY
SECTION 6.02), SHALL BE IN PROPER FORM FOR FILING, REGISTRATION OR RECORDATION.

(II)              WITH RESPECT TO ANY COLLATERAL DOCUMENT ENTERED INTO PRIOR TO
THE THIRD RESTATEMENT DATE AND THAT IS TO REMAIN IN EFFECT AFTER GIVING EFFECT
TO THE THIRD RESTATEMENT DATE, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN
ACKNOWLEDGEMENT AND CONFIRMATION FROM EACH OF THE LOAN PARTIES CERTIFYING THAT
(I) ALL OF ITS OBLIGATIONS AND LIABILITIES UNDER EACH SUCH LOAN DOCUMENT TO
WHICH SUCH LOAN PARTY IS A PARTY REMAINS IN FULL FORCE AND EFFECT ON A
CONTINUOUS BASIS AFTER GIVING EFFECT TO THE AMENDMENT AND RESTATEMENT OF THIS
AGREEMENT ON THE THIRD RESTATEMENT DATE AND (II) ALL OF THE LIENS AND SECURITY
INTERESTS CREATED AND ARISING UNDER EACH SUCH LOAN DOCUMENT TO WHICH SUCH LOAN
PARTY IS A PARTY REMAIN IN FULL FORCE AND EFFECT ON A CONTINUOUS BASIS, AND THE
PERFECTED STATUS AND PRIORITY OF EACH SUCH LIEN AND SECURITY INTEREST CONTINUES
IN FULL FORCE AND EFFECT ON A CONTINUOUS BASIS, UNIMPAIRED, UNINTERRUPTED AND
UNDISCHARGED, AFTER GIVING EFFECT TO THE AMENDMENT AND RESTATEMENT OF THIS
AGREEMENT ON THE THIRD RESTATEMENT DATE, AS COLLATERAL SECURITY FOR ITS
OBLIGATIONS, LIABILITIES AND INDEBTEDNESS UNDER THIS AGREEMENT AND UNDER ITS
LOAN GUARANTY, AS APPLICABLE.

(I)                  BORROWING BASE CERTIFICATES.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED (I) AN AGGREGATE BORROWING BASE CERTIFICATE WHICH CALCULATES
THE AGGREGATE BORROWING BASE AS OF THE THIRD RESTATEMENT DATE, (II) A US
BORROWING BASE CERTIFICATE, CANADIAN BORROWING BASE CERTIFICATE AND PUERTO RICAN
BORROWING BASE CERTIFICATE WHICH CALCULATES EACH SUCH BORROWING BASE AS OF MARCH
31, 2020 AND (III) A FILO BORROWING BASE CERTIFICATE WHICH CALCULATES THE FILO
BORROWING BASE AS OF MARCH 31, 2020. 

(J)                    CLOSING AVAILABILITY.  AFTER GIVING EFFECT TO ALL
BORROWINGS TO BE MADE ON THE THIRD RESTATEMENT DATE AND THE ISSUANCE OF ANY
LETTERS OF CREDIT ON THE THIRD RESTATEMENT DATE AND PAYMENT OF ALL FEES AND
EXPENSES DUE HEREUNDER, AND WITH ALL OF THE LOAN PARTIES’ INDEBTEDNESS,
LIABILITIES AND OBLIGATIONS CURRENT, THE BORROWERS’ AGGREGATE AVAILABILITY SHALL
NOT BE LESS THAN $500,000,000.

(K)                [RESERVED].

(L)                    FUNDING ACCOUNT NOTICE.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A NOTICE SETTING FORTH THE DEPOSIT ACCOUNT(S) OF THE BORROWERS
(THE “FUNDING ACCOUNT”) TO WHICH THE ADMINISTRATIVE AGENT IS AUTHORIZED BY THE
BORROWERS TO TRANSFER THE PROCEEDS OF ANY BORROWINGS REQUESTED OR AUTHORIZED
PURSUANT TO THIS AGREEMENT.

(M)              KYC; BENEFICIAL OWNERSHIP.  (I) THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED, AT LEAST FIVE DAYS PRIOR TO THE THIRD RESTATEMENT DATE, ALL
DOCUMENTATION AND OTHER INFORMATION REGARDING EACH BORROWER REQUESTED IN
CONNECTION WITH APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES
AND REGULATIONS, INCLUDING THE PATRIOT ACT, TO THE EXTENT REQUESTED IN WRITING
OF THE BORROWER REPRESENTATIVE AT LEAST 10 DAYS PRIOR TO THE THIRD RESTATEMENT
DATE AND (II) TO THE EXTENT ANY BORROWER QUALIFIES AS A “LEGAL ENTITY CUSTOMER”
UNDER THE BENEFICIAL OWNERSHIP REGULATION, AT LEAST FIVE DAYS PRIOR TO THE THIRD
RESTATEMENT DATE, ANY LENDER THAT HAS REQUESTED, IN A WRITTEN NOTICE TO THE
BORROWER REPRESENTATIVE AT LEAST 10 DAYS PRIOR TO THE THIRD

105

--------------------------------------------------------------------------------




RESTATEMENT DATE, A BENEFICIAL OWNERSHIP CERTIFICATION IN RELATION TO EACH
BORROWER SHALL HAVE RECEIVED SUCH BENEFICIAL OWNERSHIP CERTIFICATION (PROVIDED
THAT, UPON THE EXECUTION AND DELIVERY BY SUCH LENDER OF ITS SIGNATURE PAGE TO
THIS AGREEMENT, THE CONDITION SET FORTH IN THIS CLAUSE (II) SHALL BE DEEMED TO
BE SATISFIED).

(N)                 FINANCIAL STATEMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A SATISFACTORY AUDITED CONSOLIDATED BALANCE SHEET AND RELATED
STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR THE FISCAL
YEARS ENDED DECEMBER 30, 2017, DECEMBER 29, 2018 AND DECEMBER 28, 2019.

(O)                TERM LOAN REPAYMENT.  THE TERM LOAN REPAYMENT SHALL HAVE BEEN
CONSUMMATED CONCURRENTLY WITH THE EFFECTIVENESS OF THE THIRD RESTATEMENT DATE.

(P)                 REAL ESTATE PROVISIONS

.  To the extent the Global Headquarters are to be included in the US Borrowing
Base pursuant to clause (e) of the definition thereof on the Third Restatement
Date, the Real Estate Conditions Precedent shall have been satisfied with
respect to the Global Headquarters (it being understood that satisfaction of the
Real Estate Conditions shall not be a condition precedent to the effectiveness
of the Third Restatement Date if the Global Headquarters will not on the Third
Restatement Date be included in the US Borrowing Base but may be included
thereafter upon satisfaction of the Real Estate Conditions applicable thereto).

(Q)                OTHER DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT, ANY ISSUING BANK, ANY
LENDER OR THEIR RESPECTIVE COUNSEL MAY HAVE REASONABLY REQUESTED.

The Administrative Agent shall notify the Borrowers and the Lenders of the Third
Restatement Date, and such notice shall be conclusive and binding.  After the
Third Restatement Date, the Administrative Agent shall make available to the
Lenders executed versions of the Loan Documents.


SECTION 4.02     EACH CREDIT EVENT

.  The obligation of each Lender to make a Loan on the occasion of any
Borrowing, and of each Issuing Bank to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:

(a)                The representations and warranties of the Borrowers set forth
in this Agreement shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except that such
representations and warranties (i) that relate solely to an earlier date shall
be true and correct as of such earlier date and (ii) shall be true and correct
in all respects if they are qualified by a materiality standard.

(b)                At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

(c)                Each Borrowing and each issuance of any Letter of Credit
shall be made in accordance with the terms of clauses (i) – (iv) of Section 2.01
and (A) – (F) of Section 2.06, respectively.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

106

--------------------------------------------------------------------------------




Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans (which shall be considered Protective Advances hereunder) and an
Issuing Bank may, but shall have no obligation to, issue or cause to be issued
any Letter of Credit (or amend, renew or extend any Letter of Credit) for the
ratable account and risk of Lenders from time to time if the Administrative
Agent believes that making such Loans or issuing or causing to be issued (or
amending, renewing or extending) any such Letter of Credit is in the best
interests of the Lenders.


ARTICLE V
AFFIRMATIVE COVENANTS

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full in cash and all Letters of Credit shall have expired or
terminated (or have been cash collateralized in accordance with Section 2.06(j)
hereof) and all LC Disbursements shall have been reimbursed, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the Loan Parties, with the Lenders that:


SECTION 5.01     FINANCIAL STATEMENTS; BORROWING BASE AND OTHER INFORMATION

.  The Borrowers will furnish to the Administrative Agent (with copies to be
provided to each Lender by the Administrative Agent):

(a)                within 90 days after the end of each fiscal year of the
Company, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or another
registered public accounting firm of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, accompanied by any management letter prepared by said accountants;

(b)                within 45 days after the end of each of the first three
fiscal quarters of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Borrower
Representative as presenting fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c)                concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
Representative in substantially the form of Exhibit C (each, a “Compliance
Certificate”) (i) certifying, in the case of the financial statements delivered
under clause (b), as presenting fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, (ii) certifying as to whether a Default has

107

--------------------------------------------------------------------------------




occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating the calculation of the Fixed
Charge Coverage Ratio in accordance with Section 6.15, whether or not such
covenant is then applicable, together with supporting information in connection
therewith and (iv) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

(d)                concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Event of Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

(e)                as soon as available, but in any event not more than 30 days
after the end of each fiscal year of the Company, a copy of the plan and
forecast (including a projected consolidated and consolidating balance sheet,
income statement and funds flow statement in form acceptable to the
Administrative Agent) of the Company for each month of the upcoming fiscal year
(the “Projections”) in form reasonably satisfactory to the Administrative Agent;

(f)                 as soon as available, but in any event within 15 Business
Days of the end of each calendar quarter (or (i) within 15 Business Days of the
end of each month for which, at any time during such month, there were Revolving
Loans outstanding or the LC Exposure, together with the FILO Credit Exposure,
was in excess of $200,000,000 and (ii) within three Business Days of the end of
each week at any time during a Level 3 Minimum Aggregate Availability Period),
an Aggregate Borrowing Base Certificate, a US Borrowing Base Certificate, a
Canadian Borrowing Base Certificate, a Puerto Rican Borrowing Base Certificate
and a FILO Borrowing Base Certificate, in each case which calculates such
Borrowing Base, and supporting information in connection therewith, together
with any additional reports with respect to the Aggregate Borrowing Base, the US
Borrowing Base, the Canadian Borrowing Base, the Puerto Rican Borrowing Base or
the FILO Borrowing Base of a Borrower as the Administrative Agent may reasonably
request;

(g)                as soon as available but in any event within 15 Business Days
of the end of each calendar quarter (or (i) within 15 Business Days of the end
of each month for which, at any time during such month, there were Revolving
Loans outstanding or the LC Exposure, together with the FILO Credit Exposure,
was in excess of $200,000,000 and (ii), within three Business Days of the end of
each week at any time during a Level 3 Minimum Aggregate Availability Period)
and at such other times as may be reasonably requested by the Administrative
Agent, as of the period then ended, all Borrowing Base Supplemental
Documentation.

(h)                (i) at any time that (x) a Letter of Credit is issued or
amended such that after such issuance or amendment the outstanding LC Exposure,
together with the FILO Credit Exposure, exceeds $200,000,000 or a Revolving Loan
or Swingline Loan is made and (y) a Borrowing Base Certificate and related
reporting has not been provided as of the last day of the month most recently
ended at least 15 Business Days prior to such extension of credit, the Borrowers
will furnish to the Administrative Agent (with copies to be provided to each
Lender by the Administrative Agent) as soon as available, but in any event
within 15 Business Days of such extension of credit, an Aggregate Borrowing Base
Certificate, a US Borrowing Base Certificate, a Canadian Borrowing Base
Certificate, a Puerto Rican Borrowing Base Certificate and a FILO Borrowing Base
Certificate, in each case which calculates such Borrowing Base as of the last
day of such month, and supporting information in connection therewith, together
with any additional reports with respect to the Aggregate Borrowing Base, the US
Borrowing Base, the Canadian Borrowing Base, the Puerto Rican Borrowing Base or
the FILO

108

--------------------------------------------------------------------------------




Borrowing Base of a Borrower as the Administrative Agent may reasonably request
and (ii) prior to any Disposition (or series of related Dispositions) of assets
included in the Aggregate Borrowing Base with a fair market value in excess of
$25,000,000 (other than any Disposition (x) by a Loan Party to a US Loan Party
or Puerto Rican Loan Party, (y) by a Canadian Party to another Canadian Loan
Party or (z) of Inventory in the ordinary course of business), the Borrowers
will furnish to the Administrative Agent (with copies to be provided to each
Lender by the Administrative Agent) an Aggregate Borrowing Base Certificate, a
US Borrowing Base Certificate, a Canadian Borrowing Base Certificate, a Puerto
Rican Borrowing Base Certificate and a FILO Borrowing Base Certificate, in each
case which calculates such Borrowing Base after giving pro forma effect to such
Disposition (or series of related Dispositions) as of the last day of the most
recently ended calendar month ended at least 15 Business Days prior to such
Disposition (or series of related Dispositions), and supporting information in
connection therewith, together with any additional reports with respect to the
Aggregate Borrowing Base, the US Borrowing Base, the Canadian Borrowing Base,
the Puerto Rican Borrowing Base or the FILO Borrowing Base of a Borrower as the
Administrative Agent may reasonably request;

(i)                  promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of any Borrower or any subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request;

(j)              [reserved]; and

(k)              simultaneously with the delivery of each set of consolidated
financial statements, certificates or projections required to be delivered by
this Section 5.01, a reconciliation reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements, certificates or projections.


SECTION 5.02    NOTICES OF MATERIAL EVENTS

.  The Borrowers will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

(a)                the occurrence of any Default or Event of Default;

(b)                any actual knowledge of the Loan Parties of, or any receipt
of any notice of, any governmental investigation or any litigation, arbitration
or administrative proceeding (each, an “Action”) commenced or, to the knowledge
of any Loan Party, threatened against any Loan Party or any of its Restricted
Subsidiaries that (i) seeks damages in excess of $25,000,000 (provided that
there is a reasonable likelihood that damages in excess of $25,000,000 shall be
awarded in connection with such Action), (ii) seeks injunctive relief (provided
that there is a reasonable likelihood that such injunctive relief shall be
granted and, if so granted, such injunctive relief would be reasonably likely to
have a Material Adverse Effect on the Borrowers’ ability to perform their
obligations under the Loan Documents or would have a Material Adverse Effect on
the Collateral), (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets (provided that such Action has a reasonable likelihood
of success and seeks damages, or would result in liabilities, in excess of
$25,000,000), (iv) alleges criminal misconduct by any Loan Party or any of its
Restricted Subsidiaries (provided that such criminal misconduct would be
reasonably likely to result in a Material Adverse Effect), (v) alleges the
violation of any law regarding, or seeks

109

--------------------------------------------------------------------------------




remedies in connection with, any Environmental Laws (provided that such Action
has a reasonable likelihood of success and seeks damages, or would result in
liabilities, in excess of $25,000,000), (vi) contests any tax, fee, assessment,
or other governmental charge in excess of $25,000,000, or (vii) involves any
material product recall;

(c)                any Lien (other than Permitted Encumbrances) or claim made or
asserted against any of the Collateral; provided that such claim or assertion
has a reasonable likelihood of success;

(d)                any loss, damage, or destruction to the Collateral in the
amount of $25,000,000 or more per occurrence or related occurrences, whether or
not covered by insurance;

(e)                any and all default notices received under or with respect to
any leased location or public warehouse where Collateral with a fair market
value in excess of $25,000,000 is located (which shall be delivered within 10
Business Days after receipt thereof);

(f)                 the occurrence of any ERISA Event or breach of the
representations and warranties in Section 3.10 that, alone or together with any
other ERISA Events or breaches of such representations and warranties that have
occurred, could reasonably be expected to result in liability of the Loan
Parties and their Restricted Subsidiaries, whether directly or by virtue of
their affiliate with any ERISA Affiliate, in an aggregate amount exceeding
$25,000,000;

(g)                the release into the environment of any Hazardous Material
that is required by any applicable Environmental Law to be reported to a
Governmental Authority and which could reasonably be expected to lead to any
material Environmental Liability;

(h)                any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect; and

(i)                  any information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.


SECTION 5.03     EXISTENCE; CONDUCT OF BUSINESS

.  Subject to the Corporate Reorganization, each Loan Party will, and will cause
each of its Restricted Subsidiaries to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and, except where any of the following could not reasonably be
expected to result in a Material Adverse Effect, the rights, qualifications,
licenses, permits, franchises, governmental authorizations, Intellectual
Property, licenses and permits used or useful in the conduct of its business,
and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03 and (b) carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted.


SECTION 5.04     PAYMENT OF OBLIGATIONS

.  Each Loan Party will, and will cause each of its Restricted Subsidiaries to,
pay or discharge all Material Indebtedness and all other material liabilities
and obligations, including Taxes, before the same shall become delinquent or in
default, except where (a) the

110

--------------------------------------------------------------------------------




validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Loan Party or such Restricted Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.


SECTION 5.05     MAINTENANCE OF PROPERTIES

.  Each Loan Party will, and will cause each of its Restricted Subsidiaries to,
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.


SECTION 5.06    BOOKS AND RECORDS; INSPECTION RIGHTS

.  Without limiting Sections 5.11 or 5.12 hereof, each Loan Party will, and will
cause each of its Restricted Subsidiaries to, (a) keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (b) on up to one
occasion per calendar year permit any representatives designated by the
Administrative Agent or any Lender (including employees of the Administrative
Agent, any Lender or any consultants, accountants and lawyers retained by the
Administrative Agent or any Lender), upon reasonable prior notice, to visit and
inspect its properties and to examine and make extracts from its books and
records, and the applicable Loan Party or Restricted Subsidiary will make its
officers and independent accountants available to discuss its affairs, finances
and condition with such representatives, all at such reasonable times as are
requested; provided, however, that if an Event of Default has occurred and is
continuing, there shall be no limitation on the number of such site visits and
inspections.  For purposes of this Section 5.06, it is understood and agreed
that a single site visit and inspection may consist of examinations conducted at
multiple relevant sites and involve one or more relevant Loan Parties and their
assets.  All such site visits and inspections shall be at the sole expense of
the Loan Parties.  In addition, after the occurrence and during the continuance
of any Event of Default, each Loan Party shall provide the Administrative Agent
and each Lender with access to its suppliers.  The Loan Parties acknowledge that
the Administrative Agent, after exercising its rights of inspection, may prepare
and distribute to the Lenders certain Reports pertaining to the Loan Parties’
and their respective Restricted Subsidiaries assets for internal use by the
Administrative Agent and the Lenders.


SECTION 5.07     COMPLIANCE WITH LAWS

.  (a)  Each Loan Party will, and will cause each of its Restricted Subsidiaries
to, (a) comply with all Requirements of Law applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect and (b) maintain
in effect and enforce policies and procedures designed to ensure compliance by
the Borrowers, their respective Restricted Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions. 


(B)                US AND FOREIGN PLANS AND ARRANGEMENTS.

(i)                For each existing, or hereafter adopted, Plan, Foreign Plan
and Foreign Benefit Arrangement (together, a “Company Plan”), each Loan Party
will, and will cause each Restricted Subsidiary to, in a timely fashion comply
with and perform in all material respects all of its obligations under and in
respect of such Company Plan, including under any funding agreements and all
applicable laws and regulatory requirements (whether discretionary or
otherwise).

(ii)             All employer or employee payments, contributions or premiums
required to be remitted, paid to or in respect of each Company Plan by a Loan
Party or any Restricted Subsidiary thereof shall be paid or remitted by each

111

--------------------------------------------------------------------------------




Loan Party and each Restricted Subsidiary thereof in a timely fashion in
accordance with the terms thereof, any funding agreements and all applicable
laws.

(iii)           The Loan Parties shall deliver to each Lender (A) if requested
by such Lender, copies of each annual and other return, report or valuation with
respect to each Company Plan, as filed with any applicable Governmental
Authority; (B) promptly following receipt thereof, copies of any documents
described in Sections 101(k) or 101(l) of ERISA that any Loan Party or any ERISA
Affiliate may request with respect to any Multiemployer Plan or any plan funding
notices described in Section 101(f) of ERISA with respect to any Plan provided
to or received by any Borrower or any ERISA Affiliate; provided, that if the
Loan Parties or any of their ERISA Affiliates have not requested such documents
or notices from the administrator or sponsor of the applicable Multiemployer
Plan, then, upon reasonable request of the Administrative Agent, the Loan
Parties and/or their ERISA Affiliates shall promptly make a request for such
documents or notices from such administrator or sponsor and the Company shall
provide copies of such documents and notices to the Administrative Agent (on
behalf of each requesting Lender) promptly after receipt thereof; (C) promptly
after receipt thereof, a copy of any material direction, order, notice, ruling
or opinion that any Loan Party or any Restricted Subsidiary of any Loan Party
may receive from any applicable Governmental Authority with respect to any
Company Plan; (D) notification within 30 days of any increases having a cost to
one or more of the Loan Parties and their Restricted Subsidiaries in excess of
$25,000,000 per annum in the aggregate, in the benefits of any existing Company
Plan, or the establishment of any new Company Plan, or the commencement of
contributions to any such plan to which any Loan Party was not previously
contributing; and (E) notification within 30 days of any voluntary or
involuntary termination of, or participation in, a Company Plan.


(C)                UK PENSION PLAN.

(i)          Each Loan Party shall ensure that all pension schemes registered in
the UK, operated by, or maintained for the benefit of, it or its Restricted
Subsidiaries or its Affiliates and/or any of their employees are fully funded
based on the statutory funding objective under Section 222 of the UK Pensions
Act 2004 or has in place a recovery plan that satisfies the requirements of
Section 226 of the UK Pensions Act 2004 and that no action or omission is taken
by any Loan Party or any of its Restricted Subsidiaries or Affiliates in
relation to such a pension scheme which has or is reasonably likely to have a
Material Adverse Effect (including, without limitation, the termination or
commencement of winding-up proceedings of any such pension scheme or any Loan
Party or any of its Restricted Subsidiaries or Affiliates ceasing to employ any
active member of such a pension scheme).

(ii)        Except in relation to the UK Pension Scheme, each Loan Party shall
ensure that (A) neither it nor any of its Restricted Subsidiaries or Affiliates
is at any time an employer (for the purposes of Sections 38 to 51 of the UK
Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the UK Pension Schemes Act 1993), or
is “connected” with or an “associate” of (as those terms are used in Sections 38
and 43 of the UK Pensions Act 2004) such an employer and (B) no Person who
becomes a Restricted Subsidiary or Affiliate of a Loan Party after the date of
this Agreement, was formerly an employer (for the purposes of Sections 38 to 51
of the UK Pensions Act

112

--------------------------------------------------------------------------------




2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the UK Pension Schemes Act 1993) or was formerly
“connected” with or an “associate” of (as those terms are used in Sections 38
and 43 of the UK Pensions Act 2004) such an employer.

(iii)      Each Loan Party shall deliver to the Administrative Agent at such
times as those reports are prepared in order to comply with the then current
statutory or auditing requirements (as applicable either to the trustees of any
relevant schemes or to any Loan Party or any of its Restricted Subsidiaries or
Affiliates), actuarial reports in relation to all pension schemes referred to in
clause (c)(i) above.

(iv)       Each Loan Party shall promptly notify the Administrative Agent of any
material change in the rate of contributions to any pension schemes referred to
in clause (c)(i) above paid or recommended to be paid (whether by the scheme
actuary or otherwise) or required (by law or otherwise).

(v)         Each Loan Party shall promptly notify the Administrative Agent of
any investigation or proposed investigation by the Pensions Regulator which may
lead to the issue by the Pensions Regulator of a Financial Support Direction or
a Contribution Notice to it or any of its Restricted Subsidiaries or Affiliates.

(vi)       Each Loan Party or any of its Restricted Subsidiaries or Affiliates
shall immediately notify the Administrative Agent if it receives a Financial
Support Direction or Contribution Notice from the Pensions Regulator.


(D)                [RESERVED].


(E)                CANADIAN PENSION PLANS.  NO LOAN PARTY SHALL ESTABLISH,
CONTRIBUTE TO, OR ASSUME AN OBLIGATION TO CONTRIBUTE TO, ANY CANADIAN DB PLAN.


(F)                 ENVIRONMENTAL COVENANT.  THE LOAN PARTIES AND EACH OF THEIR
RESTRICTED SUBSIDIARIES (I) SHALL BE AT ALL TIMES IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS AND (II) ENSURE THAT THEIR ASSETS AND OPERATIONS ARE IN
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND THAT NO HAZARDOUS MATERIALS ARE,
CONTRARY TO ANY ENVIRONMENTAL LAWS, DISCHARGED, EMITTED, RELEASED, GENERATED,
USED, STORED, MANAGED, TRANSPORTED OR OTHERWISE DEALT WITH, EXCEPT, IN EACH CASE
IN SUBCLAUSES (I) AND (II), WHERE FAILURE TO COMPLY WITH ANY OF THE FOREGOING
COULD NOT, EITHER SINGLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


SECTION 5.08     USE OF PROCEEDS

.  The proceeds of the Loans will be used only (a) to pay fees and expenses in
connection with the Transactions and (b)(i) with respect to the Revolving Loans,
for working capital needs and general corporate purposes, including to refinance
existing Indebtedness (including a portion of the Indebtedness under the
Existing Term Loan Credit Agreement) and (ii) with respect to the FILO Term
Loans on the Third Restatement Date, to consummate the Term Loan Repayment.  No
part of the proceeds of any Loan and no Letter of Credit will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.


SECTION 5.09     INSURANCE

.  (a) Each Loan Party will maintain with financially sound and reputable
carriers having a financial strength rating of at least A- by A.M. Best Company
(a) insurance in such amounts (with no greater risk retention) and against such
risks (including loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents or (in the case of Loan Parties
located outside of the United States) such other insurance maintained with other
carriers as is satisfactory to the Administrative Agent in its Permitted
Discretion.  The Borrowers will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained, which may be a Memorandum of Insurance.  The Borrowers shall require
all such policies to name the Administrative Agent (on behalf of the Secured
Parties) as additional insured or loss payee, as applicable.

113

--------------------------------------------------------------------------------




(b)              If at any time the improvements on any Mortgaged Property are
located in an area identified as a special flood hazard area by the Federal
Emergency Management Agency or any successor thereto or other applicable agency,
the Company will, and will cause the applicable Loan Party to, at all times keep
and maintain, with a financially sound and reputable insurer, flood insurance in
an amount and form reasonably satisfactory to each Lender and otherwise
sufficient to comply with the Flood Insurance Laws.


SECTION 5.10     CASUALTY AND CONDEMNATION

.  The Borrowers (a) will furnish to the Administrative Agent (for delivery to
the Lenders) prompt written notice of any casualty or other insured damage to
any material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) will ensure that the net proceeds of any such event (whether in the form
of insurance proceeds, condemnation awards or otherwise) are collected and
applied in accordance with the applicable provisions of this Agreement and the
Collateral Documents.


SECTION 5.11     APPRAISALS

.  (a) On no more than one occasion per every consecutive 24 month period
following the most recent appraisal date, the Loan Parties will provide the
Administrative Agent with appraisals or updates thereof of their Inventory from
an appraiser selected and engaged by the Administrative Agent (with the time of
such engagement determined at the discretion of the Administrative Agent, or as
requested by the Required Lenders), and prepared on a basis satisfactory to the
Administrative Agent, such appraisals and updates to include information
required by applicable law and regulations; provided that (I) the Company shall
be permitted to instruct the Administrative Agent to conduct an Inventory
appraisal if as of any date the most recently completed appraisal (or the most
recently completed update thereof, if applicable) is more than one year old and
(II) the Administrative Agent may conduct an Inventory appraisal at the
discretion of the Administrative Agent, or shall conduct an Inventory appraisal
at the request of the Required Lenders if (a) the date of the most recently
completed appraisal (or the most recently completed update thereof, if
applicable) is more than one year old and (b) either (i) Loans have been
outstanding within the three months preceding such date or (ii) LC Exposure
within the three months preceding such date has been greater than $200,000,000
at any time.  Notwithstanding the foregoing, in addition to the Inventory
appraisals permitted above at any time when Aggregate Availability is less than
the greater of (x) an amount equal to 20% of the Loan Cap Minimum then in effect
and (y) an amount equal to 20% of the Loan Cap then in effect, one additional
Inventory appraisal shall be permitted at the discretion of the Administrative
Agent or the Required Lenders per calendar year and if an Event of Default has
occurred and is continuing, there shall be no limitation on the number of
Inventory appraisals.  For purposes of this Section 5.11, it is understood and
agreed that a single Inventory appraisal may consist of examinations conducted
at multiple relevant sites and involve one or more relevant Loan Parties and
their assets.  All of the foregoing Collateral appraisals shall be at the sole
expense of the Loan Parties.  Notwithstanding the foregoing, the Lenders shall
be permitted to conduct one additional Inventory appraisal per calendar year at
their own cost and expense.

(b)              With respect to any Subject Real Property included in the US
Borrowing Base, on no more than one occasion per every consecutive 24 month
period following the most recent Satisfactory Real Estate Appraisal in respect
of such Subject Real Property, the Loan Parties will provide the Administrative
Agent with an appraisal thereof from an appraiser selected and engaged by the
Administrative Agent (with the time of such engagement determined at the
discretion of the Administrative Agent, or as requested by the Required
Lenders), which appraisal shall be prepared on a basis reasonably satisfactory
to the Administrative Agent and in compliance with the requirements of the
Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989, as
may be amended, modified or supplemented from time to time. Such appraisals
shall be at the sole expense of the Loan Parties.

114

--------------------------------------------------------------------------------




(c)               Within 45 days of the Third Restatement Date, the appraiser
that provided the Closing Appraisal shall provide the Global Headquarters
Appraisal Update.  The Global Headquarters Appraisal Update shall be at the sole
expense of the Loan Parties.


SECTION 5.12     FIELD EXAMINATIONS

.  On no more than one occasion per every consecutive 24 month period following
the most recent field examination date, the Loan Parties will permit, upon
reasonable notice, the Administrative Agent to conduct a field examination to
ensure the adequacy of Collateral included in any Borrowing Base and related
reporting and control systems (with the time of such engagement determined at
the discretion of the Administrative Agent, or as requested by the Required
Lenders); provided that (I) the Company shall be permitted to instruct the
Administrative Agent to conduct a field examination if as of any date the most
recently completed field examination (or the most recently completed update
thereof, if applicable) is more than one year old and (II) the Administrative
Agent may conduct a field examination at the discretion of the Administrative
Agent, or shall conduct a field examination at the request of the Required
Lenders if (a) the date of the most recently completed field examination (or the
most recently completed update thereof, if applicable) is more than one year old
and (b) either (i) Loans have been outstanding within the three months preceding
such date or (ii) LC Exposure within the three months preceding such date has
been greater than $200,000,000 at any time.  Notwithstanding the foregoing, in
addition to the field examinations permitted above (A) during any calendar year
when Aggregate Availability is at any time less than the greater of (x) an
amount equal to 20% of the Loan Cap Minimum then in effect and (y) an amount
equal to 20% of the Loan Cap then in effect, one additional field examination
shall be permitted at the discretion of the Administrative Agent or the Required
Lenders per calendar year and (B) if an Event of Default has occurred and is
continuing, there shall be no limitation on the number or frequency of field
examinations.  For purposes of this Section 5.12, it is understood and agreed
that a single field examination may be conducted at multiple relevant sites and
involve one or more relevant Loan Parties and their assets.  All of the
foregoing field examinations shall be at the sole expense of the Loan Parties. 
Notwithstanding the foregoing, the Lenders shall be permitted to conduct one
additional field examination per calendar year at their own cost and expense.


SECTION 5.13     [RESERVED].


SECTION 5.14     ADDITIONAL COLLATERAL; FURTHER ASSURANCES

.  (a)               Subject to applicable law, the Borrowers shall cause each
US Subsidiary (other than any Immaterial Subsidiary, any Non-Wholly Owned
Subsidiary, any FSHCO and any Subsidiary of a Foreign Subsidiary) and each
Canadian Subsidiary of a Canadian Borrower (other than any Immaterial Subsidiary
or any Non-Wholly Owned Subsidiary), within five days (or such longer period as
may be agreed to by the Administrative Agent) of formation or acquisition of
such Subsidiary, re-designation of such Subsidiary as a Restricted Subsidiary,
or such Subsidiary ceasing to be an Immaterial Subsidiary, a FSHCO or a
Non-Wholly Owned Subsidiary, in each case after the Third Restatement Date,
(A) to become a US Loan Party or Canadian Loan Party, as applicable, by
executing and delivering to the Administrative Agent a Joinder Agreement set
forth as Exhibit D hereto (each a “Joinder Agreement”) or such other Loan
Guaranty in form and substance satisfactory to the Administrative Agent and (B)
to execute and deliver such amendments, supplements or documents of accession to
any Collateral Documents as the Administrative Agent deems necessary for such
new Restricted Subsidiary to grant to the Administrative Agent (for the benefit
of the Secured Parties) a perfected first priority security interest in the
Collateral described in such Collateral Document with respect to such Restricted
Subsidiary.  The Borrower may elect to cause any Puerto Rican Subsidiary to
become a Puerto Rican Loan Party by such Puerto Rican Subsidiary executing and
delivering to the Administrative Agent a Joinder Agreement or such other Loan
Guaranty in form and substance satisfactory to the Administrative Agent and such
Puerto Rican Subsidiary executing and delivering such Collateral Documents or
amendments, supplements or documents of accession to any Collateral Documents as
the Administrative Agent deems necessary for such new Restricted Subsidiary to
grant to the Administrative Agent (for the benefit of the Secured Parties) a
perfected first priority security interest in substantially all assets of such
Puerto Rican Subsidiary (with exceptions substantially consistent with
exceptions set forth in other Collateral Documents or as otherwise required by
Requirements of Law). Upon execution and delivery of such documents and
agreements, each such Person (i) shall automatically become a Loan Guarantor and
Loan Party hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Administrative Agent (in each case for the benefit of the
Secured Parties), in any property of such Loan Party which constitutes
Collateral.  For the avoidance of doubt, it is understood that to the extent the
assets of any Restricted Subsidiary becoming a Loan Party pursuant to this
Section 5.14 are to be included in any Borrowing Base, due diligence in respect
of such assets satisfactory to the Administrative Agent, in its Permitted
Discretion, shall have been completed prior to such inclusion.

115

--------------------------------------------------------------------------------





(B)                WITHOUT LIMITING THE FOREGOING, EACH LOAN PARTY WILL EXECUTE
AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, TO THE ADMINISTRATIVE AGENT
SUCH DOCUMENTS, AGREEMENTS AND INSTRUMENTS, AND WILL TAKE OR CAUSE TO BE TAKEN
SUCH FURTHER ACTIONS (INCLUDING THE FILING AND RECORDING OF FINANCING STATEMENTS
AND OTHER DOCUMENTS AND SUCH OTHER ACTIONS OR DELIVERIES OF THE TYPE REQUIRED BY
SECTION 4.01, AS APPLICABLE), WHICH MAY BE REQUIRED BY LAW OR WHICH THE
ADMINISTRATIVE AGENT MAY, FROM TIME TO TIME, REASONABLY REQUEST TO CARRY OUT THE
TERMS AND CONDITIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO
ENSURE PERFECTION AND PRIORITY OF THE LIENS CREATED OR INTENDED TO BE CREATED BY
THE COLLATERAL DOCUMENTS, ALL AT THE EXPENSE OF THE LOAN PARTIES.  IN ADDITION,
EACH LOAN PARTY WILL EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED,
TO THE ADMINISTRATIVE AGENT FILINGS WITH ANY GOVERNMENTAL RECORDING OR
REGISTRATION OFFICE IN ANY JURISDICTION REQUIRED BY THE ADMINISTRATIVE AGENT, IN
THE EXERCISE OF ITS PERMITTED DISCRETION, IN ORDER TO PERFECT OR PROTECT THE
LIENS OF THE ADMINISTRATIVE AGENT GRANTED UNDER ANY COLLATERAL DOCUMENT IN ANY
INTELLECTUAL PROPERTY AT THE EXPENSE OF THE LENDERS.


SECTION 5.15     FINANCIAL ASSISTANCE

.  Each Non-US Loan Party shall comply in all respects with applicable
legislation governing financial assistance.


SECTION 5.16     DESIGNATION OF UNRESTRICTED SUBSIDIARIES

.  The Borrowers may at any time after the Third Restatement Date designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary by written notice to the Administrative
Agent; provided that (i) immediately after giving effect to such designation,
the Payment Conditions shall be satisfied on a Pro Forma Basis, (ii) the fair
market value of any such Restricted Subsidiary to be designated as an
Unrestricted Subsidiary and its Restricted Subsidiaries would be permitted as an
Investment under Section 6.04, (iii) immediately after giving effect to the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, the
Borrower shall comply with the provisions of Section 5.14 with respect to such
designated Restricted Subsidiary, (iv) no Restricted Subsidiary may be a
Subsidiary of an Unrestricted Subsidiary, (v) in the case of the designation of
any Subsidiary as an Unrestricted Subsidiary, no recourse whatsoever (whether by
contract or by operation of law or otherwise) may be had to the Company or any
Restricted Subsidiary or any of their respective properties or assets for any
obligations of such Unrestricted Subsidiary except as permitted by Section 6.04,
(vi) no Restricted Subsidiary may be designated as an Unrestricted Subsidiary if
it is a “restricted subsidiary” (or a term having a similar effect) for purposes
of any other Material Indebtedness of the Company and its Restricted
Subsidiaries and (vii) the Company shall have delivered to the Administrative
Agent and each Lender a certificate executed by a Responsible Officer,
certifying to the best of such officer’s knowledge, compliance with the
requirements of the preceding clauses (i) through (vi), inclusive, and
containing the calculations (in reasonable detail) required by the preceding
clause (i).  The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (A) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(B) a return on any Investment by the Borrower in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of the Borrower’s Investment in such Subsidiary.

#

--------------------------------------------------------------------------------











SECTION 5.17    [RESERVED]. 


SECTION 5.18     NON-US LOAN PARTY CASH MANAGEMENT

.  (a) Each Non-US Loan Party will ensure that, from and after the date that is
90 days after the Third Restatement Date (or such later date as the
Administrative Agent shall agree in its sole discretion), all of the proceeds of
its Accounts are deposited into segregated Collection Accounts only containing
such proceeds, in a manner that is satisfactory to the Administrative Agent
which bank accounts, for the avoidance of doubt, shall not be used for general
payment purposes.


(B)               EACH NON-US LOAN PARTY WILL ENSURE THAT, FROM AND AFTER THE
DATE THAT IS 90 DAYS AFTER THE THIRD RESTATEMENT DATE (OR SUCH LATER DATE AS THE
ADMINISTRATIVE AGENT SHALL AGREE IN ITS SOLE DISCRETION), EACH OF ITS COLLECTION
ACCOUNTS IS SUBJECT TO A DEPOSIT ACCOUNT CONTROL AGREEMENT OR OTHER EQUIVALENT
ARRANGEMENT (INCLUDING, BUT NOT LIMITED TO, A NOTICE AND ACKNOWLEDGEMENT
ARRANGEMENT) WITH SIMILAR EFFECT, IN EACH CASE TO THE EXTENT ADVISABLE (AS
DETERMINED IN THE PERMITTED DISCRETION OF THE ADMINISTRATIVE AGENT) OR NECESSARY
IN ORDER TO PERFECT OR PROTECT THE LIENS OF THE ADMINISTRATIVE AGENT IN SUCH
COLLECTION ACCOUNT OR IF REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT.


SECTION 5.19     LIFE INSURANCE POLICIES

.  With respect to the Eligible Life Insurance Policies: (a) the US Loan Parties
shall at all times maintain and preserve each Eligible Life Insurance Policy in
accordance with the terms and conditions of the Collateral Assignment of Life
Insurance for such Eligible Life Insurance Policy; and (b) upon the
Administrative Agent’s request, the Borrowers shall use commercially reasonable
efforts to cause the Life Insurance Company to furnish to the Administrative
Agent, at the Borrowers’ expense, a certification as to any Eligible Life
Insurance Policy regarding, among other things, (i) the amount of the Cash
Surrender Value, (ii) the status of the payment of the Life Insurance Policy
premiums, and (iii) the validity and effectiveness of such Life Insurance
Policy.




116

--------------------------------------------------------------------------------





ARTICLE VI
NEGATIVE COVENANTS

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document have been paid in full in cash and all Letters of Credit have
expired or terminated (or have been cash collateralized in accordance with
Section 2.06(j) hereof) and all LC Disbursements shall have been reimbursed, the
Loan Parties covenant and agree, jointly and severally, with the Lenders that:


SECTION 6.01     INDEBTEDNESS

.  No Loan Party will, nor will it permit any of its Restricted Subsidiaries to,
create, incur or suffer to exist any Indebtedness, except:

(a)                the Secured Obligations; 




117

--------------------------------------------------------------------------------




(b)                Indebtedness existing on the Third Restatement Date and set
forth on Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (f) hereof;

(c)                Indebtedness of any Borrower to any Restricted Subsidiary or
any other Borrower and of any Restricted Subsidiary to any Borrower or any other
Restricted Subsidiary, provided that (i) Indebtedness of any Restricted
Subsidiary that is not a Loan Party to any Borrower or any Restricted Subsidiary
that is a Loan Party shall be subject to Section 6.04(d), Section 6.04(f) and
Section 6.04(g) and (ii) Indebtedness of any Borrower to any Restricted
Subsidiary and Indebtedness of any Restricted Subsidiary that is a Loan Party to
any Borrower or to any other Restricted Subsidiary that is not a Loan Party
shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent;

(d)                Guarantees by any Borrower of Indebtedness of any Restricted
Subsidiary or any other Borrower and by any Restricted Subsidiary of
Indebtedness of any Borrower or any other Restricted Subsidiary, provided that
(i) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees by any Borrower or any Restricted Subsidiary that is a Loan
Party of Indebtedness of any Restricted Subsidiary that is not a Loan Party
shall be subject to Section 6.04(e) and Section 6.04(f) and (iii) Guarantees
permitted under this clause (d) shall be subordinated to the Secured Obligations
of the applicable Restricted Subsidiary if, and on the same terms as, the
Indebtedness so Guaranteed is subordinated to the Secured Obligations;

(e)                Indebtedness of any Borrower or any Restricted Subsidiary
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets (whether or not constituting purchase money Indebtedness),
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided that (i) such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this paragraph (e) shall not exceed $200,000,000 at
any time outstanding;

(f)                 Indebtedness which represents an extension, refinancing,
replacement or renewal of any of the Indebtedness described in paragraphs (b),
(e), (i), (j), (k), (l) and (m) of this Section 6.01; provided that, unless
otherwise expressly permitted by this Section 6.01, (i) the principal amount of
such Indebtedness is not increased, (ii) any Liens securing such Indebtedness
are not extended to any additional property of any Loan Party or any of their
respective Restricted Subsidiaries, (iii) no Loan Party or Restricted Subsidiary
of any Loan Party that is not originally obligated with respect to repayment of
such Indebtedness is required to become obligated with respect thereto, (iv)
such extension, refinancing or renewal does not result in a shortening of the
average weighted maturity of the Indebtedness so extended, refinanced or
renewed, (v) the terms of any such extension, refinancing, or renewal (taken as
a whole) are not more restrictive, taken as a whole, than the terms of this
Agreement and (vi) if the Indebtedness that is refinanced, renewed, or extended
was subordinated in right of payment to the Secured Obligations, then the terms
and conditions of the refinancing, renewal, or extension Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
refinanced, renewed, or extended Indebtedness;

(g)                Indebtedness owed to any Person providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such person, in each case incurred in the ordinary course of
business;

118

--------------------------------------------------------------------------------




(h)                Indebtedness of any Borrower or any Restricted Subsidiary in
respect of performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

(i)                  any Indebtedness of the Company or any other US Loan Party
with a maturity date no earlier than 91 days outside the Latest Maturity Date
(at the time of incurrence thereof); provided that with respect to Indebtedness
incurred pursuant to Section 6.01(i), both immediately before and immediately
after giving pro forma effect thereto (i) no Default or Event of Default shall
have occurred and be continuing and (ii) the Company shall be in compliance with
Section 6.15 (determined on a Pro Forma Basis in respect of the Test Period in
effect at such time, to the extent applicable); provided further that the
aggregate principal amount of Indebtedness permitted by clause (y) of this
paragraph (i) shall not exceed $750,000,000 at any time outstanding; 

(j)                  unsecured or subordinated Indebtedness of the Company or
any US Loan Party having no scheduled principal payments or prepayments (other
than pursuant to customary change of control or asset sale offer provisions)
prior to the Latest Maturity Date (at the time of incurrence thereof); provided
that both immediately before and immediately after giving pro forma effect
thereto (i) no Default or Event of Default shall have occurred and be continuing
and (ii) the Company shall be in compliance with Section 6.15 (determined on a
Pro Forma Basis in respect of the Test Period in effect at such time, to the
extent applicable); provided further the aggregate principal amount of
Indebtedness permitted by this paragraph (j) shall not exceed $750,000,000 at
any time outstanding;

(k)                Indebtedness of Foreign Subsidiaries; provided that the
aggregate principal amount of Indebtedness permitted by this paragraph (k) shall
not exceed $250,000,000 at any time outstanding; provided further that the
aggregate principal amount of Indebtedness of the Canadian Borrowers permitted
by this paragraph (k) shall not exceed $50,000,000 at any time outstanding;

(l)                  Indebtedness of any Person that becomes a Restricted
Subsidiary after the date hereof; provided that (i) such Indebtedness exists at
the time such Person becomes a Restricted Subsidiary or such assets are acquired
and is not created in contemplation of or in connection with such Person
becoming a Restricted Subsidiary or such assets being acquired and (ii) the
aggregate principal amount of Indebtedness permitted by this paragraph (l) shall
not exceed $250,000,000 at any time outstanding;

(m)              on or after consummation of the Corporate Reorganization,
Guarantees by the Ultimate Parent of (i) Indebtedness or other obligations
Guaranteed by a US Loan Party as of the Third Restatement Date as set forth on
Part A of Schedule 6.01 and (ii) obligations in respect of the UK Pension
Transactions Guaranteed by a US Loan Party as of the Third Restatement Date;

(n)                Indebtedness incurred pursuant to a Permitted Foreign
Subsidiary Factoring Facility;

(o)                (i) other unsecured Indebtedness not otherwise permitted by
this Section 6.01 and (ii) Capital Lease Obligations; provided the aggregate
principal amount of all Indebtedness permitted by this paragraph (o) shall not
exceed $150,000,000 at any time outstanding; 

(p)                Indebtedness of any Loan Party and their respective
Subsidiaries with respect to loans made to such Loan Party or Restricted
Subsidiary on the cash surrender value of life insurance policies of employee
and former employees of any Loan Party or Restricted Subsidiary

119

--------------------------------------------------------------------------------






 or Specified Excluded Subsidiary in the ordinary course of
business; provided that the aggregate principal amount of all Indebtedness
permitted by this paragraph (p) shall not exceed the cash surrender value
(without giving effect of such loan) of such policies;

(q)                 to the extent constituting Indebtedness, obligations arising
from any Permitted Bundled Contract Sale; provided that notwithstanding anything
to the contrary in this Agreement, in no event shall the Borrower or any of
its Restricted Subsidiaries Guarantee any of such Indebtedness other than
pursuant to Standard Undertakings;

(r)                  unsecured Guarantees by any Borrower or any Restricted
Subsidiary of Indebtedness of any Joint Venture, provided that such Guarantees
shall be subject to Section 6.04(e) and Section 6.04(f);

(s)                  unsecured Guarantees by any Borrower or any Restricted
Subsidiary of Indebtedness of any Unrestricted Subsidiary; provided that both
immediately before and immediately after giving pro forma effect thereto, no
Default or Event of Default shall have occurred and be continuing and either (i)
(A) the Fixed Charge Coverage Ratio for the Test Period in effect at the time
such investment is to occur is at least 1.00 to 1.00 (determined on a Pro Forma
Basis in respect of the Test Period in effect at such time) and (B) Aggregate
Availability shall be at least $250,000,000 or (ii) Liquidity shall be at least
$500,000,000, including Aggregate Availability of at least $400,000,000;

(t)                   Life Insurance Premium Loans; provided that each Life
Insurance Premium Loan shall be repaid no later than the last day of the first
full fiscal quarter after such Life Insurance Premium Loan is incurred; and

(u)                 other Indebtedness in an aggregate principal amount not
exceeding $10,000,000 at any time outstanding.


SECTION 6.02   LIENS NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY OF ITS
RESTRICTED SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON
ANY PROPERTY OR ASSET NOW OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL
ANY INCOME OR REVENUES (INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN RESPECT OF
ANY THEREOF, EXCEPT:

(a)                Liens created pursuant to any Loan Document;

(b)                Permitted Encumbrances;

(c)                any Lien on any property or asset of any Borrower or any
Restricted Subsidiary existing on the Third Restatement Date and set forth on
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of such Borrower or Restricted Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the Third Restatement Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof except to the extent permitted by Section
6.01(f);

(d)                Liens on fixed or capital assets acquired, constructed or
improved by any Borrower or any Restricted Subsidiary; provided that (i) such
security interests secure Indebtedness permitted by Section 6.01(e), (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such

120

--------------------------------------------------------------------------------




security interests shall not apply to any other property or assets of such
Borrower or Restricted Subsidiary or any other Borrower or Restricted
Subsidiary;

(e)                any Lien existing on any property or asset (other than
Accounts and Inventory) prior to the acquisition thereof by any Borrower or any
Restricted Subsidiary or existing on any property or asset (other than Accounts
and Inventory) of any Person that becomes a Restricted Subsidiary after the date
hereof prior to the time such Person becomes a Restricted Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of such
Restricted Subsidiary and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Restricted Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof except to the extent permitted by Section 6.01(f);

(f)                 Liens (i) of a collecting bank arising in the ordinary
course of business under Section 4-210 of the Uniform Commercial Code in effect
in the relevant jurisdiction covering only the items being collected upon or
(ii) in favor of a banking institution arising as a matter of law, encumbering
amounts credited to deposit or securities accounts (including the right of
set-off) and which are within the general parameters customary in the banking
industry;

(g)                Liens arising out of sale and leaseback transactions;

(h)                Liens granted by a Restricted Subsidiary that is not a Loan
Party in favor of any Borrower or another Loan Party in respect of Indebtedness
owed by such Restricted Subsidiary;

(i)                  Liens securing Indebtedness permitted by Section 6.01(i)
(including second priority Liens on the ABL Priority Collateral); provided that
in no event shall such Indebtedness have a first priority lien on the ABL
Priority Collateral; provided further that in the event any such Indebtedness is
secured on a second priority basis by Liens on the ABL Priority Collateral, the
Secured Obligations shall be secured by a perfected second priority Lien in all
assets securing such Indebtedness on a first priority basis, subject to
documentation (including an intercreditor agreement) reasonably satisfactory to
the Administrative Agent and the Syndication Agents;

(j)                  Liens securing Indebtedness permitted by Section 6.01(k);

(k)                in the case of any Restricted Subsidiary that is not a Wholly
Owned Subsidiary of the Company, purchase options, calls or similar rights of a
third party or customary transfer restrictions with respect to Equity Interests
in such Subsidiary set forth in its organizational documents or any related
joint venture or similar agreement;

(l)                  leases, subleases, licenses and sublicenses of assets
permitted by Section 6.05(j) or (p);

(m)              Liens granted in connection with a Permitted Foreign Subsidiary
Factoring Facility;

(n)                Liens in favor of Boise White Paper, L.L.C. pursuant to the
Boise White Paper Contract not to exceed $5,000,000;

121

--------------------------------------------------------------------------------




(o)                rights of lenders of Indebtedness under Section 6.01(p) to
set off against the cash surrender value of the life insurance policies
referenced to in such Section 6.01(p); 

(p)                Liens not otherwise permitted by this Section 6.02 so long as
(i) neither (A) the aggregate outstanding principal amount of the obligations
secured thereby nor (B) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds (as to the
Borrowers and all Restricted Subsidiaries) $100,000,000 at any one time and (ii)
such Liens do not cover (x) any ABL Priority Collateral or (y) any Non-ABL
Collateral Asset that then constitutes Collateral, after giving effect to the
provisions of Section 9.02(c), if applicable, in each case other than any
non-consensual Liens arising by operation of law;

(q)                Liens securing Indebtedness permitted to be incurred pursuant
to Section 6.01(q), or other non-Indebtedness obligations arising in connection
with a Permitted Bundled Contract Sale, to the extent such Liens extend only to
the assets subject of such Permitted Bundled Contract Sale and any related
Bundled Contract Collection Account or similar collection account;

(r)                 rights of lenders of Indebtedness under Section 6.01(t) to
set off against the cash surrender value of the life insurance policies subject
to the Indebtedness referenced in such Section 6.01(t); and

(s)                 Liens not otherwise permitted by this Section 6.02 so long
as neither (A) the aggregate outstanding principal amount of the obligations
secured thereby nor (B) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds $10,000,000 at
any one time.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (i) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clauses (a), (i) and (q) above and (ii) Inventory, in each case other than those
permitted under clauses (a), (b) and (h) of the definition of Permitted
Encumbrance and clause (a) above and other than as provided in Section 6.02(i). 
Notwithstanding anything to the contrary contained in this Agreement or any
Collateral Document (including any provision for, reference to, or
acknowledgement of, any Lien or Permitted Lien), nothing herein and no approval
by the Administrative Agent or the Lenders of any Lien or Permitted Lien
(whether such approval is oral or in writing) shall be construed as or deemed to
constitute a subordination by the Administrative Agent or the Lenders of any
security interest or other right, interest or Lien in or to the Collateral or
any part thereof in favor of any Lien or Permitted Lien or any holder of any
Lien or Permitted Lien.


SECTION 6.03    FUNDAMENTAL CHANGES; CORPORATE REORGANIZATION. 


(A)                NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON, OR PERMIT ANY
OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR LIQUIDATE OR DISSOLVE,
EXCEPT THAT, IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO
NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (I) ANY RESTRICTED
SUBSIDIARY OF A BORROWER MAY MERGE INTO A BORROWER IN A TRANSACTION IN WHICH
SUCH BORROWER IS THE SURVIVING ENTITY, (II) ANY LOAN PARTY (OTHER THAN A
BORROWER) MAY MERGE INTO ANY LOAN PARTY IN A TRANSACTION IN WHICH THE SURVIVING
ENTITY IS A LOAN PARTY, (III) ANY RESTRICTED SUBSIDIARY MAY TRANSFER ITS ASSETS
TO A LOAN PARTY AND ANY RESTRICTED SUBSIDIARY WHICH IS A NON-LOAN PARTY MAY
TRANSFER ITS ASSETS TO A NON-LOAN PARTY, (IV) ANY RESTRICTED SUBSIDIARY THAT IS
NOT A LOAN PARTY MAY LIQUIDATE OR DISSOLVE IF THE COMPANY DETERMINES IN GOOD
FAITH THAT SUCH LIQUIDATION OR DISSOLUTION IS IN THE BEST INTERESTS OF THE
COMPANY AND IS NOT MATERIALLY DISADVANTAGEOUS TO THE LENDERS, (V) ANY NON-LOAN
PARTY MAY MERGE INTO, OR CONSOLIDATE WITH, ANOTHER NON-LOAN PARTY; PROVIDED THAT
ANY SUCH MERGER INVOLVING A PERSON THAT IS NOT A WHOLLY OWNED SUBSIDIARY

122

--------------------------------------------------------------------------------





OF THE COMPANY IMMEDIATELY PRIOR TO SUCH MERGER SHALL NOT BE PERMITTED  ALSO
PERMITTED BY SECTION 6.04, (VI) ANY BORROWER (OTHER THAN A US BORROWER) MAY
MERGE INTO OR CONSOLIDATE WITH ANY OTHER BORROWER LOCATED IN THE SAME
JURISDICTION; PROVIDED THAT ALL ACTIONS REASONABLY REQUIRED BY THE
ADMINISTRATIVE AGENT IN ORDER TO PROTECT OR PERFECT THE SECURITY INTEREST OF THE
ADMINISTRATIVE AGENT IN THE COLLATERAL HAVE BEEN TAKEN, (VII) ANY RESTRICTED
SUBSIDIARY THAT IS NOT A LOAN PARTY MAY MERGE INTO OR CONSOLIDATE WITH ANY LOAN
PARTY IN A TRANSACTION IN WHICH THE SURVIVING ENTITY IS A LOAN PARTY, AND (VIII)
ANY RESTRICTED SUBSIDIARY THAT IS NOT A LOAN PARTY MAY MERGE, CONSOLIDATE,
LIQUIDATE OR DISSOLVE AND ANY LOAN PARTY (OTHER THAN A BORROWER) MAY MERGE OR
CONSOLIDATE; PROVIDED THAT, WITH RESPECT TO THIS CLAUSE (VIII), (1) IN EACH
CASE, ANY SUCH MERGER, CONSOLIDATION, LIQUIDATION OR DISSOLUTION IS, OR THE
PURPOSE OF WHICH IS TO EFFECTUATE, AN INVESTMENT OR ACQUISITION PERMITTED BY
SECTION 6.04 OR A DISPOSITION PERMITTED BY SECTION 6.05 AND (2) WITH RESPECT TO
ANY MERGER OR CONSOLIDATION OF ANY LOAN PARTY (OTHER THAN WITH RESPECT TO A
DISPOSITION PERMITTED BY SECTION 6.05), THE SURVIVING ENTITY IS A LOAN PARTY.


(B)                NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, ENGAGE IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE
CONDUCTED BY THE COMPANY AND ITS SUBSIDIARIES ON THE THIRD RESTATEMENT DATE AND
BUSINESSES REASONABLY RELATED OR INCIDENTAL THERETO (INCLUDING THE PROVISION OF
SERVICES).


(C)                NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT
(INCLUDING SECTION 6.03(A)), THE BORROWERS SHALL BE PERMITTED TO CONSUMMATE (X)
THE TRANSACTIONS SET FORTH IN SCHEDULE 6.03(C) OR (Y) ONE OR MORE TRANSACTIONS
OR SERIES OF TRANSACTIONS AMONG ONE OR MORE LOAN PARTIES AND/OR THEIR RESTRICTED
SUBSIDIARIES, INVOLVING CONTRIBUTIONS, SALES, EXCHANGES OR TRANSFERS OF EQUITY
INTERESTS, ISSUANCE OF EQUITY INTERESTS OF WHOLLY OWNED SUBSIDIARIES (TO ONE OR
MORE OF THE LOAN PARTIES OR ANOTHER RESTRICTED SUBSIDIARY) AND MERGERS OR
CONSOLIDATIONS BETWEEN ANY AND ALL OF THE LOAN PARTIES AND ONE OR MORE
RESTRICTED SUBSIDIARIES, WHICH TRANSACTIONS ARE ENTERED INTO IN CONNECTION WITH
OFFICE DEPOT BECOMING A WHOLLY OWNED SUBSIDIARY OF ONE OR MORE HOLDING COMPANIES
ORGANIZED UNDER THE LAWS OF THE UNITED STATES (THE “NEW PARENT ENTITIES”) AND
SUCH NEW PARENT ENTITIES OWNING, DIRECTLY OR INDIRECTLY, THE OTHER LOAN PARTIES
(THE TRANSACTIONS IN CLAUSES (I) AND (II), INDIVIDUALLY AND COLLECTIVELY THE
“CORPORATE REORGANIZATION”); PROVIDED THAT (I) THE CORPORATE REORGANIZATION IS
NOT ADVERSE IN ANY MATERIAL RESPECT TO THE INTERESTS OF THE LENDERS (IT BEING
UNDERSTOOD THAT THE TRANSACTIONS SET FORTH ON SCHEDULE 6.03(C) WILL BE DEEMED
NOT TO BE ADVERSE IN ANY MATERIAL RESPECTS TO THE INTEREST OF THE LENDERS), (II)
AFTER GIVING EFFECT TO THE CORPORATE REORGANIZATION, ANY RESTRICTED SUBSIDIARY
THAT OWNS PROPERTY OR ASSETS THAT WERE COLLATERAL PRIOR TO THE CORPORATE
REORGANIZATION IS, OR BECOMES, A LOAN PARTY AND PLEDGES SUCH PROPERTY OR ASSETS
AS COLLATERAL, (III) THE LOAN PARTIES HAVE COMPLIED WITH ALL ACTIONS REASONABLY
REQUIRED BY THE ADMINISTRATIVE AGENT IN ORDER TO PROTECT THE LOAN GUARANTY
PROVIDED BY THE LOAN PARTIES AND/OR PROTECT OR PERFECT THE SECURITY INTEREST OF
THE ADMINISTRATIVE AGENT IN THE COLLATERAL, (IV) EACH NEW PARENT ENTITY PROVIDES
A LOAN GUARANTY AND SHALL HAVE EXECUTED SUCH AMENDMENTS, SUPPLEMENTS OR
DOCUMENTS OF ACCESSION TO ANY COLLATERAL DOCUMENTS AS THE ADMINISTRATIVE AGENT
DEEMS NECESSARY FOR SUCH NEW PARENT ENTITY TO GRANT TO THE ADMINISTRATIVE AGENT
(FOR THE BENEFIT OF THE SECURED PARTIES) A PERFECTED FIRST PRIORITY SECURITY
INTEREST IN THE COLLATERAL DESCRIBED IN SUCH COLLATERAL DOCUMENT WITH RESPECT TO
SUCH NEW PARENT ENTITY AND (V) THE BORROWERS SHALL HAVE PROVIDED ANY INFORMATION
AND DOCUMENTATION REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT OR ANY LENDER
FOR PURPOSES OF COMPLIANCE WITH APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY
LAUNDERING RULES AND REGULATIONS, INCLUDING THE PATRIOT ACT AND THE BENEFICIAL
OWNERSHIP REGULATION.


SECTION 6.04    INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS.

 No Loan Party will, nor will it permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger or amalgamation with
any Person that was not a Loan Party and a Wholly Owned Subsidiary of the
Company prior to such merger or amalgamation) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or

123

--------------------------------------------------------------------------------




permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger, amalgamation or otherwise) (collectively,
“Investments”), except:

(a)                Permitted Investments, subject to, in the case of Loan
Parties, control agreements in favor of the Administrative Agent (in each case
for the benefit of the Secured Parties) or otherwise subject to a perfected
security interest in favor of the Administrative Agent (in each case for the
benefit of the Secured Parties);

(b)                investments (and commitments (including consummation of any
“put” arrangement in connection therewith) in respect thereof) in existence on
the Third Restatement Date and described on Schedule  6.04 and renewals,
replacements and extensions thereof;

(c)                investments made by (i) any Borrower to any other Borrower,
any Restricted Subsidiary, any Specified Excluded Subsidiary or any Joint
Venture or (ii) any Subsidiary to any Borrower, any other Restricted Subsidiary,
any Specified Excluded Subsidiary or any Joint Venture; provided that in the
case of any investments made pursuant to this paragraph (c) after the Third
Restatement Date by Loan Parties in Subsidiaries that are not Loan Parties or
are Specified Excluded Subsidiaries or in Joint Ventures, both immediately
before and immediately after giving pro forma effect thereto, no Default or
Event of Default shall have occurred and be continuing and either (i) (A) the
Fixed Charge Coverage Ratio for the Test Period in effect at the time such
investment is to occur is at least 1.00 to 1.00 (determined on a Pro Forma Basis
in respect of the Test Period in effect at such time) and (B) Aggregate
Availability shall be at least $250,000,000 or (ii) Liquidity shall be at least
$500,000,000, including Aggregate Availability of at least $400,000,000;

(d)                loans or advances made by (i) any Borrower to any other
Borrower, any Restricted Subsidiary, any Specified Excluded Subsidiary or any
Joint Venture or (ii) any Restricted Subsidiary to any Borrower, any other
Restricted Subsidiary, any Specified Excluded Subsidiary or any Joint Venture,
provided that in the case of any loans and advances made by Loan Parties to
Restricted Subsidiaries that are not Loan Parties or to Specified Excluded
Subsidiaries or to Joint Ventures, both immediately before and immediately after
giving pro forma effect thereto, no Default or Event of Default shall have
occurred and be continuing and either (i) (A) the Fixed Charge Coverage Ratio
for the Test Period in effect at the time such investment is to occur is at
least 1.00 to 1.00 (determined on a Pro Forma Basis in respect of the Test
Period in effect at such time) and (B) Aggregate Availability shall be at least
$250,000,000 or (ii) Liquidity shall be at least $500,000,000, including
Aggregate Availability of at least $400,000,000;

(e)                Guarantees constituting Indebtedness permitted by Section
6.01, provided that in the case of any Indebtedness of Restricted Subsidiaries
that are not Loan Parties, Indebtedness of Specified Excluded Subsidiaries or
Indebtedness of Joint Ventures that, in each case, is Guaranteed by any Loan
Party, both immediately before and immediately after giving pro forma effect
thereto, no Default or Event of Default shall have occurred and be continuing
and either (i) (A) the Fixed Charge Coverage Ratio for the Test Period in effect
at the time such investment is to occur is at least 1.00 to 1.00 (determined on
a Pro Forma Basis in respect of the Test Period in effect at such time) and (B)
Aggregate Availability shall be at least $250,000,000 or (ii) Liquidity shall be
at least $500,000,000, including Aggregate Availability of at least
$400,000,000;

(f)                 investments made by any Loan Party in any Restricted
Subsidiary that is not

124

--------------------------------------------------------------------------------




a Loan Party or which is a Specified Excluded Subsidiary or in a Joint Venture,
in each case of the types described in paragraphs (c), (d) and (e) of this
Section 6.04; provided that both immediately before and after giving pro forma
effect thereto, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) no Level 5 Minimum Aggregate Availability Period shall be in
effect; provided further that the aggregate principal amount of all investments
permitted by this paragraph (f) shall not exceed $150,000,000 at any time
outstanding.

(g)                investments (including loans and advances) made by any Loan
Party in any Restricted Subsidiary that is not a Loan Party or in a Specified
Excluded Subsidiary; provided that (i) such investments are made in the ordinary
course of business in connection with the Company’s and its Restricted
Subsidiaries’ cash management systems and (ii) both immediately before and
immediately after giving pro forma effect thereto, (i) no Default or Event of
Default shall have occurred and be continuing and (ii) no Level 5 Minimum
Aggregate Availability Period shall be in effect.

(h)                loans or advances made by any Loan Party and the Restricted
Subsidiaries to their employees on an arms’-length basis in the ordinary course
of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes up to a maximum of $25,000,000
in the aggregate at any time outstanding;

(i)                  subject to the applicable provisions of any Security
Agreements (including Sections 4.2(a) and 4.4 of the US Security Agreement),
notes payable, or stock or other securities issued by Account Debtors to any
Loan Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the ordinary course of business, consistent with
past practices;

(j)                  investments or other obligations in the form of Swap
Agreements permitted by Section 6.08;

(k)                investments of any Person existing at the time such Person
becomes a Restricted Subsidiary or consolidates or merges with a Borrower or any
Restricted Subsidiary (including in connection with a Permitted Acquisition), so
long as such investments were not made in contemplation of such Person becoming
a Restricted Subsidiary or of such merger;

(l)                  investments received in connection with the dispositions of
assets permitted by Section 6.05;

(m)              investments constituting deposits described in clauses (c) and
(d) of the definition of the term “Permitted Encumbrances”;

(n)                Permitted Acquisitions and other Investments subject to
satisfaction of the Payment Conditions;

(o)               intercompany investments made in connection with the Corporate
Reorganization, including any Indebtedness permitted under Section 6.01(m);

(p)               option, warrant and similar derivative transactions entered
into by the Company in connection with a Permitted Convertible Notes Offering;

(q)               Guarantees by any Borrower or any Restricted Subsidiary of
leases or other obligations of any Borrower or any Restricted Subsidiary that do
not constitute Indebtedness, in

125

--------------------------------------------------------------------------------




each case entered into in the ordinary course of business, and performance
guarantees by the Borrower or any of its Restricted Subsidiaries entered into in
connection with a Permitted Bundled Contract Sale, and solely to the extent
constituting a Standard Undertaking in respect thereof; 

(r)               investments made by Loan Parties in Restricted Subsidiaries
that are not Loan Parties or in Specified Excluded Subsidiaries; provided that
such investments are part of a series of substantially simultaneous investments
by Loan Parties in other Loan Parties that results in substantially all the
proceeds of the initial investment being invested, loaned or advanced in one or
more Loan Parties; and

(s)              other Investments not otherwise permitted by this Section 6.04;
provided that both immediately before and immediately after giving pro forma
effect thereto, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) no Level 5 Minimum Aggregate Availability Period shall be in
effect; provided further that the aggregate principal amount of all Investments
permitted by this paragraph (s) shall not exceed $150,000,000 in any fiscal year
of the Company.


SECTION 6.05    ASSET SALES

.  No Loan Party will, nor will it permit any of its Restricted Subsidiaries to
Dispose of any asset, including any Equity Interest owned by it, nor will any
Borrower permit any Restricted Subsidiary to issue any additional Equity
Interest in such Restricted Subsidiary (other than to another Borrower or
another Restricted Subsidiary in compliance with Section 6.04), except:

(A)                DISPOSITIONS OF (I) INVENTORY IN THE ORDINARY COURSE OF
BUSINESS AND (II) USED, OBSOLETE, WORN OUT OR SURPLUS EQUIPMENT OR PROPERTY IN
THE ORDINARY COURSE OF BUSINESS;

(B)                 DISPOSITIONS TO ANY BORROWER OR ANY RESTRICTED SUBSIDIARY OR
ANY SPECIFIED EXCLUDED SUBSIDIARY, PROVIDED THAT ANY SUCH DISPOSITIONS INVOLVING
A SUBSIDIARY THAT IS NOT A LOAN PARTY OR A SPECIFIED EXCLUDED SUBSIDIARY SHALL
BE MADE IN COMPLIANCE WITH SECTIONS 6.10 AND 6.04;

(C)                 DISPOSITIONS OF ACCOUNTS RECEIVABLE IN CONNECTION WITH THE
COMPROMISE, SETTLEMENT OR COLLECTION THEREOF;

(D)                 DISPOSITIONS OF INVESTMENTS PERMITTED BY CLAUSES (G), (I),
(J) OR (S) OF SECTION 6.04;

(E)                 [RESERVED];

(F)                 ANY PERMITTED BUNDLED CONTRACT SALE;

(G)                SALE AND LEASEBACK TRANSACTIONS;

(H)                DISPOSITIONS RESULTING FROM ANY CASUALTY OR OTHER INSURED
DAMAGE TO, OR ANY TAKING UNDER POWER OF EMINENT DOMAIN OR BY CONDEMNATION OR
SIMILAR PROCEEDING OF, ANY PROPERTY OR ASSET OF ANY BORROWER OR ANY RESTRICTED
SUBSIDIARY;

(I)                  DISPOSITIONS OF ASSETS THAT ARE NOT PERMITTED BY ANY OTHER
PARAGRAPH OF THIS SECTION; PROVIDED THAT A PROFESSIONAL LIQUIDATOR ACCEPTABLE TO
THE ADMINISTRATIVE AGENTS SHALL BE ENGAGED IN CONNECTION WITH ANY DISPOSITION OR
RELATED SERIES OF DISPOSITIONS OF MORE THAN 20% OF

126

--------------------------------------------------------------------------------




THE COMPANY’S AND ITS RESTRICTED SUBSIDIARIES’ RETAIL STORE BASE; PROVIDED
FURTHER THAT THE AGGREGATE FAIR MARKET VALUE OF ALL ASSETS SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF IN RELIANCE UPON THIS PARAGRAPH (I) SHALL NOT EXCEED AN
AMOUNT EQUAL TO 15% OF TOTAL ASSETS;

(J)                    LICENSES OF INTELLECTUAL PROPERTY THAT ARE IN FURTHERANCE
OF, OR INTEGRAL TO, OTHER BUSINESS TRANSACTIONS ENTERED INTO BY THE COMPANY OR A
RESTRICTED SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS;

(K)                RESTRICTED PAYMENTS PERMITTED BY SECTION 6.09;

(L)                  DISPOSITIONS OF CASH AND PERMITTED INVESTMENTS IN THE
ORDINARY COURSE OF BUSINESS OR IN CONNECTION WITH A TRANSACTION OTHERWISE
PERMITTED UNDER THIS AGREEMENT;

(M)               DISPOSITIONS OF CASH AND PROPERTY PERMITTED BY SECTION
6.04(G);

(N)                [RESERVED];

(o)              sales of inventory to an Original Vendor in connection with any
Consignment Transaction; provided that the aggregate amount of Consignment
Transactions (based on amount paid to the Company or its Restricted Subsidiaries
for the subject inventory by the Original Vendor) shall not exceed $100,000,000
in any fiscal year of the Company;

(p)              leases, subleases, licenses and sublicenses of assets entered
into by any Borrower or any Restricted Subsidiary in the ordinary course of
business that do not materially interfere with the conduct of the business of
the Company and its Restricted Subsidiaries taken as a whole;

(q)               sales, transfers and dispositions of accounts receivable
pursuant to a Permitted Foreign Subsidiary Factoring Facility;

(r)               Dispositions of Equity Interests in any Foreign Subsidiary and
Dispositions of any assets of any Foreign Subsidiary;

(s)              Dispositions of Investments in Joint Ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements; and

(t)               Dispositions or issuances of Equity Interests in, Indebtedness
or other securities of, or Dispositions of any assets of, any Unrestricted
Subsidiary;

provided that all Dispositions permitted hereby (other than those permitted by
paragraphs (b) (to the extent the applicable transaction is solely among Loan
Parties), (f), (h), (i), (j), (k) and (r) above) shall be made for fair value
and for at least 75% cash consideration; provided further that it shall be a
condition to any Disposition (or series of related Dispositions) of assets
included in the Aggregate Borrowing Base with a fair market value in excess of
$25,000,000 (other than Dispositions of Inventory in the ordinary course of
business) that the Borrowers shall have provided the Administrative Agent with
the reporting required by Section 5.01(h)(ii).


SECTION 6.06    USE OF PROCEEDS.

  The Borrowers will not request any Borrowing or Letter of Credit, and the
Borrowers shall not use, and shall procure that their respective Restricted
Subsidiaries and their or their Restricted Subsidiaries’ respective directors
and officers and, to their and their Restricted Subsidiaries’ knowledge,
employees and agents shall not use, the proceeds of any Borrowing or Letter of

127

--------------------------------------------------------------------------------




Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Entity, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, Puerto Rico or Canada, or (C) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.


SECTION 6.07    [RESERVED].

SECTION 6.08    Swap Agreements.  No Loan Party will, nor will it permit any of
its Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of any Subsidiary of the Company), (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of any Borrower or
any Restricted Subsidiary and (c) Swap Agreements entered into in connection
with a Permitted Convertible Notes Offering.


SECTION 6.09    RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS.  (A)  NO
LOAN PARTY WILL, NOR WILL IT PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO,
DECLARE OR MAKE, OR AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED
PAYMENT, OR INCUR ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO, EXCEPT:

(i)              each Loan Party and its Restricted Subsidiaries may declare and
pay dividends or other distributions with respect to its common stock payable
solely in additional shares of its common stock, and, with respect to its
preferred stock, payable solely in additional shares of such preferred stock or
in shares of its common stock;

(ii)            Restricted Subsidiaries may declare and pay dividends ratably
with respect to their Equity Interests; 

(iii)            the Company may make Restricted Payments, not exceeding
$20,000,000 during any fiscal year, pursuant to and in accordance with equity
incentive plans or other benefit plans for management or employees of the
Company and the Restricted Subsidiaries and for deceased and terminated
employees and present and former directors (including from their estates),

(iv)            the Company may enter into option, warrant and similar
derivative transactions in connection with a Permitted Convertible Notes
Offering and may settle such transactions in accordance with the terms thereof,

(v)               the Company may declare and pay dividends payable in cash with
respect to its capital stock and may make payments, including any sinking fund
or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in the Company
or any option, warrant or other right to acquire any Equity Interests in the
Company in an aggregate amount not to exceed $125,000,000 during any fiscal year
of the Company; provided that, with respect to this clause (v), both immediately
before and immediately after giving pro forma effect thereto, (A) no Default or
Event of Default shall have occurred and be continuing and (B)

128

--------------------------------------------------------------------------------




Liquidity shall be at least $500,000,000, including Aggregate Availability of at
least $400,000,000;

(vi)            Restricted Payments in respect of Permitted Convertible Notes
permitted under Section 6.09(b);

(vii)          the Company may make Restricted Payments (other than in cash)
pursuant to any shareholder rights plan or similar arrangement;

(viii)        the Company may make other Restricted Payments; provided that both
immediately before and immediately after giving pro forma effect thereto, (A) no
Default or Event of Default shall have occurred and be continuing and (B) either
(1) (x) the Fixed Charge Coverage Ratio for the Test Period in effect at the
time such payment is to occur shall be at least 1.00 to 1.00 (determined on a
Pro Forma Basis in respect of the Test Period in effect at such time) and (y)
Aggregate Availability for such day and (after giving pro forma effect to such
Restricted Payment) the immediately preceding 20 days shall be greater than or
equal to the greater of (i) an amount equal to 15% of the Loan Cap Minimum then
in effect and (ii) an amount equal to 15% of the Loan Cap then in effect or (2)
Aggregate Availability for such day and (after giving pro forma effect to such
Restricted Payment) the immediately preceding 20 days shall be greater than or
equal to the greater of (x) an amount equal to 20% of the Loan Cap Minimum then
in effect and (y) an amount equal to 20% of the Loan Cap then in effect; and

(ix)            the Company may make other Restricted Payments in an aggregate
amount not to exceed $50,000,000; provided that both immediately before and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing.

Notwithstanding the foregoing, the Company may purchase, redeem or retire Equity
Interests of the Company with up to 50% of the net cash proceeds resulting from
any asset sales, transfers or dispositions under Section 6.05(g) or 6.05(i),
provided that, such Restricted Payments are made within six months of the
applicable asset sale, transfer or disposition and, both immediately before and
immediately after giving pro forma effect thereto, (1) no Default or Event of
Default shall have occurred and be continuing and (2) Liquidity shall be at
least $500,000,000, including Aggregate Availability of at least $400,000,000.


(B)                NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, MAKE OR AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY
PAYMENT OR OTHER DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY) OF
OR IN RESPECT OF PRINCIPAL OF OR INTEREST ON ANY INDEBTEDNESS, OR ANY PAYMENT OR
OTHER DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY), INCLUDING
ANY SINKING FUND OR SIMILAR DEPOSIT, ON ACCOUNT OF THE PURCHASE, REDEMPTION,
RETIREMENT, ACQUISITION, CANCELLATION OR TERMINATION OF ANY INDEBTEDNESS,
EXCEPT:

(A)              payment of Indebtedness created under the Loan Documents;

(B)               payment of regularly scheduled interest and principal payments
as and when due in respect of any Indebtedness, other than payments in respect
of the Subordinated Indebtedness prohibited by the subordination provisions
thereof;

(C)               refinancings of Indebtedness to the extent permitted by
Section 6.01;

129

--------------------------------------------------------------------------------




(D)              (i) payment of secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness; and (ii) any other mandatory prepayments of Indebtedness incurred
under Section 6.01(i) that are required by the terms of the documentation
governing such Indebtedness;

(E)               payment of Indebtedness owed to the Company or any wholly
owned Restricted Subsidiary;

(F)               payment of Indebtedness owed by non-Loan Parties;

(G)              distributions of shares of common stock of the Company,
together with cash payments in lieu of the issuance of fractional shares, in
connection with the conversion settlement of any Permitted Convertible Notes;

(H)               payment on account of the tender, redemption, prepayment or
repurchase of all or any portion of the loans referred to in Section 6.01(p);
provided that both immediately before and immediately after giving pro forma
effect thereto, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) Liquidity shall be at least $500,000,000, including
Aggregate Availability of at least $400,000,000; and

(I)              other payments or distributions in respect of Indebtedness
(including any cash conversion settlement or repurchase of any Permitted
Convertible Notes) subject to satisfaction of the Payment Conditions.


(C)                NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 6.09, NOTHING IN THIS SECTION 6.09 SHALL PROHIBIT ANY LOAN PARTY OR ANY
OF THE RESTRICTED SUBSIDIARIES FROM ISSUING PERMITTED CONVERTIBLE NOTES AS
OTHERWISE PERMITTED UNDER THIS AGREEMENT.

SECTION 6.10    Transactions with Affiliates.  No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates involving aggregate consideration (with respect to any transaction or
series of related transactions) in excess of $10,000,000, except (a)
transactions that are at prices and on terms and conditions not less favorable
to such Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among any Borrower and any Restricted Subsidiary that is a Loan Party not
involving any other Affiliate, (c) transactions between or among any Restricted
Subsidiaries that are not Loan Parties not involving any other Affiliate, (d)
transactions permitted by Section 6.03, (e) [reserved], (f) any loans, advances,
Guarantees and other investments permitted by Section 6.04(c), (d), (e), (f) or
(i), (g) any Indebtedness permitted under Section 6.01(c), (d), (i) or (s), (h)
any Restricted Payment permitted by Section 6.09, (i) loans or advances to
employees permitted under Section 6.04, (j) the payment of reasonable fees to
directors of any Borrower or any Restricted Subsidiary who are not employees of
such Borrower or Restricted Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Borrowers or their Restricted Subsidiaries in the
ordinary course of business, (k) any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options, equity incentive and stock ownership
plans approved by a Borrower’s or Restricted Subsidiary’s board of directors and
(l) transactions between or among any Loan Party and any Immaterial Subsidiary
that is not a Loan Party which are in the ordinary course of business and
consistent with past practice (it being understood that

130

--------------------------------------------------------------------------------




similar transactions between and among the Company and its Subsidiaries shall be
deemed consistent with past practice for purposes of such transactions with
Immaterial Subsidiaries under this clause (l)).

SECTION 6.11    Restrictive Agreements.  No Loan Party will, nor will it permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of such Loan Party or any of its
Restricted Subsidiaries to create, incur or permit to exist any Lien upon any of
its property or assets to secure the Secured Obligations under this Agreement,
or (b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests or to make or
repay loans or advances to any Borrower or any other Restricted Subsidiary or to
Guarantee Indebtedness of any Borrower or any other Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions imposed on the Loan Parties existing on the Third
Restatement Date identified on Schedule 6.11 (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary or assets pending such sale, provided such restrictions
and conditions apply only to the Restricted Subsidiary or assets that are to be
sold and such sale is permitted hereunder, (iv) the foregoing shall not apply to
any restriction in any agreement of any Person in effect at the time such Person
becomes a Subsidiary so long as such restriction is not entered into in
contemplation of such Person becoming a Restricted Subsidiary, (v) the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured or unsecured  Indebtedness otherwise permitted by this Agreement or
otherwise, so long as such restrictions or conditions (x) in the case of clause
(a) above, do not impair the rights or benefits of the Administrative Agent, any
Issuing Bank or the Lenders with respect to the Collateral (subject to the
provisions of any intercreditor arrangements with respect to Collateral which
secures the Secured Obligations on a second priority or junior basis) or (y) in
the case of clause (b) above with respect to (i) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to any shares of
its Equity Interests, consist solely of requirements that such dividends or
distributions by a non-Wholly Owned Subsidiary be made on a pro rata basis, and
(ii) to the making or repayment of loans or advances or the ability to Guarantee
Indebtedness, consist solely of subordination requirements with respect to such
intercompany obligations and that such underlying Indebtedness is otherwise
permitted, (vi) with respect to any agreement governing Indebtedness incurred
pursuant to Section 6.01(i), the foregoing clause (b) shall not apply to any
such restrictions or conditions imposed by such agreement that are customary for
Indebtedness of such type and that do not materially affect any Loan Party’s
ability to make anticipated principal or interest payments on the Loans or
anticipated payments in respect of any other Obligations, (vii) the foregoing
shall not apply to customary restrictions contained in any agreements or
documents governing any Permitted Bundled Contract Sale relating to the assets
so sold and (viii) the foregoing shall not apply to customary provisions in
joint venture agreements and similar agreements that restrict transfer of or
liens on assets of, or Equity Interests in, Joint Ventures or Non-Wholly Owned
Subsidiaries. 

SECTION 6.12    Amendment of Material Documents.  No Loan Party will, nor will
it permit any of its Restricted Subsidiaries to, amend, modify or waive any of
its rights under (a) (i) any agreement relating to any Subordinated Indebtedness
or (ii) its certificate of incorporation, by-laws, operating, management or
partnership agreement or other organizational documents, in each case to the
extent any such amendment, modification or waiver would be materially adverse to
the Lenders or (b) any agreement relating to any Indebtedness permitted pursuant
to Section 6.01(i) or (j) to the extent that after giving effect to any such
amendment, modification or waiver, such Indebtedness would not be permitted
under Section 6.01(i) or (j), as applicable. 


SECTION 6.13    [RESERVED]




131

--------------------------------------------------------------------------------





SECTION 6.14    [RESERVED].

SECTION 6.15    Fixed Charge Coverage Ratio.  During any Level 1 Minimum
Aggregate Availability Period the Loan Parties will not permit the Fixed Charge
Coverage Ratio as of the last day of any Test Period (including the last Test
Period prior to the commencement of such Minimum Aggregate Availability Period
for which financial statements for the quarter or fiscal year then ended have
been (or have been required to be) delivered pursuant to Section 5.01(a) or
5.01(b), as applicable) to be less than 1.00 to 1.00.


ARTICLE VII
EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(A)                 THE BORROWERS SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR
ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE
SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE
FIXED FOR PREPAYMENT THEREOF OR OTHERWISE;

(B)                THE BORROWERS SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR
ANY FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN PARAGRAPH (A)
OF THIS ARTICLE) PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME SHALL BECOME
DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF
THREE BUSINESS DAYS;

(C)                ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON
BEHALF OF ANY LOAN PARTY OR ANY RESTRICTED SUBSIDIARY IN OR IN CONNECTION WITH
THIS AGREEMENT OR ANY LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR
WAIVER THEREUNDER, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER
DOCUMENT FURNISHED PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY LOAN
DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER THEREUNDER, SHALL
PROVE TO HAVE BEEN INCORRECT IN ANY RESPECT WHEN MADE OR DEEMED MADE (OR IN ANY
MATERIAL RESPECT IF SUCH REPRESENTATION OR WARRANTY IS NOT BY ITS TERMS ALREADY
QUALIFIED AS TO MATERIALITY);

(D)                 ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY
COVENANT, CONDITION OR AGREEMENT CONTAINED IN SECTION 5.01(H)(II), 5.02(A), 5.03
(WITH RESPECT TO A LOAN PARTY’S EXISTENCE) OR 5.08 OR IN ARTICLE VI ;

(E)                ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(OTHER THAN THOSE WHICH CONSTITUTE A DEFAULT UNDER ANOTHER SECTION OF THIS
ARTICLE), AND SUCH FAILURE SHALL CONTINUE UNREMEDIED (I) FOR A PERIOD OF ONE DAY
AFTER THE EARLIER OF ANY LOAN PARTY’S KNOWLEDGE OF SUCH BREACH OR NOTICE THEREOF
FROM THE ADMINISTRATIVE AGENT (WHICH NOTICE WILL BE GIVEN AT THE REQUEST OF ANY
LENDER) IF SUCH BREACH RELATES TO TERMS OR PROVISIONS OF SECTION 5.01(F),
5.01(G) OR 5.01(H)(I), IN EACH CASE DURING A LEVEL 4 MINIMUM AGGREGATE
AVAILABILITY PERIOD, (II) FOR A PERIOD OF FIVE DAYS AFTER THE EARLIER OF ANY
LOAN PARTY’S KNOWLEDGE OF SUCH BREACH OR NOTICE THEREOF FROM THE ADMINISTRATIVE
AGENT (WHICH NOTICE WILL BE GIVEN AT THE REQUEST OF ANY LENDER) IF SUCH BREACH
RELATES TO TERMS OR PROVISIONS OF SECTION 5.01 (OTHER THAN SECTION 5.01(H)(II)),
5.02 (OTHER THAN SECTION 5.02(A)), 5.03 THROUGH 5.07, 5.09, 5.10 OR 5.12 OF THIS
AGREEMENT, (III) FOR A PERIOD OF 30 DAYS AFTER THE EARLIER OF ANY LOAN PARTY’S
KNOWLEDGE OF SUCH BREACH OR NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT (WHICH
NOTICE WILL BE GIVEN AT THE REQUEST OF ANY LENDER) IF SUCH BREACH

132

--------------------------------------------------------------------------------




RELATES TO TERMS OR PROVISIONS OF ANY OTHER SECTION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR (IV) FOR A PERIOD BEYOND ANY PERIOD OF GRACE (IF ANY)
PROVIDED IN SUCH OTHER LOAN DOCUMENT.

(F)                 ANY LOAN PARTY OR ANY RESTRICTED SUBSIDIARY SHALL FAIL TO
MAKE ANY PAYMENT (WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN
RESPECT OF ANY MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE;

(G)                ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL
INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR
PERMITS (WITH OR WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE
HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR
THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE
PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED
MATURITY; PROVIDED THAT THIS PARAGRAPH (G) SHALL NOT APPLY TO SECURED
INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF
THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS;

(H)                (I) AN INVOLUNTARY PROCEEDING (INCLUDING THE FILING OF ANY
NOTICE OF INTENTION IN RESPECT THEREOF) SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED (OTHER THAN AGAINST AN IMMATERIAL SUBSIDIARY) SEEKING
(A) BANKRUPTCY, LIQUIDATION, WINDING-UP, DISSOLUTION, REORGANIZATION,
EXAMINATION, SUSPENSION OF GENERAL OPERATIONS OR OTHER RELIEF IN RESPECT OF A
LOAN PARTY OR ANY SUCH RESTRICTED SUBSIDIARY OF A LOAN PARTY OR ITS DEBTS, OR OF
A SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY INSOLVENCY LAW NOW OR HEREAFTER IN
EFFECT, (B) THE COMPOSITION, RESCHEDULING, REORGANIZATION, EXAMINATION,
ARRANGEMENT OR READJUSTMENT OF, OR OTHER RELIEF FROM, OR STAY OF PROCEEDINGS TO
ENFORCE, SOME OR ALL OF THE DEBTS OR OBLIGATIONS OF ANY LOAN PARTY OR ANY SUCH
RESTRICTED SUBSIDIARY OF A LOAN PARTY, (C) THE APPOINTMENT OF A RECEIVER,
INTERIM RECEIVER, RECEIVER AND MANAGER, LIQUIDATOR, PROVISIONAL LIQUIDATOR,
ADMINISTRATOR, EXAMINER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR,
EXAMINER, AGENT OR SIMILAR OFFICIAL FOR ANY LOAN PARTY OR ANY SUCH RESTRICTED 
SUBSIDIARY OF A LOAN PARTY OR FOR ANY SUBSTANTIAL PART OF ITS ASSETS OR (D)
POSSESSION, FORECLOSURE, SEIZURE OR RETENTION, SALE OR OTHER DISPOSITION OF, OR
OTHER PROCEEDINGS TO ENFORCE SECURITY OVER ANY SUBSTANTIAL PART OF THE ASSETS OF
ANY LOAN PARTY OR ANY SUCH RESTRICTED SUBSIDIARY OF A LOAN PARTY AND, IN ANY
SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR
AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;

(I)                  ANY LOAN PARTY OR ANY RESTRICTED SUBSIDIARY (OTHER THAN AN
IMMATERIAL SUBSIDIARY) OF A LOAN PARTY SHALL (A) VOLUNTARILY COMMENCE ANY
PROCEEDING, FILE ANY PETITION, PASS ANY RESOLUTION OR MAKE ANY APPLICATION
SEEKING LIQUIDATION, REORGANIZATION, ADMINISTRATION OR OTHER RELIEF UNDER ANY
INSOLVENCY LAW NOW OR HEREAFTER IN EFFECT, (B) CONSENT TO THE INSTITUTION OF, OR
FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR PETITION
DESCRIBED IN PARAGRAPH (H) OF THIS ARTICLE, (C) APPLY FOR OR CONSENT TO THE
APPOINTMENT OF A RECEIVER, INTERIM RECEIVER, RECEIVER AND MANAGER, LIQUIDATOR,
ASSIGNEE, TRUSTEE, CUSTODIAN, SEQUESTRATOR, ADMINISTRATOR, EXAMINER, CONSERVATOR
OR SIMILAR OFFICIAL FOR SUCH LOAN PARTY OR ANY SUCH RESTRICTED SUBSIDIARY OF A
LOAN PARTY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, (D) FILE AN ANSWER ADMITTING
THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING,
(E) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (F) TAKE ANY
ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;

(J)                  ANY LOAN PARTY OR ANY RESTRICTED SUBSIDIARY (OTHER THAN AN
IMMATERIAL SUBSIDIARY) OF A LOAN PARTY SHALL BECOME UNABLE, ADMIT IN WRITING ITS
INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;

133

--------------------------------------------------------------------------------




(K)                 ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN
AGGREGATE AMOUNT IN EXCESS OF $25,000,000 (TO THE EXTENT NOT COVERED BY
INSURANCE AS TO WHICH THE RELEVANT INSURANCE COMPANY HAS ACKNOWLEDGED COVERAGE)
SHALL BE RENDERED AGAINST ANY LOAN PARTY, ANY RESTRICTED SUBSIDIARY OF ANY LOAN
PARTY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR A
PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY
STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR
LEVY UPON ANY ASSETS OF ANY LOAN PARTY OR ANY RESTRICTED SUBSIDIARY OF ANY LOAN
PARTY TO ENFORCE ANY SUCH JUDGMENT OR ANY LOAN PARTY OR ANY RESTRICTED
SUBSIDIARY OF ANY LOAN PARTY SHALL FAIL WITHIN 30 DAYS TO DISCHARGE ONE OR MORE
NON-MONETARY JUDGMENTS OR ORDERS WHICH, INDIVIDUALLY OR IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, WHICH JUDGMENTS OR
ORDERS, IN ANY SUCH CASE, ARE NOT STAYED ON APPEAL BY PROPER PROCEEDINGS
DILIGENTLY PURSUED;

(L)                    (I) AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE
OPINION OF THE REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS
THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT;

(II)                THE PENSIONS REGULATOR ISSUES A FINANCIAL SUPPORT DIRECTION
OR A CONTRIBUTION NOTICE TO ANY LOAN PARTY OR ANY OF ITS RESTRICTED SUBSIDIARIES
OR ITS AFFILIATES UNLESS THE AGGREGATE LIABILITY OF ANY SUCH LOAN PARTY,
RESTRICTED SUBSIDIARY OR AFFILIATE UNDER ALL FINANCIAL SUPPORT DIRECTIONS AND
CONTRIBUTION NOTICES IS LESS THAN $10,000,000;

(III)             IN RELATION TO THE UK PENSION SCHEME, A STATUTORY DEBT FOR THE
PURPOSES OF SECTION 75 OR SECTION 75A OF THE PENSIONS ACT 1995 IS TRIGGERED, OF
AN AMOUNT GREATER THAN $10,000,000 (OR IN AGGREGATE WITH ALL SUCH OTHER DEBTS
WITHIN A PERIOD OF TWO YEARS IS GREATER THAN $10,000,000);

(M)              A CHANGE IN CONTROL SHALL OCCUR; 

(N)                THE LOAN GUARANTY SHALL FAIL TO REMAIN IN FULL FORCE OR
EFFECT OR ANY ACTION SHALL BE TAKEN TO DISCONTINUE OR TO ASSERT THE INVALIDITY
OR UNENFORCEABILITY OF THE LOAN GUARANTY, OR ANY LOAN GUARANTOR SHALL FAIL TO
COMPLY WITH ANY OF THE TERMS OR PROVISIONS OF THE LOAN GUARANTY TO WHICH IT IS A
PARTY, OR ANY LOAN GUARANTOR SHALL DENY THAT IT HAS ANY FURTHER LIABILITY UNDER
THE LOAN GUARANTY TO WHICH IT IS A PARTY, OR SHALL GIVE NOTICE TO SUCH EFFECT;

(O)                ANY COLLATERAL DOCUMENT SHALL FOR ANY REASON FAIL TO CREATE A
VALID AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN ANY COLLATERAL PURPORTED
TO BE COVERED THEREBY, EXCEPT AS PERMITTED BY THE TERMS OF ANY COLLATERAL
DOCUMENT, OR ANY COLLATERAL DOCUMENT SHALL FAIL TO REMAIN IN FULL FORCE OR
EFFECT OR ANY ACTION SHALL BE TAKEN TO DISCONTINUE OR TO ASSERT THE INVALIDITY
OR UNENFORCEABILITY OF ANY COLLATERAL DOCUMENT; OR

(P)                 ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT FOR ANY REASON
CEASES TO BE VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS (OR ANY
LOAN PARTY SHALL CHALLENGE THE ENFORCEABILITY OF ANY LOAN DOCUMENT OR SHALL
ASSERT IN WRITING, OR ENGAGE IN ANY ACTION OR INACTION BASED ON ANY SUCH
ASSERTION, THAT ANY PROVISION OF ANY OF THE LOAN DOCUMENTS HAS CEASED TO BE OR
OTHERWISE IS NOT VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS).

then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times: 
(i) terminate  

134

--------------------------------------------------------------------------------





the Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers and (iii) require cash
collateralization of Letters of Credit in accordance with Section 2.06(j); and
in case of any event with respect to the Borrowers described in paragraph (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable and cash collateralization of the Letters
of Credit in accordance with Section 2.06(j) shall automatically be required, in
each case, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrowers.  Upon the occurrence and the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC and PPSA.




ARTICLE VIII
THE ADMINISTRATIVE AGENT

SECTION 8.01   General Matters. Each of the Lenders and the Issuing Banks hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.  For the avoidance of
doubt, each of the Lenders and the Issuing Banks hereby authorizes and directs
the Administrative Agent to enter into (i) any Intercreditor Agreement pursuant
to Section 6.02(i), perform each Intercreditor Agreement on its behalf and take
any actions thereunder as determined by the Administrative Agent to be necessary
or advisable to protect the interest of the Lenders, and each Lender agrees to
be bound by the terms of each Intercreditor Agreement and (ii) any Security
Document in connection with Section 6.02(i) in order to ensure the Secured
Obligations are secured by a Lien in all assets securing any Indebtedness
incurred pursuant to Section 6.01(i) (it being understood that any such Security
Document may (without the consent of any Lender) take the form of an amendment
to, or amendment and restatement of, any existing Security Document so long as
the sole amendments thereto are such changes as are reasonably necessary or
appropriate, in the opinion of the Administrative Agent, to effectuate the
intent of Section 6.02(i)). 

Any bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to, invest in and
generally engage in any kind of business with the Loan Parties or any Restricted
Subsidiary of a Loan Party or other Affiliate thereof as if it were not the
Administrative Agent.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in

135

--------------------------------------------------------------------------------


the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any of its Restricted Subsidiaries that is
communicated to or obtained by the bank serving as the Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall not be deemed to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower Representative or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection with any Loan Document, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the adequacy, accuracy or completeness of any information
(whether oral or written) set forth or in connection with any Loan Document, (v)
the legality, validity, enforceability, effectiveness, adequacy or genuineness
of any Loan Document or any other agreement, instrument or document, (vi) the
creation, perfection or priority of Liens on the Collateral or the existence of
the Collateral, or (vii) the satisfaction of any condition set forth in Article
IV or elsewhere in any Loan Document, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, (i) any representation, notice, request,
certificate, consent, statement, instrument, document or other writing or
communication believed by it to be genuine, correct and to have been authorized,
signed or sent by the proper Person, (ii) any statement made to it orally or by
telephone and believed by it to be made or authorized by the proper Person or
(iii) any statement made by a director, authorized signatory or employee of any
Person regarding any matters which may reasonably be assumed to be within his or
her knowledge or within his or her power to verify.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Representative.  Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrower Representative, to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, in consultation with the Borrower Representative,
appoint its successor in such capacity, which shall be a commercial bank or an
Affiliate of any such commercial bank or a Lender.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges,
obligations and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and any further
obligations

136

--------------------------------------------------------------------------------




hereunder.  The retiring Administrative Agent shall, at its own cost, make
available to the successor Administrative Agent any documents and records and
provide any assistance which the successor Administrative Agent may reasonably
request for the purposes of performing its functions as Administrative Agent
under the Loan Documents.  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. 
Notwithstanding the foregoing in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
intent to resign, the retiring Administrative Agent may give notice of the
effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrowers, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to such
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of such
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that (i)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender, each
other Agent and each Issuing Bank.  After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03; as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

Each Lender hereby agrees that (a) as of the Third Restatement Date, it has been
provided access to each Report prepared by or on behalf of the Administrative
Agent; (b) the Administrative Agent (i) does not make any representation or
warranty, express or implied, as to the completeness or accuracy of any Report
or any of the information contained therein or any inaccuracy or omission
contained in or relating to a Report and (ii) shall not be liable for any
information contained in any Report; (c) the Reports are not comprehensive
audits or examinations, and that any Person performing any field examination
will inspect only specific information regarding the Loan Parties and will rely
significantly upon the Loan Parties’ books and records, as well as on
representations of the Loan Parties’ personnel and that the Administrative Agent
does not undertake any obligation to update, correct or supplement the Reports;
(d) it will keep all Reports confidential and strictly for its internal use, and
it will not share the Report with any other Person except as otherwise permitted
pursuant to Section 9.12 of this Agreement; and (e) without limiting the
generality of any other indemnification provision contained in this

137

--------------------------------------------------------------------------------


Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender (except as permitted pursuant to Section 9.12 of
this Agreement).

The Administrative Agent shall act as the secured party, on behalf of the
Secured Parties, with respect to all Collateral of each Loan Party that is
organized in any jurisdiction.

The Syndication Agents and Documentation Agents shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.

SECTION 8.02  Certain Canadian Matters. For greater certainty, and without
limiting the powers of the Administrative Agent or any other person acting as an
agent, attorney-in-fact or mandatory for the Administrative Agent under this
Agreement or under any of the other Loan Documents, and for the purposes of
holding any security granted by a Borrower or any other Loan Party pursuant to
the laws of the Province of Quebec to secure payment of any bond issued by a
Borrower or any Loan Party, each Lender hereby irrevocably appoints and
authorizes the Administrative Agent to act as fondé de pouvoir and hypothecary
representative (in such capacity, the “Attorney”) of the Lenders as contemplated
under Article 2692 of the Civil Code of Québec, and to enter into, to take and
to hold on its behalf, and for its benefit, any hypothec, and to exercise such
powers and duties that are conferred upon the Attorney under any hypothec.  The
execution by the Attorney prior to the date hereof of any document creating or
evidencing any such security for the benefit of any of the Lenders is hereby
ratified and confirmed.  Moreover, without prejudice to such appointment and
authorization to act as the person holding the power of attorney as aforesaid,
each Lender hereby irrevocably appoints and authorizes the Administrative Agent
(in such capacity, the “Custodian”) to act as agent and custodian for and on
behalf of the Lenders to hold and be the sole registered holder of any bond
which may be issued under any hypothec, the whole notwithstanding Section 32 of
An Act respecting the special powers of legal persons (Quebec) or any other
applicable law, and to execute all related documents.  Each of the Attorney and
the Custodian shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney and the Custodian (as
applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Administrative Agent mutatis mutandis, including all such provisions with
respect to the liability or responsibility to and indemnification by the
Lenders, and (c) be entitled to delegate from time to time any of its powers or
duties under any hypothec, bond, or pledge on such terms and conditions as it
may determine from time to time.  Any person who becomes a Lender shall, by its
execution of an Assignment and Assumption, be deemed to have consented to and
confirmed: (i) the Attorney as the person holding the power of attorney as
aforesaid and to have ratified, as of the date it becomes a Lender, all actions
taken by the Attorney in such capacity, and (ii) the Custodian as the agent and
custodian as aforesaid and to have ratified, as of the date it becomes a Lender,
all actions taken by the Custodian in such capacity.  The substitution of the
Administrative Agent pursuant to the provisions of this Article VIII shall also
constitute the substitution of the Attorney and the Custodian. 

SECTION 8.03 Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or

138

--------------------------------------------------------------------------------




1129 of the Bankruptcy Code, or any similar laws in any other jurisdictions to
which a Loan Party is subject, or (b) at any other sale, foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid by the Administrative Agent at the
direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles and to assign any successful
credit bid to such acquisition vehicle or vehicles, (ii) each of the Secured
Parties’ ratable interests in the Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

SECTION 8.04  Flood Insurance Laws. JPMCB has adopted internal policies and
procedures that address requirements placed on federally regulated lenders under
the Flood Insurance Laws. JPMCB, as administrative agent or collateral agent on
a syndicated facility, will post on the applicable electronic platform (or
otherwise distribute to each Lender in the syndicate) documents that it receives
in connection with the Flood Insurance Laws. However, JPMCB reminds each Lender
and Participant in the facility that, pursuant to the Flood Insurance Laws, each
federally regulated Lender (whether acting as a Lender or Participant in the
facility) is responsible for assuring its own compliance with the flood
insurance requirements.

139

--------------------------------------------------------------------------------





ARTICLE IX
MISCELLANEOUS

SECTION 9.01  Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or an Electronic
System (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows: 

(I)          IF TO ANY LOAN PARTY, TO THE BORROWER REPRESENTATIVE AT:

                            OFFICE DEPOT, INC.  
                            6600 NORTH MILITARY TRAIL
                            BOCA RATON, FL 33496

                                                         Attention: Vice
President and Treasurer

                                                         Telephone: 561-438-3796
                                                         Facsimile: 561-438-3353

 

                                                         with a copy to the
General Counsel

                                                         6600 North Military
Trail
                                                         Boca Raton, FL 33496

                                                         Telephone: 561-438-1837

(II)         IF TO THE ADMINISTRATIVE AGENT OR THE SWINGLINE LENDER, TO:

 

JPMorgan Chase Bank, N.A.

450 S. Orange Avenue, Floor 10

Mailcode FL4-9504
Orlando, FL 32801
Attention: Patrick Fravel

Facsimile: 407-279-3017

Email: patrick.j.fravel@chase.com

(III)         IF TO ANY ISSUING BANK, AS NOTIFIED TO THE ADMINISTRATIVE AGENT
AND THE BORROWER REPRESENTATIVE.

(IV)         IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS OR FACSIMILE NUMBER
SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient or (iii) delivered through an Electronic
System to the extent provided in paragraph (b) below shall be effective as
provided in such paragraph.


(B)           NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC SYSTEM (INCLUDING E-MAIL AND INTERNET OR
INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT;
PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO ARTICLE II OR
TO COMPLIANCE AND NO EVENT OF DEFAULT CERTIFICATES DELIVERED PURSUANT TO SECTION
5.01(D)

140

--------------------------------------------------------------------------------



UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND THE APPLICABLE LENDER. 
THE ADMINISTRATIVE AGENT OR THE BORROWER REPRESENTATIVE (ON BEHALF OF THE LOAN
PARTIES) MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY AN ELECTRONIC SYSTEM ELECTRONIC COMMUNICATION
PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES
MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.  ALL SUCH NOTICES AND
OTHER COMMUNICATIONS (I) SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED RECEIVED UPON
THE SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE INTENDED RECIPIENT (SUCH AS
BY THE “RETURN RECEIPT REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER
WRITTEN ACKNOWLEDGEMENT), PROVIDED THAT IF NOT GIVEN DURING THE NORMAL BUSINESS
HOURS OF THE RECIPIENT, SUCH NOTICE OR COMMUNICATION SHALL BE DEEMED TO HAVE
BEEN GIVEN AT THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR THE
RECIPIENT, AND (II) POSTED TO AN INTERNET OR INTRANET WEBSITE SHALL BE DEEMED
RECEIVED UPON THE DEEMED RECEIPT BY THE INTENDED RECIPIENT AT ITS E-MAIL ADDRESS
AS DESCRIBED IN THE FOREGOING CLAUSE (B)(I) OF NOTIFICATION THAT SUCH NOTICE OR
COMMUNICATION IS AVAILABLE AND IDENTIFYING THE WEBSITE ADDRESS THEREFOR;
PROVIDED THAT, FOR BOTH CLAUSES (I) AND (II) ABOVE, IF SUCH NOTICE, E-MAIL OR
OTHER COMMUNICATION IS NOT SENT DURING THE NORMAL BUSINESS HOURS OF THE
RECIPIENT, SUCH NOTICE OR COMMUNICATION SHALL BE DEEMED TO HAVE BEEN SENT AT THE
OPENING OF BUSINESS ON THE NEXT BUSINESS DAY OF THE RECIPIENT.


(C)             ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR FACSIMILE NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.


(D)               ELECTRONIC SYSTEMS.

               (i)            Each Loan Party agrees that the Administrative
Agent may, but shall not be obligated to, make Communications (as defined below)
available to the Issuing Banks and the other Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar Electronic System.

              (ii)            Any Electronic System used by the Administrative
Agent is provided “as is” and “as available.”  The Agent Parties (as defined
below) do not warrant the adequacy of such Electronic System and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System.  In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrowers or the
other Loan Parties, any Lender, the Issuing Banks or any other Person or entity
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through an Electronic System. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

SECTION 9.02  Waivers; Amendments.  (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Agents, the Issuing Banks and the Lenders hereunder
and under any other Loan Document are cumulative and are not

141

--------------------------------------------------------------------------------


exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of any Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.


(B)                NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT (OTHER
THAN A DEPOSIT ACCOUNT CONTROL AGREEMENT OR AS PERMITTED BY THE FIRST PARAGRAPH
OF SECTION 8.01) NOR ANY PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR
MODIFIED EXCEPT (X) IN THE CASE OF THIS AGREEMENT, PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE BORROWERS AND THE REQUIRED LENDERS OR
(Y) IN THE CASE OF ANY OTHER LOAN DOCUMENT, PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE ADMINISTRATIVE AGENT AND EACH LOAN
PARTY THAT IS A PARTY THERETO, WITH THE CONSENT OF THE REQUIRED LENDERS;
PROVIDED THAT NO SUCH AGREEMENT SHALL:

(I)                  (A) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER, (B) REDUCE OR FORGIVE THE PRINCIPAL AMOUNT OF
ANY LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE OR
FORGIVE ANY INTEREST OR FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER AFFECTED THEREBY, (C) POSTPONE THE MATURITY OF ANY LOAN, OR ANY
SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN OR LC
DISBURSEMENT, OR ANY DATE FOR THE PAYMENT OF ANY INTEREST, FEES OR OTHER
OBLIGATIONS PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER
AFFECTED THEREBY, OR REDUCE THE AMOUNT OF, OR WAIVE OR EXCUSE ANY SUCH PAYMENT
OR POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, (D) CHANGE
SECTION 2.10(B), SECTION 2.18(B), SECTION 2.18(D) OR ANY OTHER PROVISION
REQUIRING RATABLE REPAYMENTS OR PREPAYMENTS IN A MANNER THAT WOULD ALTER THE
MANNER IN WHICH PAYMENTS ARE SHARED OR THE RELATIVE PRIORITIES OF SUCH PAYMENTS,
IN EACH CASE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,

(II)                (A) INCREASE THE ADVANCE RATES SET FORTH IN THE DEFINITION
OF US BORROWING BASE OR PUERTO RICAN BORROWING BASE WITHOUT THE WRITTEN CONSENT
OF EACH REVOLVING LENDER, (B) INCREASE THE ADVANCE RATES SET FORTH IN THE
DEFINITION OF CANADIAN BORROWING BASE WITHOUT THE WRITTEN CONSENT OF EACH
FACILITY B LENDER OR (C) MODIFY ELIGIBILITY CRITERIA IN RESPECT OF THE US
BORROWING BASE, PUERTO RICAN BORROWING BASE OR CANADIAN BORROWING BASE
(INCLUDING THE COMPONENT DEFINITIONS THEREOF), AS SUCH CRITERIA ARE IN EFFECT ON
THE THIRD RESTATEMENT DATE (INCLUDING ADDING NEW CATEGORIES OF ELIGIBLE ASSETS)
IN ANY MANNER THAT HAS THE EFFECT OF WEAKENING OR ELIMINATING ANY APPLICABLE
ELIGIBILITY CRITERIA OR INCREASING THE AMOUNTS AVAILABLE TO BE BORROWED UNDER
FACILITY A OR FACILITY B WITHOUT THE WRITTEN CONSENT OF THE SUPERMAJORITY
REVOLVING LENDERS;

(III)              (A) INCREASE THE ADVANCE RATES SET FORTH IN THE DEFINITION OF
FILO TERM LOAN BORROWING BASE WITHOUT THE WRITTEN CONSENT OF EACH FILO TERM LOAN
LENDER OR (B) (I) MODIFY ELIGIBILITY CRITERIA IN RESPECT OF THE FILO BORROWING
BASE (INCLUDING THE COMPONENT DEFINITIONS THEREOF) AS SUCH CRITERIA ARE IN
EFFECT ON THE THIRD RESTATEMENT DATE (INCLUDING ADDING NEW CATEGORIES OF
ELIGIBLE ASSETS) IN ANY MANNER THAT HAS THE EFFECT OF WEAKENING OR ELIMINATING
ANY APPLICABLE ELIGIBILITY CRITERIA OR DECREASING THE FILO PUSH DOWN RESERVE,
(II) MODIFY THE DEFINITION OF FILO PUSH DOWN RESERVE IN ANY MANNER THAT HAS THE
EFFECT OF INCREASING THE AMOUNTS AVAILABLE TO BE BORROWED UNDER FACILITY A OR
FACILITY B OR (III) REMOVE THE FILO PUSH DOWN RESERVE AS A DEDUCT FROM THE US
BORROWING BASE, IN EACH CASE WITHOUT THE WRITTEN CONSENT OF THE SUPERMAJORITY

142

--------------------------------------------------------------------------------


FILO TERM LOAN LENDERS;

(IV)           CHANGE THE DEFINITION OF “DILUTION RESERVE” OR “RENT RESERVE”
WITHOUT THE WRITTEN CONSENT OF THE SUPERMAJORITY LENDERS,

(V)              (X) CHANGE ANY OF THE PROVISIONS OF THIS SECTION OR THE
DEFINITION OF “REQUIRED LENDERS”, “SUPERMAJORITY LENDERS”, OR ANY OTHER
PROVISION OF ANY LOAN DOCUMENT SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS
(OR LENDERS OF ANY CLASS) REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS
THEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT THEREUNDER, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER, (Y) CHANGE THE DEFINITIONS OF “REQUIRED
REVOLVING LENDERS” OR “SUPERMAJORITY REVOLVING LENDERS” OR ANY OTHER PROVISION
OF ANY LOAN DOCUMENT SPECIFYING THE NUMBER OR PERCENTAGE OF REVOLVING LENDERS
REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS THEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT THEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH REVOLVING LENDER OR (Z)  CHANGE THE DEFINITIONS OF “REQUIRED FILO TERM LOAN
LENDERS” OR “SUPERMAJORITY FILO TERM LOAN LENDERS” OR ANY OTHER PROVISION OF ANY
LOAN DOCUMENT SPECIFYING THE NUMBER OR PERCENTAGE OF FILO TERM LOAN LENDERS
REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS THEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT THEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH FILO TERM LOAN LENDER

(VI)           RELEASE ALL OR SUBSTANTIALLY ALL OF THE LOAN GUARANTORS FROM
THEIR OBLIGATIONS UNDER THEIR RESPECTIVE LOAN GUARANTIES (EXCEPT AS OTHERWISE
PERMITTED HEREIN OR IN THE OTHER LOAN DOCUMENTS), WITHOUT THE WRITTEN CONSENT OF
EACH LENDER,

(VII)           EXCEPT AS PROVIDED IN PARAGRAPH (C) OF THIS SECTION OR IN ANY
COLLATERAL DOCUMENT, RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER OR

(VIII)        EXCEPT AS CONTEMPLATED BY SECTION 6.02(I), SUBORDINATE THE
OBLIGATIONS TO ANY OTHER INDEBTEDNESS OR THE LIENS SECURING THE OBLIGATIONS TO
ANY OTHER LIENS WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

PROVIDED THAT (1) ANY AMENDMENT OR WAIVER THAT RELATES SOLELY TO THE FILO TERM
LOAN FACILITY AND DOES NOT DIRECTLY OR INDIRECTLY ADVERSELY AFFECT THE REVOLVING
LENDERS IN ANY MANNER MAY BE EFFECTED SOLELY BY A VOTE OF THE REQUIRED FILO TERM
LOAN LENDERS (OR SUCH GREATER PERCENTAGE OF FILO TERM LOAN LENDERS AS REQUIRED
BY THIS SECTION 9.02) IN LIEU OF THE REQUIRED LENDERS, (2) ANY AMENDMENT OR
WAIVER THAT RELATES SOLELY TO FACILITY A OR FACILITY B AND DOES NOT DIRECTLY OR
INDIRECTLY ADVERSELY AFFECT THE FILO TERM LOAN LENDERS IN ANY MANNER MAY BE
EFFECTED SOLELY BY A VOTE OF THE REQUIRED REVOLVING LENDERS (OR SUCH GREATER
PERCENTAGE OF REVOLVING LENDERS AS REQUIRED BY THIS SECTION 9.02) IN LIEU OF THE
REQUIRED LENDERS AND (3) NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE
AFFECT THE RIGHTS OR DUTIES OF ANY AGENT, ANY ISSUING BANK OR ANY SWINGLINE
LENDER HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH AGENT, SUCH ISSUING
BANK OR SUCH SWINGLINE LENDER, AS THE CASE MAY BE.  THE ADMINISTRATIVE AGENT MAY
ALSO AMEND THE COMMITMENT SCHEDULE TO REFLECT ASSIGNMENTS ENTERED INTO PURSUANT
TO SECTION 9.04. 


NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE ADMINISTRATIVE AGENT MAY,
WITH THE CONSENT OF THE COMPANY ONLY, AMEND, MODIFY OR SUPPLEMENT THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT TO (I) CURE ANY AMBIGUITY, OMISSION, DEFECT OR
INCONSISTENCY OR (II) PROVIDE FOR A MATERIALITY STANDARD RELATING TO DELIVERY OR
NOTICE REQUIREMENTS IN ANY SECURITY AGREEMENT (OTHER THAN THE US SECURITY
AGREEMENT), SO LONG AS SUCH AMENDMENT, MODIFICATION OR SUPPLEMENT DOES NOT
ADVERSELY AFFECT THE RIGHTS OF ANY LENDER OR THE LENDERS SHALL HAVE RECEIVED, AT
LEAST FIVE BUSINESS DAYS’ PRIOR WRITTEN NOTICE THEREOF AND THE ADMINISTRATIVE
AGENT SHALL NOT HAVE RECEIVED, WITHIN FIVE BUSINESS DAYS OF THE DATE OF SUCH
NOTICE TO THE

143

--------------------------------------------------------------------------------



LENDERS, A WRITTEN NOTICE FROM THE REQUIRED LENDERS STATING THAT THE REQUIRED
LENDERS OBJECT TO SUCH AMENDMENT.


(C)                THE LENDERS HEREBY IRREVOCABLY AUTHORIZE THE ADMINISTRATIVE
AGENT, AT ITS OPTION AND IN ITS SOLE DISCRETION, TO RELEASE ANY LIENS GRANTED TO
THE ADMINISTRATIVE AGENT BY THE LOAN PARTIES ON ANY COLLATERAL (I) UPON THE
TERMINATION OF ALL OF THE COMMITMENTS, PAYMENT AND SATISFACTION IN FULL IN CASH
OF ALL SECURED OBLIGATIONS (OTHER THAN UNLIQUIDATED OBLIGATIONS), AND THE CASH
COLLATERALIZATION OF ALL UNLIQUIDATED OBLIGATIONS IN A MANNER REASONABLY
SATISFACTORY TO EACH AFFECTED LENDER, (II) CONSTITUTING PROPERTY BEING SOLD OR
DISPOSED OF IF THE LOAN PARTY DISPOSING OF SUCH PROPERTY CERTIFIES TO THE
ADMINISTRATIVE AGENT THAT THE SALE OR DISPOSITION IS MADE IN COMPLIANCE WITH THE
TERMS OF THIS AGREEMENT (AND THE ADMINISTRATIVE AGENT MAY RELY CONCLUSIVELY ON
ANY SUCH CERTIFICATE, WITHOUT FURTHER INQUIRY), (III) CONSTITUTING PROPERTY
LEASED TO A LOAN PARTY UNDER A LEASE WHICH HAS EXPIRED OR BEEN TERMINATED IN A
TRANSACTION PERMITTED UNDER THIS AGREEMENT, (IV) AS REQUIRED TO EFFECT ANY SALE
OR OTHER DISPOSITION OF SUCH COLLATERAL IN CONNECTION WITH ANY EXERCISE OF
REMEDIES BY THE ADMINISTRATIVE AGENT OR THE LENDERS PURSUANT TO ARTICLE VII, (V)
IF SUCH LIENS WERE GRANTED (A) BY ANY LOAN PARTY WITH RESPECT TO WHICH 100% OF
ITS EQUITY INTERESTS HAVE BEEN SOLD IN A TRANSACTION PERMITTED PURSUANT TO
SECTION 6.05 OR (B) BY ANY LOAN PARTY DESIGNATED AS AN UNRESTRICTED SUBSIDIARY
IN ACCORDANCE WITH SECTION 5.16 OR (VI) CONSTITUTING A NON-ABL COLLATERAL ASSET
IF (X) ANY INDEBTEDNESS IS BEING INCURRED PURSUANT TO SECTION 6.01(I) THAT IS TO
BE SECURED BY FIRST PRIORITY LIENS ON SUCH NON-ABL COLLATERAL ASSET, (Y) ANY
INDEBTEDNESS IS BEING INCURRED PURSUANT TO SECTION 6.01(P) WITH RESPECT TO THE
CASH SURRENDER VALUE OF THE APPLICABLE LIFE INSURANCE POLICY TO BE RELEASED OR
(Z) ANY LIEN IS BEING INCURRED OVER SUCH NON-ABL COLLATERAL ASSET PURSUANT TO
SECTION 6.02(P) WHICH LIEN IS TO BE A FIRST PRIORITY LIEN ON SUCH NON-ABL
COLLATERAL ASSET; PROVIDED THAT (X) WITH RESPECT TO ANY RELEASE IN CONNECTION
WITH INDEBTEDNESS BEING INCURRED PURSUANT TO SECTION 6.01(I), NO SUCH RELEASE OF
SUCH NON-ABL COLLATERAL ASSET SHALL OCCUR IF THE APPLICABLE INDEBTEDNESS BEING
INCURRED PURSUANT TO SECTION 6.01(I) AND SECURED BY SUCH NON-ABL COLLATERAL
ASSET IS SECURED ON A SECOND PRIORITY BASIS BY LIENS ON THE ABL PRIORITY
COLLATERAL (OR IF THERE IS ANY OTHER INDEBTEDNESS SECURED BY A LIEN ON SUCH
NON-ABL COLLATERAL ASSET AND THAT IS SECURED ON A SECOND PRIORITY BASIS BY LIENS
ON THE ABL PRIORITY COLLATERAL) AND (Y) SUCH RELEASE SHALL ONLY BE PERMITTED IF
(1) THE BORROWERS FURNISH TO THE ADMINISTRATIVE AGENT (WITH COPIES TO BE
PROVIDED TO EACH LENDER BY THE ADMINISTRATIVE AGENT) A US BORROWING BASE
CERTIFICATE THAT CALCULATES THE US BORROWING BASE AFTER GIVING PRO FORMA EFFECT
TO SUCH RELEASE AS OF THE LAST DAY OF THE MOST RECENTLY ENDED CALENDAR MONTH
ENDED AT LEAST 15 BUSINESS DAYS PRIOR TO SUCH RELEASE, AND SUPPORTING
INFORMATION IN CONNECTION THEREWITH, TOGETHER WITH ANY ADDITIONAL REPORTS WITH
RESPECT TO THE US BORROWING BASE AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST AND (2) AFTER GIVING PRO FORMA EFFECT TO SUCH RELEASE, THE PAYMENT
CONDITIONS ARE MET. EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE OR IN SECTION
9.02(B), THE ADMINISTRATIVE AGENT WILL NOT RELEASE ANY LIENS ON COLLATERAL
WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF THE REQUIRED LENDERS.  THE LENDERS
HEREBY IRREVOCABLY AUTHORIZE THE ADMINISTRATIVE AGENT, AT ITS OPTION AND IN ITS
SOLE DISCRETION, TO RELEASE ANY LOAN GUARANTOR FROM ITS OBLIGATION UNDER ITS
LOAN GUARANTY IF (A) 100% OF THE EQUITY INTERESTS OF SUCH LOAN GUARANTOR HAVE
BEEN SOLD IN A TRANSACTION PERMITTED PURSUANT TO SECTION 6.05 OR (B) SUCH LOAN
GUARANTOR IS DESIGNATED AS AN UNRESTRICTED SUBSIDIARY IN ACCORDANCE WITH SECTION
5.16.  ANY SUCH RELEASE SHALL NOT IN ANY MANNER DISCHARGE, AFFECT, OR IMPAIR THE
OBLIGATIONS OR ANY LIENS (OTHER THAN THOSE EXPRESSLY BEING RELEASED) UPON (OR
OBLIGATIONS OF THE LOAN PARTIES IN RESPECT OF) ALL INTERESTS RETAINED BY THE
LOAN PARTIES, INCLUDING THE PROCEEDS OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO
CONSTITUTE PART OF THE COLLATERAL.  ANY EXECUTION AND DELIVERY BY THE
ADMINISTRATIVE AGENT OF DOCUMENTS IN CONNECTION WITH ANY SUCH RELEASE SHALL BE
WITHOUT RECOURSE TO OR WARRANTY BY THE ADMINISTRATIVE AGENT.


(D)                IF, IN CONNECTION WITH ANY PROPOSED AMENDMENT, WAIVER OR
CONSENT REQUIRING THE CONSENT OF “EACH LENDER” OR “EACH LENDER AFFECTED
THEREBY,” THE CONSENT OF THE REQUIRED LENDERS IS OBTAINED, BUT THE CONSENT OF
OTHER NECESSARY LENDERS IS NOT OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS
NECESSARY BUT NOT OBTAINED BEING REFERRED TO HEREIN AS A “NON-CONSENTING
LENDER”), THEN THE BORROWERS MAY ELECT TO REPLACE A NON-CONSENTING LENDER AS A
LENDER PARTY TO THIS AGREEMENT, PROVIDED THAT,

144

--------------------------------------------------------------------------------



CONCURRENTLY WITH SUCH REPLACEMENT, (I) ANOTHER BANK OR OTHER ENTITY WHICH IS
REASONABLY SATISFACTORY TO THE BORROWERS AND THE ADMINISTRATIVE AGENT SHALL
AGREE, AS OF SUCH DATE, TO PURCHASE FOR CASH THE LOANS AND OTHER OBLIGATIONS
(OTHER THAN OBLIGATIONS PAID BY THE BORROWERS IN ACCORDANCE WITH CLAUSE (II)
BELOW) DUE TO THE NON-CONSENTING LENDER PURSUANT TO AN ASSIGNMENT AND ASSUMPTION
AND TO BECOME A LENDER FOR ALL PURPOSES UNDER THIS AGREEMENT AND TO ASSUME ALL
OBLIGATIONS OF THE NON-CONSENTING LENDER TO BE TERMINATED AS OF SUCH DATE AND TO
COMPLY WITH THE REQUIREMENTS OF PARAGRAPH (B) OF SECTION 9.04, AND (II) THE
BORROWERS SHALL PAY TO SUCH NON-CONSENTING LENDER IN SAME DAY FUNDS ON THE DAY
OF SUCH REPLACEMENT (1) ALL INTEREST, FEES AND OTHER AMOUNTS THEN ACCRUED BUT
UNPAID TO SUCH NON-CONSENTING LENDER BY THE BORROWERS HEREUNDER TO AND INCLUDING
THE DATE OF TERMINATION, INCLUDING PAYMENTS DUE TO SUCH NON-CONSENTING LENDER
UNDER SECTIONS 2.15 AND 2.17, AND (2) AN AMOUNT, IF ANY, EQUAL TO THE PAYMENT
WHICH WOULD HAVE BEEN DUE TO SUCH LENDER ON THE DAY OF SUCH REPLACEMENT UNDER
SECTION 2.16 HAD THE LOANS OF SUCH NON-CONSENTING LENDER BEEN PREPAID ON SUCH
DATE RATHER THAN SOLD TO THE REPLACEMENT LENDER.

SECTION 9.03   Expenses; Indemnity; Damage Waiver. (a)   Borrowers shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent, each
Bookrunner and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and each
Bookrunner (limited, in the absence of an actual conflict of interest, to one
counsel and one third party appraiser and/or field examiner in each relevant
jurisdiction), as the case may be, in connection with the syndication and
distribution (including via the internet or through an Electronic System) of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions of
the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by any Agent, any Bookrunner, any
Issuing Bank or any Lender, including the reasonable fees, charges and
disbursements of any counsel for any Agent, any Issuing Bank or any Lender, in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during  any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit. 
Expenses being reimbursed by the Borrowers under this Section include costs and
expenses incurred in connection with:

(I)                   APPRAISALS AND INSURANCE REVIEWS;

(II)               FIELD EXAMINATIONS AND THE PREPARATION OF REPORTS BASED ON
THE FEES CHARGED BY A THIRD PARTY RETAINED BY THE ADMINISTRATIVE AGENT OR THE
INTERNALLY ALLOCATED FEES FOR EACH PERSON EMPLOYED BY THE ADMINISTRATIVE AGENT
WITH RESPECT TO EACH FIELD EXAMINATION, TOGETHER WITH THE REASONABLE FEES AND
EXPENSES ASSOCIATED WITH COLLATERAL MONITORING SERVICES PERFORMED BY THE
ADMINISTRATIVE AGENT (AND THE BORROWERS AGREE TO MODIFY OR ADJUST THE
COMPUTATION OF THE BORROWING BASE—WHICH MAY INCLUDE MAINTAINING ADDITIONAL
RESERVES, MODIFYING THE ADVANCE RATES OR MODIFYING THE ELIGIBILITY CRITERIA FOR
THE COMPONENTS OF THE BORROWING BASE—TO THE EXTENT REQUIRED BY THE
ADMINISTRATIVE AGENT AS A RESULT OF ANY SUCH EVALUATION, APPRAISAL OR
MONITORING);

(III)              BACKGROUND CHECKS REGARDING SENIOR MANAGEMENT AND/OR KEY
INVESTORS, AS DEEMED NECESSARY OR APPROPRIATE IN THE SOLE DISCRETION OF THE
ADMINISTRATIVE AGENT;

(IV)              TAXES, FEES AND OTHER CHARGES FOR (A) LIEN AND TITLE SEARCHES
AND TITLE INSURANCE AND (B) RECORDING THE COLLATERAL DOCUMENTS, FILING FINANCING
STATEMENTS AND

145

--------------------------------------------------------------------------------


CONTINUATIONS, AND OTHER ACTIONS TO PERFECT, PROTECT, AND CONTINUE THE LIENS OF
THE ADMINISTRATIVE AGENT;

(V)                 SUMS PAID OR INCURRED TO TAKE ANY ACTION REQUIRED OF ANY
LOAN PARTY UNDER THE LOAN DOCUMENTS THAT SUCH LOAN PARTY FAILS TO PAY OR TAKE;
AND

(VI)              FORWARDING LOAN PROCEEDS, COLLECTING CHECKS AND OTHER ITEMS OF
PAYMENT, AND ESTABLISHING AND MAINTAINING THE ACCOUNTS AND LOCK BOXES, AND COSTS
AND EXPENSES OF PRESERVING AND PROTECTING THE COLLATERAL.

All of the foregoing costs and expenses may be charged when due to the Borrowers
as Revolving Loans or to another deposit account, all as described in Section
2.18(c).


(B)                THE BORROWERS SHALL, JOINTLY AND SEVERALLY, INDEMNIFY THE
AGENTS, THE ISSUING BANKS AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THE LOAN DOCUMENTS OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY ANY ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY ANY BORROWER OR ANY OF
THEIR RESTRICTED SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY
TO ANY BORROWER OR ANY OF THEIR RESTRICTED SUBSIDIARIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.


(C)                TO THE EXTENT THAT THE BORROWERS FAIL TO PAY ANY AMOUNT
REQUIRED TO BE PAID BY IT TO ANY AGENT, ANY ISSUING BANK OR ANY SWINGLINE LENDER
UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY
TO SUCH AGENT, SUCH ISSUING BANK OR SUCH SWINGLINE LENDER, AS THE CASE MAY BE,
SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE
APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID
AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM,
DAMAGE, PENALTY, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED
BY OR ASSERTED AGAINST SUCH AGENT, SUCH ISSUING BANK OR SUCH SWINGLINE LENDER IN
ITS CAPACITY AS SUCH.


(D)                TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO LOAN PARTY
SHALL ASSERT, AND EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREOF.


(E)                ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE PROMPTLY
AFTER WRITTEN DEMAND THEREFOR.


SECTION 9.04     SUCCESSORS AND ASSIGNS. 

146

--------------------------------------------------------------------------------






(A)                THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF ANY ISSUING BANK THAT
ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWERS MAY NOT ASSIGN OR
OTHERWISE TRANSFER ANY OF THEIR RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER
BY THE BORROWERS WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER
MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN
ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED,
SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO,
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY
AFFILIATE OF ANY ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), PARTICIPANTS
(TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO THE EXTENT
EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE AGENTS, THE
ISSUING BANKS AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM
UNDER OR BY REASON OF THIS AGREEMENT.


(B)                SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (C)(II)
BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (OTHER THAN AN INELIGIBLE
INSTITUTION) ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO
IT) WITH THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD) OF:

(I)                  THE BORROWER REPRESENTATIVE, PROVIDED THAT NO CONSENT OF
THE BORROWER REPRESENTATIVE SHALL BE REQUIRED FOR (I) AN ASSIGNMENT UNDER THE
REVOLVING FACILITY TO A REVOLVING LENDER, AN AFFILIATE OF A REVOLVING LENDER, AN
APPROVED FUND OF A REVOLVING LENDER OR, IF AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, ANY OTHER ASSIGNEE OR (II) AN ASSIGNMENT UNDER THE FILO TERM LOAN
FACILITY TO A LENDER, AN AFFILIATE OF A LENDER, AN APPROVED FUND OR, IF AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, ANY OTHER ASSIGNEE; AND PROVIDED,
FURTHER, THAT THE BORROWER REPRESENTATIVE SHALL BE DEEMED TO HAVE CONSENTED TO
ANY SUCH ASSIGNMENT UNLESS THE BORROWER REPRESENTATIVE SHALL OBJECT THERETO BY
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT WITHIN FIVE BUSINESS DAYS AFTER
HAVING RECEIVED NOTICE THEREOF;

(II)               THE ADMINISTRATIVE AGENT; PROVIDED THAT NO CONSENT OF THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR (I) AN ASSIGNMENT UNDER THE REVOLVING
FACILITY TO A REVOLVING LENDER, AN AFFILIATE OF A REVOLVING LENDER OR AN
APPROVED FUND OF A REVOLVING LENDER OR (II) AN ASSIGNMENT UNDER THE FILO TERM
LOAN FACILITY TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND; AND

(III)             THE ISSUING BANKS WITH RESPECT TO ANY ASSIGNMENT UNDER THE
REVOLVING FACILITY; PROVIDED THAT NO CONSENT OF ANY ISSUING BANK (OTHER THAN
JPMCB) SHALL BE REQUIRED IF SUCH ISSUING BANK DOES NOT HAVE OUTSTANDING LETTERS
OF CREDIT ISSUED BY IT WITH AN AGGREGATE FACE VALUE IN EXCESS OF $1,000,000.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


(C)                ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:




147

--------------------------------------------------------------------------------




(I)                   EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN
AFFILIATE OF A LENDER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING LENDER’S COMMITMENT OR LOANS OF ANY FACILITY OR CLASS, THE AMOUNT OF
THE COMMITMENT OR LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN
$5,000,000 OR, IN THE CASE OF A FILO TERM LOAN, $1,000,000, UNLESS EACH OF THE
BORROWER REPRESENTATIVE AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT; PROVIDED
THAT NO SUCH CONSENT OF THE BORROWER REPRESENTATIVE SHALL BE REQUIRED IF AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING;

(II)               [RESERVED];

(III)              EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT;

(IV)              THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO
THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION OR TO THE EXTENT
APPLICABLE, AN AGREEMENT INCORPORATING AN ASSIGNMENT AND ASSUMPTION BY REFERENCE
PURSUANT TO A PLATFORM AS TO WHICH THE ADMINISTRATIVE AGENT AND THE PARTIES TO
THE ASSIGNMENT AND ASSUMPTION ARE PARTICIPANTS, TOGETHER, IN EACH CASE, WITH A
PROCESSING AND RECORDATION FEE OF $3,500 TO BE PAID BY THE ASSIGNEE OR THE
ASSIGNOR; AND

(V)                THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO
THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE IN WHICH THE ASSIGNEE
DESIGNATES ONE OR MORE CREDIT CONTACTS (AS DEFINED IN THE ADMINISTRATIVE
QUESTIONNAIRE) TO WHOM ALL SYNDICATE-LEVEL INFORMATION (WHICH MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) WILL BE MADE AVAILABLE AND WHO
MAY RECEIVE SUCH INFORMATION IN ACCORDANCE WITH THE ASSIGNEE’S COMPLIANCE
PROCEDURES AND APPLICABLE LAWS, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND
STATE SECURITIES LAWS.


(D)                SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY
HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.15, 2.16, 2.17 AND 9.03).  ANY ASSIGNMENT OR TRANSFER BY
A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH
THIS SECTION 9.04 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY
SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
PARAGRAPH (G) OF THIS SECTION.


(E)                THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS A
NON-FIDUCIARY AGENT OF THE BORROWERS, SHALL MAINTAIN AT ONE OF ITS OFFICES A
COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND THE BORROWERS, THE
ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE LENDERS SHALL TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL

148

--------------------------------------------------------------------------------



PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWERS, THE ISSUING BANKS
AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE
PRIOR NOTICE.


(F)                 UPON ITS RECEIPT OF (X) A DULY COMPLETED ASSIGNMENT AND
ASSUMPTION EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE OR (Y) TO THE EXTENT
APPLICABLE, AN AGREEMENT INCORPORATING AN ASSIGNMENT AND ASSUMPTION BY REFERENCE
PURSUANT TO A PLATFORM AS TO WHICH THE ADMINISTRATIVE AGENT AND THE PARTIES TO
THE ASSIGNMENT AND ASSUMPTION ARE PARTICIPANTS, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (C)(IV)
OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH
(B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER;
PROVIDED THAT IF EITHER THE ASSIGNING LENDER OR THE ASSIGNEE SHALL HAVE FAILED
TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.05, 2.06(D)
OR (E), 2.07(B), 2.18(D) OR 9.03(C), THE ADMINISTRATIVE AGENT SHALL HAVE NO
OBLIGATION TO ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION
THEREIN IN THE REGISTER UNLESS AND UNTIL SUCH PAYMENT SHALL HAVE BEEN MADE IN
FULL, TOGETHER WITH ALL ACCRUED INTEREST THEREON.  NO ASSIGNMENT SHALL BE
EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE
REGISTER AS PROVIDED IN THIS PARAGRAPH.


(G)                (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWERS,
ANY AGENT, ANY ISSUING BANK OR ANY SWINGLINE LENDER, SELL PARTICIPATIONS TO ONE
OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) (OTHER THAN AN INELIGIBLE
INSTITUTION) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS REVOLVING COMMITMENT AND THE
LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (C) THE BORROWERS, THE AGENTS, THE ISSUING BANKS AND THE OTHER LENDERS SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR
INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH
LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO SECTION 9.02(B) THAT
AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (G)(II) OF THIS SECTION, THE
BORROWERS AGREE THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 2.15, 2.16 AND 2.17 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION. 
TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 9.08 AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT
AGREES TO BE SUBJECT TO SECTION 2.18(C) AS THOUGH IT WERE A LENDER.  EACH LENDER
THAT SELLS A PARTICIPATION SHALL, ACTING SOLELY FOR THIS PURPOSE AS A
NON-FIDUCIARY AGENT OF THE BORROWERS, MAINTAIN A REGISTER ON WHICH IT ENTERS THE
NAME AND ADDRESS OF EACH PARTICIPANT AND THE PRINCIPAL AMOUNTS (AND STATED
INTEREST) OF EACH PARTICIPANT’S INTEREST IN THE LOANS OR OTHER OBLIGATIONS UNDER
THIS AGREEMENT (THE “PARTICIPANT REGISTER”); PROVIDED THAT NO LENDER SHALL HAVE
ANY OBLIGATION TO DISCLOSE ALL OR ANY PORTION OF THE PARTICIPANT REGISTER TO ANY
PERSON (INCLUDING THE IDENTITY OF ANY PARTICIPANT OR ANY INFORMATION RELATING TO
A PARTICIPANT’S INTEREST IN ANY COMMITMENTS, LOANS, LETTERS OF CREDIT OR ITS
OTHER OBLIGATIONS UNDER ANY LOAN DOCUMENT), EXCEPT TO THE EXTENT THAT SUCH
DISCLOSURE IS NECESSARY TO ESTABLISH THAT SUCH COMMITMENT, LOAN, LETTER OF
CREDIT OR OTHER OBLIGATION IS IN REGISTERED FORM UNDER SECTION 5F.103-1(C) OF
THE UNITED STATES TREASURY REGULATIONS.  THE ENTRIES IN THE PARTICIPANT REGISTER
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND SUCH LENDER SHALL TREAT EACH
PERSON WHOSE NAME IS RECORDED IN THE PARTICIPANT REGISTER AS THE OWNER OF SUCH
PARTICIPATION FOR ALL PURPOSES OF THIS AGREEMENT NOTWITHSTANDING ANY NOTICE TO
THE CONTRARY.

149

--------------------------------------------------------------------------------






(II)               A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 2.15 OR 2.17 THAN THE APPLICABLE LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT,
UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE
BORROWER REPRESENTATIVE’S PRIOR WRITTEN CONSENT, EXCEPT TO THE EXTENT SUCH
ENTITLEMENT TO RECEIVE A GREATER PAYMENT RESULTS FROM A CHANGE IN LAW THAT
OCCURS AFTER THE PARTICIPANT ACQUIRED THE APPLICABLE PARTICIPATION.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 2.17 UNLESS THE BORROWER REPRESENTATIVE IS
NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF THE BORROWERS, TO COMPLY WITH SECTION 2.17(H) AS
THOUGH IT WERE A LENDER.


(H)                ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY
INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE
OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding (unless the same has been cash
collateralized in accordance with Section 2.06(j) hereof) and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to (i) fees
payable to the Administrative Agent and (ii) increases or reductions of the
Issuing Bank Commitment of any Issuing Bank constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, emailed pdf. or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement.  The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any  document to be signed in
connection with this Agreement and the transactions contemplated hereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each

150

--------------------------------------------------------------------------------


of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent; provided further that if the Administrative Agent accepts
electronic signatures of the Loan Parties with respect to this Agreement, the
Loan Parties shall deliver to the Administrative Agent original signature pages
within five Business Days of the Third Restatement Date (or such later date as
agreed by the Administrative Agent).  Without limiting the generality of the
foregoing, each Borrower hereby (i) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders and the Loan Parties, electronic images of this Agreement or
any other Loan Documents (in each case, including with respect to any signature
pages thereto)  shall have the same legal effect, validity and enforceability as
any paper original, and (ii) waives any argument, defense or right to contest
the validity or enforceability of the Loan Documents based solely on the lack of
paper original copies of any Loan Documents, including with respect to any
signature pages thereto

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers or any
Loan Guarantor against any and all of the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured;
provided that to the extent prohibited by applicable law as described in the
definition of “Excluded Swap Obligation”, no amounts received from, or set off
with respect to, any Loan Guarantor shall be applied to any Excluded Swap
Obligations of such Loan Guarantor.  The applicable Lender shall promptly notify
the Borrower Representative and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process. (a) The
Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the laws of the
State of New York, but giving effect to federal laws applicable to national
banks.


(B)                EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT, NOTWITHSTANDING THE GOVERNING LAW
PROVISIONS OF ANY APPLICABLE LOAN DOCUMENT, ANY CLAIMS BROUGHT AGAINST THE
ADMINISTRATIVE AGENT BY ANY SECURED PARTY RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT, THE COLLATERAL OR THE CONSUMMATION OR ADMINISTRATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

151

--------------------------------------------------------------------------------





(C)                EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK,
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, THE TRANSACTIONS RELATING
HERETO OR THERETO, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY (AND ANY SUCH CLAIMS,
CROSS-CLAIMS OR THIRD PARTY CLAIMS BROUGHT AGAINST THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES MAY ONLY) BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
THE ISSUING BANKS OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH LOAN PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY
LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)                EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HERE­AFTER HAVE TO THE LAYING OF VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (C) OF THIS SECTION. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(E)                EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

SECTION 9.10  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, 

152

--------------------------------------------------------------------------------


legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii)  any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Loan Parties and their
obligations, (g) with the consent of the Borrower Representative, (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis from a source other
than the Borrowers or (i) to any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender.  For the purposes of
this Section, “Information” means all information received from the Borrowers
relating to the Borrowers or their business, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a non-confidential basis prior to disclosure by the Borrowers and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers or market data collectors, including league table providers,
that serve the lending industry; provided that, in the case of information
received from the Borrowers after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND  THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES
LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL,
TERRITORIAL AND STATE SECURITIES LAWS.

SECTION 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or

153

--------------------------------------------------------------------------------


perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder.  Each Lender hereby represents that it is not
relying on or looking to any Margin Stock for the repayment of the Borrowings
provided for herein.  Anything contained in this Agreement to the contrary
notwithstanding, neither any Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrowers in violation of any Requirement of Law.

SECTION 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrowers that pursuant to the
requirements of such Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with such Act.  The Loan Parties
acknowledge that, pursuant to the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other applicable Canadian anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws (collectively, including any guidelines or orders thereunder, “CAML
Legislation”), the Lenders and the Administrative Agent may be required to
obtain, verify and record information regarding the Loan Parties, their
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of the Loan Parties, and the transactions contemplated
hereby.  The Borrowers shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or the Administrative Agent, or any prospective assignee or
participant of a Lender or the Administrative Agent, in order to comply with any
applicable CAML Legislation, whether now or hereafter in existence.  Each of the
Lenders agrees that the Administrative Agent has no obligation to ascertain the
identity of the Loan Parties or any authorized signatories of the Loan Parties
on behalf of any Lender, or to confirm the completeness or accuracy of any
information it obtains from the Loan Parties or any such authorized signatory in
doing so.

SECTION 9.15 Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Loan Parties and their respective Affiliates.

SECTION 9.16 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens (in each case for the
benefit of the Secured Parties) in assets which, in accordance with Article 9 of
the UCC or any other applicable law (including the PPSA) can be perfected only
by possession.  Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent and, promptly upon the request of the Administrative Agent, shall deliver
such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the instructions of the Administrative Agent.

SECTION 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

154

--------------------------------------------------------------------------------





SECTION 9.18 Waiver of Immunity. To the extent that any Borrower has, or
hereafter may be entitled to claim or may acquire, for itself, any Collateral or
other assets of the Loan Parties, any immunity (whether sovereign or otherwise)
from suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
or otherwise) with respect to itself, any Collateral or any other assets of the
Loan Parties, such Borrower hereby waives such immunity in respect of its
obligations hereunder and under any promissory notes evidencing the Loans
hereunder and any other Loan Document to the fullest extent permitted by
applicable Requirements of Law and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this Section 9.18 shall be
effective to the fullest extent now or hereafter permitted under the Foreign
Sovereign Immunities Act of 1976 (as amended, and together with any successor
legislation) and are, and are intended to be, irrevocable for purposes thereof.

SECTION 9.19 Currency of Payment.  Each payment owing by any Borrower hereunder
shall be made in Dollars (the “Currency of Payment”) at the place specified
herein (such requirements are of the essence of this Agreement).  If, for the
purpose of obtaining judgment in any court, it is necessary to convert a sum due
hereunder in a Currency of Payment into another currency, the parties hereto
agree that the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase such Currency
of Payment with such other currency at the Spot Selling Rate on the Business Day
preceding that on which final judgment is given.  The obligations in respect of
any sum due hereunder to any Lender or any Issuing Bank shall, notwithstanding
any adjudication expressed in a currency other than the Currency of Payment, be
discharged only to the extent that, on the Business Day following receipt by
such Lender or Issuing Bank of any sum adjudged to be so due in such other
currency, such Lender or Issuing Bank may, in accordance with normal banking
procedures, purchase the Currency of Payment with such other currency.  Each
Borrower agrees that (a) if the amount of the Currency of Payment so purchased
is less than the sum originally due to such Lender or Issuing Bank in the
Currency of Payment, as a separate obligation and notwithstanding the result of
any such adjudication, such Borrower shall immediately pay the shortfall (in the
Currency of Payment) to such Lender or Issuing Bank and (b) if the amount of the
Currency of Payment so purchased exceeds the sum originally due to such Lender
or Issuing Bank, such Lender or Issuing Bank shall promptly pay the excess over
to such Borrower in the currency and to the extent actually received.

SECTION 9.20 Conflicts. In the event of any conflict between the terms of this
Agreement and the terms of any other Loan Document, the terms of this Agreement
shall, to the extent of such conflict, prevail.


SECTION 9.21 U.K. PENSION TRANSACTIONS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, THE INDEBTEDNESS, LIENS, INVESTMENTS, TRANSACTIONS
WITH AFFILIATES AND RESTRICTIVE AGREEMENTS INCURRED, GRANTED, MADE OR ENTERED
INTO IN CONNECTION WITH THE UK PENSION TRANSACTIONS AND PERMITTED PURSUANT TO
THE UK PENSION AMENDMENT ARE PERMITTED HEREUNDER.

SECTION 9.22 Release of Third Restatement Date Unrestricted Subsidiaries,
Collateral.  (a) On the Third Restatement Date, (i) each Third Restatement Date
Unrestricted Subsidiary shall be released from its obligations with respect to
this Agreement and the other Loan Documents, (ii) all Liens granted to the
Administrative Agent on the Collateral of the Third Restatement Date
Unrestricted Subsidiaries shall be automatically released and (iii) the Third
Restatement Date Unrestricted Subsidiaries shall no longer constitute “US Loan
Parties” or “Loan Parties” for purposes of this Agreement or any other Loan
Document.


(B) ON THE THIRD RESTATEMENT DATE, THE AGREEMENTS DESCRIBED IN CLAUSES (A) AND
(B) OF THE DEFINITION OF US SECURITY AGREEMENT AS SET FORTH IN THE EXISTING ABL
CREDIT AGREEMENT (THE “PRIOR US SECURITY DOCUMENTS”) SHALL BE AMENDED AND
RESTATED IN THE FORM OF THE AGREEMENT

155

--------------------------------------------------------------------------------


described in clause (a) of the definition of US Security Agreement (the “Amended
US Security Agreement”) and all Liens granted on assets and property pursuant to
the Prior US Security Documents that shall not constitute Collateral under the
Amended US Security Agreement as of the Third Restatement Date (such assets and
property, the “Released US Assets”) shall be automatically released. Upon
request of the Borrower Representative, the Administrative Agent shall promptly
execute and deliver to the Borrower Representative, at the Borrower
Representative’s expense, all documents that the Borrower Representative shall
reasonably request to evidence release of any Liens and security interests on
the Released US Assets.

SECTION 9.23    Removal of Canadian Borrowers; Release of Collateral.  (a) Any
Canadian Borrower shall be removed as a Borrower (each, a “Removed Borrower”)
upon delivery by such Borrower to the Administrative Agent of a written
notification to such effect, repayment in full of all Loans made to such
Borrower, cash collateralization of all Obligations in respect of Letters of
Credit issued for the account of such Borrower and repayment in full of all
other amounts owing by such Borrower under this Agreement and the other Loan
Documents (it being agreed that any such repayment shall be in accordance with
the other terms of this Agreement); provided that both immediately before and
immediately after giving pro forma effect thereto, (i) no Default or Event of
Default shall have occurred and be continuing and (ii) no Level 5 Minimum
Aggregate Availability Period shall be in effect.


(B)                UPON ANY REMOVAL PURSUANT TO PARAGRAPH (A) OF THIS SECTION
9.23, (I) THE APPLICABLE REMOVED BORROWER SHALL BE RELEASED FROM ITS OBLIGATIONS
WITH RESPECT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) ALL LIENS
GRANTED TO THE ADMINISTRATIVE ON THE COLLATERAL OF THE APPLICABLE REMOVED
BORROWER SHALL BE AUTOMATICALLY RELEASED AND (III) SUCH REMOVED BORROWER SHALL
NO LONGER CONSTITUTE A “CANADIAN BORROWER” OR A “BORROWER” FOR PURPOSES OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.


(C)                IN CONNECTION WITH ANY REMOVAL PURSUANT TO PARAGRAPH (A) OF
THIS SECTION 9.23 AND NOTWITHSTANDING ANY PROVISIONS OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS TO THE CONTRARY, THE ADMINISTRATIVE AGENT, UPON RECEIPT OF
ANY CERTIFICATES OR OTHER DOCUMENTS REASONABLY REQUESTED BY IT TO CONFIRM
COMPLIANCE WITH THIS AGREEMENT, SHALL PROMPTLY EXECUTE AND DELIVER TO SUCH
CANADIAN BORROWER, AT SUCH CANADIAN BORROWER’S EXPENSE, ALL DOCUMENTS THAT SUCH
CANADIAN BORROWER SHALL REASONABLY REQUEST TO EVIDENCE RELEASE OF SUCH CANADIAN
BORROWER FROM ITS OBLIGATIONS WITH RESPECT TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


(D)                UPON (I) ANY SALE OR DISPOSITION OF SUBJECT REAL PROPERTY
CONSTITUTING COLLATERAL (OTHER THAN ANY SUCH SALE OR DISPOSITION TO A LOAN
PARTY) IN A SALE OR DISPOSITION MADE IN COMPLIANCE WITH THE TERMS OF THIS
AGREEMENT, (II) ANY INDEBTEDNESS BEING INCURRED PURSUANT TO SECTION 6.01(I) THAT
IS TO BE SECURED BY A FIRST PRIORITY LIEN ON ANY SUBJECT REAL PROPERTY AND
NEITHER SUCH INDEBTEDNESS NOR ANY OTHER INDEBTEDNESS SECURED BY SUCH SUBJECT
REAL PROPERTY IS SECURED ON A SECOND PRIORITY BASIS BY LIENS ON THE ABL
COLLATERAL UNLESS THE SECURED OBLIGATIONS ARE TO BE SECURED BY SUCH SUBJECT REAL
PROPERTY ON A SECOND PRIORITY BASIS OR (III) ANY LIENS BEING INCURRED PURSUANT
TO SECTION 6.02(P) WHICH LIEN IS TO BE A FIRST PRIORITY LIEN ON SUBJECT  REAL
PROPERTY, THE SECURITY INTERESTS IN SUCH SUBJECT REAL PROPERTY CREATED BY THE
COLLATERAL DOCUMENTS SHALL BE, UPON CERTIFICATION BY THE BORROWER THAT SUCH SALE
OR DISPOSITION, INDEBTEDNESS OR LIEN, AS APPLICABLE, IS MADE IN COMPLIANCE WITH
THIS AGREEMENT, AUTOMATICALLY RELEASED.


(E)                IN CONNECTION WITH ANY RELEASE OF COLLATERAL PURSUANT TO THIS
SECTION 9.23 OR ANY OTHER RELEASE OF COLLATERAL PERMITTED UNDER THIS AGREEMENT,
THE ADMINISTRATIVE AGENT, UPON RECEIPT OF ANY CERTIFICATES OR OTHER DOCUMENTS
REASONABLY REQUESTED BY IT TO CONFIRM COMPLIANCE WITH THIS AGREEMENT, SHALL
PROMPTLY EXECUTE AND DELIVER TO ANY LOAN PARTY, AT SUCH LOAN PARTY’S EXPENSE,
ALL DOCUMENTS THAT SUCH LOAN PARTY SHALL REASONABLY REQUEST TO EVIDENCE SUCH
RELEASE.

156

--------------------------------------------------------------------------------





SECTION 9.24  

SECTION 9.24 Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. (a) Notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties
to the Loan Documents, each party hereto acknowledges that any liability of any
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of a Resolution Authority and agrees and consents to, and acknowledges
and agrees to be bound by:

(i)               the application of any Write-Down and Conversion Powers by a
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(ii)               the effects of any Bail-In Action on any such liability,
including, if applicable:

(x)               a reduction in full or in part or cancellation of any such
liability;

(y)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such Affected Financial Institution,
its parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(z)               the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any Resolution
Authority.

(b)              Each party hereto agrees that it will notify the Borrower
Representative and the Administrative Agent, as soon as practicable, of such
party becoming the subject of a Bail-In Action, unless such notification is
prohibited by law, regulation or order.


SECTION 9.25    [RESERVED].

SECTION 9.26 Marketing Consent. The Borrowers hereby authorize JPMCB and its
affiliates, at their respective sole expense, but without any prior approval by
the Borrowers, to publish such tombstones and give such other publicity to this
Agreement as each may from time to time determine in its sole discretion.  The
foregoing authorization shall remain in effect unless and until the Borrower
Representative notifies JPMCB in writing that such authorization is revoked.

SECTION 9.27 Effective Agreement. (a) On the Third Restatement Date, the
Existing ABL Credit Agreement shall be amended and restated in its entirety by
this Agreement.  The parties hereto acknowledge and agree that (i) this
Agreement and the other Loan Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the “Obligations” (as defined in the Existing ABL
Credit Agreement) under the Existing Credit Agreement as in effect prior to the
Third Restatement Date and (ii) such “Obligations” are in all respects
continuing (as amended and restated hereby) with only the terms thereof being
modified as provided in this Agreement. 

(b)                On the Third Restatement Date, any Lender (as defined in the
Existing ABL Credit Agreement) that is not a Lender under this Agreement shall
have no Commitments or obligations hereunder.  Each Lender that is a party to
the Existing ABL Credit Agreement hereby waives the requirement set forth in
Section 2.09(d) of the Existing ABL Credit Agreement that the Borrower
Representative give at least three Business Days’ notice of termination of the
“Commitments” as defined in the Existing Credit Agreement.

157

--------------------------------------------------------------------------------


  

SECTION 9.28 Acknowledgments. Each Loan Party hereby acknowledges and agrees
that (a) no fiduciary, advisory or agency relationship between the Loan Parties
and the Credit Parties is intended to be or has been created in respect of any
of the transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Loan Parties’ interests and that the Credit
Parties have no obligation to disclose such interests and transactions to the
Loan Parties, (e) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents, (f) each Credit Party has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by it
and the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their affiliates or any
other Person, (g) none of the Credit Parties has any obligation to the Loan
Parties or their affiliates with respect to the transactions contemplated by
this Agreement or the other Loan Documents except those obligations expressly
set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and
(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties.

SECTION 9.29    SECTION 9.29 Acknowledgement Regarding Any Supported QFCs.  To
the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “US Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a US Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the US Special Resolution Regime
if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a US
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the US Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

158

--------------------------------------------------------------------------------






SECTION 9.30     CERTAIN ERISA MATTERS.  (A) EACH LENDER (X) REPRESENTS AND
WARRANTS, AS OF THE DATE SUCH PERSON BECAME A LENDER PARTY HERETO, TO, AND (Y)
COVENANTS, FROM THE DATE SUCH PERSON BECAME A LENDER PARTY HERETO TO THE DATE
SUCH PERSON CEASES BEING A LENDER PARTY HERETO, FOR THE BENEFIT OF, THE
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AFFILIATES, AND NOT, FOR THE AVOIDANCE
OF DOUBT, TO OR FOR THE BENEFIT OF THE BORROWER OR ANY OTHER LOAN PARTY, THAT AT
LEAST ONE OF THE FOLLOWING IS AND WILL BE TRUE:

(I)                    SUCH LENDER IS NOT USING “PLAN ASSETS” (WITHIN THE
MEANING OF THE PLAN ASSET REGULATIONS) OF ONE OR MORE BENEFIT PLANS IN
CONNECTION WITH THE LOANS, THE LETTERS OF CREDIT OR THE COMMITMENTS,

(II)                THE TRANSACTION EXEMPTION SET FORTH IN ONE OR MORE PTES,
SUCH AS PTE 84-14 (A CLASS EXEMPTION FOR CERTAIN TRANSACTIONS DETERMINED BY
INDEPENDENT QUALIFIED PROFESSIONAL ASSET MANAGERS), PTE 95-60 (A CLASS EXEMPTION
FOR CERTAIN TRANSACTIONS INVOLVING INSURANCE COMPANY GENERAL ACCOUNTS), PTE 90-1
(A CLASS EXEMPTION FOR CERTAIN TRANSACTIONS INVOLVING INSURANCE COMPANY POOLED
SEPARATE ACCOUNTS), PTE 91-38 (A CLASS EXEMPTION FOR CERTAIN TRANSACTIONS
INVOLVING BANK COLLECTIVE INVESTMENT FUNDS) OR PTE 96-23 (A CLASS EXEMPTION FOR
CERTAIN TRANSACTIONS DETERMINED BY IN-HOUSE ASSET MANAGERS), IS APPLICABLE WITH
RESPECT TO SUCH LENDER’S ENTRANCE INTO, PARTICIPATION IN, ADMINISTRATION OF AND
PERFORMANCE OF THE LOANS, THE LETTERS OF CREDIT, THE COMMITMENTS AND THIS
AGREEMENT,

(III)             (A) SUCH LENDER IS AN INVESTMENT FUND MANAGED BY A “QUALIFIED
PROFESSIONAL ASSET MANAGER” (WITHIN THE MEANING OF PART VI OF PTE 84-14), (B)
SUCH QUALIFIED PROFESSIONAL ASSET MANAGER MADE THE INVESTMENT DECISION ON BEHALF
OF SUCH LENDER TO ENTER INTO, PARTICIPATE IN, ADMINISTER AND PERFORM THE LOANS,
THE LETTERS OF CREDIT, THE COMMITMENTS AND THIS AGREEMENT, (C) THE ENTRANCE
INTO, PARTICIPATION IN, ADMINISTRATION OF AND PERFORMANCE OF THE LOANS, THE
LETTERS OF CREDIT, THE COMMITMENTS AND THIS AGREEMENT SATISFIES THE REQUIREMENTS
OF SUB-SECTIONS (B) THROUGH (G) OF PART I OF PTE 84-14 AND (D) TO THE BEST
KNOWLEDGE OF SUCH LENDER, THE REQUIREMENTS OF SUBSECTION (A) OF PART I OF PTE
84-14 ARE SATISFIED WITH RESPECT TO SUCH LENDER’S ENTRANCE INTO, PARTICIPATION
IN, ADMINISTRATION OF AND PERFORMANCE OF THE LOANS, THE LETTERS OF CREDIT, THE
COMMITMENTS AND THIS AGREEMENT, OR

(IV)               SUCH OTHER REPRESENTATION, WARRANTY AND COVENANT AS MAY BE
AGREED IN WRITING BETWEEN THE ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION, AND
SUCH LENDER.


(B)                IN ADDITION, UNLESS SUB-CLAUSE (I) IN THE IMMEDIATELY
PRECEDING CLAUSE (A) IS TRUE WITH RESPECT TO A LENDER OR SUCH LENDER HAS
PROVIDED ANOTHER REPRESENTATION, WARRANTY AND COVENANT AS PROVIDED IN SUB-CLAUSE
(IV) IN THE IMMEDIATELY PRECEDING CLAUSE (A), SUCH LENDER FURTHER (X) REPRESENTS
AND WARRANTS, AS OF THE DATE SUCH PERSON BECAME A LENDER PARTY HERETO, TO, AND
(Y) COVENANTS, FROM THE DATE SUCH PERSON BECAME A LENDER PARTY HERETO TO THE
DATE SUCH PERSON CEASES BEING A LENDER PARTY HERETO, FOR THE BENEFIT OF, THE
ADMINISTRATIVE AGENT, AND EACH BOOKRUNNER AND THEIR RESPECTIVE AFFILIATES, AND
NOT, FOR THE AVOIDANCE OF DOUBT, TO OR FOR THE BENEFIT OF THE BORROWER OR ANY
OTHER LOAN PARTY, THAT NONE OF THE ADMINISTRATIVE AGENT, OR ANY BOOKRUNNER, ANY
SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE AFFILIATES IS A FIDUCIARY WITH
RESPECT TO THE COLLATERAL OR THE ASSETS OF SUCH LENDER (INCLUDING IN CONNECTION
WITH THE RESERVATION OR EXERCISE OF ANY RIGHTS BY THE ADMINISTRATIVE AGENT UNDER
THIS AGREEMENT, ANY LOAN DOCUMENT OR ANY DOCUMENTS RELATED TO HERETO OR
THERETO).


(C)                THE ADMINISTRATIVE AGENT, AND EACH ARRANGER AND SYNDICATION
AGENT HEREBY INFORMS THE LENDERS THAT EACH SUCH PERSON IS NOT UNDERTAKING TO
PROVIDE INVESTMENT ADVICE OR TO GIVE ADVICE IN A FIDUCIARY CAPACITY, IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND THAT SUCH

159

--------------------------------------------------------------------------------



Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


LOAN GUARANTY

SECTION 10.01 Guaranty. Each Loan Guarantor and any of its successors or assigns
(other than those that have delivered a separate Loan Guaranty) hereby agrees
that it is jointly and severally (solidariamente, with respect to each Puerto
Rican Loan Party) liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees, to the extent permissible under the
laws of the country in which such Loan Guarantor is located or organized, to the
Lenders and their respective Affiliates, the Agents and the Issuing Banks
(collectively, the “Guaranteed Parties”) the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Secured Obligations (excluding with respect to any Loan Guarantor, any
Excluded Swap Obligations of such Loan Guarantor) and all costs and expenses
including all court costs and attorneys’ and paralegals’ fees (including
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Agents, the Issuing Banks and the Lenders in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, any Borrower, any other Loan Guarantor or any other guarantor of
all or any part of the Secured Obligations (such costs and expenses, together
with the Secured Obligations, collectively the “Guaranteed Obligations”).  Each
Loan Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal.  All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.  Notwithstanding anything in
the foregoing to the contrary, in no event shall the Guaranteed Obligations of
any Canadian Loan Party include the Obligations of the US Loan Parties or Puerto
Rican Loan Parties. 

If any payment by a Loan Guarantor or any discharge given by a Guaranteed Party
(whether in respect of the obligations of any Loan Guarantor or any security for
those obligations or otherwise) is avoided or reduced as a result of insolvency
or any similar event: (a) the liability of each Loan Guarantor shall continue as
if the payment, discharge, avoidance or reduction had not occurred; and (b) each
Guaranteed Party shall be entitled to recover the value or amount of that
security or payment from each Loan Guarantor, as if the payment, discharge,
avoidance or reduction had not occurred. 

The obligations of each Loan Guarantor under this Article X will not be affected
by an act, omission, matter or thing which, but for this Article X, would
reduce, release or prejudice any of its obligations under this Article X
(without limitation and whether or not known to it or any Guaranteed Party)
including: (a) any time, waiver or consent granted to, or composition with, any
Loan Guarantor or other person; (b) the release of any other Loan Guarantor; (c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Loan Guarantor or other person or any non-presentation or
non-observance of

160

--------------------------------------------------------------------------------


any formality or other requirement in respect of any instrument or any failure
to realize the full value of any security; (d) any incapacity or lack of power,
authority or legal personality of or dissolution or change in the members or
status of a Loan Guarantor or any other person; (e) any amendment, novation,
supplement, extension (whether of maturity or otherwise) or restatement (in each
case, however fundamental and of whatsoever nature) or replacement of a Loan
Document or any other document or security; (f) any unenforceability, illegality
or invalidity of any obligation of any person under any Loan Document or any
other document or security; or (g) any insolvency or similar proceedings.

Without prejudice to the generality of the above, each Loan Guarantor expressly
confirms, as permissible under applicable law, that it intends that this
guarantee shall extend from time to time to any (however fundamental) variation,
increase, extension or addition of or to any of the Loan Documents and/or any
amount made available under any of the Loan Documents for the purposes of or in
connection with any of the following: acquisitions of any nature; increasing
working capital; enabling investor distributions to be made; carrying out
restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

Each Loan Guarantor waives any right it may have of first requiring any
Guaranteed Party (or any trustee or agent on its behalf) to proceed against or
enforce any other rights or security or claim payment from any person before
claiming from that Loan Guarantor under this Article X.  This waiver applies
irrespective of any law or any provision of a Loan Document to the contrary.

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Guaranteed Party.

SECTION 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection.  Each Loan Guarantor waives any right to require any
Agent, any Issuing Bank or any Lender to sue any Borrower, any other Loan
Guarantor, any other guarantor, or any other Person obligated for all or any
part of the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to
enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.

As an original and independent obligation under this Loan Guaranty, each Loan
Guarantor shall:

(A)                INDEMNIFY EACH GUARANTEED PARTY AND ITS SUCCESSORS,
ENDORSEES, TRANSFEREES AND ASSIGNS AND KEEP THE GUARANTEED PARTIES INDEMNIFIED
AGAINST ALL COSTS, LOSSES, EXPENSES AND LIABILITIES OF WHATEVER KIND RESULTING
FROM THE FAILURE BY THE LOAN PARTIES OR ANY OF THEM, TO MAKE DUE AND PUNCTUAL
PAYMENT OF ANY OF THE SECURED OBLIGATIONS (EXCLUDING, WITH RESPECT TO ANY LOAN
GUARANTOR, ANY EXCLUDED SWAP OBLIGATIONS OF SUCH LOAN GUARANTOR) OR RESULTING
FROM ANY OF THE SECURED OBLIGATIONS BEING OR BECOMING VOID, VOIDABLE,
UNENFORCEABLE OR INEFFECTIVE AGAINST ANY LOAN PARTY (INCLUDING ALL LEGAL AND
OTHER COSTS, CHARGES AND EXPENSES INCURRED BY EACH GUARANTEED PARTY, OR ANY OF
THEM, IN CONNECTION WITH PRESERVING OR ENFORCING, OR ATTEMPTING TO PRESERVE OR
ENFORCE, ITS RIGHTS UNDER THIS LOAN GUARANTY); AND

(B)                PAY ON DEMAND THE AMOUNT OF SUCH COSTS, LOSSES, EXPENSES AND
LIABILITIES WHETHER OR NOT ANY OF THE GUARANTEED PARTIES HAS ATTEMPTED TO
ENFORCE ANY RIGHTS AGAINST ANY LOAN PARTY OR ANY OTHER PERSON OR OTHERWISE.

SECTION 10.03 No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and

161

--------------------------------------------------------------------------------


not subject to any reduction, limitation, impairment or termination for any
reason (other than the indefeasible payment in full in cash of the Guaranteed
Obligations), including:  (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration, or compromise of any of the Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of any Borrower or any other guarantor of or
other person liable for any of the Guaranteed Obligations; (iii) any insolvency,
bankruptcy, winding-up, liquidation, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, any Agent, any Issuing Bank, any Lender, or any
other person, whether in connection herewith or in any unrelated transactions.


(B)                THE OBLIGATIONS OF EACH LOAN GUARANTOR HEREUNDER ARE NOT
SUBJECT TO ANY DEFENSE OR SETOFF, COUNTERCLAIM, RECOUPMENT, OR TERMINATION
WHATSOEVER BY REASON OF THE INVALIDITY, ILLEGALITY, OR UNENFORCEABILITY OF ANY
OF THE GUARANTEED OBLIGATIONS OR OTHERWISE, OR ANY PROVISION OF APPLICABLE LAW
OR REGULATION PURPORTING TO PROHIBIT PAYMENT BY ANY OBLIGATED PARTY, OF THE
GUARANTEED OBLIGATIONS OR ANY PART THEREOF.


(C)                FURTHER, THE OBLIGATIONS OF ANY LOAN GUARANTOR HEREUNDER ARE
NOT DISCHARGED OR IMPAIRED OR OTHERWISE AFFECTED BY: (I) THE FAILURE OF ANY
AGENT, ANY ISSUING BANK OR ANY LENDER TO ASSERT ANY CLAIM OR DEMAND OR TO
ENFORCE ANY REMEDY WITH RESPECT TO ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS; (II) ANY WAIVER OR MODIFICATION OF OR SUPPLEMENT TO ANY PROVISION
OF ANY AGREEMENT RELATING TO THE GUARANTEED OBLIGATIONS; (III) ANY RELEASE,
NON-PERFECTION, OR INVALIDITY OF ANY INDIRECT OR DIRECT SECURITY FOR THE
OBLIGATIONS OF ANY BORROWER FOR ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS OR
ANY OBLIGATIONS OF ANY OTHER GUARANTOR OF OR OTHER PERSON LIABLE FOR ANY OF THE
GUARANTEED OBLIGATIONS; (IV) ANY ACTION OR FAILURE TO ACT BY ANY AGENT, ANY
ISSUING BANK OR ANY LENDER WITH RESPECT TO ANY COLLATERAL SECURING ANY PART OF
THE GUARANTEED OBLIGATIONS; OR (V) ANY DEFAULT, FAILURE OR DELAY, WILLFUL OR
OTHERWISE, IN THE PAYMENT OR PERFORMANCE OF ANY OF THE GUARANTEED OBLIGATIONS,
OR ANY OTHER CIRCUMSTANCE, ACT, OMISSION OR DELAY THAT MIGHT IN ANY MANNER OR TO
ANY EXTENT VARY THE RISK OF SUCH LOAN GUARANTOR OR THAT WOULD OTHERWISE OPERATE
AS A DISCHARGE OF ANY LOAN GUARANTOR AS A MATTER OF LAW OR EQUITY (OTHER THAN
THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE GUARANTEED OBLIGATIONS).

SECTION 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any other Loan Guarantor or the unenforceability
of all or any part of the Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower or any other Loan
Guarantor, other than the indefeasible payment in full in cash of the Guaranteed
Obligations.  Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any person
against any Obligated Party, or any other person.  The Administrative Agent may,
at its election, foreclose on any Collateral held by it by one or more judicial
or nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash.  To the fullest
extent permitted by applicable law, each Loan Guarantor waives any defense
arising out of any such election even though that election may operate, pursuant
to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.

162

--------------------------------------------------------------------------------




SECTION 10.05 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including a claim of subrogation, contribution or
indemnification that it has against any Obligated Party, or any collateral,
until the Loan Parties and the Loan Guarantors have fully performed all their
obligations to the Agents, the Issuing Banks and the Lenders.

SECTION 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Agents, the Issuing Banks
and the Lenders are in possession of this Loan Guaranty.  If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Lender.

SECTION 10.07 Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither any Agent, any Issuing Bank nor any Lender shall have any duty to advise
any Loan Guarantor of information known to it regarding those circumstances or
risks.

SECTION 10.08 Termination. The Lenders may continue to make loans or extend
credit to the Borrowers based on this Loan Guaranty until five days after it
receives written notice of termination from any Loan Guarantor.  Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lenders for any Guaranteed Obligations created, assumed or committed to
prior to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of those Guaranteed Obligations.

SECTION 10.09 Taxes. All payments of the Guaranteed Obligations will be made by
each Loan Guarantor free and clear of and without withholding or deduction for
any Taxes or Other Taxes; provided that if any Loan Guarantor shall be required
to withhold or deduct any Taxes or Other Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
withholdings or deductions (including withholdings or deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such withholdings or deductions been made, (ii) such Loan
Guarantor shall make such withholdings or deductions, (iii) such Loan Guarantor
shall pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable law and (iv) such Loan Guarantor shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, and a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

SECTION 10.10 Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any corporate law, or any
provincial, state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be void, voidable, avoidable, invalid or unenforceable on account of the amount
of such Loan Guarantor’s liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the Loan
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as

163

--------------------------------------------------------------------------------


determined in such action or proceeding (such highest amount determined
hereunder being the relevant Loan Guarantor’s “Maximum Liability”).  This
Section with respect to the Maximum Liability of each Loan Guarantor is intended
solely to preserve the rights of the Lenders to the maximum extent not subject
to avoidance under applicable law, and no Loan Guarantor nor any other person or
entity shall have any right or claim under this Section with respect to such
Maximum Liability, except to the extent necessary so that the obligations of any
Loan Guarantor hereunder shall not be rendered voidable under applicable law. 
Each Loan Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the Maximum Liability of each Loan Guarantor without
impairing this Loan Guaranty or affecting the rights and remedies of the Lenders
hereunder, provided that, nothing in this sentence shall be construed to
increase any Loan Guarantor’s obligations hereunder beyond its Maximum
Liability.

SECTION 10.11 Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor.  For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the date hereof (whether by
loan, capital infusion or by other means).  Nothing in this provision shall
affect any Loan Guarantor’s several liability (responsabilidad solidaria, with
respect to any Loan Guarantor that is a Puerto Rican Loan Party) for the entire
amount of the Guaranteed Obligations (up to such Loan Guarantor’s Maximum
Liability).  Each of the Loan Guarantors covenants and agrees that its right to
receive any contribution under this Loan Guaranty from a Non-Paying Guarantor
shall be subordinate and junior in right of payment to the payment in full in
cash of the Guaranteed Obligations.  This provision is for the benefit of the
Administrative Agent, the Issuing Banks, the Lenders and the Loan Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.

SECTION 10.12 Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agents, the Issuing Banks and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

SECTION 10.13 Keepwell. Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Guarantee in respect of
any Swap Obligation (provided, however, that each Qualified Keepwell Provider
shall only be liable under this Section 10.13 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 10.13, or otherwise under this Guarantee, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified Keepwell Provider under this
Section 10.13 shall remain in

164

--------------------------------------------------------------------------------


full force and effect until the payment in full of the Guaranteed Obligations
and the release of such Qualified Keepwell Provider from its obligations
hereunder pursuant to Section 9.02 of the Credit Agreement.  Each Qualified
Keepwell Provider intends that this Section 10.13 constitute, and this Section
10.13 shall be deemed to constitute, a “keepwell, support, or other agreement”
for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


ARTICLE XI
THE BORROWER REPRESENTATIVE

SECTION 11.01 Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI. 
Additionally, each Borrower hereby appoints, to the extent the Borrower
Representative requests any Loan on behalf of such Borrower, the Borrower
Representative as its agent to receive all of the proceeds of such Loan in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loan to such Borrower.  Neither the Agents, the Lenders nor the
Issuing Banks and their respective officers, directors, agents or employees,
shall not be liable to the Borrower Representative or any Borrower for any
action taken or omitted to be taken by the Borrower Representative or the
Borrowers pursuant to this Section 11.01.

SECTION 11.02 Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto.  The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

SECTION 11.03 Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

SECTION 11.04 Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder, each such notice to
refer to this Agreement describing such Default and stating that such notice is
a “notice of default.”  In the event that the Borrower Representative receives
such a notice, the Borrower Representative shall give prompt notice thereof to
the Administrative Agent and the Lenders.  Any notice provided to the Borrower
Representative hereunder shall constitute notice to each Borrower on the date
received by the Borrower Representative.

SECTION 11.05 Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative acceptable to the Administrative Agent.  The Administrative Agent
shall give prompt written notice of such resignation to the Lenders.

SECTION 11.06 Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Agents and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan 

165

--------------------------------------------------------------------------------


Documents, including any Borrowing Base Certificate and any certificates
required pursuant to Article V.  Each Borrower agrees that any action taken by
the Borrower Representative or the Borrowers in accordance with the terms of
this Agreement or the other Loan Documents, and the exercise by the Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers.

SECTION 11.07 Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Aggregate Borrowing Base Certificate
and the Borrowing Base Certificate of each Borrower and Compliance Certificates
required pursuant to the provisions of this Agreement.

SECTION 11.08 Process Agent. Each of the Foreign Borrowers hereby irrevocably
designates, appoints and empowers the Borrower Representative (whose current
address is: 6600 North Military Trail, Boca Raton, FL 33496) (the “Process
Agent”), in the case of any suit, action or proceeding brought in the United
States of America as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any action or proceeding arising out of or in connection with this Agreement or
any other Loan Document.  Such service may be made by mailing (by registered or
certified mail, postage prepaid) or delivering a copy of such process to such
Foreign Borrower in care of the Process Agent at the Process Agent’s above
address (or such other address as may be notified pursuant to Section 9.01(c)),
and each of the Foreign Borrowers hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf. 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




BORROWERS: OFFICE DEPOT, INC. By  /s/ Richard Leland
Name:  Richard Leland              Title:    Vice President and Treasurer GRAND
& TOY LIMITED/GRAND & TOY LIMITÉE By    /s/ Richard Leland
Name:    Richard Leland  
Title:     Vice President and Treasurer  COMPUCOM CANADA CO. By  /s/ Richard
Leland
Name:    Richard Leland  
Title:     Vice President and Treasurer  LOAN GUARANTORS:
                            4SURE.COM, INC. By  /s/ Richard Leland Name: 
Richard Leland Title:      Vice President and Treasurer ADMIRAL EXPRESS, LLC By 
/s/ Richard Leland Richard Leland Vice President and Treasurer BIZMART (TEXAS),
INC. By  /s/ Richard Leland Name:  Richard Leland Title:      Vice President and
Treasurer BIZMART, INC. By  /s/ Richard Leland Name:  Richard Leland Title:     
Vice President and Treasurer COMPLETE OFFICE OF CALIFORNIA, INC. By  /s/ Richard
Leland Name:  Richard Leland Title:      Vice President and Treasurer COMPLETE
OFFICE OF WISCONSIN, INC. By  /s/ Richard Leland Name:  Richard Leland Title:
     Vice President and Treasurer COMPLETE OFFICE, LLC By  /s/ Richard Leland
Name:  Richard Leland Title:      Vice President and Treasurer COMPUCOM FINANCE,
INC. By  /s/ Richard Leland Name:  Richard Leland Title:      Vice President and
Treasurer COMPUCOM INTERMEDIATE HOLDINGS INC. By  /s/ Richard Leland Name: 
Richard Leland Title:      Vice President and Treasurer COMPUCOM PUERTO RICO,
LLC By  /s/ Richard Leland Name:  Richard Leland Title:      Vice President and
Treasurer COMPUCOM SUPER HOLDINGS LLC By  /s/ Richard Leland Name:  Richard
Leland Title:      Vice President and Treasurer COMPUCOM SYSTEMS HOLDING LLC By 
/s/ Richard Leland Name:  Richard Leland Title:      Vice President and
Treasurer COMPUCOM SYSTEMS, INC. By  /s/ Richard Leland Name:  Richard Leland
Title:      Vice President and Treasurer CSI FUNDING INC. By  /s/ Richard Leland
Name:  Richard Leland Title:      Vice President and Treasurer EDEPOT, LLC By 
/s/ Richard Leland Name:  Richard Leland Title:      Vice President and
Treasurer EXTENSYS, INC. By  /s/ Richard Leland Name:  Richard Leland Title:
     Vice President and Treasurer GARVEY’S OFFICE PRODUCTS, INC. By  /s/ Richard
Leland Name:  Richard Leland Title:      Vice President and Treasurer LINCOLN
MERGER SUB TWO, LLC By  /s/ Richard Leland Name:  Richard Leland Title:     
Vice President and Treasurer MAPLEBY HOLDINGS MERGER CORPORATION By  /s/ Richard
Leland Name:  Richard Leland Title:      Vice President and Treasurer MIDWAY
OFFICE SUPPLY, LLC By  /s/ Richard Leland Name:  Richard Leland Title:      Vice
President and Treasurer MINIDOKA PAPER COMPANY By  /s/ Richard Leland Name: 
Richard Leland Title:      Vice President and Treasurer OD INTERNATIONAL, INC.
By  /s/ Richard Leland Name:  Richard Leland Title:      Vice President and
Treasurer OFFICE DEPOT FOREIGN HOLDINGS GP, LLC By  /s/ Richard Leland Name: 
Richard Leland Title:      Vice President and Treasurer OFFICE DEPOT FOREIGN
HOLDINGS LP, LLC By  /s/ Richard Leland Name:  Richard Leland Title:      Vice
President and Treasurer OFFICE DEPOT LOGISTICS, INC. By  /s/ Richard Leland
Name:  Richard Leland Title:      Vice President and Treasurer OFFICEMAX CORP.
By  /s/ Richard Leland Name:  Richard Leland Title:      Vice President and
Treasurer OFFICEMAX INCORPORATED By  /s/ Richard Leland Name:  Richard Leland
Title:      Vice President and Treasurer OFFICEMAX NEVADA COMPANY By  /s/
Richard Leland Name:  Richard Leland Title:      Vice President and Treasurer
OFFICEMAX NORTH AMERICA, INC. By  /s/ Richard Leland Name:  Richard Leland
Title:      Vice President and Treasurer OFFICEMAX SOUTHERN COMPANY By  /s/
Richard Leland Name:  Richard Leland Title:      Vice President and Treasurer
OMX, INC. By  /s/ Richard Leland Name:  Richard Leland Title:      Vice
President and Treasurer PICABO HOLDINGS, INC. By  /s/ Richard Leland Name: 
Richard Leland Title:      Vice President and Treasurer SANDIA OFFICE SUPPLY,
INC. By  /s/ Richard Leland Name:  Richard Leland Title:      Vice President and
Treasurer SOLUTIONS4SURE.COM, INC. By  /s/ Richard Leland Name:  Richard Leland
Title:      Vice President and Treasurer SOS INVESTMENTS, LLC By  /s/ Richard
Leland Name:  Richard Leland Title:      Vice President and Treasurer THE OFFICE
CLUB, INC. By  /s/ Richard Leland Name:  Richard Leland Title:      Vice
President and Treasurer VIKING OFFICE PRODUCTS, INC. By  /s/ Richard Leland
Name:  Richard Leland Title:      Vice President and Treasurer COMPUCOM SYSTEMS
FEDERAL, INC. By  /s/ Stephen Gorham Name:  Stephen Gorham Title:      President
JPMORGAN CHASE BANK, N.A., individually, as  Administrative Agent and Lender By 
/s/ Ajay Gupta Name:    Ajay Gupta           Title:       Vice President      
              JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Lender  By  /s/
Ajay Gupta Name:    Ajay Gupta           Title:       Vice President      
              WELLS FARGO BANK, NATIONAL ASSOCIATION, as  Syndication Agent and
Lender By  /s/ Danielle Baldinelli Name:     Danielle Baldinelli         
Title:       Managing Director        BANK OF AMERICA, N.A., as  Syndication
Agent and Lender By  /s/ Roger Malouf Name:               Roger Malouf Title:
Senior Vice President


TRUIST BANK (as Successor by merger with SunTrust Bank), as Syndication Agent
and Lender By  /s/ Joseph A. Massaroni Name:   Joseph A. Massaroni           
Title:      Director


CITIZENS BANK, N.A., as Documentation Agent and Lender By  /s/ Brian Kennedy
Name:     Brian Kennedy          Title:        Senior Vice President


FIFTH THIRD BANK, NATIONAL ASSOCIATION,  as Documentation Agent and Lender By 
/s/ Mark Pierkos Name:    Mark Pierkos           Title:       Managing Director


NYCB SPECIALTY FINANCE COMPANY, LLC., a  wholly owned subsidiary of New York
Community Bank, as Documentation Agent and  Lender

By  /s/ Willard D. Dickerson, Jr. Name:               Willard D. Dickerson, Jr.
Title Senior Vice President


PNC BANK, NATIONAL ASSOCIATION, as  Documentation Agent and Lender By  /s/ Todd
Austhof Name:         Todd Austhof      Title:            Senior Vice President


TD BANK, N.A., as Documentation Agent and Lender By  /s/ Jeffrey Saperstein
Name:         Jeffrey Saperstein      Title:            Vice President


Toronto-Dominion Bank, as Lender By   /s/ Anjlee Hemnani               Name: 
Anjlee Hemnani               Title:  Senior Analyst By  /s/ Sean Noonan
              Name:  Sean Noonan               Title:  Manager Commercial Credit


U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent and Lender By  /s/ Lynne
Ciaccia Name:     Lynne Ciaccia          Title:        Authorized Officer U.S.
BANK NATIONAL ASSOCIATION, acting through its Canada Branch, as a Canadian
Lender By  /s/ John P. Rehob Name:     John P. Rehob          Title:        Vice
President & Principal Officer


REGIONS BANK, as Lender By  /s/ Richard A. Gere Name:    Richard A.
Gere           Title:       Managing Director


WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as Lender By  /s/ David G.
Phillips Name:      David G. Phillips         Title:         Senior Vice
President


CIBC BANK USA, as Lender By  /s/ Javier Gutierrez Name:    Javier
Gutierrez           Title:       Managing Director


Fifth Third Bank, National Association, as Lender By  /s/ Steve Blazevic
Name:      Steve Blazevic         Title:         Senior Vice President


THE HUNTINGTON NATIONAL BANK, as Lender By  /s/ Barry S. O'Neall
Name:       Barry S. O'Neall      Title:         Senior Vice President


 

 


